Exhibit 10.1

 

Execution version

 

up to US$650,000,000

 

BORROWING BASE FACILITY AGREEMENT

 

dated 29 May 2015

 

for

 

COBALT GOM #1 LLC

 

arranged by

 

SOCIETE GENERALE, LONDON BRANCH, SG AMERICAS SECURITIES, LLC, CREDIT AGRICOLE
CORPORATE & INVESTMENT BANK, NATIXIS, NEW YORK BRANCH, and COMMONWEALTH BANK OF
AUSTRALIA
as Mandated Lead Arrangers

 

with

 

SOCIETE GENERALE
acting as Administrative Agent

 

SOCIETE GENERALE
acting as Account Bank

 

SG AMERICAS SECURITIES LLC
acting as Lead Technical Bank

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
acting as Technical Bank

 

 SG AMERICAS SECURITIES LLC
acting as Modelling Bank

 

 SOCIETE GENERALE
acting as Security Agent

 

and

 

SOCIETE GENERALE
acting as Structuring Bank

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

 

Page

1.

 

DEFINITIONS AND INTERPRETATION

 

1

2.

 

THE FACILITY

 

46

3.

 

PURPOSE

 

49

4.

 

CONDITIONS OF UTILISATION

 

50

5.

 

UTILISATION, CONVERSION AND CONTINUATION

 

54

6.

 

BANKING CASES

 

56

7.

 

REPAYMENT

 

67

8.

 

ILLEGALITY, PREPAYMENT AND CANCELLATION

 

68

9.

 

RESTRICTIONS

 

70

10.

 

SUBORDINATION OF CLAIMS

 

71

11.

 

INTEREST

 

76

12.

 

INTEREST PERIODS

 

78

13.

 

BREAK COSTS

 

79

14.

 

FEES

 

79

15.

 

TAX GROSS UP AND INDEMNITIES

 

81

16.

 

INCREASED COSTS

 

84

17.

 

OTHER INDEMNITIES

 

85

18.

 

MITIGATION

 

86

19.

 

COSTS AND EXPENSES

 

87

20.

 

INITIAL BORROWING BASE ASSET COMPLETION TEST

 

89

21.

 

PROJECT ACCOUNTS

 

89

22.

 

BORROWER REPRESENTATIONS

 

100

23.

 

SPONSOR REPRESENTATIONS

 

108

24.

 

INFORMATION UNDERTAKINGS

 

112

25.

 

GENERAL UNDERTAKINGS - BORROWER

 

118

26.

 

SPONSOR UNDERTAKINGS

 

132

27.

 

SPONSOR GUARANTEES

 

135

28.

 

EVENTS OF DEFAULT

 

136

29.

 

CHANGES TO THE LENDERS

 

144

30.

 

[RESERVED.]

 

148

31.

 

ROLE OF THE ADMINISTRATIVE AGENT, THE MANDATED LEAD ARRANGERS, AND OTHERS

 

149

32.

 

THE SECURITY AGENT

 

159

33.

 

APPLICATION OF PROCEEDS

 

170

34.

 

ENFORCEMENT OF TRANSACTION SECURITY

 

171

 

i

--------------------------------------------------------------------------------


 

35.

 

CONDUCT OF BUSINESS BY THE SECURED PARTIES

 

172

36.

 

HEDGING AND HEDGE COUNTERPARTIES

 

172

37.

 

SHARING AMONG THE SECURED PARTIES

 

173

38.

 

PAYMENT MECHANICS

 

175

39.

 

SET-OFF

 

179

40.

 

NOTICES

 

179

41.

 

INTEREST CALCULATIONS

 

181

42.

 

SEVERABILITY

 

181

43.

 

REMEDIES AND WAIVERS

 

182

44.

 

AMENDMENTS AND WAIVERS

 

182

45.

 

CONFIDENTIAL INFORMATION

 

186

46.

 

COUNTERPARTS

 

187

47.

 

SURVIVAL OF REPRESENTATIONS, ETC.

 

187

 

Schedules

 

 

 

SCHEDULE 1 THE ORIGINAL LENDERS

 

191

SCHEDULE 2 CONDITIONS PRECEDENT

 

193

SCHEDULE 3 REQUESTS

 

199

 

 

Part I Utilisation Request Loans

 

199

 

 

Part II Selection Notice

 

201

SCHEDULE 4 FORM OF ASSIGNMENT AND ASSUMPTION

 

202

SCHEDULE 5 [RESERVED]

 

208

SCHEDULE 6 FORM OF COMPLIANCE CERTIFICATE

 

209

SCHEDULE 7 TIMETABLE

 

210

SCHEDULE 8 FORM OF INCREASE CONFIRMATION

 

211

SCHEDULE 9 HEDGING POLICY

 

213

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT (this “Agreement”) is dated 29 May 2015 and made between:

 

(1)                                 COBALT GOM #1 LLC, a limited liability
company formed under the laws of the State of Delaware (the “Borrower”);

 

(2)                                 COBALT INTERNATIONAL ENERGY, INC. (the
“Sponsor”), a corporation formed under the laws of the State of Delaware;

 

(3)                                 SOCIETE GENERALE, LONDON BRANCH, SG AMERICAS
SECURITIES, LLC, CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, NATIXIS, NEW YORK
BRANCH, and COMMONWEALTH BANK OF AUSTRALIA as Mandated Lead Arrangers (whether
acting individually or together the “Mandated Lead Arrangers”);

 

(4)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (The Original Lenders) as lenders (the “Original Lenders”);

 

(5)                                 SOCIETE GENERALE as initial Administrative
Agent;

 

(6)                                 SOCIETE GENERALE as initial Security Agent;

 

(7)                                 SOCIETE GENERALE as initial Account Bank;

 

(8)                                 SOCIETE GENERALE as Structuring Bank;

 

(9)                                 SG AMERICAS SECURITIES LLC as initial
Modelling Bank;

 

(10)                          SG AMERICAS SECURITIES LLC as initial Lead
Technical Bank; and

 

(11)                          CREDIT AGRICOLE CORPORATE & INVESTMENT BANK as
initial Technical Bank.

 

IT IS AGREED as follows:

 

SECTION 1

 

INTERPRETATION

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Agreement:

 

“Abandonment Costs” means, in relation to the Borrowing Base Asset and/or the
Infrastructure relating thereto, the estimated cost to the Borrower of final
abandonment and/or demolition and removal of all installations together with any
necessary site reinstatement as may be required by the Leases and/or any
relevant laws or regulations after allowing for estimated salvage value (if any)
and any other expected receipts from abandonment and/or demolition and removal
(excluding Tax) in relation to the Borrowing Base Asset.

 

“Abandonment Date” means, in relation to the Borrowing Base Asset, the date
shown in the Banking Case as the date on which the production of Field
Hydrocarbons will no longer be

 

1

--------------------------------------------------------------------------------


 

commercially viable and that operation of the Borrowing Base Asset will cease
for economic reasons, in each case pursuant to and in accordance with the
Banking Case.

 

“Acceptable Bank” means:

 

(a)                                 a bank or financial institution which has a
rating for its long-term unsecured and non credit-enhanced debt obligations of
A- or higher by S&P or Fitch Ratings, Inc. or A3 or higher by Moody’s or a
comparable rating from an internationally recognised credit rating agency; or

 

(b)                                 any other bank or financial institution
approved by the Administrative Agent.

 

“Acceptable Security Interest” in any assets or property means a Security which
(a) exists in favour of the Security Agent for the benefit of the Secured
Parties, (b) is superior to all Security or rights of any other person in the
property encumbered thereby, other than Security permitted pursuant to Clause
25.3 (Negative Pledge), (c) secures the Secured Obligations, and (d) is
perfected and enforceable.

 

“Account Bank” means Societe Generale in its capacity as account bank in
relation to the Project Accounts or any other person that replaces it in such
capacity in accordance with this Agreement.

 

“Account Control Agreement” shall mean, with respect to any Project Account of
the Borrower held with an Account Bank which is not the Administrative Agent, an
agreement or agreements in form and substance acceptable to the Administrative
Agent (acting reasonably) among the Borrower, the Security Agent and such
Account Bank, pursuant to which the Security Agent established control over any
such Project Account in accordance with the UCC.

 

“Accounting Principles” means the generally accepted accounting principles in in
the United States.

 

“Acquisition Agreement” means the Assignment and Conveyance, dated as of
January 1, 2015, between Cobalt International Energy, L.P. and the Borrower.

 

“Acquisition Date” means the date of completion in respect of any acquisition of
a type referred to in Clause 25.5(a) (Acquisitions).

 

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1%, and (c) LIBOR
(Reserve Adjusted) in effect on such day for an Interest Period equal to one
month.

 

“Administrative Agent” means Societe Generale in its capacity as agent for the
Secured Parties or any other person that replaces it in such capacity in
accordance with this Agreement.

 

“Administrative Agent’s Spot Rate of Exchange” means the Administrative Agent’s
spot rate of exchange for the purchase of the relevant currency with dollars in
the New York foreign exchange market at or about 11:00 a.m. on a particular day.

 

“Administrative Secured Parties” means each of the Mandated Lead Arrangers, the
Administrative Agent, the Security Agent, the Lead Technical Bank, the Technical
Bank and the Modelling Bank.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified person, another person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified person.

 

“Annual Financial Statements” means the audited financial statements of the
Borrower for any Financial Year and the audited consolidated financial
statements of the Sponsor and its Subsidiaries, each as required to be delivered
to the Administrative Agent pursuant to Clause 24.1 (Financial statements).

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to any member of the Group from time to time concerning or relating
to bribery or corruption.

 

“Asset Costs” means any Gross Expenditure (whether incurred before, on or after
the date of this Agreement) which has been paid or incurred on or before the
date of preparation of the then current Banking Case or which is projected in
the Banking Case to be incurred up to and including the Completion Date.

 

“Assignment and Assumption Agreement” means an agreement entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Clause 29 (Changes to the Lenders) substantially in the form set out
in Schedule 4 (Form of Assignment and Assumption)) or any other form acceptable
to the Administrative Agent and the Borrower (each acting reasonably).

 

“Assumptions” means the Economic Assumptions and the Technical Assumptions.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period from and including the date of this
Agreement to and including the earlier of (i) the Completion Date and (ii) the
Completion Long-Stop Date.

 

“Available Commitment” means, with respect to each Lender, such Lender’s
Commitment minus:

 

(a)                                 the amount of its Pro Rata Share of any
outstanding Loans; and

 

(b)                                 in relation to any proposed Loan, the amount
of its Pro Rata Share in any other Loans that are due to be made under the
Facility on or before the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“Banking Case” means a cashflow and debt service projection in respect of the
Borrower prepared or to be prepared pursuant to this Agreement, including:

 

(a)                                 the Initial Banking Case; and

 

(b)                                 any other banking case prepared and finally
determined in accordance with Clause 6 (Banking Cases).

 

3

--------------------------------------------------------------------------------


 

“BOEMRE” means, as applicable, either or both of the following bureaus within
the U.S. Department of Interior and any successor to either such bureau: the
Bureau of Ocean Energy Management and the Bureau of Safety and Environmental
Enforcement.

 

“BOEMRE Approval Date” means the date on which the transfer of title of the
Field Interest to the Borrower is approved in writing by BOEMRE.

 

“Borrower” means Cobalt GOM #1 LLC.

 

“Borrower Update” means a report prepared by or on behalf of the Borrower in a
form approved by the Lead Technical Bank (acting reasonably and in consultation
with the Technical Bank) which updates the information and/or
evaluation(s) contained in the Reserves Report most recently delivered to the
Lead Technical Bank under this Agreement.

 

“Borrowing Base Amount” means, in relation to a Calculation Period or any day
falling within such period, the amount specified in each Banking Case which is
the lesser of A and B where:

 

(a)                                 “A” is the project life cover ratio amount
calculated by dividing the NPV (Project Life) relating to that Calculation
Period by 1.5; and

 

(b)                                 “B” is the loan life cover ratio amount
calculated by dividing the NPV (Loan Life) relating to that Calculation Period
by 1.3,

 

provided that, if the Completion Date has occurred, if the Borrowing Base Amount
specified for the first Calculation Period following any Recalculation Date is
lower than the Borrowing Base Amount specified for the second Calculation Period
following that Recalculation Date, the Borrowing Base Amount for such second
Calculation Period (or any day falling within such period) shall instead be
reset to the Borrowing Base Amount for the first Calculation Period following
that Recalculation Date.

 

“Borrowing Base Asset” means the Initial Borrowing Base Asset (and any Increased
Field Interest that has been designated as a Borrowing Base Asset pursuant to
Clause 6 (Banking Cases), but excluding any part of the Borrower’s interest in
the Borrowing Base Asset which has ceased to be designated as a Borrowing Base
Asset in accordance with Clause 6 (Banking Cases)).

 

“Borrowing Base Deficiency” means, at any time, the aggregate amount of the
Loans under the Facility exceeds the Borrowing Base Amount at such time.

 

“Borrowing Base Reduction Amount” has the meaning given to it in Clause 7.2
(Repayment of Loans).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York and, when used in connection with a Loan,
a day on which dealings in dollar deposits are conducted by and between banks in
the London interbank market.

 

“Calculation End Date” means, in relation to each Banking Case, the last day of
the second Calculation Period following the Completion Date or (if the
Completion Date has not yet occurred) projected Completion Date in which the
Projected Net Revenues is less than or equal to zero (provided that on the last
day of the immediately preceding Calculation Period the Projected Net Revenues
is also less than or equal to zero).

 

4

--------------------------------------------------------------------------------


 

“Calculation Period” means each period shown in a Banking Case, commencing on
the day after one Quarter Date and ending on the next Quarter Date, or, in the
case of the first Calculation Period for an Interim Banking Case, such shorter
period ending on the next following Quarter Date as the Modelling Bank (acting
reasonably) shall determine in connection with the preparation of that Interim
Banking Case.

 

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents (however
designated) of such corporate stock, membership interests or partnership
interests (or other ownership interests) of such entity.

 

“Capitalisation Cut-off Date” means the first Quarter Date to occur following
the Completion Date.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with the Accounting Principles, recorded as capital leases.

 

“Cash Equivalents” means any of the followings types of investments, to the
extent owned by the Borrower free and clear of all Security (other than Security
permitted hereunder):

 

(a)                                 readily marketable obligations issued or
directly and fully and unconditionally guaranteed or insured by the United
States or any agency or instrumentality thereof having maturities of not more
than three hundred sixty days (360) days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the United States
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in paragraph (c) of this definition and (iii) has
combined capital and surplus of at least $1,000,000,000, in each case with
maturities of not more than ninety (90) days from the date of acquisition
thereof; and

 

(c)                                  investments, classified in accordance with
the Accounting Principles as current assets of the Borrower, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to investments of the character, quality and maturity described in
paragraphs (a), (b) and (c) of this definition.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and legally enforceable requirements thereunder in each case as now
or hereafter in effect.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank

 

5

--------------------------------------------------------------------------------


 

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                 any “person” or “group” (as such terms are
used for purposes of Section 13(d) and 14(d) of the Exchange Act, whether or not
applicable), other than the Sponsor, any of the Sponsor’s Subsidiaries, any of
the Sponsor’s or its Subsidiaries’ employee benefit plans or the Permitted
Holders, becoming the “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of more than 50% of the total voting power
in the aggregate of all classes of Capital Stock then outstanding entitled to
vote generally in the elections of the Sponsor’s directors, or the Permitted
Holders becoming the “beneficial owners,” directly or indirectly, of more than
66 2/3% of the total voting power in the aggregate of all classes of Capital
Stock then outstanding entitled to vote generally in the elections of the
Sponsor’s directors;

 

(b)                                 the consummation of any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of the Sponsor and its Subsidiaries, taken as a
whole, to any person other than one of the Sponsor’s Subsidiaries; or

 

(c)                                  the Sponsor fails to own, directly or
indirectly, 100% of the Capital Stock of the Borrower.

 

“Charged Property” means all of the assets which from time to time are, or are
expressed to be, the subject of the Transaction Security.

 

“Cobalt LP” means Cobalt International Energy, L.P., a Delaware limited
partnership.

 

“Cobalt LP Mortgage” means the mortgage, in form and substance satisfactory to
the Administrative Agent, executed by Cobalt LP in favour of the Security Agent
for the benefit of the Secured Parties as a condition to service of the
notification by the Administrative Agent to the Borrower and the Lenders under
Clause 4.1(a) if the BOEMRE Approval Date has not occurred prior to such date,
which mortgage shall be irrevocably terminated and discharged immediately upon
the occurrence of the BOEMRE Approval Date without any further action by the
Secured Parties (other than the requirement of the Security Agent to execute and
deliver to the Borrower and Cobalt LP such documents, agreements, certificates
and instruments as they shall reasonably request to evidence such termination as
more fully set forth in the Cobalt LP Mortgage).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor statute.

 

“Commitment” means:

 

(a)                                 in relation to each Original Lender at any
time during a Specified Period, the amount set opposite that Specified Period in
the column in which that Original Lender’s name appears in the table in Schedule
1 (The Original Lenders) and the amount of any other Commitment for that
Specified Period transferred to it under this Agreement or assumed

 

6

--------------------------------------------------------------------------------


 

by it in accordance with any Assignment and Assumption Agreement or any Increase
Confirmation; and

 

(b)                                 in relation to any other Lender at any time
during a Specified Period, the amount of any Commitment for that Specified
Period transferred to it under this Agreement or assumed by it in accordance
with any Assignment and Assumption Agreement or any Increase Confirmation,

 

in each case, (i) as increased pursuant to Clause 2.3 (Accordion) and (ii) to
the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Common Stock” means the common stock of the Sponsor, par value $0.01 per share,
as of the date of this Agreement.

 

“Completion Date” means the date on which the Administrative Agent notifies each
of the Lenders and the Borrower that it is satisfied (acting reasonably) that
each of the following have occurred:

 

(a)                                 the Initial Borrowing Base Asset Completion
Test has been satisfied;

 

(b)                                 an amount not less than the DSRA Required
Balance is standing to the credit of the Debt Service Reserve Account;

 

(c)                                  all insurances required to be in place
pursuant to this Agreement are in place and a new broker letter has been
provided confirming the items set out in paragraph 4 of Schedule 2 (Conditions
Precedent) except that references in that paragraph to “date of this Agreement”
shall be replaced with references to “Completion Date”;

 

(d)                                 no Default is continuing or Borrowing Base
Deficiency is continuing;

 

(e)                                  the marketing contracts and offtake
contracts relating to the sale of the volume of Hydrocarbons from the Initial
Borrowing Base Asset that are being produced as at such time have been executed,
and that such marketing contracts and offtake contracts are on arm’s length
market terms and are not long term fixed price contracts (it being understood
that such offtake contracts may be spot contracts); and

 

(f)                                   a Reserves Report has been prepared and
delivered if required pursuant to and in accordance with Clause 24.5(a)(iii) and
Clause 24.5(b)(iii) (Reserves Reports and Borrower Updates).

 

“Completion Date Amount” has the meaning given to that term in Clause
4.2(a)(vii) (Further conditions precedent).

 

“Completion Long-Stop Date” means the date falling three years from the date of
this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 6 (Form of Compliance Certificate) or in any other form satisfactory
to the Administrative Agent.

 

7

--------------------------------------------------------------------------------


 

“Computer Model” means the computer model used to prepare the Initial Banking
Case, as amended from time to time in accordance with Clause 6.11 (Computer
Model) or as otherwise agreed between the Borrower and the Modelling Bank.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Group” means any affiliated, combined, consolidated, unitary or
similar group with respect to any Taxes, including any affiliated group within
the meaning of Section 1504 of the Code electing to file consolidated federal
income Tax returns and any similar group under foreign, state or local law.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Clause 12.2 (Conversion).

 

“Corporate Overheads” means all payments (whether pursuant to the Technical
Services Agreement or otherwise) in respect of normal corporate operating costs,
including all employee payments (including, without limitation, salaries,
bonuses, pension contributions and insurance payments), rents, repair and
maintenance costs, utilities bills, professional fees and expenses.

 

“Cost-Overrun Equity Account” has the meaning given to that term in Clause 21
(Project Accounts).

 

“Debt Service Reserve Account” or “DSRA” has the meaning given to that term in
Clause 21 (Project Accounts).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganisation, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Defaulting Lender” means, subject to Clause 44.7 (Defaulting Lenders), any
Lender that:

 

(a)                                 has failed to:

 

(i)                                     fund its pro rata share of any Loan
required to be funded by it hereunder within two (2) Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or

 

8

--------------------------------------------------------------------------------


 

more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied; or

 

(ii)                                  pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due;

 

(b)                                 has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied);

 

(c)                                  has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this paragraph (c) upon receipt of
such written confirmation by the Administrative Agent and the Borrower); or

 

(d)                                 has, or has a direct or indirect parent
company that has:

 

(i)                                     become the subject of a proceeding under
any Debtor Relief Law; or

 

(ii)                                  had appointed for it a receiver,
custodian, conservator, trustee, administrator, or assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity,

 

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under paragraphs (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
upon delivery of written notice of such determination to the Borrower and each
Lender.

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.

 

“Development Consent” means (1) the Field Development Plan and (2) in relation
to the Borrowing Base Asset, any permit, licence, authorisation, consent,
registration, exemption, certificate, notification or other document issued by
any regulatory authority and/or required by

 

9

--------------------------------------------------------------------------------


 

any law or regulation in connection with the exploration and exploitation of the
Borrowing Base Asset by the Borrower, including the BOEMRE.

 

“Development Costs” means, in relation to any Calculation Period or any other
relevant period, all amounts to be paid or payable and attributable to the Field
Interest in that period and in respect of development costs and expenditures
incurred in bringing the Borrowing Base Asset into production or in improving
the rate at which Hydrocarbons can be won or transported from the Borrowing Base
Asset to the point of sale or in reducing a decline in such rate or otherwise
considered as being development costs in accordance with Good Industry Field
Practice.

 

“Development Document” means any material document relating to the development
of the Borrowing Base Asset, including, without limitation, all Development
Consents (but excluding for the purposes of this definition the relevant
Leases).

 

“Development Plan” means the written development plan approved by the Borrower,
the Operator and the other joint venture partners in the Borrowing Base Asset.

 

“Disruption Event” means either or both of:

 

(a)                                 a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 

(i)                                     from performing its payment obligations
under the Finance Documents; or

 

(ii)                                  from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Distribution” means:

 

(a)                                 any payment, dividend or other distribution
in relation to any Capital Stock of the Borrower;

 

(b)                                 any redemption, reduction, repayment or
retirement of any Capital Stock of the Borrower;

 

(c)                                  any payments in respect of, or any
repayment, prepayment, redemption, retirement, discharge or purchase of, or
sub-participation in, any loans or other financial accommodation made available
to the Borrower by any of its Affiliates; or

 

10

--------------------------------------------------------------------------------


 

(d)                                 any other payments or distributions
(including any loans) to any of the Borrower’s shareholders or its Affiliates
(other than payments pursuant to Clause 4.1 of the Technical Services
Agreement),

 

in each case, whether in cash or in kind and whether by way of actual payment,
set-off, counterclaim or otherwise.

 

“Dividend and Distribution Account” has the meaning given to that term in
Clause 21 (Project Accounts).

 

“DSCR” means, in relation to any Calculation Period, the debt service cover
ratio for such period being the ratio of A:B as shown in the then current
Banking Case where:

 

“A” is the Projected Net Revenues for such Calculation Period; and

 

“B” is the aggregate amount of all principal, interest, fees, commission and
other amounts which are due and payable by the Borrower in that Calculation
Period (other than any amounts required to be paid pursuant to Clause 7.3 (Cash
sweep) or any amounts proposed to be paid pursuant to Clause 8.3 (Voluntary
prepayment of Loans)) under the Finance Documents but where interest payable is
adjusted to take account of the effect of any Hedging Agreement relating to
interest rate hedging.

 

“DSRA Required Balance” means, in relation to a Calculation Period, the
aggregate interest payable and net reduction of Loans scheduled to occur in the
next Calculation Period, as shown in the then current Banking Case.

 

“Economic Assumption” means each of the following economic assumptions, and the
values ascribed to such assumptions, upon which each Banking Case or draft
Banking Case and, in each case, the calculations and information therein are, or
are to be, based:

 

(a)                                 Hydrocarbon prices;

 

(b)                                 exchange rates;

 

(c)                                  inflation rates;

 

(d)                                 discount rates;

 

(e)                                  interest rates;

 

(f)                                   credits for intangible drilling costs;

 

(g)                                  royalties and other amounts payable under
any Lease;

 

(h)                                 Tax rates; and

 

(i)                                     any other assumption that the Lead
Technical Bank (acting in consultation with the Technical Bank) and the Borrower
(each acting reasonably) agree shall be treated as an “Economic Assumption”.

 

“Eligible Assignee” means:

 

11

--------------------------------------------------------------------------------


 

(a)                                 any Lender (other than a Defaulting Lender);

 

(b)                                 any Subsidiary or Affiliate of a Lender
(other than a Defaulting Lender); and

 

(c)                                  any other person (other than a natural
person) approved by:

 

(i)                                     the Administrative Agent which consent
may not be unreasonably withheld or delayed; and

 

(ii)                                  unless an Event of Default has occurred
and is continuing at the time any assignment is effected pursuant to this
Agreement, the Borrower (which consent may not be unreasonably withheld or
delayed),

 

provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower, the Sponsor or any Affiliate or Subsidiary of the Borrower
or the Sponsor.

 

“Enforcement Action” means:

 

(a)                                 in relation to any Subordinated Liabilities:

 

(i)                                     the acceleration of any Subordinated
Liabilities or the making of any declaration that any Subordinated Liabilities
are prematurely due and payable;

 

(ii)                                  the making of any declaration that any
Subordinated Liabilities are payable on demand;

 

(iii)                               the making of a demand in relation to a
Subordinated Liability that is payable on demand;

 

(iv)                              the exercise of any right to require the
Borrower to acquire any Subordinated Liability (including exercising any put or
call option against the Borrower for the redemption or purchase of any
Subordinated Liability);

 

(v)                                 the exercise of any right of set-off,
account combination or payment netting against the Borrower in respect of any
Subordinated Liabilities; or

 

(vi)                              the suing for, commencing or joining of any
legal or arbitration proceedings against the Borrower to recover any
Subordinated Liabilities; or

 

(b)                                 the petitioning, applying or voting for
(including the appointment of any liquidator, receiver, administrator or similar
officer) the winding up, dissolution, administration or reorganisation of the
Borrower or any of the Borrower’s assets or any suspension of payments or
moratorium of any indebtedness of the Borrower, or any analogous procedure in
any jurisdiction.

 

“Enforcement Date” means the date on which a notice is issued under Clause 28.22
(Acceleration).

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree,

 

12

--------------------------------------------------------------------------------


 

consent agreement or notice of potential or actual responsibility or violation
(including claims or proceedings under the Occupational Safety and Health Acts
or similar laws or requirements relating to health or safety of employees) which
seeks to impose liability under any Environmental Law.

 

“Environmental Law” means, as to the Borrower, all legal requirements and common
law theories applicable to the Borrower or the Sponsor, as applicable, arising
from, relating to, or in connection with the Environment, health, or safety,
including without limitation CERCLA, relating to:

 

(a)                                 pollution, contamination, injury,
destruction, loss, protection, clean-up, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources;

 

(b)                                 solid, gaseous or liquid waste generation,
treatment, processing, recycling, reclamation, clean-up, storage, disposal or
transportation;

 

(c)                                  exposure to pollutants, contaminants,
hazardous substances, medical infections, or toxic substances, materials or
wastes;

 

(d)                                 the safety or health of employees; or

 

(e)                                  the manufacture, processing, handling,
transportation, distribution in commerce, use, storage or disposal of hazardous
substances, medical infections, or toxic substances, materials or wastes.

 

“Environmental Permits” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” means each member of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Event of Default” means any event or circumstance specified as such in
Clause 28 (Events of Default).

 

“Excess Cost Overruns” has the meaning given to that term in Clause 27.2 (Excess
Cost Overruns and Phase 2 Development Costs).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the U.S. Securities and Exchange Commission promulgated
thereunder.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (or, in the case or
state and local Taxes, Taxes imposed on overall gross income in lieu of net
income) (however denominated) or, branch profits Taxes and franchise, capital
and similar Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable

 

13

--------------------------------------------------------------------------------


 

lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request under Clause 44.6 (Replacement of
Lender)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to a Finance Document, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or to such Lender immediately
before it changed its lending office, (c) any U.S. federal withholding Taxes
imposed under FATCA, and (d) any Taxes attributable to such Recipient’s failure
to comply with Clause 15.6 (Tax gross up and indemnities).

 

“Facility” means the credit facility described in Clause 2.1 (The Facility).

 

“Facility Office” means:

 

(a)                                 the office or offices notified by a Lender
to the Administrative Agent in writing on or before the date it becomes a Lender
(or, following that date, by not less than five (5) Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement; or

 

(b)                                 in respect of any other Secured Party, the
office in the jurisdiction in which it is resident for Tax purposes.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means each of:

 

(a)                                 any letter between (i) the Borrower and
(ii) all or any of the Administrative Secured Parties relating to the payment of
fees by the Borrower to any such Administrative Secured Party(ies) in its or
their capacity as such;

 

(b)                                 any fee letter entered into pursuant to
Clause 2.3 (Accordion); and

 

(c)                                  any other letter designated as such by the
Administrative Agent and the Borrower.

 

14

--------------------------------------------------------------------------------


 

“Field” means all of Blocks 859, 903 and 904, Green Canyon, Outer Continental
Shelf, Gulf of Mexico, as further described in the Initial Leases.

 

“Field Agreements” means any material agreement (other than the relevant Lease
or Development Documents) to which the Borrower is or becomes a party or by
which the Borrower is or becomes bound and which relates to:

 

(a)                                 the exploration or exploitation of the
Borrowing Base Asset;

 

(b)                                 the unitisation of the Field;

 

(c)                                  any other right to receive Field
Hydrocarbons or the proceeds thereof whether such right is expressed as a
production payment, royalty or otherwise;

 

(d)                                 the transportation of Field Hydrocarbons
from the Borrowing Base Asset, or the storage or initial treatment or processing
of Field Hydrocarbons;

 

(e)                                  the sale or other disposal of Field
Hydrocarbons; or

 

(f)                                   the production or storage of Field
Hydrocarbons.

 

“Field Development Plan” means the field development plan relating to Phase 1
dated November 15, 2012, and related addendums.

 

“Field Hydrocarbons” means all Hydrocarbons produced from the Borrowing Base
Asset which accrue to the Field Interest (including the appropriate share in any
co-mingled Hydrocarbons).

 

“Field Interest” means, in relation to the Borrowing Base Asset:

 

(a)                                 the Borrower’s legal and beneficial interest
in each Project Document;

 

(b)                                 the Borrower’s legal and beneficial interest
in the Infrastructure;

 

(c)                                  the Borrower’s legal and beneficial
interest in land and all necessary easements, rights and privileges attaching
thereto used in connection with the exploration, development, exploitation,
production, generation, storage, processing or transportation of, Field
Hydrocarbons,

 

together, in each case, with all rights and obligations of the Borrower in any
and all other necessary contracts, agreements, permits, leases, licences,
franchises, consents (including Development Consents), easements, searches,
wayleaves, freeholds, leaseholds, tenancies, insurances and other rights and
interests (whether tangible or intangible) now or at any time in the future
existing which relate to the exploration, development, exploitation or operation
of the Borrowing Base Asset or to the production of Field Hydrocarbons or the
construction, maintenance or use of the Infrastructure or to the carrying out
and the completion of any work pursuant to any Development Document or to the
production, storage, loading, transportation, processing or marketing of Field
Hydrocarbons.

 

“Field Life End Date” means the date (included in each Banking Case) which is
the earlier of:

 

(a)                                 the anticipated Abandonment Date; and

 

15

--------------------------------------------------------------------------------


 

(b)                                 the Lease Termination Date.

 

“Final Maturity Date” means the earliest of:

 

(a)                                 the Reserve Tail Date; and

 

(b)                                 the date falling five (5) years from the
date of this Agreement.

 

“Finance Document” means this Agreement, any Fee Letter, any Secured Hedging
Agreement, any Note, any Transaction Security Document, and any other document
designated as a “Finance Document” by the Administrative Agent and the Borrower;
provided that where the term “Finance Document” is used in, and construed for
the purposes of, this Agreement, a Secured Hedging Agreement shall be a Finance
Document only for the purposes of:

 

(a)                                 the definition of “Security Termination”;

 

(b)                                 paragraph (a)(ii)(I) of the definition of
“Gross Expenditure”;

 

(c)                                  the definition of “Hedge Counterparty”;

 

(d)                                 the definition of “Material Adverse Effect”;

 

(e)                                  the definition of “Transaction Document”;

 

(f)                                   the definition of “Transaction Security
Document”;

 

(g)                                  the definition of “Secured Obligations”;

 

(h)                                 paragraph (a)(vi) of Clause 1.2
(Construction);

 

(i)                                     Clause 28 (Events of Default) (other
than Clause 28.22 (Acceleration)); and

 

(j)                                    Clause 32 (The Security Agent).

 

“Financial Indebtedness” means, with respect to any person, without duplication:

 

(a)                                 all indebtedness of such person for borrowed
money, including, without limitation, obligations under letters of credit and
agreements relating to the issuance of letters of credit or acceptance
financing;

 

(b)                                 obligations of such person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  obligations of such person to pay the
deferred purchase price of property or services (including obligations that are
non-recourse to the credit of such person but are secured by the assets of such
person) provided that “Financial Indebtedness” does not include accounts payable
not more than ninety (90) days past due or accounts payable that are being
disputed in good faith and for which adequate reserves under Accounting
Principles have been established;

 

(d)                                 all obligations of such person as lessee
under Capitalized Leases and obligations of such person in respect of Synthetic
Lease Obligations;

 

16

--------------------------------------------------------------------------------


 

(e)                                  obligations of such person under any
Hedging Agreement (on a net basis to the extent netting is provided for in the
applicable Hedging Agreement), excluding any portion thereof that would be
accounted for as an interest expense under Accounting Principles;

 

(f)                                   obligations of such person owing in
respect of redeemable preferred stock or any other mandatorily redeemable
Capital Stock issued by such person;

 

(g)                                  any obligations of such person owing in
connection with any volumetric or dollar-denominated production payments;

 

(h)                                 obligations of such person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) of
such person to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, Financial Indebtedness of others of the kinds
referred to in paragraphs (a) through (g) above; and

 

(i)                                     indebtedness or obligations of others of
the kinds referred to in paragraphs (a) through (h) above secured by any
Security on or in respect of any assets of such person.

 

“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

 

“Financial Statements” means:

 

(a)                                 the Annual Financial Statements; and

 

(b)                                 the Quarterly Financial Statements.

 

“Financial Year” means, in relation to the Borrower or the Sponsor, the annual
accounting period of the Borrower or the Sponsor (as applicable) ending on 31
December in each calendar year.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Funding Rate” means any individual rate notified by a Lender to the
Administrative Agent pursuant to Clause 11.4(b) (Notification of rates of
interest).

 

“Good Industry Field Practice” means the practices, techniques, methods and
standards which are generally accepted for use in the oil and gas industry in
Gulf of Mexico fields to develop, operate and maintain oil and gas fields,
pipelines and related assets similar to those comprised in the Borrowing Base
Asset lawfully, safely, efficiently and economically.  “Good Industry Field
Practice” is intended to include a spectrum of possible practices, techniques,
methods and standards generally acceptable during the relevant period in light
of the circumstances.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

17

--------------------------------------------------------------------------------


 

“Gross Expenditure” means, in relation to any period, without double counting:

 

(a)                                 to the extent that the same is payable in
that period by the Borrower in respect of the Borrowing Base Asset:

 

(i)                                     all cash calls or joint interest bills
by the Operator; and

 

(ii)                                  to the extent not covered by
paragraph (i) above:

 

(A)                               all Development Costs and other capital costs
relating to the Borrowing Base Asset;

 

(B)                               all operating and maintenance costs relating
to the Borrowing Base Asset;

 

(C)                               all costs of producing, lifting, transporting,
storing, processing and selling any Field Hydrocarbons derived from the
Borrowing Base Asset;

 

(D)                               all costs of reinstating any damaged
Infrastructure relating to the Borrowing Base Asset;

 

(E)                                all costs of satisfying any liability in
respect of seepage, pollution and well control relating to the Borrowing Base
Asset;

 

(F)                                 all insurance premiums and all the fees,
costs and expenses of insurance brokers, in each case, relating to insurances
for the Borrowing Base Asset;

 

(G)                               all Abandonment Costs and any payments to make
provision for Abandonment Costs relating to the whole or any part of that the
Borrowing Base Asset or any physical assets associated with the Borrowing Base
Asset;

 

(H)                              all royalties and other amounts payable under
any Lease relating to the Borrowing Base Asset;

 

(I)                                   all other costs, expenses, levies and
payments not falling within the preceding paragraphs of this definition in
respect of the Borrowing Base Asset (excluding amounts payable by the Borrower
to the Secured Parties under the Finance Documents or to any other party in
respect of any other Financial Indebtedness); and

 

(J)                                   where applicable, all exploration and
appraisal costs relating to the Borrowing Base Asset incurred prior to the date
of this Agreement and payable by the Borrower or the Sponsor;

 

(b)                                 any Taxes payable by the Borrower in that
period and any amounts payable by the Borrower under a Tax Sharing Agreement in
that period;

 

(c)                                  all Corporate Overheads not falling within
paragraph (a) above which are payable by the Borrower in that period (excluding
amounts payable by the Borrower to the Secured

 

18

--------------------------------------------------------------------------------


 

Parties under the Finance Documents or to any other party in respect of any
other Financial Indebtedness);

 

(d)                                 all amounts payable by the Borrower in that
period under the Technical Services Agreement;

 

(e)                                  all amounts payable by the Borrower in that
period under each Hedging Agreement to which it is a party;

 

(f)                                   any other costs, expenses or payments that
the Borrower and the Lead Technical Bank (acting in consultation with the
Technical Bank) agree to designate as “Gross Expenditure”; and

 

(g)                                  all amounts set forth in paragraphs
(a) through (f) above that are paid by the Sponsor on behalf of the Borrower.

 

“Gross Income” means, in relation to any period, without double counting:

 

(a)                                 to the extent that the same is payable in
that period to the Borrower in respect of the Borrowing Base Asset:

 

(i)                                     the gross proceeds (without deductions
whatsoever) of any disposal of Field Hydrocarbons derived from the Borrowing
Base Asset payable to the Borrower in that period; and

 

(ii)           the gross proceeds (without any deductions whatsoever) payable to
the Borrower in respect of the use or reservation of capacity of any pipeline
forming part of, or relating to, the Borrowing Base Asset; and

 

(iii)          the proceeds of any business interruption insurance relating to
the Borrowing Base Asset payable under Insurances;

 

(b)                                 any refunds of Taxes payable to the Borrower
in that period;

 

(c)                                  all amounts payable to the Borrower in that
period under each Hedging Agreement to which it is a party; and

 

(d)                                 any other costs, expenses or payments that
the Borrower and the Majority Lenders agree to designate as Gross Income.

 

“Group” means the Sponsor and each of its Subsidiaries for the time being.

 

“Guaranteed Overrun Amount” means the first fifty (50) per cent. of the Phase 1
Cost Overruns Threshold.

 

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated as such under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

 

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

 

19

--------------------------------------------------------------------------------


 

“Hedging Agreement” means any master agreement, confirmation, schedule or other
agreement entered into or to be entered into by the Borrower for the purpose of
hedging interest rates, currencies or commodity prices.

 

“Hedge Counterparty” means:

 

(a)                                 any Lender; and

 

(b)                                 any Affiliate of any Lender that accedes,
and becomes a party, to this Agreement as a “Hedge Counterparty” in accordance
with this Agreement,

 

in each case, to the extent that:

 

(i)                                     such person is a party to any Hedging
Agreement under which a Liability of the Borrower is, or is capable of being,
outstanding; or

 

(ii)                                  any amount is owed to such person under
any Finance Document pursuant to it having been a Hedge Counterparty;

 

provided that:

 

(A)                               if the relevant Lender, for the purposes of
paragraphs (a) or (b) above, ceases to be a Lender at a time when it or its
Affiliate falls within paragraph (i) or (ii) above, it (or its Affiliate, as the
case may be) shall nonetheless continue to be a Hedge Counterparty in respect of
such Hedging Agreement, and in respect of any amount owed to it as a Hedge
Counterparty under any Finance Document, until it no longer falls within
paragraph (i) or (ii) above only to the extent such obligations arise from
transactions under such Hedging Agreement entered into at the time such Hedge
Counterparty was a Lender hereunder or an Affiliate of a Lender hereunder,
without giving effect to any extension, increases or modifications thereof which
are made after such Hedge Counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder; and

 

(B)                               if any Hedge Counterparty assigns or otherwise
transfers any interest held by it under any Hedging Agreement to any other
person pursuant to the terms of such agreement, the obligations thereunder shall
constitute Secured Obligations only if such assignee or transferee is also then
a Lender or an Affiliate of a Lender.

 

“Hedging Costs” means any amount falling due from the Borrower under a Hedging
Agreement except for any Hedging Termination Payment.

 

“Hedging Liabilities” means the Liabilities owed by the Borrower to the Hedge
Counterparties under or in connection with any Secured Hedging Agreement.

 

“Hedging Policy” means the hedging policy set out in Schedule 9 (HEDGING
POLICY).

 

“Hedging Termination Payment” means any amount falling due from or, as the case
may be, to the Borrower under a Secured Hedging Agreement as a direct or
indirect result of the termination

 

20

--------------------------------------------------------------------------------


 

of that Secured Hedging Agreement, other than interest accruing on any amount
not paid when due.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

 

“Hydrocarbons” means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including, but not limited to,
sulphur, geothermal steam, water, carbon dioxide, helium, and other minerals,
ores, or substances of value and the products and proceeds therefrom, but
excluding:

 

(a)                                 coal or bituminous shales or other
stratified deposits from which oil can be extracted by destructive distillation;
and

 

(b)                                 any substance unavoidably lost in the
production thereof or used in conformity with Good Industry Field Practice for
drilling and the production operations (including gas injection, fuel, secondary
recovery pressure maintenance, re-pressuring or re-cycling operations) conducted
for the purpose of winning and saving such substances but only for the duration
of such use.

 

“Hydrocarbon Assets” means:

 

(a)                                 the Field, pipeline transmission system or
other Hydrocarbon project;

 

(b)                                 the Infrastructure relating to the Field,
system or project; and/or

 

(c)                                  the interests in the Field, system, project
or facilities.

 

“ICEBA LIBOR” means the London Interbank Offered Rate as set by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available).

 

“Impaired Administrative Agent” means the Administrative Agent at any time when:

 

(a)                                 it has failed to make (or has notified a
Party that it will not make) a payment required to be made by it under the
Finance Documents by the due date for payment;

 

(b)                                 the Administrative Agent otherwise rescinds
or repudiates a Finance Document;

 

(c)                                  (if the Administrative Agent is also a
Lender) it is a Defaulting Lender; or

 

(d)                                 an Insolvency Event has occurred and is
continuing with respect to the Administrative Agent;

 

21

--------------------------------------------------------------------------------


 

unless, in the case of paragraph (a) above:

 

(i)                                     its failure to pay is caused by:

 

(A)                               administrative or technical error; or

 

(B)                               a Disruption Event; and

 

payment is made within three (3) Business Days of its due date; or

 

(ii)                                  the Administrative Agent is disputing in
good faith whether it is contractually obliged to make the payment in question.

 

“Inception Date” means the date of inception of the development of the Field, as
referenced in the Initial Monthly Management Spreadsheet.

 

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 8 (Form of Increase Confirmation).

 

“Increased Field Interest” means a proposed increase in the Borrower’s working
interest in the Field.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or the Sponsor under any Finance Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Independent Engineering Consultant” means, in the case of the Initial Reserves
Report, Netherland, Sewell & Associates, Inc., or, in all other cases, such
other reputable independent Hydrocarbons engineer or other expert as may be
approved by the Lead Technical Bank (acting reasonably and in consultation with
the Borrower and the Technical Bank).

 

“Information Memorandum” means each of: (i) the document entitled “Confidential
Briefing Materials” prepared by Societe Generale as at January 2015; (ii) the
document entitled “Cobalt Heidelberg Partners Eng Memo Nov 2014” prepared by
Societe Generale as at November 2014; and (iii) any other document in the form
approved by the Borrower which is to be prepared in relation to this
transaction, approved by the Borrower and distributed by the Mandated Lead
Arrangers prior to the Syndication Date in connection with the syndication of
the Facility.

 

“Infrastructure” means, in relation to the Borrowing Base Asset, each of the
following (whether or not partly used for purposes other than those mentioned
below):

 

(a)                                 all wells drilled or to be drilled in
relation to the Borrowing Base Asset in accordance with the Development Plan,
including production and injection wells and all equipment and structures
installed or to be installed or erected in or at the site of such well;

 

(b)                                 all separation and processing plant used to
separate and process gaseous and liquid constituents of the Field Hydrocarbons;

 

(c)                                  all pipeline and ancillary facilities and
all loading, pumping and other terminals and stations constructed or to be
constructed for the storage and transportation of Field Hydrocarbons; and

 

22

--------------------------------------------------------------------------------


 

(d)                                 all other pipelines, apparatus, machinery,
structures, equipment, vehicles and other facilities which from time to time are
used or are available principally for use in development or production,
generation, processing, treatment, storage and transportation of Field
Hydrocarbons.

 

“Initial Approved Reserves” has the meaning given to that term in Clause 6.12
(Initial Approved Reserves).

 

“Initial Banking Case” has the meaning given to that term in Clause 6.1
(Adoption).

 

“Initial Borrowing Base Asset” means the Borrower’s 9.375% interest in the
Field.

 

“Initial Borrowing Base Asset Completion Test” means the date on which each of
the following, but in relation to Phase 1 only, have occurred to the reasonable
satisfaction of the Lead Technical Bank (acting in consultation with the
Technical Bank):

 

(a)                                 Physical completion:

 

(i)                                     all of the Infrastructure associated
with the Field have been successfully permitted, constructed, installed,
completed and commissioned in accordance with the Development Plan and other
Project Documents relating to the Field and accepted by the Operator;

 

(ii)                                  the Lead Technical Bank has received
copies of all reports of completion and acceptance test certificates relating to
the Field from the Operator to the extent made available to and received by the
Borrower under the Project Documents;

 

(iii)                               the drilling, completion and successful
testing has been completed of at least five (5) development wells with no less
than 60 feet of pay combined from the M15B (M17 per the Borrower) and M16 (M18
per the Borrower) sands on at least four development wells; and

 

(b)                                 Production has been observed at a combined
average rate of 56,000 barrels of oil per day or more, plus associated natural
gas and salt water, for at least 90 days over a continuous period of 120 days
(which 120-day period shall be extended for each day on which production is
suspended as a result of hurricanes, storms or other weather events).

 

“Initial Leases”  means each of (a) the Oil and Gas Lease of Submerged Lands
under the Outer Continental Shelf Lands Act for Green Canyon Block 859 (OCS-G
24194), effective July 1, 2002, (b) the Oil and Gas Lease of Submerged Lands
under the Outer Continental Shelf Lands Act for Green Canyon Block 903 (OCS-G
24197), effective July 1, 2002 and (c) the Oil and Gas Lease of Submerged Lands
under the Outer Continental Shelf Lands Act for Green Canyon Block 904 (OCS-G
26346), effective July 1, 2002.

 

“Initial Monthly Management Spreadsheet” means the initial monthly management
spreadsheet agreed between the Borrower and the Lead Technical Bank (acting in
consultation with the Technical Bank) and delivered as a condition precedent
pursuant to Schedule 2 (Conditions Precedent).

 

23

--------------------------------------------------------------------------------


 

“Initial Reserves Report” means the reserves report by the Independent
Engineering Consultant in relation to the Initial Borrowing Base Asset and
delivered as a condition precedent pursuant to Schedule 2 (Conditions
Precedent).

 

“Insolvency Event” means

 

(a)                                 in relation to a Secured Party means that
the Secured Party:

 

(i)                                     is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(ii)                                  becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

 

(iii)                               makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(iv)                              institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official;

 

(v)                                 has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition is instituted or presented by a person or entity not
described in paragraph (iv) above and:

 

(A)                               results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation; or

 

(B)                               is not dismissed, discharged, stayed or
restrained in each case within thirty (30) days of the institution or
presentation thereof;

 

(vi)                              has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger);

 

(vii)                           seeks or becomes subject to the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
assets (other than, for so long as it is required by law or regulation not to be
publicly disclosed, any such appointment which is to be made, or is made, by a
person or entity described in paragraph (iv) above);

 

(viii)                        has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within thirty (30) days thereafter;

 

24

--------------------------------------------------------------------------------


 

(ix)                              causes or is subject to any event with respect
to it which, under the applicable laws of any jurisdiction, has an analogous
effect to any of the events specified in paragraphs (i) to (viii) above; or

 

(x)                                 takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 

(b)                                 in relation to the Borrower or the Sponsor:

 

(i)                                     any resolution is passed or order made
for the liquidation, winding up, dissolution, administration, reorganisation,
arrangement, adjustment, protection, relief or composition of the Borrower or
the Sponsor, as applicable, or the indebtedness of the Borrower or the Sponsor,
as applicable, or a moratorium is declared in relation to any indebtedness of
the Borrower or the Sponsor, as applicable, or an administrator is appointed to
the Borrower or the Sponsor, as applicable;

 

(ii)                                  any composition, compromised, assignment
or arrangement is made with any of its creditors;

 

(iii)                               the appointment of any liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of the Borrower or the Sponsor or any of their respective
assets;

 

(iv)                              the Borrower or the Sponsor, as applicable,
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally; or

 

(v)                                 any analogous procedure or step is taken in
any jurisdiction.

 

“Insurance Proceeds” means the proceeds actually received by the Borrower in
relation to any claim by or on behalf of the Borrower in connection with the
Borrowing Base Asset under any Insurances maintained by or on behalf of the
Borrower.

 

“Insurance Proceeds Account” has the meaning given to that term in Clause 21
(Project Accounts).

 

“Insurances” means all contracts and policies of insurance of any kind which
have been taken out by or on behalf of the Borrower or will be taken out by or
on behalf of the Borrower pursuant to the terms of the Finance Documents or (to
the extent of its interest) in which the Borrower has an interest and any
related policies of re-insurance.

 

“Intellectual Property” means:

 

(a)                                 any patents, trademarks, service marks,
designs, business names, copyrights, database rights, design rights, domain
names, moral rights, inventions, confidential information, knowhow and other
intellectual property rights and interests (which may now or in the future
subsist), whether registered or unregistered; and

 

(b)                                 the benefit of all applications and rights
to use such assets of it (which may now or in the future subsist).

 

25

--------------------------------------------------------------------------------


 

“Interest Period” means, for each LIBOR Loan, the period commencing on the date
of such LIBOR Loan or the date of the Conversion of any Reference Rate Loan into
a LIBOR Loan and ending on the last day of the period selected by the Borrower
pursuant to Clause 12 (Interest Periods) and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to Clause
12 (Interest Periods), and, in relation to an Unpaid Sum, each period determined
in accordance with Clause 11.3 (Default interest).

 

“Interim Banking Case” has the meaning given to that term in Clause 6.1
(Adoption).

 

“Interim Recalculation Date” has the meaning given to that term in Clause 6.1
(Adoption).

 

“IRS” means the U.S. Internal Revenue Service.

 

“ISDA Master Agreement” means the 2002 ISDA Master Agreement
(Multicurrency—Cross Border) published by the International Swaps and
Derivatives Association.

 

“Lead Technical Bank” means SG Americas Securities LLC in its capacity as lead
technical bank or any other person that replaces it in such capacity in
accordance with this Agreement.

 

“Leases” means, in relation to the Borrowing Base Asset, the Initial Leases and
all other oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons, in each case, to the extent that the Borrower is or becomes a
party thereto or is or becomes bound thereby, but disregarding any Lease or any
portion thereof relinquished by the Borrower where there are no Field
Hydrocarbons associated with that Lease taken into account in the Banking Case.

 

“Lease Termination Date” means, in relation to the Borrowing Base Asset, the
earlier of the date of the expiry of:

 

(a)                                 any Lease relating to the Borrowing Base
Asset; or

 

(b)                                 any other Authorisation required for
(i) Hydrocarbons from the Borrowing Base Asset to be extracted or otherwise
exploited or (ii) the Borrowing Base Asset to be operated.

 

“Lender” means:

 

(a)                                 any Original Lender; and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Party as a Lender in accordance with
Clause 2.3 (Accordion) or Clause 29 (Changes to the Lenders),

 

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

 

“Lenders’ Adviser” has the meaning given to that term in Clause 19.4 (Advisers’
fees).

 

“Liabilities” means all present and future liabilities and obligations at any
time of the Borrower, both actual and contingent and whether incurred solely or
jointly or as principal or surety together

 

26

--------------------------------------------------------------------------------


 

with any of the following matters relating to or arising in respect of those
liabilities and obligations:

 

(a)                                 any refinancing, novation, deferral or
extension;

 

(b)                                 any claim for breach of representation,
warranty or undertaking or on an event of default or under any indemnity given
under or in connection with any document or agreement evidencing or constituting
any other liability or obligation falling within this definition;

 

(c)                                  any claim for damages or restitution; and

 

(d)                                 any claim as a result of any recovery by the
Borrower of a payment on the grounds of preference or otherwise,

 

and any amounts which would be included in any of the above but for any
discharge, non-provability, unenforceability or non-allowance of those amounts
in any insolvency or other proceeding.

 

“Liabilities Acquisition” means, in relation to a person and to any Subordinated
Liabilities, a transaction where that person:

 

(a)                                 purchases by way of assignment or transfer;

 

(b)                                 enters into any sub-participation in respect
of; or

 

(c)                                  enters into any other agreement or
arrangement having an economic effect substantially similar to a
sub-participation in respect of,

 

the rights in respect of those Subordinated Liabilities.

 

“LIBOR” means, relative to any Interest Period, the ICEBA LIBOR, as published by
Reuters (or other commercially available source providing quotations of ICEBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. London time (or as soon thereafter as practicable) two
(2) Business Days prior to the beginning of such Interest Period for dollar
deposits having a term comparable to such Interest Period.  If no such
page published by Reuters designating ICEBA LIBOR (or any such replacement page)
is available, then “LIBOR” shall mean, relative to any Interest Period, the rate
of interest equal to the rate per annum at which dollar deposits in immediately
available funds are offered to the Administrative Agent’s LIBOR office in the
London interbank market as at or about 11:00 a.m. London time (or as soon
thereafter as practicable) two (2) Business Days prior to the beginning of such
Interest Period for delivery on the first day of such Interest Period, and in an
amount approximately equal to the amount of the LIBOR Loan and for a period
approximately equal to such Interest Period; provided that, if such rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR (Reserve Adjusted)” means, relative to any LIBOR Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) determined pursuant to the following formula:

 

LIBOR

=

LIBOR

 

 

 

 

 

 

 

 

 

(Reserve Adjusted)

 

1.00 - LIBOR Reserve Percentage

 

 

27

--------------------------------------------------------------------------------


 

The LIBOR (Reserve Adjusted) for any Interest Period will be determined by the
Administrative Agent on the basis of the LIBOR Reserve Percentage in effect two
Business Days before the first day of such Interest Period.

 

“LIBOR Loan” means a Loan which bears interest as provided in Clause
11.1(b) (Calculation of interest).

 

“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in an Assignment and
Assumption Agreement, or such other office of a Lender as designated from time
to time by notice from such Lender to the Borrower and the Administrative Agent,
whether or not outside the United States, that shall be making or maintaining
LIBOR Loans of such Lender hereunder.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period, the average
maximum rate (expressed as a decimal) at which reserves are required to be
maintained during such Interest Period under Regulation D of the F.R.S. Board by
member banks of the Federal Reserve System in New York City with deposits
exceeding $1,000,000,000 (including all basic, emergency, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) as “Eurocurrency Liabilities”, as
such term is defined in Regulation D of the F.R.S. Board.  Without limiting the
effect of the foregoing, the LIBOR Reserve Percentage shall reflect any other
reserves required to be maintained by such member banks by reason of any Change
in Law against (i) any category of liabilities which includes deposits by
reference to which the LIBOR (Reserve Adjusted) is to be determined, or (ii) any
category of extensions of credit or other assets which include Loans.

 

“LLCR” means the loan life cover ratio, being in relation to any Calculation
Period or any day falling in that Calculation Period, the ratio of A:B where:

 

“A” is the NPV (Loan Life) for that Calculation Period; and

 

“B” is the aggregate amount of the Loans outstanding or, as the case may be,
projected to be outstanding in that Calculation Period.

 

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan and refers to a Reference
Rate Loan or a LIBOR Loan.

 

“Majority Lenders” means, subject as provided in Clause 36.3 (Voting rights of
Hedge Counterparties), a Lender or Lenders whose Commitments aggregate more than
662/3% of the Total Commitments (or, if the Total Commitments have been reduced
to zero, a Lender or Lenders whose Pro Rata Share of the total Loans outstanding
aggregate more than 662/3% of the total Loans outstanding on such date);
provided that, if there are two or more Lenders, the Commitment of, and the
portion of the Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders unless all
of the Lenders are Defaulting Lenders.

 

“Margin” means:

 

28

--------------------------------------------------------------------------------


 

(a)                                 at any time prior to the Completion Date,
(i) 6.00 per cent. per annum in the case of a LIBOR Loan, and (ii) 5.00 per
cent. per annum in the case of a Reference Rate Loan; and

 

(b)                                 on and after the Completion Date, (i) 4.00
per cent. per annum in the case of a LIBOR Loan, and (ii) 3.00 per cent. per
annum in the case of a Reference Rate Loan.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                 the business, operations, property or
condition (financial or otherwise) of the Borrower; or

 

(b)                                 the ability of the Borrower to perform its
obligations under the Transaction Documents; or

 

(c)                                  the validity or enforceability of, or the
effectiveness or priority of any Security granted or purporting to be granted
pursuant to any of, the Finance Documents or the rights or remedies of any
Secured Party under any of the Finance Documents.

 

“Maximum Available Amount” has the meaning given to that term in Clause
4.2(a)(iii) (Further conditions precedent).

 

“Minimum Equity Contribution” means 30 per cent. of the Asset Costs calculated
as at the date of this Agreement.

 

“Minimum Required LIBOR Amount” means $3,113,184.91, plus, if the Total
Commitments are increased pursuant to Clause 2.3(a)(ii) prior to the Completion
Date, an additional amount to be determined by the Administrative Agent (acting
on the instructions of the Majority Lenders) based on reasonable expectations
and assumptions with respect to the Borrower’s exposure to fluctuations of LIBOR
until the projected Completion Date.

 

“Modelling Bank” means SG Americas Securities LLC in its capacity as modelling
bank or any other person that replaces it in such capacity in accordance with
this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                 (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day;

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month; and

 

(c)                                  if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

29

--------------------------------------------------------------------------------


 

“Monthly Management Spreadsheet” means each monthly management spreadsheet, in
the same form as the Initial Monthly Management Spreadsheet and as agreed
between the Lead Technical Bank (acting in consultation with the Technical Bank)
and the Borrower promptly following the receipt by the Borrower of each latest
monthly project report prepared by the Operator.

 

“Mortgages” means, collectively, any mortgage or deed of trust executed by the
Borrower in favour of the Security Agent for the rateable benefit of the Secured
Parties to secure the Secured Obligations in form and substance satisfactory to
the Administrative Agent.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“New Party” has the meaning given to such term in Clause 2.3(e) (Accordion).

 

“Non-Consenting Lender” means any Lender that does not consent to a proposed
agreement, amendment, waiver, consent or release with respect to this Agreement
or any other Finance Document that (a) requires the consent of each Lender and
(b) has been approved by the Majority Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Person.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, evidencing indebtedness of the Borrower to such Lender resulting from
such Lender’s Pro Rata Share of the Loans owing to such Lender.

 

“NPV (Loan Life)” means, in relation to any Calculation Period, the amount
calculated in accordance with the following formula:

 

NPV (Loan Life) = A+B

 

where:

 

“A” is the net present value of the Projected Net Revenues for that Calculation
Period and for each subsequent Calculation Period ending on or before the Final
Maturity Date; and

 

“B” is, to the extent the applicable Banking Case demonstrates that such capital
expenditure will be funded from Loans or any other committed funding source, the
net present value (as at the first day of that Calculation Period) of such
capital expenditure that has been included in the determination of the figure
referred to in “A” above as is projected to be incurred with respect to the
Borrowing Base Asset in the period commencing on that first day of that
Calculation Period and ending on the Completion Date;

 

where:

 

(i)                                     net present values are calculated, using
the Computer Model, by applying the relevant discount rate agreed or determined
pursuant to Clause 6 (Banking Cases); and

 

30

--------------------------------------------------------------------------------


 

(ii)                                  in accordance with Clause 6.3 (Key
principles), in determining the Projected Net Revenues, no account shall be
taken of any Gross Expenditure or Gross Income relating to the Borrowing Base
Asset which is projected to arise after the Field Life End Date other than any
Abandonment Costs.

 

“NPV (Project Life)” means, in relation to any Calculation Period, the amount
calculated in accordance with the following formula:

 

NPV (Project Life) = A+B

 

where:

 

“A” is the net present value of the Projected Net Revenues for that Calculation
Period and for each subsequent Calculation Period ending on or before the
Calculation End Date;

 

“B” is, to the extent the applicable Banking Case demonstrates that such capital
expenditure will be funded from Loans or any other committed funding source, the
net present value (as at the first day of that Calculation Period) of such
capital expenditure that has been included in the determination of the figure
referred to in “A” above as is projected to be incurred with respect to the
Borrowing Base Asset in the period commencing on that first day of that
Calculation Period and ending on the Completion Date;

 

where:

 

(i)                                     net present values are calculated, using
the Computer Model, by applying the relevant discount rate agreed or determined
pursuant to Clause 6 (Banking Cases); and

 

(ii)                                  in accordance with Clause 6.3 (Key
principles), in determining the Projected Net Revenues, no account shall be
taken of any Gross Expenditure or Gross Income relating to the Borrowing Base
Asset which is projected to arise after the Field Life End Date other than any
Abandonment Costs.

 

“One-Day Reference Rate Loan” means a Reference Rate Loan which is subject to
the maximums set forth in Clause 5.3(b)(ii) (Currency and amount).

 

“Operator” means, in relation to the Borrowing Base Asset and its related
Infrastructure, the person who is from time to time appointed operator of the
Borrowing Base Asset and its related Infrastructure under the relevant Field
Agreement, and the Operator as at the date of this Agreement is Anadarko
Petroleum Corporation.

 

“Original Financial Statements” means, in relation to the Sponsor, its audited
financial statements for its Financial Year ended December 31, 2014.

 

“Original Jurisdiction” means, in relation to the Borrower or Sponsor, the
jurisdiction under whose laws it is incorporated or formed as at the date of
this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security

 

31

--------------------------------------------------------------------------------


 

interest under, enforced any Finance Document, or sold or assigned an interest
in any Loan or Finance Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Finance Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Clause 18 (Mitigation) or 44.6 (Replacement of Lender)).

 

“P50 Reserves” means, in relation to the Borrowing Base Asset, those quantities
of Hydrocarbons which are deemed to be recoverable from the Hydrocarbon Assets
comprised in the Borrowing Base Asset as “Proved plus Probable Reserves” in
accordance with the guidelines of the Society of Petroleum Engineers (provided
that if such guidelines are modified after the date of this Agreement and as a
result of such modification, the Lead Technical Bank (acting reasonably and in
consultation with the Borrower and the Technical Bank) determines that such
definition of the term “P50 Reserves” will need to be modified to take account
of the relevant modification to such guidelines, then such definition shall be
modified as required by the Lead Technical Bank and the Majority Lenders (each
acting reasonably and in consultation with the Borrower and the Technical Bank).

 

“P90 Reserves” means, in relation to the Borrowing Base Asset, those quantities
of Hydrocarbons which are deemed to be recoverable from the Hydrocarbon Assets
comprised in the Borrowing Base Asset as “Proved Reserves” in accordance with
the guidelines of the Society of Petroleum Engineers (provided that if such
guidelines are modified after the date of this Agreement and as a result of such
modification, the Lead Technical Bank (acting reasonably and in consultation
with the Borrower and the Technical Bank) determines that such definition of the
term “P90 Reserves” will need to be modified to take account of the relevant
modification to such guidelines, then such definition shall be modified as
required by the Lead Technical Bank and the Majority Lenders (each acting
reasonably and in consultation with the Borrower and the Technical Bank).

 

“Participant Register” has the meaning specified in Clause
29.6(b) (Participations).

 

“Party” means a party to this Agreement.

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26,2001)).

 

“Payment” means, in respect of any Subordinated Liabilities, a payment,
prepayment, repayment, redemption, defeasance or discharge of those Subordinated
Liabilities.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“PDP Reserves” means, in relation to the Borrowing Base Asset, those quantities
of Hydrocarbons which are deemed to be recoverable from the Hydrocarbon Assets
comprised in the Borrowing Base Asset which are categorized as both “developed”
and “producing” under the definitions for oil and gas reserves promulgated by
the Society of Petroleum Evaluation Engineers (or any generally recognized
successor) as in effect at the time in question.

 

32

--------------------------------------------------------------------------------


 

“Permitted Holders” means any two or more of: the funds affiliated with First
Reserve Corporation, Goldman, Sachs & Co., Riverstone Holdings LLC and The
Carlyle Group, and KERN Partners Ltd. and limited partners in such funds
affiliated with KERN Partners Ltd.

 

“Phase 1” means the scope set out in the Field Development Plan.

 

“Phase 1 Cost Overruns” means, in relation to a Calculation Period, any Phase 1
Development Costs that when taken together with all other Phase 1 Development
Costs paid since the Inception Date (in each case, as set out in “Section C” of
the then current Monthly Management Spreadsheet, or, if the latest Monthly
Management Spreadsheet has not been agreed, as determined by the Lead Technical
Bank (acting reasonably and in consultation with the Technical Bank)) are
greater than ten per cent. (10%) in excess of the aggregate amount of Phase 1
Initial Budgeted Development Costs for that Calculation Period and each previous
Calculation Period commencing with the Calculation Period containing the
Inception Date.

 

“Phase 1 Cost Overruns Threshold” means an amount of $38.7 million in respect of
Phase 1 Cost Overruns.

 

“Phase 1 Development Costs” means, at any time, the Development Costs relating
to Phase 1.

 

“Phase 1 Initial Budgeted Development Costs” means in relation to any
Calculation Period, the Phase 1 Development Costs, as budgeted for and set out
in that Calculation Period in “Section A” of the Initial Monthly Management
Spreadsheet.

 

“Phase 2” means the further development of the Borrowing Base Asset other than
as approved in the Field Development Plan.

 

“Phase 2 Development Costs” means the Development Costs relating to Phase 2.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any member of the Controlled Group is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Plan Funding Rules” means the rules in the Code and ERISA (and related
regulations and other guidance) regarding minimum funding standards and minimum
required contributions with respect to Plans as set forth in Section 412, 430
and 436 of the Code and Sections 302 and 303 of ERISA (and as set forth in
Section 412 of the Code and Section 302 of ERISA for periods prior to the
effective date of the Pension Protection Act of 2006).

 

“PLCR” means the project life cover ratio being, in relation to any Calculation
Period or any day falling in that Calculation Period, the ratio of A:B where:

 

“A” is the NPV (Project Life) for that Calculation Period; and

 

“B” is the aggregate amount of the Loans outstanding or, as the case may be,
projected to be outstanding in that Calculation Period.

 

“Pledge Agreement” means a pledge agreement, in form and substance satisfactory
to the Administrative Agent, executed by the Pledgor.

 

33

--------------------------------------------------------------------------------


 

“Pledgor” means Cobalt GOM LLC, a Delaware limited liability company.

 

“Preferential Rights” means any rights of third parties that are the subject of
the Sponsor Side Letter.

 

“Proceeds Account” has the meaning given to that term in Clause 21 (Project
Accounts).

 

“Producers Side Agreement” means the Producer Side Agreement, dated as of
May 28, 2013, among Anadarko Petroleum Corporation, as operator, Anadarko US
Offshore Corporation, Apache Deepwater LLC, the Borrower (as successor in
interest to Cobalt International Energy, L.P.), Eni Petroleum US LLC, Exxon
Mobil Corporation, Marubeni Oil & Gas Marketing Inc., Statoil Marketing &
Trading (US) Inc., and for limited purposes as set forth therein, Marubeni Oil &
Gas (USA) Inc. and Statoil USA E&P Inc.

 

“Project Accounts” means each the Proceeds Account, the Cost-Overrun Equity
Account, the Debt Service Reserve Account, the Insurance Proceeds Account and
the Dividend and Distribution Account.

 

“Project Documents” means each of the Leases, the Acquisition Agreement, the
Field Agreements, the Technical Services Agreement and (to the extent they are
agreements or conveyances to which the Borrower is or becomes a party or by
which the Borrower is or becomes bound) the Development Documents.

 

“Projected Net Revenues” means, in relation to any Calculation Period, an amount
(which may be a negative or positive figure) calculated by deducting “B” from
“A” where:

 

“A” is the aggregate of the Gross Income of the Borrower projected to be
received in that Calculation Period; and

 

“B” is the aggregate of the Gross Expenditure of the Borrower projected to be
made in that Calculation Period.

 

“Pro Rata Share” means, subject to the terms of Clause 44.7 (Defaulting Lenders)
at any time a Defaulting Lender exists, with respect to any Lender, the ratio
(expressed as a percentage) of (a) such Lender’s Commitment to (b) the Total
Commitments; provided that, if the Total Commitments have been terminated or
cancelled, the ratio (expressed as a percentage) of (i) such Lender’s interest
in the outstanding Loans to (ii) the aggregate principal amount of the
outstanding Loans.  As of the date of this Agreement, the Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 1.

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December.

 

“Quarterly Financial Statements” means the unaudited consolidated financial
statements of each of the Borrower and the Sponsor for any Financial Quarter, as
required to be delivered to the Administrative Agent pursuant to Clause 24.1
(Financial statements).

 

“Quasi-Security” has the meaning given to that term in Clause 25.3 (Negative
Pledge).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period.

 

34

--------------------------------------------------------------------------------


 

“Recalculation Date” means any Scheduled Recalculation Date or Interim
Recalculation Date.

 

“Receiver” means a receiver or trustee of the whole or any part of the Charged
Property.

 

“Recipient” means (i) any Lender, (ii) the Administrative Agent, (iii) the
Security Agent, and (iv) any other person entitled to a payment under a Finance
Document, as applicable.

 

“Reduction Date” means each Recalculation Date, each other Quarter Date and each
other date on which a Banking Case is adopted in accordance with Clause 6
(Banking Cases).

 

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Société Générale as its reference rate, whether or not the Borrower has notice
thereof.

 

“Reference Rate Loan” means a Loan which bears interest as provided in Clause
11.1(a) (Calculation of interest).

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Related Parties” means, with respect to any person, such person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such person and of
such person’s Affiliates.

 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Relevant Jurisdiction” means, in relation to the Borrower or the Sponsor:

 

(a)                                 its Original Jurisdiction;

 

(b)                                 any jurisdiction where any asset subject to
or intended to be subject to the Transaction Security to be created by it is
situated;

 

(c)                                  any United States jurisdiction where it
conducts its business; and

 

(d)                                 the jurisdiction whose laws govern the
perfection of any of the Transaction Security Documents entered into by it.

 

“Relevant Market” means the London interbank market.

 

“Remaining Reserves” means, in relation to the Borrowing Base Asset and any
Calculation Period, the total quantities of Field Hydrocarbons forecast in the
then current Banking Case to be derived from the Borrowing Base Asset in that
Calculation Period and each subsequent Calculation Period which ends on or
before the Field Life End Date for the Borrowing Base Asset.

 

“Replaceable Project Document” means any Project Document to which the Borrower
is a party and which is in respect of the sale of Field Hydrocarbons or the
gathering, processing or transportation of Field Hydrocarbons on and from a
junction nearest to the Field from where there

 

35

--------------------------------------------------------------------------------


 

is available to the Borrower more than one Infrastructure option in respect of
such gathering, processing, transportation or sale.

 

“Reportable Event” means a “reportable event” described in Section 4043 of ERISA
and the regulations issued thereunder, other than an event with respect to which
reporting has been waived by the PBGC pursuant to regulation or other
administrative action.

 

“Representative” means any delegate, agent, sub-agent, employee, manager,
administrator, nominee, attorney, attorney-in-fact, officer, director, trustee
or custodian.

 

“Reserve Tail Date” means the last day of the Calculation Period immediately
preceding the first Calculation Period in which the aggregate Remaining Reserves
for the Borrowing Base Asset are projected in the then current Banking Case to
be less than 20 per cent. of the Initial Approved Reserves.

 

“Reserves Report” means the Initial Reserves Report and each other report (in
form satisfactory to the Lead Technical Bank (acting reasonably and in
consultation with the Technical Bank)) which is prepared by an Independent
Engineering Consultant and, in each case, includes:

 

(a)                                 evaluations of, and production profiles for,
the P50 Reserves and P90 Reserves recoverable from the Borrowing Base Asset;

 

(b)                                 all relevant information and data about, and
all estimates of the operating and capital expenditure that may be required to
be incurred in connection with the recovery of such reserves and/or the
achievement of such production profiles; and

 

(c)                                  any other information, data or
evaluation(s) relating to the Borrowing Base Asset as the Lead Technical Bank
(acting reasonably and in consultation with the Technical Bank) may require.

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Responsible Officer” means:

 

(a)                                 with respect to any person, such person’s
Chief Executive Officer, President, Chief Financial Officer, Executive Vice
President or Vice President;

 

(b)                                 with respect to any person that is a limited
liability company, in addition to the officers set forth in paragraph (a), such
person’s manager, managing member, the Chief Executive Officer, President, Chief
Financial Officer, Executive Vice President or Vice President of such person’s
managing member or manager, or an individual person authorized by the
resolutions of the manager or managers or managing member or members of such
limited liability company; and

 

(c)                                  with respect to any person that is a
general partnership or a limited liability partnership, in addition to the
officers set forth in paragraph (a), the Chief Executive Officer, President,
Chief Financial Officer, Executive Vice President or Vice President of such
person’s general partner or partners.

 

“S&P” means means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

36

--------------------------------------------------------------------------------


 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, any person that is:

 

(a)                                 listed on, or acting on behalf of, a person
listed on any Sanctions List;

 

(b)                                 organized or resident in a Sanctioned
Country; or

 

(c)                                  owned or controlled by any such person or
persons described in the foregoing paragraphs (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes or related
restrictive measures enacted, imposed, administered or enforced from time to
time by a Sanctions Authority.

 

“Sanctions Authority” means:

 

(a)                                 the United Nations Security Council;

 

(b)                                 the United States of America;

 

(c)                                  the European Union;

 

(d)                                 any present or future member of the European
Union in which a Secured Party is organised or resident;

 

(e)                                  the United Kingdom; and

 

(f)                                   the respective governments and official
institutions or agencies of any of the foregoing, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the United States
Department of State and the United States Department of Commerce, and Her
Majesty’s Treasury (together, “Sanctions Authorities”).

 

“Sanctions List” means:

 

(a)                                 the Specially Designated Nationals and
Blocked Persons list maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or any list of designated persons maintained by
the U.S. Department of State;

 

(b)                                 the Denied Persons List maintained by the US
Department of Commerce;

 

(c)                                  the Consolidated List of Financial
Sanctions Targets and the Investment Ban List maintained by Her Majesty’s
Treasury;

 

(d)                                 the European Union’s lists of restrictive
measures against persons and entities issued pursuant to its Common Foreign and
Security Policy, for which a consolidated list is provided on the website of the
European External Action Service, as well as any publicly-available implementing
or additional lists of restrictive measures against persons or entities issued
by any of its member states in which a Secured Party is operating, organized or
resident;

 

37

--------------------------------------------------------------------------------


 

or any other similar list issued or maintained by, or public announcement of a
Sanctions designation made by, a Sanctions Authority of persons the target or
subject of Sanctions (including investment or related restrictions), each as
amended, supplemented or substituted from time to time.

 

“Scheduled Banking Case” means each Banking Case that is adopted or due to be
adopted on a Scheduled Recalculation Date.

 

“Scheduled Recalculation Date” means each 31 March and 30 September occurring
before the Final Maturity Date.

 

“Secured Hedging Agreement” means a Hedging Agreement entered into between the
Borrower and a Hedge Counterparty in compliance with this Agreement, whether the
same was entered into before or after the date of this Agreement.

 

“Secured Obligations” means all the Liabilities and all other present and future
liabilities and obligations at any time due, owing or incurred by each of the
Borrower and the Sponsor to any Secured Party under the Finance Documents, both
actual and contingent and whether incurred solely or jointly and as principal or
surety or in any other capacity.

 

“Secured Party” means each of the Administrative Secured Parties, the Lenders,
the Hedge Counterparties, any Receiver or Delegate and the Account Bank;
provided that where the term “Secured Party” is used in, and construed for the
purposes of, this Agreement, a Hedge Counterparty shall be a Secured Party only
for the purposes of:

 

(a)                                 paragraph (a) of the definition of
“Acceptable Security Interest”;

 

(b)                                 paragraphs (a)(ii)(I) and (c) of the
definition of “Gross Expenditure”;

 

(c)                                  paragraph (c) of the definition of
“Material Adverse Effect”;

 

(d)                                 paragraph (d) of the definition of
“Sanctions Authority”;

 

(e)                                  the definition of “Secured Obligations”;

 

(f)                                   the definition of “Security Property”;

 

(g)                                  paragraph (a)(i) of Clause 1.2
(Construction);

 

(h)                                 Clause 32 (The Security Agent);

 

(i)                                     Clause 33 (Application of Proceeds);

 

(j)                                    Clause 35 (Conduct of business by the
Secured Parties);

 

(k)                                 Clause 36 (Hedging and Hedge
Counterparties); and

 

(l)                                     Clause 37 (Sharing among the Secured
Parties).

 

“Security” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, or deposit arrangement for a third party’s
benefit or encumbrance for security purposes (or other type of arrangement
having the practical effect of the foregoing), whether

 

38

--------------------------------------------------------------------------------


 

arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease,
Capitalized Lease, or other title retention agreement).

 

“Security Agent” means Societe Generale in its capacity as security agent for
the Secured Parties or any other person that replaces it in such capacity in
accordance with this Agreement.

 

“Security Agreement” means the security agreement, in form and substance
satisfactory to the Administrative Agent, executed by the Borrower in favour of
the Security Agent for the benefit of the Secured Parties.

 

“Security Property” means:

 

(a)                                 the Transaction Security expressed to be
granted in favour of the Security Agent for the benefit of the Secured Parties
and all proceeds of that Transaction Security;

 

(b)                                 all obligations expressed to be undertaken
by each of the Borrower and the Sponsor to pay amounts under a Finance Document
to the Security Agent for the benefit of the Secured Parties and secured by the
Transaction Security together with all representations and warranties expressed
to be given by each of the Borrower and the Sponsor in favour of the Security
Agent for the benefit of the Secured Parties;

 

(c)                                  the Security Agent’s interest in any trust
fund created pursuant to any Finance Document; and

 

(d)                                 any other amounts or property, whether
rights, entitlements, choses in action or otherwise actual or contingent, which
the Security Agent is required by the terms of the Finance Documents to hold for
the benefit of the Secured Parties.

 

“Security Termination” means such time at which each of the following events
shall have occurred on or prior to such time: (a) termination of this Agreement,
(b) termination of all Secured Hedging Agreements with such Hedge Counterparties
(other than Secured Hedging Agreements with any Hedge Counterparty with respect
to which other arrangements satisfactory to such Hedge Counterparty and the
Borrower have been made) and (c) the payment in full of all outstanding Loans
and all other Secured Obligations (other than contingent indemnification
obligations that expressly survive the termination of this Agreement for which
no notice of claim has been received by the Borrower) payable under this
Agreement and under any other Finance Documents.

 

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3(Requests) given in accordance with Clause 12 (Interest Periods).

 

“Solvent” means, with respect to any person as of the date of any determination,
that on such date (a) the fair value of the property of such person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such person, (b) the present
fair saleable value of the assets of such person is not less than the amount
that will be required to pay the probable liability of such person on its debts
as they become absolute and matured, (c) such person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such person’s ability to pay as such debts and liabilities
mature, and (e) such person is not

 

39

--------------------------------------------------------------------------------


 

engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such person’s property would constitute unreasonably
small capital after giving due consideration to current and anticipated future
capital requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such person is engaged.  In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Period” means each period specified in the first column (headed
“Specified Period”) of the table set out in Schedule 1 (The Original Lenders).

 

“Specified Time” means a day or time determined in accordance with Schedule 7
(Timetable).

 

“Sponsor Material Adverse Effect” means (a) a material adverse effect on the
business, operations, property or condition (financial or otherwise) of the
Sponsor and its Subsidiaries taken as a whole or (b) the ability of the Sponsor
to perform its obligations under the Finance Documents.

 

“Sponsor Pledge Agreement” means a pledge agreement executed by the Sponsor
covering the Sponsor’s rights, title and interest, now owned or after acquired,
in the Subordinated Liabilities, in form and substance satisfactory to the
Administrative Agent, executed by the Sponsor.

 

“Sponsor Side Letter” means the side letter agreement dated on or about the date
of this Agreement from the Sponsor to the Borrower in relation to the
Acquisition Agreement.

 

“Subordinated Liability” means any Liability of the Borrower to the Sponsor in
respect of Financial Indebtedness.

 

“Subsidiary” means, in relation to any person (a “parent entity”), any other
person (the “relevant entity”) (a) in respect of which that parent entity holds
or owns (directly or indirectly) more than 50% of the issued share capital of
the relevant entity, excluding any part of that issued share capital that
carries no right to participate beyond a specified amount in a distribution of
either profits or capital or (b) over which that parent entity has direct or
indirect control (where, for the purposes of this definition, “control” means
the power (whether by way of ownership, contract, agency or otherwise) to:

 

(a)                                 cast, or control the casting of, more than
50% of the maximum number of votes that might be cast at a general meeting of
the relevant entity; or

 

(b)                                 appoint or remove all, or the majority, of
the directors or other equivalent officers of the relevant entity; or

 

(c)                                  give directions with respect to the
operating and financial policies of the relevant entity with which the directors
or other equivalent officers of the relevant entity are obliged to comply.

 

“Syndication Date” means the date on which the relevant Mandated Lead Arrangers
confirm that the primary syndication of the Facility has been completed.

 

“Synthetic Lease Obligation” means the monetary obligation of a person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of

 

40

--------------------------------------------------------------------------------


 

property (including sale and leaseback transactions), in each case, creating
obligations that do not appear on the balance sheet of such person but which,
upon the application of any Debtor Relief Laws to such person, would be
characterized as debt of such Person (without regard to accounting treatment).

 

“Tax” means any tax, levy, impost, duty, assessment, or similar charge in the
nature of a tax imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tax Sharing Agreement” means a tax sharing agreement of the Consolidated Group
in the form agreed between the Administrative Agent and the Sponsor (each acting
reasonably).

 

“Technical Assumption” means the determination of the amount of Asset Costs and
any other assumption (other than an Economic Assumption), and the values
ascribed to such assumption, upon which each Banking Case or draft Banking Case
and, in each case, the calculations and information therein are, or are to be,
based.

 

“Technical Bank” means Credit Agricole Corporate & Investment Bank in its
capacity as technical bank or any other person that replaces it in such capacity
in accordance with this Agreement.

 

“Technical Services Agreement” means the technical services agreement between
the Borrower and the Sponsor provided as a condition precedent pursuant to
paragraph 2(b) of Schedule 2 (Conditions Precedent).

 

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or the Sponsor, as applicable, or any ERISA Affiliate
from a Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) the filing of a
notice of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, (d) the institution of proceedings to
terminate a Plan by the PBGC, (e) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, (f) any failure by any Plan to satisfy the
Plan Funding Rules, or an application for a waiver of the Plan Funding Rules, or
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent, upon the Borrower or any ERISA Affiliate.

 

“Total Commitments” means, in relation to any Specified Period or any day
falling in that Specified Period, the sum of the Lenders’ Commitments for that
Specified Period (which, as at the date of this Agreement and subject to any
increase, cancellation or reduction of any Lender’s Commitment in accordance
with this Agreement, is the amount set opposite that Specified Period in the
last column (headed “Total Commitments”) of the table in Schedule 1 (The
Original Lenders)).

 

“Transaction Documents” means the Project Documents and the Finance Documents.

 

“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.

 

“Transaction Security Documents” means each document entered into by the
Borrower, the Sponsor, the Pledgor, Cobalt LP or (in the context of paragraph
(d) of Clause 25.13 (Financial

 

41

--------------------------------------------------------------------------------


 

Indebtedness)) any other Affiliate of the Sponsor creating or expressed to
create any Security over all or any part of its assets in respect of the
obligations of the Borrower and/or the Sponsor under any of the Finance
Documents.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in form and substance satisfactory to the Administrative Agent (acting
reasonably) and executed by the Borrower.

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower or Sponsor
under the Finance Documents.

 

“US” means the United States of America.

 

“Unitisation” means any unitisation or redetermination of, or affecting, the
Borrowing Base Asset or any readjustment of the Borrower’s interests in the
Field and/or the Field Hydrocarbons derived therefrom as a result of the Field
straddling two or more lease or licence areas.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date on which the relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in both
Part I and Part II of Schedule 3 (Requests).

 

“U.S. Person” means any person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 15.6(a).

 

“Withholding Agent” means the Borrower, the Sponsor, the Administrative Agent
and the Security Agent.

 

1.2                               Construction

 

(a)                                 Unless a contrary indication appears, a
reference in this Agreement to:

 

(i)                                     the “Account Bank” the “Administrative
Agent”, a “Mandated Lead Arranger”, any “Administrative Secured Party”, any
“Hedge Counterparty”, any “Lender”, the “Borrower”, the “Sponsor”, the “Lead
Technical Bank”, the “Technical Bank”, the “Modelling Bank”, any “Party”, any
“Secured Party”, the “Security Agent” or any other person shall be construed so
as to include its successors in title, permitted assigns and permitted
transferees to, or of, its rights and/or obligations under the Finance Documents
and, in the case of the Security Agent, any person for the time being appointed
as Security Agent or Security Agents in accordance with the Finance Documents;

 

(ii)                                  a document in “agreed form” is a document
which is previously agreed in writing by or on behalf of the Borrower and the
Administrative Agent or, if not so agreed, is in the form specified by the
Administrative Agent;

 

42

--------------------------------------------------------------------------------


 

(iii)                               an “amendment” includes an amendment,
supplement, novation, re-enactment, replacement, restatement or variation and
“amend” shall be construed accordingly;

 

(iv)                              “assets” includes present and future
properties, revenues and rights of every description;

 

(v)                                 the “equivalent” on any given date in one
currency (the “first currency”) of an amount denominated in another currency
(the “second currency” is a reference to the amount of the first currency which
could be purchased with the second currency at the Administrative Agent’s Spot
Rate of Exchange for the purchase of the first currency with the second
currency;

 

(vi)                              a “Finance Document”, a “Project Document” or
a “Transaction Document” or any other agreement or instrument is a reference to
that Finance Document, Project Document or Transaction Document or other
agreement or instrument as amended, novated, supplemented, extended or restated;

 

(vii)                           a “group of Lenders” includes all the Lenders;

 

(viii)                        “guarantee” means any guarantee, letter of credit,
bond, indemnity or similar assurance against loss, or any obligation, direct or
indirect, actual or contingent, to purchase or assume any indebtedness of any
person or to make an investment in or loan to any person or to purchase assets
of any person where, in each case, such obligation is assumed in order to
maintain or assist the ability of such person to meet its indebtedness;

 

(ix)                              any matter “including” specific instances or
examples of such matter shall be construed without limitation to the generality
of that matter (and references to “include” shall be construed accordingly);

 

(x)                                 “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(xi)                              a “modification” includes an amendment,
supplement, novation, re-enactment, restatement, variation, extension,
replacement or waiver or the giving of any waiver, release or consent having the
same commercial effect as any of the foregoing (and “modify” shall be construed
accordingly);

 

(xii)                           any “obligation” of any person under this
Agreement or any other agreement or document shall be construed as a reference
to an obligation expressed to be assumed by or imposed on it under this
Agreement or, as the case may be, that other agreement or document (and “due”,
“owing”, “payable” and “receivable” shall be similarly construed);

 

(xiii)                        a “person” includes any individual, firm, company,
corporation, government, state or agency of a state or any association, trust,
joint venture, consortium, partnership or other entity (whether or not having
separate legal personality);

 

43

--------------------------------------------------------------------------------


 

(xiv)                       a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organisation;

 

(xv)                          the “winding up” of a person shall be construed so
as to include any amalgamation, reconstruction, reorganisation, administration,
dissolution, liquidation, merger or consolidation of that person, and any
equivalent or analogous procedure under the law of any jurisdiction in which
that person is incorporated, domiciled or resident or carries on business or has
assets;

 

(xvi)                       a provision of law is a reference to that provision
as amended or re-enacted;

 

(xvii)                    a time of day is a reference to Eastern time (daylight
or standard, as applicable) in the United States;

 

(xviii)                 the singular includes the plural (and vice versa);

 

(xix)                       “disposal” means any sale, lease, transfer,
assignment, grant, licence or other disposal, whether voluntary or involuntary,
and “dispose” will be construed accordingly;

 

(xx)                          the words “other”, “or otherwise” and “whatsoever”
when used in any Finance Document shall not be construed ejusdem generis or
construed in a narrower way by reference to any preceding words;

 

(xxi)                       in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including”;

 

(xxii)                    except as expressly provided herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with the Accounting Principles, applied in a
consistent manner; and

 

(xxiii)                 the Sponsor paying or having paid “equity” are to it
having paid up an amount in respect of the Capital Stock of the Borrower or
advanced funds to the Borrower or paid amounts on behalf of the Borrower which
constitute a Subordinated Liability.

 

(b)                                 The determination of the extent to which a
rate is “for a period equal in length” to an Interest Period shall disregard any
inconsistency arising from the last day of that Interest Period being determined
pursuant to the terms of this Agreement.

 

(c)                                  Section, Clause and Schedule headings are
for ease of reference only.

 

(d)                                 Unless a contrary indication appears, a term
used in any other Finance Document or in any notice given under or in connection
with any Finance Document has the same meaning in that Finance Document or
notice as in this Agreement.

 

44

--------------------------------------------------------------------------------


 

(e)                                  A Default is “continuing” if it has not
been remedied or waived.

 

1.3                               Currency symbols and definitions

 

“$”, “USD” and “dollars” denote the lawful currency of the United States of
America.

 

1.4                               Third party rights

 

This Agreement, the other Finance Documents, and the agreement of the Lenders to
make Loans hereunder are solely for the benefit of the Sponsor, the Pledgor and
the Borrower, and no other person (including, without limitation, any Subsidiary
of the Borrower, any Subsidiary of the Sponsor (other than the Borrower or the
Pledgor), any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Finance Document for any reason whatsoever.

 

1.5                               Accounts

 

Any reference in this Agreement to any bank account shall include any renewal,
redenomination, re-designation or sub-account thereof.

 

1.6                               Types of Loans

 

Loans are distinguished by “Type.”  The “Type” of a Loan refers to the
determination whether such Loan is a LIBOR Loan or Reference Rate Loan.

 

45

--------------------------------------------------------------------------------


 

SECTION 2

 

THE FACILITY

 

2.                                      THE FACILITY

 

2.1                               The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a dollar term loan facility in an aggregate amount equivalent to the
Total Commitments.

 

2.2                               Secured Parties’ rights and obligations

 

(a)                                 The obligations of each Secured Party under
the Finance Documents are several.  Failure by a Secured Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents.  No Secured Party is responsible for
the obligations of any other Secured Party under the Finance Documents.

 

(b)                                 The rights of each Secured Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Secured Party from the
Borrower or the Sponsor shall be a separate and independent debt.

 

(c)                                  A Secured Party may, except as otherwise
stated in the Finance Documents (including pursuant to Clause 34 (Enforcement of
transaction security)), separately enforce its rights to collect amounts due and
payable to such Secured Party under the Finance Documents.

 

2.3                               Accordion

 

(a)                                 The Borrower may, by notice to the
Administrative Agent, request that the Total Commitments be increased; provided
that:

 

(i)                                     no Default is continuing or could
reasonably be expected to result from any such increase in the Total
Commitments;

 

(ii)                                  after giving effect to any such increase
in Total Commitments occurring prior to the Completion Date, the balance
standing to the credit of the Debt Service Reserve Account is not less than the
Minimum Required LIBOR Amount; and

 

(iii)                               either:

 

(A)                               (x) the Borrower’s interest in the Field is
proposed to be increased; and (y) the aggregate amount of all increases
requested pursuant to this Clause 2.3(a)(ii)(A) do not exceed $400,000,000; or

 

(B)                               (x) the Borrower so requests other than in
connection with such an increase; (y) the consent of all the Lenders has been
obtained to any such increase; and (z) the aggregate amount of all increases
requested pursuant to this Clause 2.3(a)(ii)(B) do not exceed $100,000,000,

 

(the requested amount of increase, the “Additional Commitments” and such notice,
the

 

46

--------------------------------------------------------------------------------


 

“Increase Notice”).

 

(b)                                 No later than ten (10) Business Days after
the date of the Increase Notice, each Lender shall notify the Borrower of the
maximum indicative amount of all or part of the Additional Commitments under the
Facility that such Lender is willing to assume (the “Maximum Amount”), subject
to the obtaining of approvals by that Lender which are necessary for such
increase (the “Necessary Approvals”) and provided that:

 

(i)                                     failure by a Lender to so notify the
Borrower shall be deemed to be a refusal by such Lender to assume any Additional
Commitments; and

 

(ii)                                  no Lender shall be obligated to assume any
Additional Commitments.

 

(c)                                  Subject to paragraph (g), no later than
fifteen (15) Business Days after the date of the Increase Notice:

 

(i)                                     the Borrower shall notify the
Administrative Agent and each Lender (through the Administrative Agent) which
has confirmed its willingness to assume all or part of the Additional
Commitments pursuant to paragraph (b) above (each a “Willing Lender”) of the
dollar amount of each Willing Lender’s increased Commitment under the Facility
(the “Initially Allocated Amount”); provided that:

 

(A)                               the dollar amount of each Willing Lender’s
Initially Allocated Amount shall not exceed that Willing Lender’s Maximum Amount
under the Facility;

 

(B)                               unless the Maximum Amount of the relevant
Willing Lender is insufficient to allow for the same, the proportion borne by
each Willing Lender’s increased Commitment (including the Initially Allocated
Amount) to the increased Total Commitments shall be no less than the proportion
borne by such Willing Lender’s Commitment to the Total Commitments immediately
prior to such increase; and

 

(C)                               the aggregate Initially Allocated Amounts of
all the Willing Lenders under the Facility shall be the lower of (1) the
aggregate Maximum Amounts of all the Willing Lenders and (2) the Additional
Commitments.

 

(d)                                 Each Willing Lender notified under paragraph
(c) shall, within fifteen (15) Business Days of such notification:

 

(i)                                     seek to obtain the Necessary Approvals
with regard to its Initially Allocated Amount; and

 

(ii)                                  confirm to the Borrower (through the
Administrative Agent) whether or not such Necessary Approvals have been
obtained,

 

and any Willing Lender who is unable to obtain the Necessary Approvals for its
Initially Allocated Amount shall cease to be a Willing Lender for the purposes
of this Clause 2.3.

 

47

--------------------------------------------------------------------------------


 

(e)                                  The Borrower may request that any of the
Additional Commitments:

 

(i)                                     which are not assumed by any of the
Willing Lenders; and/or

 

(ii)                                  in respect of which the Necessary
Approvals are not obtained by any of the Willing Lenders within the time period
specified in paragraph (d) above,

 

be assumed by banks, financial institutions, trusts, funds or other entities
(each a “New Party”) selected by the Borrower (each of which shall not be a
member of the Group and shall be approved by the Administrative Agent (such
approval not to be unreasonably withheld)).

 

(f)                                   The Borrower shall, as soon as reasonably
practicable and in any event no later than thirty-five (35) Business Days after
the date of the Increase Notice, notify the Administrative Agent in writing of
the amount of increased Commitments to be assumed by each Willing Lender and
each New Party.

 

(g)                                  An increase in the Total Commitments for
each Specified Period will only be effective on:

 

(i)                                     the execution by the Administrative
Agent of an Increase Confirmation from the relevant Willing Lender or New Party;
and

 

(ii)                                  in relation to a New Party which is not a
Lender immediately prior to the relevant increase:

 

(A)                               the relevant New Party entering into the
documentation required for it to accede as a party to this Agreement; and

 

(B)                               the Administrative Agent being satisfied that
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the assumption of the
increased Commitments by that New Party. The Administrative Agent shall promptly
notify the Borrower and the relevant New Party upon being so satisfied.

 

(h)                                 Each Willing Lender or New Party (as
applicable), by executing an Increase Confirmation, confirms that the
Administrative Agent has authority to execute on its behalf any amendment or
waiver that has been approved by or on behalf of the requisite Lender or Lenders
in accordance with this Agreement on or prior to the date on which the increase
becomes effective.

 

(i)                                     Any New Party shall, on the date upon
which the increase takes effect, pay to the Administrative Agent (for its own
account) a fee in an amount equal to the fee which would be payable under
Clause 29 (Changes to the Lenders) if the increase was a transfer pursuant to
Clause 29 (Changes to the Lenders) and if the New Party was an assignee.

 

(j)                                    In the event that the Borrower agrees to
pay to the Willing Lender or New Party (as applicable) a fee in connection with
the assumption of a Commitment pursuant to this Clause 2.3 (Accordion) the terms
thereof shall be set forth in a Fee Letter.

 

48

--------------------------------------------------------------------------------


 

(k)                                 Clause 29.3 (Terms of Assignment) shall
apply mutatis mutandis in this Clause 2.3 in relation to a Willing Lender or New
Party as if references in that Clause to:

 

(i)                                     a “Lender” were references to all the
Lenders immediately prior to the relevant increase; and

 

(ii)                                  the “assignee” were references to that
“Willing Lender” or “New Party”.

 

(l)                                     No Willing Lender or New Party may
assume any Increased Commitments for any Specified Period (the “relevant
Specified Period”) pursuant to the preceding provisions of this
Clause 2.3 without also assuming increased Commitments for the other Specified
Periods, in each case, in the same proportion borne by the Increased Commitments
so assumed in the relevant Specified Period to the Total Commitments (before
taking into account such increased Commitments) for that relevant Specified
Period.

 

2.4                               Notes

 

Any Lender may request that the amount of the Loans payable to such Lender be
evidenced by a single Note, dated, in the case of (i) any Lender party hereto as
of the date of this Agreement, as of the date of this Agreement, or (ii) any
Lender that becomes a party hereto pursuant to an Assignment and Assumption
Agreement, as of the effective date of the Assignment and Assumption Agreement,
payable to such Lender in a principal amount equal to its Commitment as in
effect on such date, and otherwise duly completed.

 

In the event that any Lender’s Commitment increases or decreases for any reason,
upon the request of such Lender, the Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to such Lender in a principal amount equal to its Commitment after giving effect
to such increase or decrease, and otherwise duly completed.

 

3.                                      PURPOSE

 

3.1                               Purpose

 

The Borrower shall apply all Loans borrowed by it under the Facility towards:

 

(a)                                 paying items of Gross Expenditure to the
extent such items relate to Phase 1 only, in accordance with this Agreement;

 

(b)                                 paying interest, fees, commission, costs and
expenses incurred by the Borrower in connection with the Facility and paying any
Hedging Liabilities incurred under Hedging Agreements entered into in accordance
with this Agreement; provided that no Loan may be borrowed for the purpose of
paying interest on or after the Capitalisation Cut-off Date;

 

(c)                                  re-crediting the Cost Overrun Equity
Account or reimbursing the Sponsor in the circumstances provided for in Clause
4.4 (Pre-Completion credits);

 

(d)                                 reimbursing the Sponsor for the amount of
any excess equity, to the extent that the net amount of any equity paid by or on
behalf of the Sponsor to the Borrower (after such reimbursement) exceeds 30 per
cent. of the Asset Costs immediately after giving effect to the proposed
Utilisation Date in respect of such Loans; and

 

49

--------------------------------------------------------------------------------


 

(e)                                  in relation to any Loans drawn pursuant to
an increase in Total Commitments pursuant to Clause 2.3 (Accordion) purchasing
any Increased Field Interest.

 

3.2                               Monitoring

 

No Secured Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.                                      CONDITIONS OF UTILISATION

 

4.1                               Initial conditions precedent

 

(a)                                 The Lenders will only be obliged to comply
with Clause 5.4 (Lenders’ funding obligation) in relation to any Utilisation if
on or before the date of the Utilisation Request for the first Utilisation, the
Administrative Agent has received all of the documents and other evidence listed
in Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Administrative Agent (acting on the instructions of all the Lenders).  The
Administrative Agent shall notify the Borrower and the Lenders promptly upon
being so satisfied.

 

(b)                                 Other than to the extent that the Majority
Lenders notify the Administrative Agent in writing to the contrary before the
Administrative Agent gives the notification described in paragraph (a) above,
the Lenders authorize (but do not require) the Administrative Agent to give that
notification.

 

4.2                               Further conditions precedent

 

(a)                                 Subject to Clause 4.1 (Initial conditions
precedent), the Lenders will only be obliged to comply with Clause 5.4 (Lenders’
funding obligation), if:

 

(i)                                     on the date of the Utilisation Request
and on the proposed Utilisation Date:

 

(A)                               no Default is continuing or would result from
the proposed Utilisation; and

 

(B)                               all the representations and warranties in
Clause 22 (Borrower representations) and Clause 23 (Sponsor Representations) are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the such proposed Utilisation Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date;

 

(ii)                                  the Banking Case which is due to be
adopted by the most recent Recalculation Date has been so adopted in accordance
with Clause 6 (Banking Cases) (unless it has not been so adopted as a result of
any failure on the part of any Secured Party to perform its obligations under
this Agreement), unless the Majority Lenders

 

50

--------------------------------------------------------------------------------


 

have otherwise agreed in connection with a proposed Utilisation in which event
the Borrowing Base Amount for the purposes of paragraph (iii)(B) below shall be
such amount as they may determine (acting reasonably);

 

(iii)                               the aggregate of:

 

(A)                               the amount of the Utilisation proposed to be
made on the proposed Utilisation Date; and

 

(B)                               the aggregate amount of all outstanding
Utilisations on the proposed Utilisation Date less the aggregate amount of all
outstanding Utilisations due to be repaid or prepaid on or before the proposed
Utilisation Date,

 

does not exceed the lesser of:

 

(1)                                 the Total Commitments applicable on such
proposed Utilisation Date; and

 

(2)                                 the Borrowing Base Amount applicable on the
proposed Utilisation Date,

 

(except where the purpose of the proposed Loan is to pay interest, commitment
fees or other fees payable to an Administrative Secured Party projected to be
payable pursuant to Clause 11 (Interest) and Clause 14 (Fees) respectively) less
the amount determined by the Administrative Agent from time to time (acting
reasonably) (and notified by the Administrative Agent to the Borrower and the
Lenders) by reference to the Banking Case as the aggregate amount of interest,
commitment fees and other fees projected to be payable pursuant to Clause 11
(Interest) and Clause 14 (Fees) in the period through to the Completion Date)

 

(such amount being the “Maximum Available Amount”);

 

(iv)                              in relation to any proposed Loan, the
aggregate of:

 

(A)                               the amount of the Loan proposed to be made on
the proposed Utilisation Date; and

 

(B)                               the aggregate amount of all outstanding Loans
on the proposed Utilisation Date less the aggregate amount of all outstanding
Loans due to be repaid or prepaid on or before the proposed Utilisation Date,

 

does not exceed 70 per cent. of the Asset Costs applicable on such proposed
Utilisation Date;

 

(v)                                 in relation to any Utilisation Request, it
does not relate to any Phase 1 Cost Overruns or Phase 2 Development Costs;

 

51

--------------------------------------------------------------------------------


 

(vi)                              in relation to any Utilisation Request for
payment of cash calls or joint interest bills by the Operator, the Borrower has
delivered to the Administrative Agent a copy of each relevant cash call which is
intended to be paid pursuant to the proposed Loan;

 

(vii)                           in relation to any item of Gross Expenditure
other than a cash call by the Operator, the same falls due for payment within 30
days following the date of the relevant Utilisation Request and the Borrower has
delivered to the Administrative Agent a copy of each relevant invoice or other
evidence of the Gross Expenditure to be paid in form acceptable to the
Administrative Agent and Lead Technical Bank (each acting reasonably and, in the
case of the Lead Technical Bank, acting in consultation with the Technical
Bank); provided that to the extent that activities that will give rise to Gross
Expenditure have been completed on or prior to the Completion Date, but the
amounts relating thereto have not been invoiced or fallen due for payment on or
before the Completion Date but will fall due for payment within 270 days of the
Completion Date, the Borrower may only deliver a single Utilisation Request in
respect of such amounts (the “Completion Date Amount”) (attaching invoices or
other evidence in relation to such activities, in form acceptable to the
Administrative Agent and Lead Technical Bank (each acting reasonably and, in the
case of the Lead Technical Bank, acting in consultation with the Technical
Bank));

 

(viii)                        in relation to any Utilisation Request for the
reimbursement to the Sponsor of any excess equity pursuant to Clause
3.1(d) (Purpose), the Borrower has:

 

(A)                               certified and demonstrated to the satisfaction
of the Lead Technical Bank (acting reasonably and, in the case of the Lead
Technical Bank, acting in consultation with the Technical Bank) before the
relevant Utilisation Request has been delivered that, following such
reimbursement of the Sponsor, the sum of (i) the Maximum Available Amount,
(ii) the amount credited to the Cost-Overrun Equity Account and (iii) the
unfunded portion of the Guaranteed Overrun Amount are in the aggregate
sufficient to achieve the Completion Date and pay all items of Gross Expenditure
set forth in the then current Banking Case up to and including the Completion
Date (including the aggregate cost contingencies provided for in the then
current Banking Case and projected Phase 1 Cost Overruns to achieve the
Completion Date); and

 

(B)                               delivered to the Administrative Agent a
summary of the amount of such excess and attaching a copy of the relevant
invoices or other evidence in relation to such amounts in form acceptable to the
Administrative Agent and Lead Technical Bank (each acting reasonably and, in the
case of the Lead Technical Bank, acting in consultation with the Technical
Bank);

 

(ix)                              the Borrower has delivered to the
Administrative Agent the latest monthly project report prepared by the Operator
and received by the Borrower (the “Latest Report”) and the Borrower certifies
that to the best of its knowledge and belief, there has been no change to the
aggregate of the current and projected Phase 1 Development Costs for the
Borrowing Base Asset since the date of either:

 

52

--------------------------------------------------------------------------------


 

(A)                               the Latest Report; or

 

(B)                               if the Latest Report has not been made
available, the monthly project report prepared by the Operator and most recently
delivered by the Borrower under this Agreement,

 

which has not been disclosed to the Administrative Agent; and

 

(x)                                 in relation to any Utilisation Request to
re-credit the Cost Overrun Equity Account or reimburse the Sponsor pursuant to
Clause 4.4 (Pre-Completion credits), the Borrower has certified in the relevant
Utilisation Request the amount of the Phase 1 Initial Budgeted Development Cost
required to be re-credited to the Cost Overrun Equity Account or reimburse the
Sponsor.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Clause 4.2 (Further conditions precedent), in the event that
the Borrower submits a Utilisation Request in connection with a request for a
One-Day Reference Rate Loan, the Borrower need not certify as to paragraphs
(a)(vi) through (ix) hereof.

 

4.3                               Maximum number of Loans

 

In the case of LIBOR Loans, the Borrower may not deliver a Utilisation Request
if as a result of the proposed Loan fifteen (15) or more LIBOR Loans would be
outstanding.

 

4.4                               Pre-Completion credits

 

If, no later than ninety (90) days following the payment by the Borrower or the
Sponsor of a Phase 1 Cost Overrun by utilising the guarantee under Clause 27.1
(Sponsor Cost Overrun Guarantee) or utilising amounts standing to the credit of
the Cost Overrun Equity Account in accordance with this Agreement, the Borrower
demonstrates to the satisfaction of the Administrative Agent and Lead Technical
Bank (each acting reasonably and, in the case of the Lead Technical Bank, acting
in consultation with the Technical Bank) that all or a portion of the
expenditure that was the subject of a Phase 1 Cost Overrun was a Phase 1 Initial
Budgeted Development Cost (but which fell due for payment in a different period
from that forecast in the Initial Banking Case), the Borrower may (as
applicable) deliver a Utilisation Request:

 

(a)                                 pursuant to Clause 4.2(a)(viii) (Further
conditions precedent) to reimburse the Sponsor for the amount of such Phase 1
Initial Budgeted Development Cost; or

 

(b)                                 pursuant to Clause 4.2(a)(x) (Further
conditions precedent) to re-credit the Cost Overrun Equity Account for the
amount of such Phase 1 Initial Budgeted Development Cost.

 

53

--------------------------------------------------------------------------------


 

SECTION 3

 

UTILISATION

 

5.                                      UTILISATION, CONVERSION AND CONTINUATION

 

5.1                               Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Administrative Agent of
a duly completed Utilisation Request not later than the Specified Time.

 

5.2                               Completion of a Utilisation Request

 

(a)                                 Each Utilisation Request is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)                                     the proposed Utilisation Date is a
Business Day within the Availability Period;

 

(ii)                                  the currency, Type and amount of the
Utilisation comply with Clause 5.3 (Currency and amount);

 

(iii)                               in the case of a LIBOR Loan, the proposed
Interest Period complies with Clause 12 (Interest Periods); and

 

(iv)                              in the case of a Reference Rate Loan, whether
or not such Reference Rate Loan is a One-Day Reference Rate Loan.

 

(b)                                 Only one Loan may be requested in each
Utilisation Request.

 

5.3                               Currency and amount

 

(a)                                 The currency specified in a Utilisation
Request must be dollars.

 

(b)                                 The amount of the proposed Loan must be an
amount which is:

 

(i)                                     in the case of a LIBOR Loan or a
Reference Rate Loan (other than a One-Day Reference Rate Loan), (A) not more
than the Available Facility and (B) which is a minimum of $1,000,000 or, if
less, the Available Facility, and

 

(ii)                                  in the case of a One-Day Reference Rate
Loan, (A) not more than the Available Facility, and (B) which is a minimum of
$250,000 or if less, the Available Facility; provided that, in no event shall
the aggregate of all One-Day Reference Rate Loans requested in any calendar
month exceed $1,000,000, nor shall the aggregate of all One-Day Reference Rate
Loans requested in any Fiscal Year exceed $5,000,000.

 

5.4                               Lenders’ funding obligation

 

(a)                                 If the conditions set out in this Agreement
have been met, and subject to Clause 7.2 (Repayment of Loans), each Lender shall
make its Pro Rata Share in each Loan available by the Utilisation Date through
its Facility Office.

 

54

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall notify each
Lender of the amount of each Loan and the amount of such Lender’s Pro Rata Share
of that Loan not later than the Specified Time.

 

5.5                               Cancellation of Commitment

 

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period and the Total Commitments shall
be updated in accordance with Clause 8.2(c).

 

5.6                               Certain Limitations

 

(a)                                 If any Lender shall, at least one
(1) Business Day before the date of any requested LIBOR Loan, Conversion, or
continuation, provide written notice to the Administrative Agent that any Change
in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable lending
office to perform its obligations under this Agreement to make LIBOR Loans or to
fund or maintain LIBOR Loans, the Administrative Agent shall notify the Borrower
thereof and the right of the Borrower to select LIBOR Loans from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Loan made by
such Lender in respect of such requested Loan, Conversion, or continuation shall
be a Reference Rate Loan; provided that if a LIBOR Loan has been requested
pursuant to any Utilization Request, Conversion or continuation but the affected
LIBOR Loan has not been funded or continued, the Borrower may cancel such
request by giving notice to the Administrative Agent thereof on the same date
that the Borrower was notified by the Administrative Agent pursuant to this
paragraph (a), subject to any amounts required to be paid under Clause 13 (Break
Costs), if any;

 

(b)                                 if the Administrative Agent is unable to
determine LIBOR for LIBOR Loans comprising any requested LIBOR Loan, the
Administrative Agent shall notify the Borrower thereof within a reasonable time
thereafter, and the right of the Borrower to select LIBOR Loans for such
requested Loan or for any subsequent requested Loan shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan comprising
such requested LIBOR Loan shall be a Reference Rate Loan; provided that if a
LIBOR Loan has been requested pursuant to any Utilization Request, Conversion or
continuation but the affected LIBOR Loan has not been funded or continued, the
Borrower may cancel such request by giving notice to the Administrative Agent
thereof on the same date that the Borrower was notified by the Administrative
Agent pursuant to this paragraph (b), subject to any amounts required to be paid
under Clause 13 (Break Costs), if any; and

 

(c)                                  if the Majority Lenders shall, at least one
(1) Business Day before the date of any requested Borrowing, notify the
Administrative Agent and the Borrower that LIBOR (Reserve Adjusted) for LIBOR
Loans comprising such requested Loan will not adequately reflect the cost to
such Lenders of making or funding their respective LIBOR Loans, as the case may
be, for such requested Loan, the right of the Borrower to select LIBOR Loans for
such requested Loan or for any subsequent requested LIBOR Loans shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and each
LIBOR Loan comprising such requested Loan shall be a Reference Rate Loan;
provided that if a LIBOR Loan has been requested pursuant to any Utilization
Request, Conversion or

 

55

--------------------------------------------------------------------------------


 

continuation but the affected LIBOR Loan has not been funded or continued, the
Borrower may cancel such request by giving notice to the Administrative Agent
thereof on the same date that the Borrower was notified by the Majority Lenders
or the Administrative Agent pursuant to this paragraph (c), subject to any
amounts required to be paid under Clause 13 (Break Costs), if any.

 

(d)                                 if the Borrower shall fail deliver a
Selection Note to the Administrative Agent in accordance with Clause 12.1
(Selection of Interest Periods and Terms) in connection with any existing LIBOR
Loan, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders and such LIBOR Loan shall Convert into a Reference Rate Loan.

 

6.                                      BANKING CASES

 

6.1                               Adoption

 

(a)                                 Until the adoption of the first new Banking
Case in accordance with this Clause 6, the Banking Case delivered to the
Administrative Agent pursuant to Clause 4.1 (Initial conditions precedent) (the
“Initial Banking Case”) shall be the current Banking Case for the purposes of
this Agreement.

 

(b)                                 Subject to Clause 6.1(e), a new Banking Case
(each a “Scheduled Banking Case”) shall be prepared in accordance with this
Clause 6 with the intention of it being adopted as of each Scheduled
Recalculation Date.

 

(c)                                  In addition a new Banking Case (each an
“Interim Banking Case”) shall be prepared in accordance with this Clause 6:

 

(i)                                     if the Lead Technical Bank (acting in
consultation with the Technical Bank) or the Administrative Agent so requests at
any time where it reasonably determines that an event has occurred which has or
is reasonably likely to have a material adverse effect on the Borrowing Base
Amount or trigger a Default under Clause 28.16 (Cover ratios);

 

(ii)                                  if subject to Clause 6.1(f) below, any
request is made by the Borrower;

 

(iii)                               if the Lead Technical Bank (acting in
consultation with the Technical Bank) so requests in connection with the
disposal of any part of the Field Interest;

 

(iv)                              in connection with the occurrence of the
Completion Date; or

 

(v)                                 if the Administrative Agent so requests in
connection with an increase to the Total Commitments under the Facility made
pursuant to and in accordance with Clause 2.3 (Accordion).

 

(d)                                 As soon as reasonably practicable following
any request for a new Banking Case to be prepared pursuant to Clause 6.1(c), the
Lead Technical Bank (acting reasonably and in consultation with the Modelling
Bank, the Technical Bank and the Borrower) shall determine, and notify the
Borrower, the Administrative Agent and the Lenders of, the date (an “Interim
Recalculation Date”) as of which such new Banking Case is to be adopted.

 

56

--------------------------------------------------------------------------------


 

(e)                                  If any Interim Banking Case is adopted not
more than two months prior to any Scheduled Recalculation Date, or is in
preparation not more than two months prior to any Scheduled Recalculation Date
with the intention of adopting the same by that Scheduled Recalculation Date,
the Scheduled Banking Case that was scheduled to be prepared pursuant to
Clause 6.1(b) for adoption by that Scheduled Recalculation Date shall not be
prepared.

 

(f)                                   No more than one request may be made under
Clause 6.1(c)(ii) for the preparation of an Interim Banking Case in any period
between two consecutive Scheduled Recalculation Dates.

 

(g)                                  An Increased Field Interest may not be
designated as part of the Borrowing Base Asset and no part of the Borrowing Base
Asset may cease to be designated as such unless:

 

(i)                                     the Borrower has submitted a request to
the Administrative Agent for such Increased Field Interest to be designated as
part of the Borrowing Base Asset or that part of the Borrowing Base Asset to
cease to be designated as such (as the case may be);

 

(ii)                                  a new Banking Case is adopted in
accordance with the provisions of this Clause 6 in connection therewith; and

 

(iii)                               the Majority Lenders have approved, or are
deemed to have approved, of the designation of the Increased Field Interest as
part of the Borrowing Base Asset or that part of the Borrowing Base Asset
ceasing to be designated as such (as the case may be) in accordance with the
provisions of this Clause 6.

 

6.2                               Content

 

(a)                                 Each Banking Case and draft Banking Case
prepared pursuant to this Clause 6 must:

 

(i)                                     be prepared using the Computer Model;

 

(ii)                                  be in a form similar to the Initial
Banking Case (or such other form as the Modelling Bank and the Lead Technical
Bank (each acting reasonably and, in the case of the Lead Technical Bank, acting
in consultation with the Technical Bank) may approve) and include the same type
of information (and in the same level of detail) as that included in the Initial
Banking Case;

 

(iii)                               be prepared on the basis of the Assumptions
that are proposed, approved, agreed and/or determined in accordance with the
provisions of this Clause 6; and

 

(iv)                              without prejudice to Clause 6.2(a)(ii),
include:

 

(A)                               details of all the Assumptions on which it is
based;

 

(B)                               the Projected Net Revenues for each
Calculation Period ending on or before the Calculation End Date determined on
the basis of the Assumptions;

 

(C)                               the NPV (Project Life) and the PLCR relating
to each Calculation Period

 

57

--------------------------------------------------------------------------------


 

ending on or before the Calculation End Date;

 

(D)                               the NPV (Loan Life) and the LLCR relating to
each Calculation Period ending on or before the Final Maturity Date;

 

(E)                                on and from the Completion Date, the DSCR
relating to each Calculation Period commencing on or before the Final Maturity
Date;

 

(F)                                 the Borrowing Base Amount relating to each
Calculation Period ending on or before the Final Maturity Date;

 

(G)                               the Reserve Tail Date; and

 

(H)                              the Abandonment Date.

 

(b)                                 Each Banking Case must include data,
forecasts and calculations for:

 

(i)                                     the Calculation Period that commences on
the day after the Recalculation Date on which that Banking Case is due to be
adopted or (if the Recalculation Date on which that Banking Case is due to be
adopted does not coincide with the last day of a Calculation Period) the
Calculation Period in which that Recalculation Date occurs; and

 

(ii)                                  each subsequent Calculation Period ending
on or before the Calculation End Date.

 

6.3                               Key principles

 

In proposing, agreeing and/or determining Assumptions, preparing and/or
approving any Banking Case or draft Banking Case and otherwise in carrying out
their obligations and exercising their rights, under this Clause 6, the Parties
shall comply with the following principles:

 

(a)                                 each Banking Case shall be based on:

 

(i)                                     the P90 Reserves of the Borrowing Base
Asset (in each case) risk adjusted in such manner as the Lead Technical Bank
(acting reasonably and in consultation with the Technical Bank) may determine;
or

 

(ii)                                  such other reserves basis as may be agreed
between the Lead Technical Bank (acting in consultation with the Technical Bank)
and the Borrower;

 

(b)                                 each Banking Case shall disregard any Gross
Expenditure or Gross Income relating to the Borrowing Base Asset which is
projected to arise after the Field Life End Date for the Borrowing Base Asset
other than Abandonment Costs relating to the Borrowing Base Asset;

 

(c)                                  each Banking Case must, in projecting
interest rates, exchange rates and Hydrocarbon prices, take due account of the
terms of any existing Hedging Agreement:

 

(i)                                     that has been entered into by the
Borrower in compliance with this Agreement;

 

58

--------------------------------------------------------------------------------


 

(ii)                                  that has been entered into with a hedge
counterparty that meets the minimum rating criteria or whose obligations under
such Hedging Agreement are guaranteed upon terms satisfactory to the
Administrative Agent by a person that meets the minimum rating criteria; and

 

(iii)                               over which the Secured Parties have, or
Security Agent (in its capacity as such) has, Security pursuant to a Transaction
Security Document,

 

where, for these purposes, “minimum rating criteria” means:

 

(iv)                              at the time the Hedging Agreement is or was
entered into, a credit rating of at least A- from S&P or A3 from Moody’s or a
comparable rating from another internationally recognised credit rating agency;
and

 

(v)                                 thereafter, a credit rating of not lower
than BBB from S&P or Baa2 from Moody’s or a comparable rating from another
internationally recognised credit rating agency.

 

(d)                                 all figures for Taxes included in any
Banking Case must be based on tax legislation in force on the relevant
Recalculation Date and on any official announcements or publications in force as
at such date stating that such legislation is to be altered, supplemented or
replaced in whole or in part.

 

(e)                                  any proceeds of insurance paid or payable
to the Borrower in respect of the Borrowing Base Asset shall only be included as
an item of Gross Income to the extent that:

 

(i)                                     the Borrower can demonstrate to the
reasonable satisfaction of the Lead Technical Bank (acting in consultation with
the Technical Bank) that such proceeds will be received by the Borrower when
projected; and

 

(ii)                                  such proceeds are not paid or payable to
the Borrower in respect of any third party liability (other than to the extent
that the associated third party liability has already been paid by or on behalf
of the Borrower); and

 

(f)                                   the discount rate shall at all times be
eight (8) per cent. per annum.

 

6.4                               Preparatory Steps

 

(a)                                 By the date falling forty (40) Business Days
before the relevant Recalculation Date or, in relation to any Interim Banking
Case, such later date as the Lead Technical Bank (acting in consultation with
the Technical Bank) may specify:

 

(i)                                     the Lead Technical Bank (acting in
consultation with the Technical Bank) shall submit to the Borrower its proposals
for the Economic Assumptions to be used for that Banking Case; and

 

(ii)                                  the Borrower shall submit to the Lead
Technical Bank its proposals for the Technical Assumptions to be used for that
Banking Case,

 

59

--------------------------------------------------------------------------------


 

provided that any Technical Assumption that is proposed by the Borrower shall be
based on the Reserves Report and the Borrower Update most recently delivered to
the Lead Technical Bank.

 

(b)                                 The Borrower and the Lead Technical Bank
(acting in consultation with the Technical Bank) shall seek to agree the
Assumptions to be used for each Banking Case based on the proposals submitted in
accordance with Clause 6.4(a) by the date falling thirty (30) Business Days
before the relevant Recalculation Date or, in relation to any Interim Banking
Case, such later date as the Lead Technical Bank (acting reasonably and in
consultation with the Technical Bank) may specify.

 

(c)                                  If the Borrower and the Lead Technical Bank
(acting in consultation with the Technical Bank) are not able to agree on any
such Assumption by the date referred to in Clause 6.4(b) then such Assumption
shall be determined by the Lead Technical Bank (acting reasonably and in
consultation with the Technical Bank).

 

6.5                               Draft Banking Cases

 

(a)                                 The Modelling Bank shall (in consultation
with the Lead Technical Bank, the Technical Bank and the Borrower) prepare a
draft Banking Case using all the Assumptions that have been agreed or determined
pursuant to Clause 6.4 (Preparatory Steps).

 

(b)                                 The Borrower and the Modelling Bank shall
use commercially reasonable efforts to provide (through the Administrative
Agent) each draft Banking Case to the Lenders (together with such additional
information or documents that have been provided to the Lead Technical Bank, the
Technical Bank or Modelling Bank under this Agreement in connection with such
draft Banking Case as the Lead Technical Bank (acting in consultation with the
Technical Bank) and/or Modelling Bank (as the case may be) (acting reasonably)
shall deem appropriate) no later than twenty-five (25) Business Days prior to
the Recalculation Date on which such Banking Case is due to be adopted or, in
the case of any draft Interim Banking Case, such later date as the Lead
Technical Bank (acting reasonably and in consultation with the Technical Bank)
may specify.

 

(c)                                  If:

 

(i)                                     the Borrower has made a request under
Clause 6.10(a) (Designation and de-designation of an Increased Field Interest as
part of the Borrowing Base Asset) in connection with the preparation of the
relevant Banking Case; or

 

(ii)                                  the relevant Banking Case is being
prepared pursuant to Clause 6.1(c)(ii) (Adoption) in connection with any request
by the Borrower for a part of the Borrowing Base Asset to cease to be designated
as such or for any Increased Field Interest to be designated as part of the
Borrowing Base Asset,

 

then the Borrower (through the Administrative Agent) shall ensure that the draft
Banking Case provided to the Lenders pursuant to Clause 6.5(b) is accompanied by
details of the conditions (“CPs”) (if any) that the Lead Technical Bank (acting
reasonably and in consultation with the Technical Bank) considers necessary to
be satisfied (such CPs to include, without limitation in the case of (i) above,
evidence of good title in respect of the Increased Field Interest and Security
in form and substance satisfactory to the Security Agent over the Increased
Field Interest, and in the case of (ii) above, completion of a

 

60

--------------------------------------------------------------------------------


 

disposal of the relevant part of the Borrowing Base Asset by the Borrower) in
order for the Increased Field Interest to be designated as part of the Borrowing
Base Asset and/or, as the case may be, the relevant part of the Borrowing Base
Asset to cease to be so designated.

 

6.6                               Consideration of draft Banking Case by Lenders

 

(a)                                 For the purposes of this Clause 6, the
“Delivery Date” means, in relation to any draft Banking Case, the date on which
the Administrative Agent delivers copies of the draft Banking Case and other
information (if any) to all the Lenders under Clause 6.5(b) (Draft Banking
Cases).

 

(b)                                 Each Lender may, within fifteen (15)
Business Days of the Delivery Date, notify the Administrative Agent and the Lead
Technical Bank of whether it approves of (as the case may be):

 

(i)                                     the Assumptions used in the preparation
of the draft Banking Case; and/or

 

(ii)                                  the relevant Increased Field Interest
being designated as part of the Borrowing Base Asset and the CPs relating
thereto (if any); and/or

 

(iii)                               the relevant part of the Borrowing Base
Asset ceasing to be so designated and the CPs relating thereto (if any).

 

(c)                                  Any Lender that does not inform the
Administrative Agent and the Lead Technical Bank to the contrary within fifteen
(15) Business Days of the Delivery Date shall be deemed to have approved of (as
the case may be):

 

(i)                                     the Assumptions used in the preparation
of the draft Banking Case; and/or

 

(ii)                                  the relevant Increased Field Interest
being designated as part of the Borrowing Base Asset and the CPs relating
thereto (if any); and/or

 

(iii)                               the relevant part of the Borrowing Base
Asset ceasing to be so designated and the CPs relating thereto (if any).

 

(d)                                 In any event, the Lead Technical Bank
(acting in consultation with the Technical Bank) and the Modelling Bank shall on
the date falling fifteen (15) Business Days after the Delivery Date notify
(through the Administrative Agent) the Borrower and the Lenders of whether
Clause 6.7 (Lenders approve) or Clause 6.8 (Lenders do not approve) applies with
respect to the relevant draft Banking Case.

 

6.7                               Lenders approve

 

If (as the case may be) the Majority Lenders approve, or are deemed to have
approved:

 

(a)                                 the use of each of the Assumptions for the
preparation of the relevant Banking Case; and/or

 

(b)                                 any Increased Field Interest being
designated as part of the Borrowing Base Asset and the CPs relating thereto;
and/or

 

61

--------------------------------------------------------------------------------


 

(c)                                  the relevant part of the Borrowing Base
Asset ceasing to be so designated and the CPs relating thereto,

 

then (as the case may be):

 

(d)                                 the draft Banking Case shall be adopted as
the current Banking Case in accordance with Clause 6.9 (Adoption of Banking
Cases); and/or

 

(e)                                  the Increased Field Interest shall be
designated as part of the Borrowing Base Asset in accordance with Clause 6.9
(Adoption of Banking Cases); and/or

 

(f)                                   the relevant part of the Borrowing Base
Asset shall cease to be so designated in accordance with Clause 6.9 (Adoption of
Banking Cases).

 

6.8                               Lenders do not approve

 

(a)                                 If the Majority Lenders do not approve of
any Assumption (the “rejected Assumption”) used in any draft Banking Case, then:

 

(i)                                     the Borrower and the Majority Lenders
(through the Lead Technical Bank acting in consultation with the Technical Bank)
shall seek to agree the Assumption to be used for the purposes of the relevant
Banking Case instead of the rejected Assumption(s);

 

(ii)                                  if the Majority Lenders (through the Lead
Technical Bank acting in consultation with the Technical Bank) and the Borrower
have not been able to reach agreement on the relevant Assumption(s) to be used
in the preparation of the relevant Banking Case instead of the rejected
Assumption by the date falling five (5) Business Days before the Recalculation
Date on which the Banking Case is due to be adopted then the relevant
Assumption(s) shall be determined by the Majority Lenders (acting reasonably);
and

 

(iii)                               the Modelling Bank (in consultation with the
Lead Technical Bank, the Technical Bank and the Borrower) shall promptly upon
the relevant Assumption(s) being agreed between the Majority Lenders and the
Borrower or being determined pursuant to Clause 6.8(a)(ii):

 

(A)                               prepare a revised draft Banking Case using the
Assumption(s) so agreed or determined instead of the rejected Assumption(s); and

 

(B)                               deliver (through the Administrative Agent) a
copy of such revised draft Banking Case to the Borrower, the Lead Technical
Bank, the Technical Bank and the Lenders (and such draft Banking Case shall be
adopted as the current draft Banking Case in accordance with Clause 6.9
(Adoption of Banking Cases)).

 

(b)                                 If the Majority Lenders do not approve the
Increased Field Interest being designated as part of the Borrowing Base Asset or
require conditions which are more onerous than the CPs relating thereto in order
for such designation to be effected and not acceptable to the Borrower or, in
any event, if the CPs relating to the Increased Field Interest being

 

62

--------------------------------------------------------------------------------


 

designated as part of the Borrowing Base Asset are not acceptable to the
Borrower, then the Modelling Bank shall promptly:

 

(i)                                     (in consultation with the Lead Technical
Bank and the Technical Bank) prepare a revised draft Banking Case:

 

(A)                               based on the Assumptions that have been
agreed, approved or determined in accordance with the preceding provisions of
this Clause 6; and

 

(B)                               that does not take account of the proposed
Increased Field Interest as part of the Borrowing Base Asset; and

 

(ii)                                  deliver (through the Administrative Agent)
a copy of such revised draft Banking Case to the Lead Technical Bank, the
Technical Bank, the Lenders and the Borrower (and such draft Banking Case shall
be adopted as the current draft Banking Case in accordance with Clause 6.9
(Adoption of Banking Cases)).

 

(c)                                  If the Majority Lenders do not approve of
the relevant part of the Borrowing Base Asset ceasing to be so designated or
require conditions which are more onerous than the CPs relating thereto in order
for such designation to cease and not acceptable to the Borrower or, in any
event, if the CPs relating to the relevant part of the Borrowing Base Asset
ceasing to be so designated are not acceptable to the Borrower, then the
Modelling Bank shall promptly:

 

(i)                                     (in consultation with the Lead Technical
Bank and the Technical Bank) prepare a revised draft Banking Case:

 

(A)                               based on the Assumptions that have been
agreed, approved or determined in accordance with the preceding provisions of
this Clause 6; and

 

(B)                               that continues to take account of the whole
Borrowing Base Asset as a Borrowing Base Asset; and

 

(ii)                                  deliver (through the Administrative Agent)
a copy of such revised draft Banking Case to the Lead Technical Bank, the
Technical Bank and the Lenders and the Borrower (and such draft Banking Case
shall be adopted as the current draft Banking Case in accordance with Clause 6.9
(Adoption of Banking Cases)).

 

6.9                               Adoption of Banking Cases

 

(a)                                 Each draft Banking Case prepared pursuant to
Clauses 6.5 (Draft Banking Cases) or 6.8 (Lenders do not approve) shall not be
adopted as the current Banking Case for the purposes of this Agreement until the
latest of:

 

(i)                                     the relevant Recalculation Date on which
the relevant Banking Case is due to be adopted; and

 

(ii)                                  (in the case of any Banking Case to be
adopted in connection with the designation of any Increased Field Interest as
part of the Borrowing Base Asset

 

63

--------------------------------------------------------------------------------


 

(the “relevant designation”) or the ceasing of the relevant part of the
Borrowing Base Asset to be so designated (the “relevant de-designation”)) the
date on which any relevant CPs (together with any additional conditions that the
Majority Lenders may reasonably require pursuant to the preceding provisions of
this Clause 6) are satisfied.

 

(b)                                 If Clause 6.8 (Lenders do not approve) does
not apply, the Lead Technical Bank (acting in consultation with the Technical
Bank) and the Modelling Bank (through the Administrative Agent and at the same
time as issuing any notice under Clause 6.6(d) (Consideration of draft Banking
Case by Lenders)) shall promptly confirm to the Borrower and the Lenders:

 

(i)                                     that the relevant Banking Case will be
adopted in accordance with Clause 6.9(a) (Adoption of Banking Cases); and

 

(ii)                                  the Borrowing Base Amount for each
Calculation Period ending on or before the Final Maturity Date that will be
applicable upon the adoption of such Banking Case.

 

(c)                                  If Clause 6.8 (Lenders do not approve)
applies for any reason, the Lead Technical Bank (acting in consultation with the
Technical Bank) and the Modelling Bank (through the Administrative Agent) shall,
upon the adoption of the relevant Banking Case in accordance with
Clause 6.9(a) or as soon as reasonably possible before such adoption, confirm to
the Borrower and the Lenders:

 

(i)                                     that the relevant Banking Case has been,
or (as the case may be) will be, adopted in accordance with
Clause 6.9(a) (Adoption of Banking Cases); and

 

(ii)                                  the Borrowing Base Amount for each
Calculation Period ending on or before the Final Maturity Date that will be
applicable upon the adoption of such Banking Case.

 

(d)                                 If any Banking Case has been prepared and
adopted in connection with the designation of any Increased Field Interest as
part of the Borrowing Base Asset, then on the adoption of that Banking Case in
accordance with paragraph (a) above, the Borrowing Base Asset shall be revised
to accommodate the Borrower’s increased interest.

 

(e)                                  If any Banking Case has been prepared and
adopted in connection with a part of the Borrowing Base Asset ceasing to be
designated so, then on the adoption of that Banking Case in accordance with
paragraph (a) above, the relevant part of the Borrowing Base Asset shall
automatically cease to be designated as such.

 

6.10                        Designation and de-designation of an Increased Field
Interest as part of the Borrowing Base Asset

 

(a)                                 On or before the date falling ten
(10) Business Days before the date by which the Lead Technical Bank (acting in
consultation with the Technical Bank) and the Borrower are required under
Clause 6.4(a) (Preparatory Steps) to submit their proposals in respect of the
Assumptions to be used for any Banking Case, the Borrower may submit a request
to the Administrative Agent, the Lead Technical Bank and the Lenders for any
Increased

 

64

--------------------------------------------------------------------------------


 

Field Interest to be designated as part of the Borrowing Base Asset and/or for a
part of the Borrowing Base Asset to cease to be designated as such.

 

(b)                                 If the Borrower has made a request under
paragraph (a) above for any Increased Field Interest to be designated as part of
the Borrowing Base Asset or a Banking Case is being prepared pursuant to
Clause 6.1(c) (Adoption) in connection with any request by the Borrower for any
Increased Field Interest to be designated as part of the Borrowing Base Asset,
the Borrower must deliver to the Lenders, the Administrative Agent and the Lead
Technical Bank (at the same time it makes the relevant request for the Increased
Field Interest to be designated as part of the Borrowing Base Asset) all such
information, documentation and evidence as any Lender, the Lead Technical Bank
(acting in consultation with the Technical Bank) and/or the Administrative Agent
may reasonably require with respect to such increase.

 

6.11                        Computer Model

 

(a)                                 The Modelling Bank may, with the prior
consent of the Borrower and the Majority Lenders (in each case, such consent not
to be unreasonably withheld or delayed), make amendments to the Computer Model
from time to time to correct any errors in such Computer Model, to take into
account natural gas liquids or otherwise to reflect any changes in circumstance
since the date of this Agreement.

 

(b)                                 Following any material amendment to the
Computer Model, the Majority Lenders may request for the amended Computer Model
to be audited. If the Majority Lenders so request, the amended Computer Model
shall be audited (at the cost of the Borrower) by a firm of model auditors
appointed by the Modelling Bank (in consultation with the Borrower) approved by
the Majority Lenders. Where an audit has been so requested, until a satisfactory
audit in relation to the amended Computer Model has been delivered to the
Majority Lenders, the existing unamended version shall continue to be the
“Computer Model” for the purpose of this Agreement.

 

6.12                        Initial Approved Reserves

 

(a)                                 Subject to the remaining provisions of this
Clause 6.12 (Initial Approved Reserves), the “Initial Approved Reserves” shall
be the figure included in the Initial Banking Case as the aggregate quantities
of Hydrocarbons forecast in the Initial Banking Case to be produced from the
Initial Borrowing Base Asset in the period commencing on the first day of the
first Calculation Period shown in the Initial Banking Case and ending on the
Calculation End Date for the Initial Banking Case.

 

(b)                                 In preparing any Banking Case pursuant to
the preceding provisions of this Clause 6, the Lead Technical Bank (acting
reasonably and in consultation with the Borrower and the Technical Bank) shall
adjust the Initial Approved Reserves to reflect (as the case may be):

 

(i)                                     any increase in the aggregate quantities
of Hydrocarbons produced, or forecast to be produced, from the Borrowing Base
Asset by reason of an Increased Field Interest being designated part of the
Borrowing Base Asset; and/or

 

65

--------------------------------------------------------------------------------


 

(ii)                                  any decrease in the aggregate quantities
of Hydrocarbons produced, or forecast to be produced, from the Borrowing Base
Asset by reason of a part of the Borrowing Base Asset ceasing to be so
designated.

 

(c)                                  The Lead Technical Bank (acting in
consultation with the Technical Bank) shall promptly after making any adjustment
pursuant to Clause 6.12(b) (Initial Approved Reserves), notify the Lenders and
the Borrower of the same and until the next adjustment is made pursuant to
Clause 6.12(b) (Initial Approved Reserves), the adjusted figure so notified by
the Lead Technical Bank shall be the “Initial Approved Reserves” for the
purposes of this Agreement.

 

66

--------------------------------------------------------------------------------


 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

7.                                      REPAYMENT

 

7.1                               Reduction of Facility

 

Notwithstanding any other provision of this Agreement, the Total Commitments
shall be reduced to zero on the Final Maturity Date.

 

7.2                               Repayment of Loans

 

(a)                                 The Borrower shall repay such amount of the
Loans as is required to ensure that at all times the aggregate amount of the
Loans does not exceed the Total Commitments at that time.

 

(b)                                 In addition, subject to paragraph (d) below,
on or before each Reduction Date, the Borrower shall repay such amount of the
Loans as is required to reduce the aggregate amount of the Loans to the
Borrowing Base Amount applicable on the day after such Reduction Date.

 

(c)                                  Any repayments under paragraphs (a) or
(b) of Loans shall be applied as the Borrower shall notify in writing to the
Administrative Agent or, failing any election by the Borrower, as the
Administrative Agent shall determine.

 

(d)                                 Without prejudice to paragraph (a) above,
where:

 

(i)                                     a Borrowing Base Deficiency in relation
to the Facility has arisen (except as a result of a disposal or, a
de-designation of part of the Borrowing Base Asset); and

 

(ii)                                  the Borrowing Base Amount then applicable
is less than the Borrowing Base Amount that would have been applicable had the
most recent Banking Case not been adopted (such difference being the “Borrowing
Base Reduction Amount”),

 

an amount of any repayment required pursuant to paragraph (b) up to a maximum of
the Borrowing Base Reduction Amount shall be made, on or before the date falling
five (5) Business Days after the relevant Reduction Date (provided that, in any
event, no Borrowing Base Deficiency under the Facility may continue after such
date).

 

(e)                                  Without limiting the Sponsor’s ability to
make other payments on behalf of the Borrower hereunder, the Sponsor may, at its
election, pay the amount of any repayment referred to in paragraph (a) or
(b) above within the grace period referred to in paragraph (d) above. Each
amount paid by the Sponsor pursuant to this paragraph (e) shall be subscribed by
the Sponsor by way of equity in the Borrower or (at the Sponsor’s election) by
way of a loan by the Sponsor to the Borrower which loan shall be subordinated to
the Financial Indebtedness incurred under the Finance Documents in accordance
with Clause 10 (Subordination of Claims).

 

67

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding any other provision of
this Agreement, all Utilisations and any amounts outstanding under the Facility
shall be repaid by the Borrower on the Final Maturity Date.

 

7.3                               Cash sweep

 

On each Quarter Date following the Completion Date, to the extent that there is
cash standing to the credit of the Proceeds Account (less, in relation to the
each Quarter Date occurring on or prior to the 270th day following the
Completion Date only, any balance of the Completion Date Amount to the extent
the items that were the subject of the Completion Date Amount have not already
been paid, as certified by the Borrower to the satisfaction of the Lead
Technical Bank (acting reasonably and in consultation with the Technical Bank))
(the “Remaining Balance”) after the application of paragraphs (i) through
(iv) of Clause 21.3(b) (Proceeds Account), 33.33 per cent. of the Remaining
Balance shall be applied by the Borrower towards prepayment of the outstanding
Loans at the end of each of their relevant Interest Periods.

 

8.                                      ILLEGALITY, PREPAYMENT AND CANCELLATION

 

8.1                               Illegality

 

Subject to Clause 5.6 (Certain Limitations), if any Lender shall notify the
Administrative Agent and the Borrower that any Change in Law makes it unlawful,
or that any central bank or other Governmental Authority asserts that it is
unlawful, for a Lender or a Lender’s applicable lending office to perform any of
its obligations as contemplated by this Agreement or to fund or maintain its Pro
Rata Share in any LIBOR Loan or it becomes unlawful for any Affiliate of a
Lender for that Lender to do so:

 

(a)                                 the Borrower shall no later than 11:00 am.
(New York time) (i) if not prohibited by law, on the last day of the Interest
Period for each outstanding LIBOR Loan made by such Lender or (ii) if required
by such notice, on the second Business Day following its receipt of such notice,
prepay all of the LIBOR Loans made by such Lender then outstanding, together
with accrued interest on the principal amount prepaid (or deemed prepaid) to the
date of such prepayment and amounts, if any, required to be paid pursuant to
Clause 11 (Interest) as a result of such prepayment being made on such date,

 

(b)                                 such Lender shall simultaneously make a
Reference Rate Loan to the Borrower on such date in an amount equal to the
aggregate principal amount of the LIBOR Loan prepaid (or deemed prepaid) to such
Lender, and

 

(c)                                  the right of the Borrower to select LIBOR
Loans from such Lender for any subsequent Borrowing shall be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist.

 

8.2                               Voluntary cancellation

 

(a)                                 At any time prior to the Completion Date,
the Borrower may, if it gives the Administrative Agent not less than five
(5) Business Days’ (or such shorter period as the Administrative Agent and Lead
Technical Bank (acting in consultation with the Technical Bank) may agree) prior
notice, cancel in whole or any part (being a minimum amount of $1,000,000) of
the Available Facility; provided that notwithstanding anything to the contrary
in this Clause 8.2(a), if any Loans are to remain outstanding on the date of

 

68

--------------------------------------------------------------------------------


 

such cancellation, the Borrower shall have, prior to the delivery of the
relevant notice, demonstrated to the satisfaction of the Lead Technical Bank
(acting reasonably and in consultation with the Technical Bank) that,
notwithstanding any cancellation of any Available Facility pursuant to that
notice, it will have sufficient funds available to it to enable it to achieve
the Completion Date and pay all items of Gross Expenditure set forth in the then
current Banking Case up to and including the Completion Date (including the
aggregate cost contingencies provided for in the then current Banking Case and
projected Phase 1 Cost Overruns as of the date of such cancellation).

 

(b)                                 Any cancellation under this Clause 8.2 shall
reduce the Commitments of the Lenders rateably.

 

(c)                                  On the date (the “cancellation date”) on
which the cancellation of any Commitment pursuant to paragraph (a) or pursuant
to Clause 5.5 (Cancellation of Commitment) or Clause 9.8 (Effect of repayment
and prepayment on Commitments) takes effect:

 

(i)                                     the Total Commitments for the Specified
Period (the “Initial Specified Period”) in which the cancellation date occurs
shall be reduced by the amount of the Commitments so cancelled pursuant to
paragraph (a), Clause 5.5 (Cancellation of Commitment) or Clause 9.8 (Effect of
repayment and prepayment on Commitments) and the Commitment of each Lender for
the Initial Specified Period shall be reduced by the same proportion by which
the Total Commitments for the Initial Specified Period is reduced; and

 

(ii)                                  if, as a result of the reduction of the
Total Commitments for the Initial Specified Period pursuant to
paragraph (i) above, the Total Commitments for any subsequent Specified Period
exceeds the reduced Total Commitments for the initial Specified Period, the
Total Commitments for each Specified Period shall be reduced to an amount equal
to the reduced Total Commitments for the initial Specified Period and the
Commitments of each Lender in each subsequent Specified Period shall be reduced
by the same proportion by which the Total Commitments for that Specified Period
are reduced.

 

8.3                               Voluntary prepayment of Loans

 

(a)                                 The Borrower may, at any time up to and
including the Completion Date, if it gives the Administrative Agent not less
than two (2) Business Days’ (or such shorter period as the Administrative Agent
may agree) prior notice, prepay, without penalty or premium, the whole or any
part of the Loans at such time.

 

(b)                                 The Borrower may, at any time following the
Completion Date, if it gives the Administrative Agent not less than two
(2) Business Days’ (or such shorter period as the Administrative Agent may
agree) prior notice, prepay, without penalty or premium, the whole or any part
of a Loan (but if in part, being an amount that reduces the amount of the Loan
by a minimum amount of $1,000,000).

 

8.4                               Mandatory Prepayment — Insurance Proceeds

 

The Borrower shall prepay the outstanding Loans in accordance with Clause 21.7
(Insurance Proceeds Account).

 

69

--------------------------------------------------------------------------------


 

9.                                      RESTRICTIONS

 

9.1                               Notices of Cancellation or Prepayment

 

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 8 (Illegality, prepayment and cancellation), shall
(subject to the terms of that Clause) be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

9.2                               Interest and other amounts

 

Any repayment or prepayment under this Agreement shall be made together with
accrued interest on the amount repaid or prepaid and, subject to any amounts
required to be paid under Clause 13 (Break Costs), without premium or penalty.

 

9.3                               No Reborrowing of Facility

 

The Borrower may not reborrow any part of the Facility which is repaid or
prepaid.

 

9.4                               Prepayment in accordance with Agreement

 

The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Total Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

9.5                               No reinstatement of Commitments

 

Subject to Clause 2.3 (Accordion), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

9.6                               Administrative Agent’s receipt of Notices

 

If the Administrative Agent receives a notice under Clause 8 (Illegality,
prepayment and cancellation) it shall promptly forward a copy of that notice to
either the Borrower or the affected Lender, as appropriate.

 

9.7                               Application of prepayments

 

Any prepayment of a Loan (other than a prepayment pursuant to Clause 8.1
(Illegality)) shall be applied pro rata to each Lender’s Pro Rata Share of that
Loan.

 

9.8                               Effect of repayment and prepayment on
Commitments

 

If all or part of any Lender’s Pro Rata Share of a Loan is repaid or prepaid, an
amount of that Lender’s Commitment (equal to the amount of the Loan which is
repaid or prepaid to that Lender) will be deemed to be cancelled on the date of
repayment or prepayment. and the Total Commitments shall be updated in
accordance with Clause 8.2(c) (Voluntary cancellation).

 

70

--------------------------------------------------------------------------------


 

10.                               SUBORDINATION OF CLAIMS

 

10.1                        Restriction on Payment: Subordinated Liabilities

 

Prior to Security Termination, the Borrower shall not make any Payment of the
Subordinated Liabilities at any time unless:

 

(a)                                 that Payment is permitted under Clause 10.2
(Permitted Payments: Subordinated Liabilities); or

 

(b)                                 the taking or receipt of that Payment is
permitted under Clause 10.7 (Permitted Enforcement).

 

10.2                        Permitted Payments: Subordinated Liabilities

 

The Borrower may make Payments in respect of the Subordinated Liabilities
(whether of principal, interest or otherwise) from time to time when due if:

 

(a)                                 the Payment is made from the Dividend and
Distribution Account; or

 

(b)                                 the Majority Lenders consent to that Payment
being made.

 

10.3                        Payment obligations continue

 

Neither the Borrower nor the Sponsor shall be released from the liability to
make any Payment (including of default interest, which shall continue to accrue)
under any Finance Document by the operation of Clause 10.1 (Restriction on
Payment: Subordinated Liabilities) and Clause 10.2 (Permitted Payments:
Subordinated Liabilities) even if its obligation to make that Payment is
restricted at any time by the terms of any of those Clauses.

 

10.4                        No acquisition of Subordinated Liabilities

 

Prior to Security Termination, the Borrower will not:

 

(a)                                 enter into any Liabilities Acquisition; or

 

(b)                                 beneficially own all or any part of the
share capital of a company that is party to a Liabilities Acquisition,

 

in respect of any of the Subordinated Liabilities at any time, unless the prior
consent of the Majority Lenders is obtained.

 

10.5                        Security:  Subordinated Liabilities

 

Prior to Security Termination, the Sponsor may not take, accept or receive the
benefit of any Security, guarantee, indemnity or other assurance against loss in
respect of the Subordinated Liabilities.

 

71

--------------------------------------------------------------------------------


 

10.6                       Restriction on Enforcement

 

Subject to Clause 10.7 (Permitted Enforcement), the Sponsor shall not be
entitled to take any Enforcement Action in respect of any of the Subordinated
Liabilities at any time prior to Security Termination.

 

10.7                        Permitted Enforcement

 

After the occurrence of an Insolvency Event in relation to the Borrower, the
Sponsor may (unless the Security Agent has taken, or has given notice that it
intends to take, action on behalf of the Sponsor in accordance with Clause 10.10
(Filing of claims)), exercise any right it may otherwise have against the
Borrower to:

 

(a)                                 accelerate any of the Borrower’s
Subordinated Liabilities or declare them prematurely due and payable or payable
on demand;

 

(b)                                 make a demand under any guarantee, indemnity
or other assurance against loss given by the Borrower in respect of any
Subordinated Liabilities;

 

(c)                                  exercise any right of set-off or take or
receive any Payment in respect of any Subordinated Liabilities of the Borrower;
or

 

(d)                                 claim and prove in the liquidation of the
Borrower for the Subordinated Liabilities owing to it.

 

10.8                        Distributions

 

(a)                                 After the occurrence of an Insolvency Event
in relation to the Borrower, the Sponsor shall, to the extent it is able to do
so, direct the person responsible for the distribution of the assets of the
Borrower to make that distribution to the Security Agent (or to such other
person as the Security Agent shall direct) until the Liabilities owing to the
Secured Parties have been paid in full.

 

(b)                                 The Security Agent shall apply distributions
made to it under paragraph (a) above in accordance with Clause 33.1 (Order of
Application).

 

10.9                        Set-Off

 

To the extent that the Borrower’s Subordinated Liabilities are discharged by way
of set-off (mandatory or otherwise) after the occurrence of an Insolvency Event
in relation to the Borrower, the Sponsor shall pay an amount equal to the amount
of the Subordinated Liabilities owed to it which are discharged by that set-off
to the Security Agent for application in accordance with Clause 33.1 (Order of
Application).

 

10.10                 Filing of claims

 

After the occurrence of an Insolvency Event in relation to the Borrower, the
Sponsor irrevocably authorises the Security Agent, on its behalf, to:

 

(a)                                 take any Enforcement Action (in accordance
with the terms of this Agreement) against the Borrower;

 

72

--------------------------------------------------------------------------------


 

(b)                                 demand, sue, prove and give receipt for any
or all Subordinated Liabilities owing to it;

 

(c)                                  collect and receive all distributions on,
or on account of, any or all of the Borrower’s Subordinated Liabilities; and

 

(d)                                 file claims, take proceedings and do all
other things the Security Agent considers reasonably necessary to recover the
Borrower’s Subordinated Liabilities.

 

10.11                 Turnover by the Sponsor

 

If at any time prior to Security Termination, the Sponsor receives or recovers:

 

(a)                                 any Payment or distribution of, or on
account of or in relation to, any of the Subordinated Liabilities which is not
permitted by this Clause 10;

 

(b)                                 other than where Clause 10.9 (Set-Off)
applies, any amount by way of set-off in respect of any of the Subordinated
Liabilities owed to it; or

 

(c)                                  other than where Clause 10.9 (Set-Off)
applies, any distribution or Payment of, or on account of or in relation to, any
of the Subordinated Liabilities and which is made as a result of, or after, the
occurrence of an Insolvency Event in respect of the Borrower,

 

the Sponsor will:

 

(i)                                     in relation to receipts and recoveries
not received or recovered by way of set-off, hold an amount of that receipt or
recovery equal to the relevant Subordinated Liabilities (or if less, the amount
received or recovered) on trust for the Security Agent and promptly pay or
distribute that amount to the Security Agent for application in accordance with
the terms of this Agreement; and

 

(ii)                                  in relation to receipts and recoveries
received or recovered by way of set-off, promptly pay an amount equal to that
recovery to the Security Agent for application in accordance with the terms of
this Agreement.

 

10.12                 Saving provision

 

If, for any reason, any of the trusts expressed to be created in this Clause 10
should fail or be unenforceable, the Sponsor will promptly pay or distribute an
amount equal to that receipt or recovery to the Security Agent to be held by the
Security Agent for the benefit of the Secured Parties for application in
accordance with the terms of this Agreement.

 

10.13                 Turnover of Non-Cash Consideration

 

For the purposes of this Clause 10, if the Sponsor receives or recovers any
amount or distribution in a form other than cash which is subject to Clause
10.11 (Turnover by the Sponsor) the cash value of that non cash consideration
shall be determined by the Security Agent (acting reasonably).

 

10.14                 Waiver of defences

 

The provisions of this Clause 10 or any Transaction Security will not be
affected by an act, omission, matter or thing which, but for this Clause 10.14,
would reduce, release or prejudice the

 

73

--------------------------------------------------------------------------------


 

subordination and priorities expressed to be created by this Clause 10 including
(without limitation and whether or not known to any Party):

 

(a)                                 any time, waiver or consent granted to, or
composition with, the Borrower or other person;

 

(b)                                 the release of the Borrower or any other
person under the terms of any composition or arrangement with any creditor of
any member of the Group;

 

(c)                                  the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, the Borrower or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any Security;

 

(d)                                 any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of the
Borrower or other person;

 

(e)                                  any amendment, novation, supplement,
extension (whether of maturity or otherwise) or restatement (in each case,
however fundamental and of whatsoever nature, and whether or not more onerous)
or replacement of any agreement or other arrangement relating to the
Subordinated Liabilities or any other document or security;

 

(f)                                   any unenforceability, illegality or
invalidity of any obligation of any person under any agreement or other
arrangement relating to the Subordinated Liabilities or any other document or
security;

 

(g)                                  any intermediate Payment of any of the
Subordinated Liabilities in whole or in part; or

 

(h)                                 any insolvency or similar proceedings.

 

10.15                 Continuing subordination

 

The subordination provisions in this Clause 10 shall remain in full force and
effect until Security Termination (or such earlier date notified by the Security
Agent to the Borrower) by way of continuing subordination and extend to the
ultimate balance of the Subordinated Liabilities, regardless of any intermediate
payment or discharge of the Subordinated Liabilities in whole or in part.

 

10.16                 Non creation of charge

 

Nothing in this Clause 10 is intended to or shall create a charge or Security.

 

10.17                 Amount of Subordinated Liability

 

Until Security Termination, the Borrower will on request by the Security Agent
from time to time notify the Security Agent of details of the amount of its
Subordinated Liabilities.

 

10.18                 Assignments and transfers by the Borrower and the Sponsor

 

Neither the Borrower nor the Sponsor may assign any of its rights or transfer
any of its obligations under, or declare any trust of, or otherwise dispose of,
any of its rights, title, interests

 

74

--------------------------------------------------------------------------------


 

or benefits under any agreement in respect of the Subordinated Liabilities to,
or in favour of any person, unless with the prior written consent of the
Security Agent (such consent not to be unreasonably withheld or delayed).

 

75

--------------------------------------------------------------------------------


 

SECTION 5

 

COSTS OF UTILISATION

 

11.                               INTEREST

 

11.1                        Calculation of interest

 

The Borrower shall pay interest on the unpaid principal amount of each Loan made
by each Lender from the date of such Loan until such principal amount shall be
paid in full, at the following rates per annum:

 

(a)                                 If such Loan is a Reference Rate Loan, a
rate per annum equal at all times to the Adjusted Reference Rate in effect from
time to time plus the Margin in effect at such time for Reference Rate Loans.

 

(b)                                 If such Loan is a LIBOR Loan, a rate per
annum equal at all times during the Interest Period for such Loan to the LIBOR
(Reserve Adjusted) for such Interest Period plus the Margin in effect at such
time for LIBOR Loans.

 

11.2                        Payment of interest

 

The Borrower shall pay accrued interest on each Loan made to it,

 

(a)                                 in the case of Reference Rate Loans, on the
last day of each March, June, September, and December and on the date such
Reference Rate Loan shall be paid in full; and

 

(b)                                 in the case of LIBOR Loans, on the last day
of each Interest Period (and, if the Interest Period is longer than three
Months, on the dates falling at three Monthly intervals after the first day of
the Interest Period).

 

11.3                        Default interest

 

(a)                                 If the Borrower or the Sponsor fails to pay
any amount payable by it under a Finance Document on its due date, interest
shall accrue on the overdue amount from the due date up to the date of actual
payment (both before and after judgment) at a rate which, subject to
paragraph (b) below, is two (2) per cent. per annum higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Administrative
Agent (acting reasonably).  Any interest accruing under this Clause 11.3 shall
be immediately payable by the Borrower on demand by the Administrative Agent.

 

(b)                                 If any overdue amount consists of all or
part of a Loan which became due on a day which was not the last day of an
Interest Period relating to that Loan:

 

(i)                                     the first Interest Period for that
overdue amount shall have a duration equal to the unexpired portion of the
current Interest Period relating to that Loan; and

 

(ii)                                  the rate of interest applying to the
overdue amount during that first Interest Period shall be two (2) per cent per
annum higher than the rate which would have applied if the overdue amount had
not become due.

 

76

--------------------------------------------------------------------------------


 

11.4                        Notification of rates of interest

 

(a)                                 The Administrative Agent shall promptly
notify the Lenders and the Borrower of the determination of a rate of interest
under this Agreement.

 

(b)                                 The Administrative Agent shall promptly
notify the Borrower of each Funding Rate relating to a Loan.

 

11.5                        Interest Rate Limitation

 

It is the intention of the parties hereto that each Lender shall conform
strictly to usury laws applicable to it.  Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to
it (including the laws of the United States of America and the State of New York
or any other jurisdiction whose laws may be mandatorily applicable to such
Lender notwithstanding the other provisions of this Agreement), then, in that
event, notwithstanding anything to the contrary in any of the Finance Documents
or any agreement entered into in connection with or as security for the Secured
Obligations, it is agreed as follows:

 

(a)                                 the aggregate of all consideration which
constitutes interest under law applicable to such Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Finance
Documents or agreements or otherwise in connection with the Notes held by such
Lender, if any, shall under no circumstances exceed the maximum amount allowed
by such applicable law, and any excess shall be cancelled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Secured Obligations (or, to the extent that the principal amount of the Secured
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and

 

(b)                                 in the event that the maturity of the Loans
is accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be cancelled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower).

 

All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Lender, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law.

 

If at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Clause 11.5 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall

 

77

--------------------------------------------------------------------------------


 

continue to be computed at the Highest Lawful Rate applicable to such Lender
until the total amount of interest payable to such Lender shall equal the total
amount of interest which would have been payable to such Lender if the total
amount of interest had been computed without giving effect to this Clause 11.5.

 

12.                               INTEREST PERIODS

 

12.1                        Selection of Interest Periods and Terms

 

(a)                                 The Borrower may select an Interest Period
for a LIBOR Loan in the Utilisation Request for that LIBOR Loan or (if the LIBOR
Loan has already been borrowed or if a Reference Rate Loan will be Converted to
a LIBOR Loan) in a Selection Notice.

 

(b)                                 Each Selection Notice for a Loan is
irrevocable and must be delivered to the Administrative Agent by the Borrower
not later than the Specified Time.

 

(c)                                  If the Borrower fails to select the
duration of any Interest Period in any Selection Notice, the relevant Interest
Period will be one Month.

 

(d)                                 Subject to this Clause 12, the Borrower may
select an Interest Period of one, two, three or six Months or any other period
agreed between the Borrower and the Administrative Agent and all the Lenders.

 

(e)                                  An Interest Period for a Loan shall not
extend beyond the Final Maturity Date.

 

(f)                                   Each Interest Period for a Loan shall
start on the Utilisation Date or (if already made) on the last day of its
preceding Interest Period.

 

12.2                        Conversion

 

The Borrower may elect to Convert any Loan by delivering an irrevocable
Selection Notice to the Administrative Agent at the Administrative Agent’s
office no later than the Specified Time and otherwise subject to this
Clause 12.  In no event shall the Borrower be permitted to Convert a Reference
Rate Loan that could not meet the minimum amounts required under
Clause 5.3(b)(i) (Currency and amount) into a LIBOR Loan.

 

12.3                        Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

12.4                        Consolidation and division of Loans

 

(a)                                 Subject to paragraph (b) below, if two or
more Interest Periods end on the same date, the relevant LIBOR Loans to which
they relate will (or, in the case of a Reference Rate Loan that Converts to a
LIBOR Loan on the same date that an Interest Period expires as to any LIBOR
Loan, the relevant LIBOR Loan and such Reference Rate Loan that is subject to
the Conversion will), unless the Borrower specifies to the contrary in the
Selection Notice for the next Interest Period, be consolidated into, and treated
as, a single LIBOR Loan on the last day of the Interest Period.

 

78

--------------------------------------------------------------------------------


 

(b)                                 Subject to Clause 4.3 (Maximum number of
Loans) and Clause 5.3 (Currency and amount), if the Borrower requests in a
Selection Notice that a Loan be divided into two or more Loans, that Loan will,
on the last day of its Interest Period, be so divided into the amounts specified
in that Selection Notice, being an aggregate amount equal to the amount of the
Loan immediately before its division.

 

13.                               BREAK COSTS

 

If:

 

(a)                                 any payment of principal of any LIBOR Loan
is made other than on the last day of the Interest Period for such LIBOR Loan,
whether as a result of any payment pursuant to Clause 8 (Illegality, prepayment
and cancellation), the acceleration of the maturity of the Loans pursuant to
Clause 28.22 (Acceleration) or otherwise;

 

(b)                                 the Borrower fails to make a principal or
interest payment on the date such payment is due and payable;

 

(c)                                  the Borrower fails to borrow any LIBOR Loan
on the date specified in any Utilisation Request delivered pursuant hereto; or

 

(d)                                 the Borrower fails to convert any LIBOR Loan
into a Reference Rate Loan or to continue any LIBOR Loan, in either case, on the
date specified in any Selection Notice delivered pursuant hereto;

 

the Borrower shall, within ten (10) days of any written demand (which written
demand shall include a calculation of the losses, costs and expenses referred to
below, and shall be conclusive in the absence of manifest or finally judicially
determined error) sent by any Lender to the Borrower through the Administrative
Agent, pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or non-payment or failure to borrow, excluding loss of anticipated
profit and of margin but including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Loan.

 

14.                               FEES

 

14.1                        Commitment fee

 

(a)                                 The Borrower shall pay to the Administrative
Agent (for the account of each Lender) such Lender’s Pro Rata Share of a
commitment fee computed at the rate of 40 per cent per annum of the Margin
payable on the daily amount (if any) by which the Total Commitments exceed the
amount of all outstanding Loans.

 

(b)                                 The accrued commitment fee is payable on the
last day of each successive period of three Months which ends during the
Availability Period or, if any Lender’s Commitment has been cancelled in full,
on the last day of the Availability Period and on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 

79

--------------------------------------------------------------------------------


 

14.2                        Fees to the Administrative Secured Parties

 

The Borrower shall pay to the Mandated Lead Arrangers (for their own account)
and each Administrative Secured Party a fee in the amount and at the times
agreed in a Fee Letter.

 

80

--------------------------------------------------------------------------------


 

ADDITIONAL PAYMENT OBLIGATIONS

 

15.                               TAX GROSS UP AND INDEMNITIES

 

15.1                        Any and all payments by or on account of any
obligation of the Borrower or the Sponsor under any Finance Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then such
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower or the Sponsor shall be
increased as necessary so that, after such deduction or withholding has been
made (including such deductions and withholdings of Indemnified Taxes applicable
to additional sums payable under this Clause), the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

15.2                        The Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

15.3                        The Borrower shall indemnify each Recipient, within
thirty (30) days after demand therefor, for the full amount of any Indemnified
Taxes imposed or asserted on or attributable to any payments made by or on
behalf of the Borrower under any Finance Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Clause)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
(together with a summary calculation thereof and reasonable details as to the
determination of the Indemnified Tax being claimed) delivered to the Borrower by
a Recipient (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Recipient, shall be conclusive absent
manifest error.

 

15.4                        Each Lender shall severally indemnify the
Administrative Agent within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Clause 29.6 (Participations) related to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Finance Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Finance Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Clause 15.4.

 

81

--------------------------------------------------------------------------------


 

15.5                        As soon as practicable after any payment of Taxes by
the Borrower or the Sponsor to a Governmental Authority pursuant to this
Clause 15, the Borrower or the Sponsor shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

15.6                        Any Lender that is entitled to an exemption from, or
reduction of, any applicable Tax with respect to any payments under any Finance
Document shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without the imposition of, or at a
reduced rate of, such Tax. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by law or reasonably requested by Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Clause 15.6(a)(i) through (a)(v) and (b) below) shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Borrower or the Administrative Agent
any Lender shall update any form or certification previously delivered pursuant
to this Clause 15.6. If any form or certification previously delivered pursuant
to this Clause 15.6 expires or becomes obsolete or inaccurate in any respect
with respect to a Lender, such Lender shall promptly (and in any event within
ten (10) days after such expiration, obsolescence or inaccuracy) notify the
Borrower in writing of such expiration, obsolescence or inaccuracy and update
the form or certification if it is legally eligible to do so.

 

(a)                                 Without limiting the generality of the
foregoing, each Lender shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower or the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto (and from time to time thereafter
when the prior form expires or becomes invalid or obsolete, or otherwise upon
the reasonable request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:

 

(i)                                     in the case of a Lender that is a U.S.
Person, IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding Tax;

 

(ii)                                  in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(1) with respect to payments of interest under any Finance Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (2) with respect to any other applicable payments under any Finance
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

82

--------------------------------------------------------------------------------


 

(iii)                               in the case of a Non-U.S. Lender for whom
payments under any Finance Document constitute income that is effectively
connected with such Lender’s conduct of a trade or business in the United
States, IRS Form W-8ECI;

 

(iv)                              in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN or IRS Form W-8BEN-E and (2) a certificate (a
“U.S. Tax Compliance Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code;

 

(v)                                 in the case of a Non-U.S. Lender that is not
the beneficial owner of payments made under this Agreement (including a
partnership or a participating Lender) (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (i), (ii), (iii) and
(iv) of this Clause 15.6(a) that would be required of each such beneficial owner
or partner of such partnership if such beneficial owner or partner were a
Lender; provided that if the Lender is a partnership and one or more of its
direct or indirect partners are claiming the exemption for portfolio interest
under Section 871(c) of the Code, such Lender may provide a U.S. Tax Compliance
Certificate on behalf of such partners; or

 

(vi)                              any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

 

(b)                                 if a payment made to a Recipient under any
Finance Document would be subject to United States federal withholding Tax
imposed by FATCA if such Recipient were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (b), FATCA
shall include any amendments made to FATCA after the date of this Agreement.

 

15.7                        If any Recipient determines, in its sole reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
(or would have received a refund of any Taxes it has been indemnified for by the
Borrower under this Clause 15 but for an election to apply such refund to reduce
its Tax liability in the next applicable Tax year) as to which it has been
indemnified by the Borrower or with respect to which the Borrower or the Sponsor
has paid additional amounts pursuant to this Clause 15, it shall pay to the
Borrower or the Sponsor, as the case may be, an amount equal to such refund (or
such refund of any Taxes that would have been received but for an election to
apply such refund to reduce its Tax liability in the next applicable Tax year)
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or

 

83

--------------------------------------------------------------------------------


 

the Sponsor under this Clause with respect to the Taxes giving rise to such
refund (or amount equal to such refund that would have been received but for an
election to apply such refund to reduce its Tax liability in the next applicable
Tax year)), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund (or
amount equal to such refund that would have been received but for an election to
apply such refund to reduce its Tax liability in the next applicable Tax year));
provided that the Borrower or the Sponsor, as the case may be, upon the request
of the Recipient, agrees to repay the amount paid over to the Borrower or the
Sponsor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund (or for a refund that would have been received but for an
election to apply such refund to its Tax liability in a subsequent Tax year, is
not allowed to so apply such refund in the subsequent Tax year) to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Clause 15.7, in no event will the applicable Recipient be required to pay any
amount to the Borrower or the Sponsor pursuant to this Clause 15.7 the payment
of which would place the Recipient in a less favourable net after-Tax position
than such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund (or amount equal to such refund that would have been
received but for an election to apply such refund to reduce its Tax liability in
the next applicable Tax year) had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This Clause 15.7 shall not be construed to
require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower,
the Sponsor or any other Person.

 

16.                               INCREASED COSTS

 

16.1                        Increased costs

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in LIBOR);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto with; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower or the Sponsor will
pay to such Lender or other Recipient, as the case may be,

 

84

--------------------------------------------------------------------------------


 

such additional amount or amounts as will compensate such Lender or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Clause and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Secured Party to demand compensation pursuant to this Clause 16
shall not constitute a waiver of such Secured Party’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Clause 16 for any increased costs or reductions incurred
more than 270 days prior to the date that such Secured Party notifies the
Borrower of the event giving rise to such increased costs or reductions and of
such Secured Party’s intention to claim compensation therefor (except that, if
the event giving rise to such increased costs or reductions is retroactive, then
the 270 day period referred to above shall be extended to include there period
of retroactive effect thereof).

 

17.                               OTHER INDEMNITIES

 

17.1                        Judgment

 

(a)                                 If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due under any Finance Document in
dollars into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase dollars with such other currency at the lending office at
11:00 A.M. on the Business Day preceding that on which final judgment is given.

 

(b)                                 The obligations of the Borrower in respect
of any sum due to the Lenders under any Finance Document shall, notwithstanding
any judgment in any currency other than dollars, be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent of
any sum adjudged to be so due in such other currency, the Administrative Agent
may in accordance with normal banking procedures purchase dollars with such
other currency.  If the amount of dollars so purchased is less than such sum due
to the Lenders, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lenders against such loss,
and if

 

85

--------------------------------------------------------------------------------


 

the amount of dollars so purchased exceeds such sum due to the Lenders, the
Lenders agree to remit to Borrower such excess.

 

17.2                        Other indemnities

 

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, each Secured Party, each Administrative Secured Party and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable and documented
expenses (which, in the case of legal expenses, shall be limited to the
reasonable and documented fees, charges and disbursements of a single counsel
for all Indemnitees and the reasonable and documented fees, charges and
disbursements of a single local counsel for all Indemnities in each relevant
jurisdiction and of a single special counsel for all Indemnities in each
relevant specialty (in each case except allocated costs of in-house counsel) for
any of the foregoing; provided that solely in the case of any actual or
potential conflict of interest as determined by the affected Indemnitee, such
expenses may include the fees, charges and disbursements of one additional
counsel for the affected Indemnitees as a whole), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or the
Sponsor arising out of, in connection with, or as a result of (a) the execution
or delivery of this Agreement, any other Finance Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (b) any Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by the
Borrower, or any Environmental Liability otherwise attributable to the Borrower,
or (d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or wilful misconduct of such Indemnitee, (ii) a material breach
in bad faith under this Agreement or any other Finance Document by such
Indemnitee or (iii) disputes between and among Indemnitees and not arising out
of any act or omission of the Borrower or any Affiliate of the Borrower (other
than any claim against the Administrative Agent, the Security Agent, any
Mandated Lead Arranger or any of their respective Affiliates in their respective
capacities as such or in fulfilling their role under the Finance Documents
(other than their role as Lender)).  All amounts due under this Clause 17.2
shall be payable within ten (10) business days after demand therefor.  The
agreements in this clause shall survive the resignation of the Administrative
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.  This Clause
17.2 shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

18.                               MITIGATION

 

18.1                        Mitigation by the Lenders

 

If any Lender requests compensation under Clause 16 (Increased Costs), or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental

 

86

--------------------------------------------------------------------------------


 

Authority for the account of any Lender pursuant to Clause 15 (Tax gross up and
indemnities), then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Clause 16.1 (Increased costs) or Clause 15 (Tax gross up and
indemnities), as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

19.                               COSTS AND EXPENSES

 

19.1                        Transaction expenses

 

The Borrower shall, within ten (10) Business Days of demand, pay the
Administrative Secured Parties the amount of all reasonable and documented costs
and expenses (including legal fees) incurred by any of them (and, in the case of
the Security Agent, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:

 

(a)                                 this Agreement and any other documents
referred to in this Agreement and the Transaction Security; and

 

(b)                                 any other Finance Documents executed after
the date of this Agreement.

 

19.2                        Amendment costs

 

If the Borrower or the Sponsor requests an amendment, waiver or consent, the
Borrower shall, within ten (10) Business Days of demand, reimburse each of the
Administrative Agent and the Security Agent for the amount of all reasonable and
documented costs and expenses (including legal fees) incurred by the
Administrative Agent and the Security Agent (and, in the case of the Security
Agent, by any Receiver or Delegate) in responding to, evaluating, negotiating or
complying with that request or requirement.

 

19.3                        Enforcement costs

 

The Borrower shall, within ten (10) Business Days of demand, pay to each Secured
Party the amount of all costs and expenses (including legal fees) incurred by it
in connection with the enforcement of or the preservation of any rights under
any Finance Document and the Transaction Security and any proceedings instituted
by the Security Agent as a consequence of taking or holding the Transaction
Security or enforcing these rights.

 

19.4                        Advisers’ fees

 

(a)                                 Subject to Clauses 19.1 (Transaction
expenses), 19.2 (Amendment costs) and 19.3 (Enforcement costs), any
Administrative Secured Parties may appoint any legal adviser, insurance adviser,
financial adviser, accounting or tax consultant, environmental consultant,
engineering consultant or other independent expert or adviser (each, a “Lenders’
Adviser”) in connection with the exercise of that Administrative Secured Party’s
or, as the case may be, the Lenders’ or the Secured Parties’ rights and
discretions, or the performance of its or their duties and obligations, under
the Finance Documents;

 

87

--------------------------------------------------------------------------------


 

provided that (except where such appointment is made in circumstances where an
Event of Default has occurred and is continuing) the relevant Administrative
Secured Party shall consult with the Borrower prior to making any such
appointment.

 

(b)           The Borrower shall, within ten (10) Business Days of demand of the
Administrative Agent pay, or reimburse the relevant Administrative Secured
Party, for any payments that it has made in relation to, the reasonable and
documented fees, costs and expenses of any Lenders’ Adviser appointed by that
Administrative Secured Party; provided that (except where (i) such Lenders’
Adviser has been appointed in circumstances where an Event of Default has
occurred and is continuing or (ii) such fee, costs and expenses have been
incurred pursuant to Clause 19.2 (Amendment costs) or Clause 19.3 (Enforcement
costs)) the Borrower has approved the fee arrangements for that Lenders’ Adviser
(such approval not to be unreasonably withheld or delayed).

 

88

--------------------------------------------------------------------------------


 

20.          INITIAL, BORROWING BASE ASSET COMPLETION TEST

 

(a)           The Borrower shall:

 

(i)            notify the Lead Technical Bank and the Administrative Agent of
the date on which it anticipates that the conditions set out in paragraphs
(a) and (b) of the definition of “Initial Borrowing Base Asset Completion Test”
will be satisfied (the “relevant conditions”); and

 

(ii)           at or following the time of such notification, deliver to the
Lead Technical Bank documents or other evidence to demonstrate the satisfaction
of the relevant conditions.

 

(b)           Upon being satisfied that the Initial Borrowing Base Asset
Completion Test has been met, the Lead Technical Bank (having consulted with the
Technical Bank) shall (acting through the Administrative Agent) promptly notify
the Borrower and the Lenders of the same.

 

21.          PROJECT ACCOUNTS

 

21.1        General

 

(a)           The Borrower shall maintain Project Accounts in accordance with
this Clause 21 with the Account Bank in New York.

 

(b)           Each Project Account must be denominated in dollars or such other
currency(ies) as may be agreed between the Borrower and the Security Agent
(each, a “permitted currency”). If the Borrower receives any moneys for
crediting to a Project Account in a currency other than a permitted currency,
the Borrower must convert those moneys into a permitted currency on the date on
which they are received. The amount must be paid into the relevant Project
Account promptly after it is converted into a permitted currency.  All amounts
maintained in the Project Accounts may be invested in Cash Equivalents at the
direction of the Borrower (except, if a Notice of Exclusive Control has been
delivered pursuant to Clause 21.10(f) (Security), such direction shall be made
solely in the discretion of the Security Agent) so long as the Secured Agent
shall have an Acceptable Security Interest in such Cash Equivalents.

 

(c)           The restrictions on the withdrawal of funds from Project Accounts
contained in this Agreement will not affect the obligations of the Borrower to
make all payments required to be made to the Secured Parties on the respective
due dates for payment in accordance with the Finance Documents.

 

(d)           Neither the ability of the Borrower to make any withdrawal from a
Project Account in accordance with this Agreement nor any such withdrawal will
be construed as a waiver of any Security over the Project Accounts.

 

(e)           The detailed operating procedures for the Project Accounts will be
agreed (with the consent of the Administrative Agent and the Security Agent
(such consent not to be unreasonably withheld or delayed) from time to time
between the Borrower and the

 

89

--------------------------------------------------------------------------------


 

Account Bank. In the event of any inconsistency between this Agreement and those
procedures, this Agreement will prevail.

 

(f)            The Borrower must pay to the Account Bank such transaction
charges and other fees as the Borrower and the Account Bank may from time to
time agree.

 

(g)           The Account Bank will not be obliged to make available to the
Borrower any sum which it is expecting to receive for the account of the
Borrower until it has been able to establish that it has received that sum.

 

21.2        Withdrawals

 

(a)           No payments to, or withdrawals from, any Project Account may be
made except as expressly permitted by this Agreement.

 

(b)           The Borrower may not make any withdrawal from any Project Account:

 

(i)            if such Project Account would become overdrawn as a result; or

 

(ii)           if, prior to the date of the relevant proposed withdrawal, the
Administrative Agent or the Security Agent notifies the Account Bank that the
withdrawal is not or would not be permitted under any Finance Document; or

 

(iii)          upon receipt of a Notice of Exclusive Control pursuant to Clause
21.10(f) (Security).

 

(c)           Notwithstanding any other provision of this Agreement, if the
Enforcement Date has occurred:

 

(i)            no amount will be payable to the Borrower, or may be withdrawn by
the Borrower, with respect to the Project Accounts; and

 

(ii)           the Security Agent will be entitled (but not obliged) without
prior notice to, or the consent of, the Borrower to be the sole signatory on the
Project Accounts (other than the Dividend and Distribution Account).

 

(d)           Notwithstanding any of the other provisions of this Agreement, the
restrictions set forth in this Clause 21.2 (other than Clause 21.2(a) and
21.2(b)(i)) shall not apply to the Dividend and Distribution Account.

 

21.3        Proceeds Account

 

(a)           The Borrower shall:

 

(i)            maintain an account for the purpose, among other things, of
receiving all its revenues derived from the Borrowing Base Asset (the “Proceeds
Account”); and

 

(ii)           procure that:

 

(A)          all proceeds of the Loans made to it (other than the proceeds of
any Loan made to reimburse the Sponsor for excess equity pursuant to
Clause 3.1(d) (Purpose));

 

90

--------------------------------------------------------------------------------


 

(B)          all amounts received by it (or to its order) under each Hedging
Agreement to which it is a party;

 

(C)          all other items of Gross Income received by it (or to its order);

 

(D)          all other amounts received by it (or to its order) in connection
with the Borrowing Base Asset and/or its interest therein (including the
proceeds of disposal of any part of the Borrowing Base Asset or any part of the
Field Interest);

 

(E)           any amounts transferable from the Insurance Proceeds Account
pursuant to Clause 21.7(b) (Insurance Proceeds Account);

 

(F)           (1) any Insurance Proceeds received by it in respect of a third
party liability or business interruption and (2) Insurance Proceeds received by
it in respect of a claim or series of related claims to the extent such proceeds
do not exceed US$5,000,000 in the aggregate; and

 

(G)          any amounts transferable from the Debt Service Reserve Account
pursuant to Clause 21.6 (Debt Service Reserve Account),

 

but excluding any Insurance Proceeds (other than those referred to in paragraphs
(E) and (F) above), in each case, are paid directly to the Proceeds Account.

 

(b)           Subject to Clause 21.2 (Withdrawals), the Borrower may withdraw
amounts from the Proceeds Account at the following times and for the following
purposes:

 

(i)            first,

 

(A)          at any time prior to the Completion Date, in or towards payment of
any item of Gross Expenditure (other than any Hedging Costs and Hedging
Termination Payments falling within paragraphs (ii) or (iii) below) when the
same falls due for payment; provided that the aggregate amounts of all such
Gross Expenditure in the period commencing on the Inception Date through to the
end of the Calculation Period (the “relevant period”) in which the withdrawal is
made is no greater than 10% in excess of the aggregate amount of all such Gross
Expenditure shown in the relevant period in “Section A” of the Initial Monthly
Management Spreadsheet; and

 

(B)          at any time on and from the Completion Date, in or towards payment
of any item of Gross Expenditure (other than any Hedging Costs and Hedging
Termination Payments falling within paragraphs (ii) or (iii) below) when the
same falls due provided that:

 

(1)           such payment of amount(s) of such Gross Expenditure is not in
excess of a maximum of 110% in aggregate of the amount(s) for such categories of
Gross Expenditure in the relevant Calculation Period taken into account in the
then current Banking Case; and

 

(2)           to the extent that the amount of such Gross Expenditure provided

 

91

--------------------------------------------------------------------------------


 

for in the first Calculation Period following a Recalculation Date in the then
current Banking Case exceeds the actual amount of Gross Expenditure which fell
due for payment in that Calculation Period, the amount of such excess will be
credited to the Gross Expenditure which may be withdrawn in the second
Calculation Period following that Recalculation Date in the then current Banking
Case; and

 

(ii)           second, at any time, in or towards payment pro rata of any fees,
commission costs, expenses, accrued interest or Hedging Costs (including any
interest accruing on any Hedging Termination Payments) due but unpaid under the
Finance Documents or any Secured Hedging Agreement;

 

(iii)          third, at any time, in or towards payment pro rata of any
principal or Hedging Termination Payments due but unpaid under the Finance
Documents or any Secured Hedging Agreement (provided that, in the case of any
such Hedging Termination Payments, the same is payable under a Secured Hedging
Agreement that has been terminated in accordance with this Agreement by the
relevant Hedge Counterparty that is a party thereto):

 

(iv)          fourth, (xx) at any time, in or towards payment to the Debt
Service Reserve Account of such amount as may be necessary to ensure that on and
from the Completion Date, the aggregate balance standing to the credit of the
Debt Service Reserve Account is not less than the DSRA Required Balance on such
date; and (yy) at any time up to the Completion Date, in or towards payment to
the Cost Overrun Equity Account and the reimbursement of the Sponsor pursuant to
Clause 4.4 (Pre-Completion credits);

 

(v)           fifth, on each Recalculation Date to make any mandatory prepayment
of the Loans together with accrued interest required as a result of the
application of Clause 7.3 (Cash sweep); and

 

(vi)          sixth, (xx) in or towards voluntary prepayment of any Loans or any
other outstanding amounts under the Finance Documents or payment of any Hedging
Termination Payments that are payable under a Secured Hedging Agreement as a
result of the termination of that Secured Hedging Agreement in accordance with
this Agreement by the Borrower or (yy) to transfer all or part of the balance
then standing to the credit of the Proceeds Account to the Dividend and
Distribution Account, in each case provided that:

 

(A)          the Banking Case that was due to be adopted on the most recent
Recalculation Date (the “relevant Recalculation Date”) has been so adopted in
accordance with Clause 6 (Banking Cases) unless it has not been so adopted as a
result of any failure by any Secured Party to perform its obligations under
Clause 6 (Banking Cases);

 

(B)          the Completion Date has occurred;

 

(C)          no Default is continuing at such time (or would result from the
making of the withdrawal);

 

92

--------------------------------------------------------------------------------


 

(D)          the balance standing to the credit of the Debt Service Reserve
Account is not less than the DSRA Required Balance;

 

(E)           an additional amount equal to the DSRA Required Balance remains in
the Proceeds Account following any such withdrawal;

 

(F)           the Borrower delivers a Compliance Certificate certifying that the
amount of outstanding Loans is not more than 70 per cent. of the Asset Costs;

 

(G)          if the withdrawal occurs within 270 days of the Completion Date, an
amount equal to the balance of the Completion Date Amount (to the extent the
items that were subject to the Completion Date Amount have not already been
paid) remains in the Proceeds Account following any such withdrawal;

 

(H)          no Borrowing Base Deficiency exists or will arise as a result of
making such withdrawal; and

 

(I)            the relevant withdrawal is made no later than ten (10) Business
Days after the relevant Recalculation Date.

 

(c)           Any withdrawals from the Proceeds Account may only be made in the
order of priority set out in Clause 21.3(b). Accordingly, no withdrawal may be
made for a purpose set out in any paragraph or sub-paragraph of
Clause 21.3(b) if any amount of a kind referred to in a preceding paragraph or
sub-paragraph is due but unpaid.

 

21.4        Dividend and Distribution Account

 

(a)           The Borrower:

 

(i)            shall maintain an account for the purpose, among other things, of
holding amounts that it is entitled to withdraw from its Proceeds Account
pursuant to Clause 21.3(b)(vi) (the “Dividend and Distribution Account”);

 

(ii)           may transfer amounts from the Proceeds Account into the Dividend
and Distribution Account maintained by it in accordance with Clause 21.3(b)(vi);
and

 

(iii)          may transfer the amount standing to the credit of the Cost
Overrun Equity Account into the Dividend and Distribution Account maintained by
it in accordance with Clause 21.5(c) (Cost-Overrun Equity Account).

 

(b)           Proceeds from any Loan made to reimburse the Sponsor for excess
equity pursuant to Clause 3.1(d) (Purpose) shall be deposited directly into the
Dividend and Distribution Account.

 

(c)           Subject to Clause 21.2(b)(i) (Withdrawals), the Borrower may
withdraw amounts from the Dividend and Distribution Accounts maintained by it at
any time for its lawful general corporate purposes.

 

93

--------------------------------------------------------------------------------


 

21.5        Cost-Overrun Equity Account

 

(a)           (i)            The Borrower shall maintain an account denominated
in dollars for the purpose, among other things, of holding the equity
contributions to be made in connection with the Borrowing Base Asset prior to
the Completion Date (the “Cost-Overrun Equity Account”); and

 

(ii)           The Sponsor shall pay fifty (50) per cent of the Phase 1 Cost
Overruns Threshold into the Cost-Overrun Equity Account on or before the date on
which the first Utilisation Request is issued under this Agreement.

 

(b)           The Borrower shall withdraw amounts standing to the credit of the
Cost-Overrun Equity Account at any time before the Completion Date, in or
towards payment of any item of Phase 1 Cost Overruns when the same falls due
(but without double counting any withdrawals made for the same purpose pursuant
to Clause 21.3(b) (Proceeds Account)) to the extent there are insufficient funds
in the Proceeds Account to make the relevant payment; and provided that the
guarantee at Clause 27.1 (Sponsor Cost Overrun Guarantee) has already been fully
drawn.

 

(c)           On the Completion Date, the Borrower shall close the Cost-Overrun
Equity Account and shall, on the same date, transfer all monies standing to the
credit of the Cost-overrun Equity Account to the Dividend and Distribution
Account except to the extent the balance standing to the credit of the Debt
Service Reserve Account is less than the DSRA Required Balance, in which case
the Borrower shall transfer such monies to the Debt Service Reserve Account in
an amount up the DSRA Required Balance (with any remaining proceeds being
credited to the Dividend and Distribution Account).

 

21.6        Debt Service Reserve Account

 

(a)           The Borrower shall at all times:

 

(i)            maintain the Debt Service Reserve Account; and

 

(ii)           transfer funds to the Debt Service Reserve Account in accordance
with Clause 21.3(b)(iv) (Proceeds Account).

 

Pre-Completion

 

(b)           At all times on and from the day prior to the date on which the
first Utilisation Request is issued up to the Completion Date, the Borrower
shall ensure that the balance standing to the credit of the Debt Service Reserve
Account is not less than the Minimum Required LIBOR Amount less any amount
withdrawn pursuant to paragraph (c) below.

 

(c)           If, on any date falling prior to the Completion Date, an amount of
interest on any Loan falls due for payment and:

 

(i)            no Utilisation may be made by reason of Clause
4.2(a)(iii) (Further conditions precedent); and

 

(ii)           there are insufficient amounts standing to the credit of the
Proceeds Account to meet such interest payment,

 

94

--------------------------------------------------------------------------------


 

the Borrower shall utilise any amounts standing to the credit of the Debt
Service Reserve Account at such time to meet the relevant interest payment.

 

On and from Completion

 

(d)           At all times on and from the Completion Date, the Borrower shall
ensure that the balance standing to the credit of the Debt Service Reserve
Account is not less than the DSRA Required Balance.

 

(e)           If at any time following the Completion Date, the amounts standing
to the credit of the Debt Service Reserve Account exceed the DSRA Required
Balance, the Borrower may transfer an amount equal to such excess to the
Proceeds Account.

 

21.7        Insurance Proceeds Account

 

(a)           The Borrower shall procure that all Insurance Proceeds (other than
those referred to in Clause 21.3(a)(ii)(F) (Proceeds Account) are promptly
credited to the Insurance Proceeds Account.

 

(b)           If any loss of, or damage to, the Borrowing Base Asset and/or
related Infrastructure results in the receipt by the Borrower of Insurance
Proceeds, the Borrower shall (subject to the following proviso) withdraw amounts
from the Insurance Proceeds Account and apply such proceeds in prepayment of all
the Loans at the next Reduction Date (with any excess amounts being transferred
to the Proceeds Account); provided that notwithstanding, the foregoing, if
within forty-five (45) days of the receipt of such Insurance Proceeds, the
Borrower demonstrates to the satisfaction of the Lead Technical Bank (acting
reasonably and in consultation with the Technical Bank) that all or any part of
the Borrowing Base Asset can reasonably be expected to be rebuilt, or otherwise
restored, the Borrower may apply such Insurance Proceeds in repair or
reinstatement of the Borrowing Base Asset and/or related Infrastructure within
six (6) months of receipt of such Insurance Proceeds; provided further that if
the aggregate amount of Insurance Proceeds to be applied to such repair or
reinstatement exceeds $20,000,000, such application shall be approved by the
Majority Lenders.

 

21.8        Administration and miscellaneous

 

(a)           The Borrower shall not open or maintain any account with any bank
or financial institution other than a Project Account without the prior written
consent of the Administrative Agent.

 

(b)           The Borrower shall provide the Administrative Agent and/or the
Security Agent and any of their representatives with access on reasonable notice
and during normal business hours to review the books and records of the Project
Accounts. The Account Bank must, and the Borrower authorises the Account Bank
to, give the Administrative Agent, the Security Agent and their representatives
unrestricted access to review such books and records held by the Account Bank.

 

(c)           The Account Bank must provide to the Administrative Agent, the
Security Agent and the Borrower, not less than five Business Days after the end
of each month, a full statement of all payments into and from the Project
Accounts.

 

95

--------------------------------------------------------------------------------


 

(d)           The Borrower must, within three (3) Business Days of demand,
indemnify the Account Bank against any cost, loss or liability incurred by the
Account Bank (otherwise than by reason of its gross negligence or wilful
misconduct) in acting as the Account Bank under or in connection with the
Finance Documents.

 

(e)           Except where this Agreement specifically provides otherwise, the
Borrower may not exercise any right which it may have under any applicable law
to direct the Account Bank to transfer any amount standing to the credit of a
Project Account to it or to its order. The Account Bank must notify the
Administrative Agent and the Security Agent if the Borrower purports to exercise
any such right.

 

(f)            The Account Bank will not be under any obligation to enquire as
to the purpose of any withdrawal from a Project Account.

 

(g)           The Account Bank must notify the Administrative Agent promptly if
it becomes aware of the occurrence of a Default.

 

(h)           The Account Bank may not be required to act in a manner
inconsistent with the Finance Documents.

 

(i)            Each sum credited to a Project Account will, from the time it is
credited until the time it is withdrawn, bear interest at such rate as the
Borrower may from time to time agree with the Account Bank. Such interest will
be credited to the relevant Project Account.

 

21.9        Resignation of the Account Bank

 

(a)           The Account Bank may, after consulting with the Borrower and the
Security Agent, resign at any time and appoint as its successor one of its
Affiliates acting through an office in the same location(s) in which the Project
Accounts are located by giving notice to the Security Agent and the Borrower.

 

(b)           Alternatively, the Account Bank may resign by giving notice to the
Security Agent and the Borrower or may be removed by the Borrower at any time
with or without cause by the Borrower upon thirty (30) days’ written notice to
the Account Bank, the Security Agent and the Administrative Agent.  In each
case, the Borrower, with the consent of the Security Agent (such consent not to
be unreasonably withheld or delayed), may appoint a successor Account Bank
provided that such successor Account Bank is a Lender as at the date of its
appointment.

 

(c)           If the Borrower has not appointed a successor Account Bank in
accordance with Clause 21.9(b) within thirty (30) days after notice of
resignation was given, the incumbent Account Bank (after consultation with the
Borrower and the Security Agent) may appoint a successor Account Bank (acting
through an office in the same location(s) in which the Accounts are located or
such other location as may be approved by the Security Agent, the Majority
Lenders and the Borrower).

 

(d)           The retiring Account Bank shall, at its own cost, make available
to the successor Account Bank such documents and records and provide such
assistance as the successor Account Bank may reasonably request for the purposes
of performing its functions as an Account Bank.

 

96

--------------------------------------------------------------------------------


 

(e)           The resignation of the retiring Account Bank and the appointment
of any successor Account Bank shall only take effect upon:

 

(i)            the successor Account Bank notifying all the Parties that it
accepts its appointment; and

 

(ii)           the successor Account Bank, the retiring Account Bank and/or the
Borrower completing all such steps as may reasonably be required by the Security
Agent in order to (1) ensure that the successor Account Bank accedes, and
becomes a party, to this Agreement (or an equivalent agreement upon terms
substantially similar to those set out in this Agreement) in its capacity as
Account Bank; (2) ensure that the Security Agent and/or the Secured Parties
continue to have an Acceptable Security Interest over the Project Accounts (or
any replacement accounts) and the amounts standing to the credit thereto
(subject to other Security permitted hereunder); and (3) generally facilitate
the change in identity of the relevant Account Bank (including all such steps
relating to the transfer of the amounts standing to the credit of the Project
Accounts to the replacement accounts held with the successor Account Bank).

 

(f)            Upon the appointment of a successor, the retiring Account Bank
shall be discharged from any further obligation under this Agreement but shall
remain entitled to the benefit of this Clause 21. Its successor and each of the
other Parties shall have the same rights and obligations amongst themselves as
they would have had if such successor had been an original Party.

 

(g)           If the Security Agent (acting reasonably) determines that the
Account Bank is not fulfilling its obligations as Account Bank, then (after
consultation with the Borrower) the Administrative Agent may, by notice to the
Account Bank, require it to resign in accordance with Clause 21.9(b). In this
event, the Account Bank shall resign in accordance with Clause 21.9(b).

 

(h)           Unless the Security Agent and the Majority Lenders otherwise
provides consent (such consent not to be unreasonably withheld or delayed), the
Account Bank must be at all times an institution approved, licensed and
authorised to accept deposits in New York.

 

(i)            The Parties shall take such action as the Security Agent may
consider necessary in order that the Security Agent and/or the Secured Parties
are granted, or continue to have the benefit of, an Acceptable Security Interest
over the Project Accounts or any replacement accounts) and the amounts standing
to the credit thereto (subject to other Security permitted hereunder).

 

21.10      Security

 

(a)           The Account Bank consents to the grant of the Security in the
Project Accounts and on the date on which such Security is granted in favour of
the Security Agent for the benefit of the Secured Parties.

 

(b)           The Account Bank confirms that it has received no other notice of
any Security in respect of any Project Account in favour of any person other
than the Security Agent.

 

97

--------------------------------------------------------------------------------


 

(c)           Terms defined in Article 8 or 9 of the Uniform Commercial Code in
effect in the State of New York (the “New York UCC”) are used in this
Section 21.10 below as such terms are defined in such Article 8 or 9.

 

(d)           The Account Bank represents and warrants to, and agrees with, the
Borrower and the Security Agent that:

 

(i)            The Account Bank will maintain each Project Account for the
Borrower, and all property held by the Account Bank for the account of the
Borrower shall be credited to a Project Account in accordance with the terms of
this Agreement.  The Account Bank will not change the name, owner or account
number of any Project Account after such Project Account is established without
the prior written consent of the Security Agent and the Borrower.

 

(ii)           Each Project Account will be maintained as a securities account
within the meaning of Section 8-501 of the New York UCC.  The Account Bank is
the securities intermediary with respect to the property credited from time to
time to each Project Account.  The Borrower is the entitlement holder with
respect to the property credited from time to time to each Project Account.

 

(iii)          The Account Bank agrees with the Security Agent and the Borrower
that all property credited from time to time to a Project Account will be
treated as financial assets under Article 8 of the New York UCC.  No financial
asset credited to any Project Account will be registered in the name of the
Borrower, payable to the order of the Borrower, or specially indorsed to the
Borrower, unless such financial asset has been further indorsed by the Borrower
to the Account Bank or in blank.

 

(iv)          The State of New York will be the Account Bank’s jurisdiction for
purposes of Section 8-110(e) of the New York UCC so long as the Security over
the Project Accounts shall remain in effect.

 

(e)           The Borrower and Account Bank do not know of any claim to or
interest in any Project Account or any property credited to any Project Account,
except for claims and interests of the Security Agent, the Account Bank and the
Borrower.

 

(f)            The Account Bank will comply with instructions of the Security
Agent directing it to transfer or redeem any property in any Project Account
(each an “Entitlement Order”) or other directions concerning any Project Account
(including, without limitation, directions to distribute to the Security Agent
proceeds of any such transfer or redemption or interest or dividends on property
in any Project Account) without further consent of the Borrower or any other
person or entity.  Unless and until the Account Bank receives a Notice of
Exclusive Control (as defined below), the Account Bank will comply with
instructions originated by the Borrower directing disposition of funds in each
Project Account without further consent of the Security Agent in accordance with
any applicable Transactions Security Document.  Following the receipt by the
Account Bank of a Notice of Exclusive Control, the Account Bank shall not comply
with any instructions or Entitlement Orders originated by the Borrower directing
disposition of funds in any Project Account and the Account Bank will comply
with (i) all instructions originated solely by the Security Agent directing
disposition of the funds in any Project Account, and (ii) all other instructions
or other directions originated by the Security Agent

 

98

--------------------------------------------------------------------------------


 

concerning the Project Accounts, in each case under clause (i) or (ii) above
without further consent by the Borrower or any other person or entity.  “Notice
of Exclusive Control” means a written notice from the Security Agent to the
Account Bank (A) making specific reference to the terms of this Agreement and in
particular, Clause 21.10 of this Agreement, (B) specifying that the Security
Agent is exercising exclusive control over the Project Accounts, and
(C) ordering the Account Bank to cease complying with any Entitlement Orders and
any other directions from the Borrower with respect to the Project Accounts, and
to transfer funds and securities therein from the Project Accounts as directed
by Security Agent.

 

(g)           The Account Bank subordinates in favor of the Security Agent any
security interest, lien, or right of setoff or other claim it may have, now or
in the future, against any Project Account or property in any Project Account,
except that the Account Bank will retain its lien on property in each Project
Account to secure payment for normal commissions and fees for such Project
Account.

 

(h)           The Account Bank has not agreed with, and will not agree with, any
person or entity not party to this Agreement that the Account Bank will comply
with Entitlement Orders originated by such person or entity.

 

(i)            When the Account Bank knows of any claim or interest in any
Project Account or any property credited to any Project Account other than the
claims and interests of the Borrower, the Security Agent or the Account Bank,
the Account Bank will promptly notify the Security Agent and the Borrower of
such claim or interest.

 

(j)            The terms of this Clause 21.10 do not create any obligation of
the Account Bank except for those expressly set forth in this Clause and in
Part 5 of Article 8 of the New York UCC.  In particular, the Account Bank need
not investigate whether the Security Agent and/or the Borrower is entitled under
any of the Security Agent’s agreements with the Borrower to give an Entitlement
Order or other direction concerning any Project Account.  The Account Bank may
rely on notices and communications it believes given by the appropriate party.

 

(k)           The Security Agent may terminate the Security over the Project
Accounts and the obligations of the Account Bank in connection therewith under
this Clause 21.10 by notice to the Account Bank and the Borrower.  If the
Security Agent notifies the Account Bank that such Security has terminated, this
Clause 21.10 will immediately terminate.

 

(l)            In the event that any Project Account (other than the Dividend
and Distribution Account) is ever held at a bank other than the Administrative
Bank, the Borrower shall enter into an Account Control Agreement for the
purposes of creating Security over such Project Account (other than the Dividend
and Distribution Account) (and the sums standing to the credit of such Project
Accounts) in favour of the Security Agent.

 

(m)          At any time during the continuance of an Event of Default, the
Security Agent or the Administrative Agent may (at its discretion) deliver a
Notice of Exclusive Control.

 

99

--------------------------------------------------------------------------------


 

SECTION 6

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

22.          BORROWER REPRESENTATIONS

 

22.1        General

 

The Borrower makes the representations and warranties set out in this Clause 22
to each Secured Party.  The representations and warranties are made at the times
stated in Clause 22.24 (Times when representations made).

 

22.2        Status

 

(a)           It is a limited liability company, duly formed and validly
existing under the law of its Original Jurisdiction.

 

(b)           It has the power to own its assets and carry on its business as it
is being conducted.

 

(c)           It has not carried on any business or activity other than the
ownership of the Field Interest, and matters reasonably incidental or ancillary
thereto.

 

22.3        Binding obligations

 

(a)           Each Finance Document is the legal, valid, and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, fraudulent transfer or conveyance, moratorium, or
similar law affecting creditors’ rights generally and by general principles of
equity; and

 

(b)           the Transaction Security Documents to which it is a party are
effective to create in favour of the Security Agent for the benefit of the
Secured Parties an Acceptable Security Interest in the Charged Properties
described therein to the extent intended to be created thereby and (i) when
financing statements and other filings in appropriate form are filed in the
offices required by the applicable provision of the Transaction Security
Documents and (ii) upon the taking of possession or control by the Security
Agent of such Charged Properties with respect to which a security interest may
be perfected only by possession or control (which possession or control shall be
given to the Security Agent to the extent required by the Security Agreement (if
in effect)), the Security created by such Transaction Security Documents shall
constitute an Acceptable Security Interest in (to the extent intended to be
created thereby), all right, title and interest of the Borrower in such Charged
Properties to the extent perfection can be obtained by filing financing
statements or taking possession or control, in each case subject to no Security
other than Security permitted hereunder.

 

22.4        Non-conflict with other obligations

 

The execution, delivery and performance by it of, and the transactions
contemplated by, the Transaction Documents to which it is a party and the
granting of the Transaction Security do not and will not conflict with:

 

(a)           any law or regulation applicable to it;

 

(b)           its constitutional documents; or

 

(c)           any agreement or instrument binding upon it,

 

100

--------------------------------------------------------------------------------


 

except, in the case of any Project Document, with respect to any conflict
referred to in paragraph (a), to the extent that such conflict could not
reasonably be expected to have a Material Adverse Effect.

 

22.5        Power and authority

 

It has the requisite power and authority to execute, deliver and perform, and
has taken all necessary action to authorise its execution, delivery and
performance of, the Transaction Documents to which it is or will be a party and
the transactions contemplated by those Transaction Documents.

 

22.6        Solvency

 

The Borrower is Solvent.

 

22.7        Governmental Authorization; Other Consents

 

No Authorisation or other action by, or notice to, or filing with any
Governmental Authority or any other person is necessary or required to be made
or obtained by the Borrower in connection with (a) the execution, delivery or
performance by the Borrower of this Agreement or any other Transaction Document,
in each case, to which it is a party, or for the consummation of the
transactions contemplated thereby, (b) the grant by the Borrower of the Security
granted by it pursuant to the Transaction Security Documents, or (c) the
perfection or maintenance of an Acceptable Security Interest in the Charged
Property created under the Transaction Security Documents (including the
priority thereof), except for (i) filings and registrations necessary to perfect
the Security on the Charged Property granted by the Borrower in favor of the
Security Agent for its benefit and the benefit of the Secured Parties, (ii) the
Authorisations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (or, with respect to
consummation of the transactions contemplated thereby, will be duly obtained,
taken, given or made and will be in full force and effect, in each case within
the time period required to be so obtained, taken, given or made) and (iii), in
the case of any such Authorisation, action or filing necessary or required to be
made or obtained by the Borrower in connection with the execution, delivery or
performance by the Borrower of the Project Documents, to the extent such
Authorisation, action or filing is not material.

 

22.8        No Default

 

No Event of Default and, on the date of this Agreement, no Default is continuing
or is reasonably likely to result from the making of any Utilisation or the
entry into, the performance of, or any transaction contemplated by, any
Transaction Document.

 

22.9        No misleading information

 

The written information, documents and data (other than as set forth below and
other than information of a general economic or industry nature or the Banking
Case) furnished by or on behalf of the Borrower or the Sponsor to any
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Finance Document (as modified or supplemented by other
information so furnished, and when taken as a whole with such other
information), did not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, financial estimates,
forecasts and other forward-looking information other than the Banking Case
(collectively, “Projected Information”), the Borrower represents only that such

 

101

--------------------------------------------------------------------------------


 

Projected Information was prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation; it being understood that Projected
Information as it relates to future events is not to be viewed as fact, that
Projected Information is subject to significant uncertainties and contingencies,
many of which are beyond the control of the Borrower, that no assurance can be
given that any particular Projection Information will be realized, that actual
results may differ and that such differences may be material.

 

22.10      Original Financial Statements

 

(a)           The Sponsor’s Original Financial Statements were prepared in
accordance with the Accounting Principles consistently applied throughout the
period covered thereby, and fairly present the financial condition of the Group
as of the date thereof and its results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with the
Accounting Principles consistently applied throughout the period covered
thereby.  As of the date of the Sponsor’s Original Financial Statements, there
were no material contingent obligations, liabilities for taxes, extraordinary
forward or long-term commitments, or unrealized or anticipated losses of the
Parent or any of its Subsidiaries except as disclosed therein and adequate
reserves for such items have been made in accordance with Accounting Principles.

 

(b)           Since December 31, 2014, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect or a Sponsor Material Adverse Effect.

 

(c)           The Borrower’s most recent financial statements delivered pursuant
to paragraphs (a)(i) and (ii) of Clause 24.1 (Financial statements) have been
prepared in accordance with the Accounting Principles consistently applied
throughout the period covered thereby, and fairly present the financial
condition of the Borrower as of the date thereof and its results of operations,
cash flows and changes in shareholder’s equity for the period covered thereby in
accordance with the Accounting Principles consistently applied throughout the
period covered thereby (subject, in the case of unaudited financial statements,
to the absence of footnotes and to year-end audit adjustments).

 

(d)           The Sponsor’s most recent financial statements delivered pursuant
to paragraphs (a)(i) and (ii) of Clause 24.1 (Financial statements) have been
prepared in accordance with the Accounting Principles consistently applied
throughout the period covered thereby, and fairly present the financial
condition of the Group as of the date thereof and its results of operations,
cash flows and changes in shareholder’s equity for the period covered thereby in
accordance with the Accounting Principles consistently applied throughout the
period covered thereby (subject, in the case of unaudited financial statements,
to the absence of footnotes and to year-end audit adjustments).

 

22.11      Banking Case assumptions and preparation

 

(a)           The proposals for the Technical Assumptions submitted to the Lead
Technical Bank by the Borrower pursuant Clause 6.4(a)(ii) (Preparatory Steps) in
connection with the then current Banking Case were considered to be reasonable
by the Borrower on the date submitted.

 

(b)           The then current Banking Case is, to the best of its knowledge and
belief, consistent with the provisions of the Transaction Documents in all
material respects.

 

102

--------------------------------------------------------------------------------


 

(c)           With respect to those portions prepared by it, the then current
Banking Case has been prepared by the Borrower in good faith and with due care.

 

(d)           The Computer Model is consistent with the provisions of the
Transaction Documents in all material respects and to the best of its knowledge
and belief does not contain any error which would render any information
produced using it misleading.

 

22.12      No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect have (to the best
of its knowledge and belief) been started or threatened against it.

 

22.13      No breach of laws

 

(a)           Except where such event could, in the aggregate, not reasonably be
expected to have a Material Adverse Effect:

 

(i)            no Termination Event has occurred with respect to any Plan, and
each Plan has complied with and been administered in all material respects in
accordance with applicable provisions of ERISA and the Code;

 

(ii)           no Plan has failed to satisfy the Plan Funding Rules, and there
has been no excise tax imposed under Section 4971 of the Code with respect to
any Plan;

 

(iii)          neither the Borrower nor any ERISA Affiliate has had a complete
or partial withdrawal from any Multiemployer Plan for which there is any
unsatisfied withdrawal liability; and

 

(iv)          neither the Borrower nor any of its ERISA Affiliates has received
notice that any Multiemployer Plan is insolvent or in reorganization or incurred
any liability with respect to a Multiemployer Plan for such reason.

 

(b)           The Borrower is in compliance with all laws applicable to it
except where non-compliance with such laws could not reasonably be expected to
have a Material Adverse Effect.

 

(c)           The proceeds of the Loans will be used by the Borrower for the
purposes described in Clause 3 (Purpose).  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the F.R.S. Board).  No proceeds of
any Loan will be used to purchase or carry any margin stock in violation of
Regulation T, U or X of the F.R.S. Board.

 

(d)           The Borrower is not an “investment company” under the Investment
Company Act of 1940, as amended.

 

22.14      Development Consents

 

All Development Consents that are currently required have been received and no
other Development Consents which have not been obtained and disclosed to the
Administrative Agent in writing are currently required from any person in order
to bring the Borrowing Base Asset into commercial production as contemplated by
the Banking Case or for the performance by the Borrower or the Sponsor of any of
their obligations under any of the Field

 

103

--------------------------------------------------------------------------------


 

Agreements except, in each case, where the failure to receive such Development
Consents could not reasonably be expected to have a Material Adverse Effect,
other than, until the BOEMRE Approval Date, any Development Consents required to
formalize the transfer of title to the Sponsor’s interest in the Field from
Cobalt International Energy, L.P. to the Borrower.

 

22.15      Field Insurances

 

(a)           It has insured, or has procured that insurance has been obtained
within a group insurance policy under which claims attributable to its interests
will be paid directly to it for all its properties, assets and activities and in
respect of all liabilities arising out of the operation or development of such
properties and assets in accordance with Good Industry Field Practice in the
relevant jurisdiction and such insurance remains in full force and effect.

 

(b)           All Insurances which are required to be maintained or effected
under or pursuant to the Finance Documents are in full force and effect and no
event or circumstances or act or omission has occurred which would entitle any
insurer under those Insurances to avoid its liability or otherwise reduce its
liability.

 

22.16      Environmental Matters

 

(a)           It:

 

(i)            has obtained all Environmental Permits necessary for the
ownership and operation of its properties and the conduct of its respective
businesses, except where the failure to obtain such Environmental Permit could
not reasonably be expected to have a Material Adverse Effect;

 

(ii)           has at all times been and is in compliance with all terms and
conditions of such Permits and with all other requirements of applicable
Environmental Laws, except for any noncompliance that could not reasonably be
expected to have a Material Adverse Effect;

 

(iii)          has not received notice of any violation or alleged violation of
any Environmental Law or Environmental Permit, except for any notice that has
been resolved or that could not reasonably be expected to have a Material
Adverse Effect; and

 

(iv)          is not subject to any actual or, to its actual knowledge,
contingent Environmental Claim, which could reasonably be expected to have a
Material Adverse Effect.

 

(b)           To its actual knowledge, none of the present or previously owned
or operated property of the Borrower, wherever located:

 

(i)            has been placed on or proposed to be placed on the National
Priorities List, the Comprehensive Environmental Response Compensation Liability
Information System list, or their state or local analogs;

 

(ii)           is subject to a Security, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any property owned or
operated by the Borrower, wherever located, which could reasonably be expected
to have a Material Adverse Effect; or

 

104

--------------------------------------------------------------------------------


 

(iii)          has been the site of any Release of Hazardous Substances or
Hazardous Wastes from present or past operations which has caused at the site or
at any third-party site any condition that has resulted in or could reasonably
be expected to result in the need for Response that could reasonably be expected
to have a Material Adverse Effect.

 

(c)           Without limiting the foregoing:

 

(i)            all necessary notices have been properly filed by or on behalf of
the Borrower, and no further action is required under current Environmental Law
as to each Response or other restoration or remedial project undertaken by the
Borrower on any of its presently or formerly owned or operated property, except
where the failure to file such notices or the further action required could not
reasonably be expected to have a Material Adverse Effect; and

 

(ii)           the present and, to the Borrower’s actual knowledge, future
liability, if any, of the Borrower based on its operations to date which could
reasonably be expected to arise in connection with requirements under
Environmental Laws could not reasonably be expected to have a Material Adverse
Effect.

 

22.17      Taxation

 

(a)           It has timely filed all U.S. federal income and all other material
Tax returns it is required by law to file and has paid all U.S. federal income
and all other material Taxes due and payable by it (except where the validity or
amount thereof is being contested in good faith by appropriate proceedings and
for which adequate reserves with respect thereto have been set aside on its
books in accordance with GAAP).

 

(b)           No material Security with respect to Taxes has been filed with
respect to the Borrowing Base Asset other than Security for Taxes not yet due. 
As of the Closing Date, the Borrowing Base Asset is not subject to any material
Tax liability or Tax proceeding, and no such Tax proceeding has been threatened
in writing with respect to the Borrowing Base Asset.

 

(c)           Except as disclosed in writing to the Administrative Agent, no
claims or investigations are being, or are to the best of its knowledge and
belief, reasonably likely to be, made or conducted against it with respect to
any material Taxes.

 

(d)           The Computer Model accurately reflects all material Taxes that,
under present law as of the date hereof are expected to be due and payable by
the Borrower based on the income and expenses of the Borrower that are contained
in the Computer Model.

 

22.18      Security and Financial Indebtedness

 

(a)           No Security or Quasi-Security exists over all or any of its assets
other than as permitted by this Agreement.

 

(b)           It has no Financial Indebtedness outstanding other than as
permitted by this Agreement.

 

22.19      Good title to assets; Title to Field Interest; Condition of Property

 

(a)           The Borrower has good and marketable title to all of its
properties (other than the Leases) of any material value, free and clear of all
Security except for Security permitted by Clause 25.3 (Negative Pledge).  The
Borrower has good and defensible

 

105

--------------------------------------------------------------------------------


 

title, as is customary in the oil and gas industry, to all of its Leases free
and clear of all Security except for Security permitted by Clause 25.3 (Negative
Pledge).

 

(b)           The Borrower has all requisite power and authority to own or lease
its assets and carry on its business as currently conducted (subject, until the
BOEMRE Approval Date, to the Development Consents necessary to formalize the
transfer of title in the Field to the Borrower).

 

(c)           The material properties used or to be used in the continuing
operations of the Borrower are in reasonably good repair, working order and
condition (ordinary wear and tear excepted).

 

(d)           Specifically in connection with the foregoing, none of the wells
comprising a part of the Borrowing Base Asset (or properties unitized therewith)
of the Borrower is deviated from the vertical more than the maximum permitted by
Governmental Requirements, and such wells are bottomed under and are producing
from, and the well bores are wholly within, the Borrowing Base Asset (or in the
case of wells located on properties unitized therewith, such unitized
properties) of the Borrower.

 

(e)           With respect to each Reserves Report delivered, including the
Initial Reserves Report, as of the date of such Reserves Report:

 

(i)            the portions of the Borrowing Base Asset that are categorized as
“proved, developed and producing” identified therein, if any, were developed for
Hydrocarbons, and the wells pertaining to such portions of the Borrowing Base
Asset that are described therein as producing wells (“Wells”), were each
producing Hydrocarbons in paying quantities, except for Wells that were utilized
as water or gas injection wells or as water disposal wells;

 

(ii)           the descriptions of quantum and nature of the record title and
beneficial interests of the Borrower set forth in such Reserves Report include
the entire record title and beneficial interests of the Borrower in such
Borrowing Base Asset, are complete and accurate in all material respects, and
take into account all Security permitted by this Agreement;

 

(iii)          except as disclosed in the Reserves Report and except for the
Preferential Rights, there are no “back-in” or “reversionary” interests held by
third parties which could reduce the interests of the Borrower in the Borrowing
Base Asset as set forth in the Reserves Report; and

 

(iv)          no operating or other agreement to which the Borrower is a party
or by which the Borrower is bound affecting any part of the Borrowing Base Asset
requires the Borrower to bear any of the costs relating to such Borrowing Base
Asset greater than the record title interest of the Borrower in such portion of
the Borrowing Base Asset as set forth in such Reserves Report, except in the
event the Borrower is obligated under an operating agreement to assume a portion
of a defaulting or non-consenting party’s share of costs.

 

(v)           Except as otherwise permitted herein, where applicable, and to the
best of its knowledge and belief, all of the wells located on the Borrowing Base
Asset and production of Field Hydrocarbons therefrom have been properly
classified under appropriate governmental regulations.

 

(vi)          Except as otherwise permitted hereunder, there are no obligations
with respect to the Borrowing Base Asset or under any contract related thereto

 

106

--------------------------------------------------------------------------------


 

which require the drilling of additional wells or operations to earn or to
continue to hold all or any portion of the Borrowing Base Asset in force and
effect, except those under customary continuous operations provisions that may
be found in one or more of the oil and gas and/or oil, gas and mineral leases.

 

22.20      Existence of Project Documents

 

(a)           Each of the Project Documents is in full force and effect and
constitutes the legal, valid, binding and enforceable obligations of the
Borrower, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity, all terms
thereof have been complied with in all material respects by the Borrower and
(during any prior period whilst it was party thereto) the Sponsor and (to the
best of its knowledge and belief) the other parties thereto; no notice of any
intention to revoke or terminate any Project Document has been received by
either the Borrower or Sponsor, and neither it nor has (to the best of its
knowledge) any other person that is party thereto has repudiated or disclaimed
any material liability or obligation thereunder or formally given notice that it
does not consider itself bound by or does not intend to comply with any material
provision thereof.

 

(b)           The Borrower has furnished the Administrative Agent or its legal
advisors with copies of all Project Documents available to it as at the date of
this Agreement.

 

22.21      Shares

 

(a)           All membership interests of the Borrower have been validly issued
and are owned by the Pledgor free and clear of all Security except as otherwise
permitted under this Agreement, and such membership interests are not subject to
any option to purchase or similar rights.

 

(b)           The constitutional documents of the Borrower do not restrict or
inhibit any transfer of those shares on creation or enforcement of the
Transaction Security.

 

22.22      Intellectual Property

 

(a)           The Borrower or the Sponsor is the sole legal and beneficial owner
of or has licensed to it on normal commercial terms all the material
Intellectual Property that is reasonably necessary to carry on the Borrower’s
business as it is being conducted and as contemplated in the Banking Case.

 

(b)           To the Borrower’s knowledge, the Borrower does not in carrying on
its businesses, infringe any material Intellectual Property of any third party.

 

(c)           The Borrower has taken all formal or procedural actions (including
payment of fees) required to maintain any material Intellectual Property owned
by it.

 

22.23      Sanctions; Anti-Corruption Laws

 

(a)           The Borrower has implemented and maintains, or caused to be
implemented and maintained in effect, policies, and procedures designed to
ensure compliance by the Borrower, its directors, officers and employees and
agents currently engaged by it and carrying out activities on its behalf, with
applicable Anti-Corruption Laws and applicable Sanctions, and the Borrower and,
to its knowledge, its Affiliates, officers

 

107

--------------------------------------------------------------------------------


 

and employees and directors or any of their respective agents currently engaged
by them and carrying out activities on their behalf, are in compliance with
Anti-Corruption Laws and applicable Sanctions.

 

(b)           The Borrower (i) is not a Sanctioned Person, (ii) has none of its
assets located in a Sanctioned Country; and (iii) derives no revenues from
investments in, or transactions with, Sanctioned Persons.  The Borrower will not
use the proceeds of any extension of credit hereunder to fund any operation in,
finance any investments or activities in, or make payments to, a Sanctioned
Person.

 

(c)           None of the Borrower, any director, officer or employee of the
Borrower, nor, to its knowledge, any of its Affiliates or agents currently
engaged by it and carrying out activities on its behalf, has taken any action,
directly or indirectly, that would result in a material violation by such
persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower and,
to its knowledge, its Affiliates have conducted their businesses in material
compliance with the FCPA.

 

22.24      Times when representations made

 

(a)           Except as set out in paragraph (b) below, all the representations
and warranties in this Clause 22 are made by the Borrower on the date of this
Agreement and are deemed to be made by the Borrower on the date of each
Utilisation Request and each Utilisation Date.

 

(b)           The representations and warranties contained in Clause
22.19(e) (Good title to assets; Title to Field Interest; Condition of Property)
are made by the Borrower on the date of this Agreement and are deemed to be made
by the Borrower on the date of each Utilisation Request, each Utilisation Date
and on the date of delivery of each Reserves Report pursuant to Clause 24.5
(Reserves Reports and Borrower Updates).

 

(c)           Each representation or warranty deemed to be made after the date
of this Agreement shall be deemed to be made by reference to the facts and
circumstances existing at the date the representation or warranty is deemed to
be made.

 

23.          SPONSOR REPRESENTATIONS

 

23.1        General

 

The Sponsor makes the representations and warranties set out in this Clause 23
to each Secured Party. The representations and warranties are made at the times
stated in Clause 23.16 (Times when representations made).

 

23.2        Status

 

(a)           It is a corporation, duly formed and validly existing under the
law of its Original Jurisdiction.

 

(b)           It has the power to own its assets and carry on its business as it
is being conducted.

 

108

--------------------------------------------------------------------------------


 

23.3        Binding obligations

 

(a)           Each Finance Document to which it is a party is the legal, valid,
and binding obligation of the Sponsor enforceable against the Sponsor in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, fraudulent transfer or
conveyance, moratorium, or similar law affecting creditors’ rights generally and
by general principles of equity; and

 

(b)           the Transaction Security Documents to which it is a party are
effective to create in favour of the Security Agent for the benefit of the
Secured Parties an Acceptable Security Interest in the Charged Properties
described therein to the extent intended to be created thereby and (i) when
financing statements and other filings in appropriate form are filed in the
offices required by the applicable provision of the Transaction Security
Documents to which it is a party and (ii) upon the taking of possession or
control by the Security Agent of such Charged Properties with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Security Agent to the extent
required by the Sponsor Pledge Agreement), the Security created by such
Transaction Security Documents shall constitute an Acceptable Security Interest
in (to the extent intended to be created thereby), all right, title and interest
of the Sponsor in such Charged Properties to the extent perfection can be
obtained by filing financing statements or taking possession or control, in each
case subject to no Security other than Security permitted hereunder.

 

23.4        Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party do not and will not conflict with:

 

(a)           any law or regulation applicable to it;

 

(b)           its constitutional documents; or

 

(c)           any agreement or instrument binding upon it;

 

except with respect to any conflict referred to in clause (a) or (c), to the
extent that such conflict could not reasonably be expected to have a Sponsor
Material Adverse Effect.

 

23.5        Power and authority

 

It has the requisite power and authority to execute, deliver and perform, and
has taken all necessary action to authorise its execution, delivery and
performance of, the Transaction Documents to which it is or will be a party and
the transactions contemplated by those Transaction Documents.

 

23.6        Governmental Authorization; Other Consents

 

No Authorisation, or other action by, or notice to, or filing with any
Governmental Authority or any other person is necessary or required to be made
or obtained by the Sponsor in connection with (a) the execution, delivery or
performance by the Sponsor of this Agreement or any other Transaction Document,
in each case to which it is a party, or for the consummation of the transactions
contemplated thereby, (b) the grant by the Sponsor of the Security granted by it
pursuant to the Transaction Security Documents, or (c) the perfection or
maintenance of an Acceptable Security Interest in the Charged Property created
under the Transaction Security Documents to which it is a party (including the
priority thereof), except

 

109

--------------------------------------------------------------------------------


 

for (i) filings and registrations necessary to perfect the Security on the
Charged Property granted by the Sponsor in favor of the Security Agent for its
benefit and the benefit of the Secured Parties, (ii) the Authorisations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect (or, with respect to consummation of the
transactions contemplated thereby, will be duly obtained, taken, given or made
and will be in full force and effect, in each case within the time period
required to be so obtained, taken, given or made) and (iii) in the case of
Project Documents to be entered into or performed by the Sponsor only, any such
Authorisation, action or filing necessary or required to be made or obtained by
the Sponsor that is not material.

 

23.7        Solvency

 

The Sponsor, individually and together with its subsidiaries, is Solvent.

 

23.8        Original Financial Statements

 

(a)           The Sponsor’s Original Financial Statements were prepared in
accordance with the Accounting Principles consistently applied throughout the
period covered thereby, and fairly present the financial condition of the Group
as of the date thereof and its results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with the
Accounting Principles consistently applied throughout the period covered
thereby.

 

(b)           Since December 31, 2014, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Sponsor Material Adverse Effect.

 

(c)           The Sponsor’s most recent financial statements delivered pursuant
to paragraphs (a)(i) and (ii) of Clause 24.1 (Financial statements) have been
prepared in accordance with the Accounting Principles consistently applied
throughout the period covered thereby, and fairly present the financial
condition of the Group as of the date thereof and its results of operations,
cash flows and changes in shareholder’s equity for the period covered thereby in
accordance with the Accounting Principles consistently applied throughout the
period covered thereby (subject, in the case of unaudited financial statements,
to the absence of footnotes and to year-end audit adjustments).

 

23.9        No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Sponsor Material Adverse Effect, have (to the
best of its knowledge and belief) been started or threatened against it.

 

23.10      Investment Company Act

 

The Sponsor is not an “investment company” under the Investment Company Act of
1940, as amended.

 

23.11      Field Insurances

 

(a)           It has insured, or has procured that insurance has been obtained
within a group insurance policy under which claims attributable to the
Borrower’s interests will be paid directly to the Borrower for all of the
Borrower’s properties, assets and activities and in respect of all liabilities
arising out of the operation or development of such

 

110

--------------------------------------------------------------------------------


 

properties and assets in accordance with Good Industry Field Practice and such
insurance remains in full force and effect.

 

(b)           All Insurances which are required to be maintained or effected
under or pursuant to the Finance Documents are in full force and effect and no
event or circumstances or act or omission has occurred which would entitle any
insurer under those Insurances to avoid its liability or otherwise reduce its
liability.

 

23.12      Environmental Matters

 

The present and, to the Sponsor’s actual knowledge, future liability, if any, of
the Sponsor based on its operations to date which could reasonably be expected
to arise in connection with requirements under Environmental Laws will not have
a Sponsor Material Adverse Effect.

 

23.13      Taxation

 

(a)           It is not overdue in the filing of any U.S. federal income and all
other material Tax returns and it is not overdue in the payment of any amount in
respect of all U.S. federal income and all other material Tax which is due and
payable by it.

 

(b)           No material Security with respect to Taxes has been filed with
respect to the Borrowing Base Asset other than Security for Taxes not yet due. 
As of the Closing Date, the Borrowing Base Asset is not subject to any material
Tax liability or Tax proceeding, and no such Tax proceeding has been threatened
in writing with respect to the Borrowing Base Asset.

 

(c)           As of the Closing Date, the Sponsor is not the parent of a
Consolidated Group of which the Borrower is a member.

 

(d)           Except as disclosed in writing to the Administrative Agent, no
claims or investigations are being, or are to the best of its knowledge and
belief, reasonably likely to be, made or conducted against it with respect to
any material Taxes.

 

23.14      Security

 

No Security or Quasi Security exists over all or any of its present or future
assets which are, or are intended to be, the subject of the Transaction Security
Documents other than as permitted by this Agreement.

 

23.15      Sanctions

 

(a)           The Sponsor has implemented and maintains in effect policies and
procedures designed to ensure compliance by itself and the Group and their
directors, officers, employees and agents currently engaged by them and
conducting activities on their behalf with applicable Anti-Corruption Laws and
applicable Sanctions, and the Sponsor and each member of the Group and, to the
Sponsor’s knowledge, its and each member of the Group’s respective Affiliates,
officers and employees and directors and all of their respective agents
currently engaged by them and conducting activities on their behalf, are in
compliance with applicable Anti-Corruption Laws and applicable Sanctions in all
material respects.

 

(b)           Neither the Sponsor nor any member of the Group nor, to its
knowledge, any Affiliate, director, officer, employee or agent of the Sponsor or
any member of the Group currently engaged by it and conducting activities on its
behalf (i) is a Sanctioned Person; (ii) has any of its assets located in a
Sanctioned Country; and (iii) 

 

111

--------------------------------------------------------------------------------


 

derives any revenues from investments in, or transactions with, Sanctioned
Persons. Neither the Sponsor nor any member of the Group nor, to the Sponsor’s
knowledge, any Affiliate, director, officer, employee or agent of the Sponsor or
any member of the Group currently engaged by them and conducting activities on
their behalf will use the proceeds of any extension of credit hereunder to fund
any operation in, finance any investments or activities in, or make payments to,
a Sanctioned Person.

 

(c)           None of the Sponsor nor any member of the Group, nor, to its
knowledge, any Affiliate, director or officer, employee or agent of the Sponsor
or of any member of the Group currently engaged by it and conducting activities
on its behalf, is aware of or has taken any action, directly or indirectly, that
would result in a material violation by such persons of the FCPA, including
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA.

 

23.16      Times when representations made

 

(a)           All the representations and warranties in this Clause 23 are made
by the Sponsor on the date of this Agreement and are deemed to be made by the
Sponsor on the date of each Utilisation Request and each Utilisation Date.

 

(b)           Each representation or warranty deemed to be made by the Sponsor
after the date of this Agreement shall be deemed to be made by reference to the
facts and circumstances existing at the date the representation or warranty is
deemed to be made.

 

24.          INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

24.1        Financial statements

 

(a)           The Borrower will furnish to the Administrative Agent for prompt
further distribution to each Lender:

 

(i)            as soon as available and in any event not later than ninety (90)
days after the end of each Financial Year (commencing with Financial Year ending
December 31, 2015), on a consolidated basis, a certificate of a Responsible
Officer of the Borrower certifying that attached thereto are true and correct
copies of the Annual Financial Statements for that year (without a “going
concern” or like qualification and without any qualification as to the scope of
the audit) setting forth in comparative form the audited figures as of the end
of and for the previous Fiscal Year, if any, all prepared in conformity with
Accounting Principles consistently applied and all as audited by a certified
public accountant of recognized national standing; and

 

(ii)           as soon as available and in any event not later than sixty (60)
days after each Quarter Date in each year (except the last Quarter Date in any
Fiscal Year), a certificate of a Responsible Officer of the Borrower certifying
that attached

 

112

--------------------------------------------------------------------------------


 

thereto are true and correct copies of the Quarterly Financial Statements for
the Borrower for the period commencing at the end of the previous year and
ending with the end of such Quarter Date, and setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, if any, all in reasonable
detail and certified (subject to the absence of footnotes and to year-end audit
adjustments) as having been prepared in accordance with Accounting Principles
and as fairly presenting, in all material respects, the financial condition,
results of operations, and cash flows of the Borrower in accordance with
Accounting Principles;

 

provided that the financial statements required to be delivered pursuant to
paragraphs (i) and (ii) above may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are filed by the Sponsor for public availability on the U.S.
Securities and Exchange Commission’s Electronic Data Gathering and Retrieval
System (in which case the Borrower shall not be required to deliver a
certificate of a Responsible Officer pursuant to paragraph (i) or (ii) above
with respect to such financial statements); provided, further, that the Borrower
shall notify (which may be by telecopy or electronic transmission) the
Administrative Agent of the filing of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.

 

(b)           Each set of financial statements supplied under this Clause 24.1
must include income statements, cash flows and balance sheets.

 

24.2        Requirements as to Financial Statements

 

(a)           Each set of Financial Statements delivered pursuant to Clause 24.1
(Financial statements) shall be made and prepared in accordance with the
Accounting Principles, accounting practices and financial reference periods
consistent with those applied in the preparation of the Original Financial
Statements for the Sponsor unless, in relation to any set of Financial
Statements, the Borrower notifies the Administrative Agent that there has been a
change in the Accounting Principles, the accounting practices or reference
periods and the Borrower (or, if appropriate, the Sponsor) promptly after such
events delivers to the Administrative Agent:

 

(i)            a description of any change necessary for those Financial
Statements to reflect Accounting Principles or accounting practices and
reference periods upon which the Sponsor’s Original Financial Statements were
prepared; and

 

(ii)           sufficient information, in form as may be reasonably required by
the Administrative Agent, to make an accurate comparison between the financial
position indicated in those financial statements and the Sponsor’s Original
Financial Statements.

 

(b)           Any reference in this Agreement to any financial statements shall
be construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.

 

24.3        Compliance Certificate

 

(a)           The Borrower shall deliver a Compliance Certificate to the
Administrative Agent with each set of Financial Statements delivered pursuant to
Clause 24.1 (Financial statements).

 

113

--------------------------------------------------------------------------------


 

(b)           Each Compliance Certificate shall be signed by a Responsible
Officer of the Borrower.

 

24.4        Field Information

 

The Borrower undertakes that it will:

 

(a)           Claims:  promptly upon becoming aware of the same, give notice in
writing to the Administrative Agent of every notice of material default or
material claim or demand or material dispute under any Project Document;

 

(b)           New Project Documents and Changes to Project Documents: promptly
upon becoming aware of the same give notice in writing to the Administrative
Agent and the Lead Technical Bank of any proposed material modification to, and
of any proposed surrender, abandonment, revocation or termination in respect of
any Project Document and supply the Administrative Agent and the Lead Technical
Bank promptly after it is made with a copy of any modification to any such
document and of any new material Project Document and of any new Development
Document.  Furthermore, the Borrower undertakes that it will promptly inform the
Administrative Agent of any proposed variation of any Development Plan if such
variation would result in a material increase in the costs associated with the
Borrowing Base Asset or a material delay to the Completion Date;

 

(c)           Production Interruptions:  notify the Administrative Agent and the
Lead Technical Bank of any unplanned suspension or interruption which has
exceeded or could reasonably be expected to exceed five (5) continuous days in
the production of any Field Hydrocarbons forthwith after becoming aware of the
same;

 

(d)           Material deviations from Assumptions:  promptly upon becoming
aware of the same, give to the Administrative Agent full details of any event or
information (other than general information relating to fluctuations in the
price of Hydrocarbons) which renders any Assumption in the then current Banking
Case materially inaccurate in an adverse way;

 

(e)           Operations:  provide to the Lead Technical Bank, in connection
with the preparation of each new Banking Case in accordance with Clause 6
(Banking Cases), all material information in relation to the operation and
development of the Borrowing Base Asset including (without limitation) any
information of a material nature which relates to:

 

(i)            the estimated quantities of P50 Reserves and P90 Reserves
attributable to the Field;

 

(ii)           the production profile of the Borrowing Base Asset; or

 

(iii)          the amount of operating costs, Abandonment Costs or Development
Costs with respect to the Borrowing Base Asset; and

 

(f)            Force Majeure: promptly upon becoming aware of the same, provide
to the Administrative Agent in writing any details of any event of force majeure
under any material Project Document.

 

114

--------------------------------------------------------------------------------


 

24.5        Reserves Reports and Borrower Updates

 

(a)           The Borrower shall procure that a Reserves Report is commissioned,
at its expense, and prepared:

 

(i)            on an annual basis for the purposes of each Banking Case to be
adopted in accordance with Clause 6 (Banking Cases) (which Reserves Report shall
be prepared as of 31 December of each year);

 

(ii)           if the Majority Lenders so request in connection with the
preparation and adoption of any new Banking Case pursuant to Clause 6 (Banking
Cases) where the Majority Lenders (acting reasonably) determine that if a new
Reserves Report were to be prepared, it is likely to include data, analyses or
other information which is different from that contained in the latest Reserves
Report delivered under this Agreement in one or more material respects; and

 

(iii)          in connection with the occurrence of the Completion Date
(provided that, if the anticipated Completion Date falls on or before 31
March in any given year, a new Reserves Report shall not be commissioned in
connection with the occurrence of the Completion Date).

 

(b)           The Borrower shall use commercially reasonable efforts to ensure
that each Reserves Report which is commissioned and prepared:

 

(i)            pursuant to Clause 24.5(a)(i), is delivered to the Lead Technical
Bank and the Modelling Bank on or before the first sixty (60) days to occur
after the 31 December as of which that Reserves Report is to be prepared;

 

(ii)           pursuant to Clause 24.5(a)(ii), is delivered to the Lead
Technical Bank and the Modelling Bank within ninety (90) days of the same being
required by the Majority Lenders; and

 

(iii)          pursuant to Clause 24.5(a)(iii), is delivered to the Lead
Technical Bank and the Modelling Bank no later than ten (10) days prior to the
anticipated Completion Date and has an effective date no earlier than ninety
(90) days prior to the anticipated Completion Date.

 

(c)           The Borrower shall ensure that each Reserves Report that is
prepared pursuant to this Clause 24.5 may be relied upon by the Secured Parties.

 

(d)           The Borrower shall prepare or procure the preparation of Borrower
Updates and deliver each such Borrower Update to the Lead Technical Bank on or
before 31 July in each year and within ten (10) Business Days of any request by
the Lead Technical Bank to do so.

 

24.6        Monthly Reports, budgets and other information

 

The Borrower will provide to the Administrative Agent:

 

(a)           promptly upon receipt by the Borrower, copies of any report,
update or other material information prepared by or on behalf of the Operator or
operating committee of the Borrowing Base Asset;

 

(b)           promptly upon receipt by the Borrower, the approved annual budget
and work programme for the Borrowing Base Asset for that year;

 

115

--------------------------------------------------------------------------------


 

(c)           promptly upon request, any other information, data and analysis
relating to the Borrowing Base Asset that the Lead Technical Bank (acting
reasonably and in consultation with the Technical Bank) may require and that the
Borrower is able to procure following use of commercially reasonable efforts;
and

 

(d)           promptly upon becoming aware of the same, the details of any Phase
1 Cost Overruns projected by the Borrower (acting reasonably) to be incurred to
achieve the Completion Date shown in the then-current Banking Case.

 

24.7        Insurances

 

(a)           The Borrower will provide to the Administrative Agent:

 

(i)            promptly upon receipt of the same, a copy of the policy
certificate or cover note relating to any Insurances and the receipt for the
payment of any premium;

 

(ii)           within five (5) Business Days of the relevant renewal date
evidence that any Insurance has been renewed;

 

(iii)          promptly upon becoming aware of same, details of any incident
involving any material damage to the Borrowing Base Asset or Infrastructure and
any proposal for reinstatement; and

 

(iv)          promptly, details of any event reasonably expected to give rise to
any material claim under any Insurances, details of any material claim made in
relation to any Insurances and the conduct of any such claim.

 

(b)           The Borrower shall procure that its insurance adviser, broker or
provider issues, on an annual basis on such dates as may be determined by the
Administrative Agent (acting reasonably), a customary certificate (in form and
substance satisfactory to the Administrative Agent (acting reasonably))
confirming that the insurances are in full force and effect and opining on the
level and adequacy of the insurances being effected with respect to each of the
Borrower and the Sponsor and with respect to the Borrowing Base Asset in
compliance with its obligations under Clause 25.10 (Insurances) and Clause 26.7
(Insurances), respectively.

 

24.8        Information: Miscellaneous

 

The Borrower shall provide to the Administrative Agent (in sufficient copies for
all the Lenders, if the Administrative Agent so requests):

 

(a)           at the same time as delivered, all documents delivered by it to
its creditors and all documents that are required by law to be delivered by it
to its shareholders (or any class of them);

 

(b)           promptly upon becoming aware of them, details of any material
litigation, arbitration or administrative proceedings which are current,
threatened or pending against it;

 

(c)           promptly following any relevant change, information related to any
changes in any Tax law or regulation in any jurisdiction in which it is subject
to taxation which change is relevant to the calculation of the Projected Net
Revenues for any Calculation Period;

 

116

--------------------------------------------------------------------------------


 

(d)           promptly, such further information regarding its financial
condition, business, assets and operations as any Secured Party (through the
Administrative Agent) may reasonably request;

 

(e)           promptly upon becoming aware of the same, written notice of the
occurrence of any Default;

 

(f)            for each a calendar month, a report setting forth the production
and associated lease operating statements of the Borrower for such month
attributable to the Leases and in form reasonably satisfactory to the
Administrative Agent;

 

(g)           promptly upon receipt, copies of all cash call invoices issued by
the Operator of the Borrowing Base Asset and promptly provide evidence that each
cash call invoice referred to in this paragraph (g) has been paid when due;

 

(h)           promptly upon receipt, copies of all material governmental or
regulatory notices (including any notices relating to Sanctions); and

 

(i)            at least thirty (30) days prior to joining any Consolidated
Group, written notice that the Borrower will consent to join such group which
notice shall contain, in form reasonably satisfactory to the Administrative
Agent, a detailed explanation of the reasons for joining such Consolidated Group
and a financial model reflecting the current and expected taxable income of the
Borrower and the other Consolidated Group members.

 

24.9        Environmental Matters

 

Each of the Borrower and the Sponsor (as applicable) shall:

 

(a)           promptly upon the receipt thereof by the Borrower or the Sponsor
(as applicable), deliver to the Administrative Agent a copy of any form of
written request, notice, summons or citation received from any Governmental
Authority, concerning:

 

(i)            violations or alleged violations of Environmental Laws or any
Environmental Permits by the Borrower, which seeks to impose material liability
therefor;

 

(ii)           any action or omission on the part of the Borrower in connection
with Hazardous Waste or Hazardous Substances which could reasonably result in
the imposition of material liability therefor, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA; or

 

(iii)          the filing of a Security arising under Environmental Law upon,
against or in connection with the Borrower or any of its leased or owned
property, wherever located as a result of a violation or alleged violation of
Environmental Laws; and

 

(b)           promptly notify the Administrative Agent of any actual or, to its
actual knowledge, contingent Environmental Claim, which could reasonably be
expected to have a Material Adverse Effect.

 

24.10      ERISA

 

The Borrower shall deliver:

 

117

--------------------------------------------------------------------------------


 

(a)           As soon as possible and in any event (i) within thirty (30) days
after the Borrower or any ERISA Affiliate knows that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan has occurred, and (ii) within five (5) days after the Borrower or any
ERISA Affiliate knows that any other Termination Event with respect to any Plan
has occurred, a statement of an officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or such ERISA
Affiliate proposes to take with respect thereto;

 

(b)           Promptly and in any event within three (3) Business Days after
receipt thereof by the Borrower or any ERISA Affiliate from the PBGC, copies of
each notice received by the Borrower or any such ERISA Affiliate of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan; and

 

(c)           Promptly and in any event within three (3) Business Days after
receipt thereof by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Borrower or any ERISA Affiliate
concerning the imposition of withdrawal liability pursuant to Section 4202 of
ERISA.

 

24.11      Quality of Information

 

The Borrower shall ensure that the written information, documents and data
(other than as set forth below and other than information of a general economic
or industry nature or the Banking Case) prepared by or on behalf of the Borrower
and furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or pursuant to any Finance Document (as modified
or supplemented by other information so furnished, and when taken as a whole
with such other information), do not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they are made, not materially
misleading; provided that, with respect to projected financial information,
financial estimates, forecasts and other forward-looking information other than
the Banking Case (collectively, “Projected Information”), the Borrower shall
ensure only that such Projected Information is prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that Projected Information as it relates to future events is not to
be viewed as fact, that Projected Information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower, that no assurance can be given that any particular Projection
Information will be realized, that actual results may differ and that such
differences may be material.

 

24.12      “Know your customer” checks

 

Promptly, following a request by any Lender or the Administrative Agent, the
Borrower shall deliver all documentation and other information that such Lender
or Administrative Agent reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

25.          GENERAL UNDERTAKINGS - BORROWER

 

The undertakings and covenants contained in this Clause 25 remain in force from
the date of this Agreement so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.

 

25.1        Authorisations

 

(a)           The Borrower shall promptly:

 

118

--------------------------------------------------------------------------------


 

(i)            obtain, comply with and do all that is necessary to maintain in
full force and effect; and

 

(ii)           supply certified copies to the Administrative Agent of,

 

any Authorisation required under any law or regulation of any Relevant
Jurisdiction to enable it to perform its obligations under the Finance Documents
to which it is a party and to ensure the legality, validity, enforceability or
admissibility in evidence in each Relevant Jurisdiction of those Finance
Documents.

 

(b)           The Borrower shall promptly:

 

(i)            obtain, comply with and do all that is necessary to maintain in
full force and effect; and

 

(ii)           supply copies to the Administrative Agent upon request of,

 

any Authorisation required under any law or regulation or any Development
Consent required to enable it to perform its obligations under the Project
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in each Relevant Jurisdiction of the Project Documents, except, in
each case, where the failure to obtain, comply with and do all that is necessary
to maintain in full force and effect such Authorisations or Development Consents
could not reasonably be expected to have a Material Adverse Effect.

 

25.2        Compliance with Laws

 

The Borrower shall comply with all laws and regulations applicable to it, the
Borrowing Base Asset, the Field Interest or any activity related to the
Borrowing Base Asset or the Field Interest, except where the non-compliance with
such laws and regulations could not reasonably be expected to have a Material
Adverse Effect.

 

25.3        Negative Pledge

 

(a)           The Borrower shall not create or permit to subsist any Security
over any of its assets.

 

(b)           The Borrower shall not:

 

(i)            sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by it;

 

(ii)           sell, transfer or otherwise dispose of any of its receivables or
book debts on recourse or non-recourse terms;

 

(iii)          enter into any arrangement under which money or the benefit of a
bank or other account may be applied, set-off or made subject to a combination
of accounts; or

 

(iv)          enter into any other preferential arrangement having a similar
effect,

 

in each case, in circumstances where the arrangement or transaction is entered
into primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset (each being “Quasi Security”).

 

(c)           Paragraphs (a) and (b) above do not apply to:

 

119

--------------------------------------------------------------------------------


 

(i)            any netting or set-off arrangement entered into by the Borrower
in the ordinary course of its banking arrangements for the purpose of netting
its debit and credit balances;

 

(ii)           any payment or close out netting or set-off arrangement pursuant
to any Hedging Agreement entered into by the Borrower in accordance with this
Agreement;

 

(iii)          any Security arising by operation of law in the ordinary course
of business to secure obligations not more than thirty (30) days overdue;

 

(iv)          any Security entered into pursuant to any Finance Document;

 

(v)           any Security that arises under or pursuant to a Project Document
which secures only amounts owing under a Project Document to another party
thereto and does not secure Financial Indebtedness;

 

(vi)          any Security arising out of retention of title arrangements
entered into in the ordinary course of business;

 

(vii)         any Security created or outstanding with the prior written consent
of the Majority Lenders;

 

(viii)        any Security for taxes, assessments, or other governmental charges
or levies not yet due or that are not required to be paid under Clause 25.15
(Taxes);

 

(ix)          any pledges or deposits over cash not in a Project Account to
secure the performance of bids, trade contracts and leases (other than Financial
Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds, and other obligations of a like nature incurred in the ordinary course of
business;

 

(x)           any Security that arises from judgments that do not constitute an
Event of Default under Clause 28.15 (Judgments);

 

(xi)          any easements, rights of way and other similar encumbrances on
title to real property that are customarily accepted in the oil and gas
industry, none of which interfere with the ordinary conduct of the business of
Borrower in any material respect or materially detract from the value or use of
the property to which they apply;

 

(xii)         the Preferential Rights; and

 

(xiii)        any Security evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business.

 

25.4        Disposals

 

(a)           The Borrower shall not enter into a single transaction or a series
of transactions (whether related or not and whether voluntary or involuntary) to
dispose of all or part of any Field Interest.

 

(b)           Paragraph (a) above does not apply to:

 

120

--------------------------------------------------------------------------------


 

(i)            disposals of damaged, defective, obsolete or surplus assets or
materials or of any other assets or materials that are, as soon as reasonably
required, replaced with assets or materials of equivalent utility;

 

(ii)           sales of Field Hydrocarbons on arms’ length terms for cash-only
consideration in the ordinary course of business;

 

(iii)          any Unitisation (provided that the effects of such Unitisation
have been taken into account in the then current Banking Case);

 

(iv)          disposals of Field Hydrocarbons to pay for processing,
transportation or other services pursuant to the Project Documents;

 

(v)           the sale of Field Hydrocarbons and subsequent re-purchase of such
Field Hydrocarbons at the same price plus associated transportation costs,
pursuant to Project Documents relating to the transportation of Field
Hydrocarbons;

 

(vi)          disposals of Field Hydrocarbons pursuant to the Producers Side
Agreement;

 

(vii)         the reinjection or other use of Field Hydrocarbons in connection
with the operation of the Infrastructure in the ordinary course of business;

 

(viii)        the liquidation, sale or use of Cash Equivalents credited to a
Project Account, where the cash proceeds are re-credited to the same Project
Account;

 

(ix)          any Lease or portion thereof relinquished by the Borrower where
there are no Field Hydrocarbons associated with that Lease taken into account in
the Banking Case; and

 

(x)           disposals made with prior written consent of the Majority Lenders.

 

25.5        Acquisitions

 

(a)           The Borrower may not make any acquisition of any shares,
securities or any business, undertaking or any interest in any Hydrocarbon
Asset.

 

(b)           Paragraph (a) above does not apply to:

 

(i)            the acquisition of any asset reasonably required in connection
with or incidental to the development, exploitation and ownership of the
Borrowing Base Asset;

 

(ii)           the acquisition of any Increased Field Interest; and

 

(iii)          investments by the Borrower in Cash Equivalents pursuant to the
terms of this Agreement.

 

25.6        Merger and Maintenance of Limited Liability Company Existence

 

(a)           The Borrower shall not enter into or permit to occur any
liquidation, dissolution, amalgamation, demerger, merger, corporate
reconstruction, or commence any winding-up or similar corporate action without
the prior written consent of the Administrative Agent (acting on behalf of the
Majority Lenders).

 

(b)           The Borrower shall maintain its limited liability company
existence under the laws of its Original Jurisdiction.

 

121

--------------------------------------------------------------------------------


 

(c)           The Borrower shall qualify and remain qualified as a foreign
entity in each jurisdiction in which qualification is necessary in view of its
business and operations or the ownership of its properties except where the
failure to qualify and remain qualified could not reasonably be expected to have
a Material Adverse Effect.

 

25.7        Change of Business and Joint Ventures

 

(a)           The Borrower will not carry on any business other than the
ownership of the Borrowing Base Asset and the exploitation of such assets and
matters reasonably incidental or ancillary thereto.

 

(b)           The Borrower shall not enter into any joint ventures or
partnerships apart from in relation to the Borrowing Base Asset.

 

25.8        Field Operations

 

The Borrower undertakes that it will:

 

(a)           Field Development and Operation: use commercially reasonable
efforts to ensure that each Development Document to which it is a party is
adhered to and implemented and the Borrowing Base Asset is operated in all
material respects in accordance with Good Industry Field Practice and the
provisions of the Project Documents;

 

(b)           Non-operator role: seek all material information, reports and
other information in relation to the Borrowing Base Asset to which it is
entitled and exercise all of its rights to which it is entitled and would be
customary for a non-operator to exercise as a matter of Good Industry Field
Practice, having regard to all relevant circumstances at the relevant time;

 

(c)           Performance of Project Documents: perform its obligations under
the Project Documents and take all reasonable steps to maintain the same in
effect and to enforce its rights thereunder, except, in each case, where the
failure to perform such obligations and maintain and enforce such rights could
not reasonably be expected to have a Material Adverse Effect (except that in
paragraph (b) of that definition, the reference to “Transaction Documents” shall
instead be read as a reference to “Finance Documents”);

 

(d)           Maintain consents: obtain and maintain in full force and effect
all Authorisations and Development Consents that are directly obtainable by the
Borrower, and use commercially reasonable efforts to maintain all other
Authorisations and Development Consents, in each case necessary for the
performance of its obligations under the Project Documents and for the
exploration and development of the Borrowing Base Asset and the production of
Hydrocarbons therefrom and shall comply with all conditions and obligations to
which such Authorisations and Development Consents may be subject, except, in
each case, where the failure to obtain and maintain such Authorisations or
Development Consents and to comply with all such conditions and obligations
could not reasonably be expected to have a Material Adverse Effect; and

 

(e)           Maintenance of Infrastructure: use commercially reasonable efforts
to procure that all Infrastructure in which the Borrower has a legal or
beneficial interest is:

 

(i)            diligently operated for the production of Hydrocarbons in a good
and workmanlike manner in accordance with Good Industry Field Practice, the

 

122

--------------------------------------------------------------------------------


 

provisions of all Project Documents and all applicable laws and regulations; and

 

(ii)           kept in all material respects in good, efficient operating
condition and that all repairs, renewals, replacements, additions and
improvements thereto as are required shall promptly be made.

 

25.9        Environmental

 

The Borrower shall:

 

(a)           comply in all material respects with all Environmental Laws and
all applicable laws, regulations, or directives with respect to equal employment
opportunity and employee safety in all jurisdictions in which the Borrower does
business except to the extent non-compliance could not reasonably be expected to
have a Material Adverse Effect;

 

(b)           abstain from knowingly or wilfully permitting the commission of
waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated property involving the Environment that could reasonably
be expected to result in Response activities and that could reasonably be
expected to have a Material Adverse Effect;

 

(c)           not create, handle, transport, use, or dispose of any Hazardous
Substance or Hazardous Waste, except in the ordinary course of its business and
except in compliance with Environmental Law other than to the extent that such
non-compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or in any liability to any Secured
Party; and

 

(d)           not release any Hazardous Substance or Hazardous Waste into the
environment and shall use commercially reasonable efforts (including pursuant to
Clause 25.8(c) (Field Operations)) not to permit the Borrower’s properties to be
subjected to any release of Hazardous Substance or Hazardous Waste, except in
compliance with Environmental Law other than to the extent that such
non-compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or in any liability on any Secured
Party.

 

25.10      Insurances

 

(a)           The Borrower shall:

 

(i)            take out and maintain, or cause to be taken out and maintained on
its behalf, insurance policies with respect to its properties, assets and
activities in such amounts and on such terms and against such risks as are
normally insured against by comparable prudent owners and/or operators of
comparable assets in the Gulf of Mexico (including insurances in respect of
well-control, pollution and third party liability);

 

(ii)           ensure that all Insurances:

 

(A)          are maintained with insurers or underwriters, each of which is
rated at least “A-” by A.M. Best Company or at least “A-” by S&P; and

 

(B)          are maintained on terms consistent with the good practice of
prudent owners and/or operators of comparable assets;

 

123

--------------------------------------------------------------------------------


 

(iii)          procure that all moneys received or receivable by it under any
Insurances relating to third party liability are applied to the person to whom
the liability to which the sum relates was incurred, or to the relevant insured
party in reimbursement of moneys expended in satisfaction of such liability;

 

(iv)          ensure that all such policies of insurance shall either have
attached thereto a Lender’s loss payable endorsement for the benefit of the
Administrative Agent and the Security Agent, as loss payee in form reasonably
satisfactory to the Administrative Agent and the Security Agent or shall name
each of the Administrative Agent and the Security Agent as an additional
insured, as applicable, and all such policies shall contain a provision that
notwithstanding any contrary agreements between the Borrower and the applicable
insurance company, such policies will not be cancelled, allowed to lapse without
renewal or surrendered or amended in a way that materially reduces the scope or
limits of coverage) without at least thirty (30) days’ prior written notice to
the Administrative Agent and the Security Agent (or, if less, the maximum
advance notice that the applicable carrier will agree to provide);

 

(v)           not do, or knowingly permit anything to be done, which may make
any Insurance void, voidable, unavailable or unenforceable or render any sums
which may be paid out under any Insurances repayable in whole or in part;

 

(vi)          promptly pay all premiums, calls and contributions and do all
other things necessary to keep all Insurances maintained in full force and
effect;

 

(vii)         promptly following the reasonable request by the Administrative
Agent, produce to the Administrative Agent:

 

(A)          the policy, certificate or cover note relating to any Insurance;

 

(B)          the receipt for the payment of any premium for any Insurance; and

 

(C)          such other details of any Insurances as the Administrative Agent
may reasonably request; and

 

(viii)        use commercially reasonable efforts to ensure that every policy
relating to each Insurance contains a non-vitiation clause and any other lender
endorsements that the Administrative Agent may reasonably request, in each case,
to the extent such clause or endorsements are available in the market at minimal
incremental cost to the Borrower, in such form as the Administrative Agent
(acting reasonably) may approve (where, for these purposes, “lender
endorsements” means any endorsements or clauses relating to the protection of
the Security Agent and/or the Secured Parties with respect to its or their
interests in any Insurances);

 

(ix)          ensure that no Secured Party shall have any liability for the
payment of premiums or any other amount owing in respect of any Insurances and
the Borrower shall ensure that this is the case notwithstanding the inclusion of
the Security Agent or the Administrative Agent as co-insured, additional insured
and/or loss-payee upon the policy, certificate or cover note relating to any
Insurances;

 

(x)           to the extent that insurance is carried by a third-party operator
on behalf of the Borrower, upon request by the Administrative Agent, use its

 

124

--------------------------------------------------------------------------------


 

commercially reasonable efforts to obtain and provide the Administrative Agent
with copies of certificates of insurance showing the Borrower as a named
insured; and

 

(xi)          on an annual basis from the first Utilisation Date, obtain a
letter (in form satisfactory to the Administrative Agent (acting reasonably))
from the Borrower’s insurance brokers confirming the items listed in paragraph 4
(Insurances) of Schedule 2 (Conditions Precedent) as of the date of such letter.

 

(b)           If the Borrower fails to pay any costs or premia relating to any
Insurances the Administrative Agent may, at its sole discretion, pay any costs
or premia due and the Borrower shall, immediately pay to the Administrative
Agent the cost or premia of such Insurance.

 

25.11      Use of Proceeds

 

The Borrower will not permit the proceeds of any Loan to be used for any purpose
other than those permitted by Clause 3 (Purpose).  The Borrower will not engage
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U).  Neither the Borrower nor any
person acting on behalf of the Borrower has taken or shall take any action which
might cause any of the Finance Documents to violate Regulation T, U or X of the
F.R.S. Board, in each case as now in effect or as the same may hereinafter be in
effect, including the use of the proceeds of any Loan to purchase or carry any
margin stock in violation of Regulation T, U or X of the F.R.S. Board.

 

25.12      Field Preservation

 

The Borrower undertakes that it will:

 

(a)           Abandonment/decommissioning: not make, or agree to, any proposal
for the:

 

(i)            suspension, abandonment or cancellation of the development,
operation or maintenance; or

 

(ii)           the decommissioning,

 

of the Borrowing Base Asset or the related Infrastructure in which the Borrower
has a legal or beneficial interest or any material part thereof without the
prior written consent of the Majority Lenders, except under emergency
circumstances requiring immediate action in accordance with Good Industry Field
Practice or to avert imminent threat to human life or property or the
Environment;

 

(b)           Alterations to Project Documents: not, without the prior written
consent of the Lead Technical Bank acting in consultation with the Technical
Bank (such consent not to be unreasonably withheld or delayed):

 

(i)            terminate or concur in the termination of any Project Document
(other than at the end of its term in the absence of default thereunder);
provided that any Replaceable Project Document may be terminated:

 

(A)          if such termination could not reasonably be expected to have a
Material Adverse Effect; or

 

(B)          where such Replaceable Project Document is replaced with a new

 

125

--------------------------------------------------------------------------------


 

Project Document prior to the termination of the Replaceable Project Document,
and the effect of such termination and replacement (when taken together) could
not reasonably be expected to have a Material Adverse Effect;

 

(ii)           accept any repudiation, revocation or termination of any Project
Document (other than at the end of its term in the absence of default
thereunder); provided that any Replaceable Project Document may be terminated:

 

(A)          if such termination could not reasonably be expected to have a
Material Adverse Effect; or

 

(B)          where such Replaceable Project Document is replaced with a new
Project Document promptly, and in any event within sixty (60) days of the
termination of the Replaceable Project Document, and the effect of such
termination and replacement (when taken together) could not reasonably be
expected to have a Material Adverse Effect;

 

(iii)          enter into any new Project Document, unless such new Project
Document and the performance by the Borrower of its obligations thereunder could
not reasonably be expected to have a Material Adverse Effect; or

 

(iv)          modify any Project Document unless such modification could not
reasonably be expected to have a Material Adverse Effect;

 

(c)           Alterations to Sponsor Side Letter and Technical Services
Agreement: not, without the prior written consent of the Lead Technical Bank
acting in consultation with the Technical Bank (such consent not to be
unreasonably withheld or delayed) terminate or concur in the termination or
accept any repudiation, revocation or termination of the Sponsor Side Letter or
the Technical Services Agreement, or amend the Sponsor Side Letter or the
Technical Services Agreement;

 

(d)           Maintenance of Borrowing Base Asset: use its voting rights and
make all payments required in order to maintain its interest in the Borrowing
Base Asset;

 

(e)           Sales Contracts:

 

(i)            not, without the prior written consent of the Administrative
Agent, assign the benefit of any contract for the sale of Field Hydrocarbons or
the proceeds of sale or disposal thereof;

 

(ii)           promptly following entry into any contract for the sale of Field
Hydrocarbons, deliver irrevocable instructions to the offtaker to pay any
proceeds of sale directly into the Proceeds Account; and

 

(iii)          promptly following the receipt of any proceeds of sale of Field
Hydrocarbons other than to the Proceeds Account, transfer those proceeds into
the Proceeds Account;

 

(f)            Phase 2: not exercise such voting rights as it has for the
approval of Phase 2:

 

(i)            without the prior written consent of the Administrative Agent
(acting on behalf of the Majority Lenders); and

 

126

--------------------------------------------------------------------------------


 

(ii)           unless the Borrower or the Sponsor demonstrates to the
satisfaction of the Majority Lenders that the Borrower has adequate liquidity to
meet all projected Phase 2 Development Costs in the then current Banking Case;

 

(g)           Non-budgeted costs: not vote in favour of or approve costs that
are outside of the budget prepared by the Operator in any year without the prior
written consent of the Lead Technical Bank acting in consultation with the
Technical Bank (such consent not to be unreasonably withheld or delayed), except
under emergency circumstances requiring immediate action in accordance with Good
Industry Field Practice or to avert imminent threat to human life or property or
the Environment;

 

(h)           Gas Imbalances: not allow gas imbalances, take-or-pay or other
prepayments with respect to the Borrowing Base Asset which would require the
Borrower to deliver any volumes of its Hydrocarbons produced on a monthly basis
from the Borrowing Base Asset at some future time without then or thereafter
receiving full payment therefor, that exceed, at any time, the greater of
(i) one-half bcf of gas (or an mcf equivalent basis) in the aggregate, and
(ii) 2% of the Borrowing Base Amount then in effect; and

 

(i)            Marketing Activities:  not engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than:

 

(i)            contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from the Borrowing Base Asset during the period of such
contract;

 

(ii)           contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved oil and gas properties of third parties
during the period of such contract associated with the Borrowing Base Asset that
the Borrower has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business;

 

(iii)          other contracts for the purchase and/or sale of Hydrocarbons of
third parties which have generally offsetting provisions (i.e., corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken.

 

25.13      Financial Indebtedness

 

The Borrower shall not incur or assume or permit to subsist any Financial
Indebtedness from any person except for any Financial Indebtedness:

 

(a)           incurred pursuant to the terms of the Finance Documents;

 

(b)           arising under any Hedging Agreement entered into in compliance
with this Agreement;

 

(c)           which is subordinated to the obligations of the Lenders on
substantially the same terms as those set out in Clause 10 (Subordination of
Claims) or on other terms approved by the Majority Lenders;

 

(d)           incurred by the Borrower under any loans made to it by the Sponsor
or any of its Affiliates; provided that such Financial Indebtedness has been
subordinated to the Financial Indebtedness under the Finance Documents pursuant
to Clause 10

 

127

--------------------------------------------------------------------------------


 

(Subordination of Claims) or otherwise upon terms satisfactory to the Majority
Lenders; and

 

(i)            Security, in form and substance satisfactory to the Security
Agent (acting reasonably), has been granted by the relevant Affiliate over its
rights and interests in respect of such Financial Indebtedness (and any
agreement relating thereto) to the Secured Parties or the Security Agent (in its
capacity as such) in the same form as the Sponsor Pledge Agreement; and

 

(ii)           the Borrower and the relevant Affiliate have taken all such steps
and delivered all such documents and opinions as the Security Agent may
reasonably request with respect to the creation of such Security; and

 

(e)           incurred by the Borrower having an aggregate principal amount not
in excess of $5,000,000 at any time outstanding, which is incurred in the
ordinary course of business and is not monies borrowed.

 

25.14      Loans and Financial Guarantees

 

(a)           The Borrower shall not make any loan or grant any credit to any
person or provide any other form of credit or financial accommodation to any
person.

 

(b)           Paragraph (a) above shall not apply:

 

(i)            to any Financial Indebtedness arising under a Hedging Agreement
entered into in compliance with the Finance Documents;

 

(ii)           to any credit on normal trade terms given in the ordinary course
of the Borrower’s business;

 

(iii)          any loans made or credit granted by the Borrower with the consent
of the Majority Lenders; and

 

(iv)          any loans made or credit granted with the funds on deposit in the
Dividend and Distribution Account.

 

25.15      Taxes

 

The Borrower shall:

 

(a)           pay and discharge all of the Borrower’s U.S. federal income Taxes
and all other material Taxes, assessments and governmental charges prior to the
date on which the same shall become overdue unless and to the extent that:

 

(i)            such payment shall be contested by any of them in good faith by
appropriate proceedings; and

 

(ii)           adequate reserves are being maintained with respect to any such
Taxes, assessments or charges so contested (and the costs required to contest
them) in accordance with generally accepted principles.

 

(b)           file all U.S. federal income and all other material Tax returns
required to be filed by it within the period required by law;

 

128

--------------------------------------------------------------------------------


 

(c)           apply all tax credits, losses, reliefs and allowances taken into
account in the Banking Case in the manner at the time and to the extent they
were so taken into account;

 

(d)           not change its residence for Tax purposes without the prior
written consent of the Administrative Agent; and

 

(e)           not take or fail to take any action that would subject it to
(a) any material U.S. income Taxes other than as set forth in the Computer Model
or (b) any material obligations under any agreements or arrangements with
respect to any income Taxes.

 

25.16      Distributions

 

(a)           The Borrower shall not make or pay, or permit to be made or paid,
any Distribution.

 

(b)           Paragraph (a) does not apply to any Distribution paid:

 

(i)            on or following the Completion Date which is funded from a
withdrawal from the Dividend and Distribution Account in accordance with
Clause 21.2 (Withdrawals); or

 

(ii)           with the proceeds of any Loan made to reimburse the Sponsor for
excess equity pursuant to Clause 3.1(d) (Purpose), in each case provided that
prior to any such Distribution, the Borrower certifies that, immediately prior
to and following such Distribution, the amount of equity paid by or on behalf of
the Sponsor to the Borrower is and continues to be at least 30 per cent. of the
Asset Costs; or

 

(iii)          to the Sponsor under the terms of a Tax Sharing Agreement which
shall be used solely to pay the Tax liabilities of the Borrower attributable to
its taxable income for the taxable period in which the Distribution is paid.

 

25.17      Further Assurances

 

The Borrower shall cure promptly any defects in the issuance of the Notes and
the execution and delivery of this Agreement.  The Borrower at its expense will
promptly execute and deliver to the Administrative Agent upon reasonable request
all such other documents, agreements and instruments required to comply with or
accomplish the covenants and agreements of the Borrower in this Agreement.

 

25.18      Corporate Action

 

The Borrower shall not, without the prior written consent of the Administrative
Agent (not to be unreasonably withheld or delayed) make any alteration to its
corporate structure or its limited liability company agreement (or equivalent
constitutional documents) other than (i) alterations that are required by
applicable law or (ii) alterations that are not adverse to the interests of the
Lenders.

 

25.19      Arm’s length basis

 

The Borrower shall not enter into any transaction with any Affiliate unless such
transaction is fair and equitable to the Borrower and is on terms no less
favourable to the Borrower than a transaction of the kind that would be entered
into by a prudent person in the position of the Borrower with a person that is
not an Affiliate of the Borrower, except for the Technical Services Agreement.

 

129

--------------------------------------------------------------------------------


 

25.20      Capital

 

The Borrower shall not issue any membership interests or grant or allow to
subsist any right (including options, warrants or convertible securities) to
acquire or be issued any of its membership interests other than in favour of the
person which has entered into the relevant Transaction Security Document.

 

25.21      Sanctions; Anti-Corruption

 

(a)           The Borrower shall not, directly or indirectly, use, permit any of
its directors, officers or employees to use, or, to its knowledge, permit any of
its Affiliates or agents currently engaged by it and carrying out activities on
its behalf to use, the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any Subsidiary of the Borrower, joint venture
partner or other person or entity:

 

(i)            in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any applicable Anti-Corruption Laws;

 

(ii)           for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country; or

 

(iii)          in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

(b)           The Borrower shall not, directly or indirectly, use, permit any of
its directors, officers or employees to use, or, to its knowledge, permit any of
its Affiliates or agents currently engaged by it and carrying out activities on
its behalf to use, proceeds of the Loans for any payment to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

 

(c)           The Borrower will maintain, or will cause to be maintained, in
effect policies and procedures designed to promote compliance by the Borrower
and its directors, officers, employees, and agents with the FCPA and any other
applicable Anti-Corruption Laws.

 

(d)           The Borrower shall not fund all or part of any repayment of a Loan
from proceeds derived from transactions which would be prohibited by Sanctions.

 

25.22      Title

 

(a)           The Borrower shall from time to time, upon the reasonable request
of the Administrative Agent, take such actions and execute and deliver such
documents and instruments as the Administrative Agent shall require to ensure
that the Administrative Agent shall have received satisfactory title evidence,
including (to the extent there is, in the reasonable opinion of the Majority
Lenders, a dispute as to title) satisfactory title opinions, each in form and
substance acceptable to the Administrative Agent (acting reasonably), and which
title opinions or other title evidence shall collectively cover the Borrowing
Base Asset shown on the most recently delivered Reserves Report.

 

(b)           Within thirty (30) days after:

 

130

--------------------------------------------------------------------------------


 

(i)            a request by the Administrative Agent to the Borrower to cure any
title defects or exceptions which are not Security permitted under this
Agreement raised by such information;

 

(ii)           a notice by the Administrative Agent to the Borrower that the
Borrower has failed to comply with paragraph (a) above, the Borrower shall use
commercially reasonable efforts to:

 

(A)          cure such title defects or exceptions; and

 

(B)          deliver to the Administrative Agent satisfactory evidence in form
and substance acceptable to the Administrative Agent in its reasonable business
judgment as to the Borrower’s ownership of the Borrowing Base Asset and the
Administrative Agent’s Security therein as are required to maintain compliance
with paragraph (a) above.

 

25.23      Compliance with ERISA

 

Except where such event or circumstance could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect, the Borrower shall not, nor shall
the Borrower permit any of its ERISA Affiliates to, directly or indirectly:

 

(a)           engage in, or permit any of its ERISA Affiliates to engage in, any
transaction with respect to any Plan in connection with which the Borrower or
any ERISA Affiliate of the Borrower could be subjected to either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code;

 

(b)           terminate, or permit any of its ERISA Affiliates to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability of the Borrower or any ERISA Affiliate of the Borrower
to the PBGC;

 

(c)           fail to make, or permit any of its ERISA Affiliates to fail to
make, full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or legal requirements, the Borrower or any
ERISA Affiliate of the Borrower is required to pay as contributions thereto;

 

(d)           fail to satisfy the Plan Funding Rules with respect to any Plan;

 

(e)           incur, or permit any of its ERISA Affiliates to incur, a liability
to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; or

 

(f)            permit to exist any occurrence of any Reportable Event or any
other event or condition, which presents a material (in the opinion of the
Majority Lenders) risk of a termination by the PBGC of any Plan.

 

25.24      Expenditure

 

The Borrower undertakes that it shall not incur any exploration expenditure
relating to any Hydrocarbon Assets after the date hereof, save to the extent
paid out of proceeds from the Dividend and Distributions Account.

 

131

--------------------------------------------------------------------------------


 

25.25      BOEMRE approval

 

The Borrower shall use commercially reasonable efforts to obtain the BOEMRE’s
approval in relation to the transfer of the Field Interest from Cobalt
International Energy, L.P. to the Borrower as promptly as practicable after the
date hereof.

 

25.26      Banking case assumptions and preparation

 

The Borrower shall:

 

(a)           ensure that the proposals for the Technical Assumptions that are
submitted by or on behalf of the Borrower to the Lead Technical Bank pursuant to
Clause 6.4(a)(ii) (Preparatory Steps) in connection with a Banking Case are
considered to be reasonable by the Borrower on the date submitted;

 

(b)           procure that each Banking Case is, to the best of its knowledge
and belief, consistent with the provisions of the Transaction Documents in all
material respects;

 

(c)           procure that, with respect to those portions prepared by it, each
Banking Case is prepared by the Borrower in good faith and with due care; and

 

(d)           ensure that the Computer Model is consistent with the provisions
of the Transaction Documents in all material respects and to the best of its
knowledge and belief does not contain any error which would render any
information produced using it misleading.

 

26.          SPONSOR UNDERTAKINGS

 

The undertakings and covenants contained in this Clause 26 remain in force from
the date of this Agreement so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.

 

26.1        Authorisations

 

(a)           The Sponsor shall promptly:

 

(i)            obtain, comply with and do all that is necessary to maintain in
full force and effect; and

 

(ii)           supply copies to the Administrative Agent upon request of,

 

any Authorisation required under any law or regulation to enable it to enter
into and perform its obligations under the Finance Documents to which it is
party and to ensure the legality, validity, enforceability or admissibility in
evidence in each Relevant Jurisdiction of those Finance Documents.

 

26.2        Compliance with Laws

 

The Sponsor shall comply with all laws and regulations applicable to it except
where the non-compliance with such laws and regulations could not reasonably be
expected to have a Sponsor Material Adverse Effect.

 

26.3        Negative Pledge

 

(a) The Sponsor shall not create or permit to subsist any Security or Quasi
Security over any of its assets which are the subject of the Transaction
Security.

 

132

--------------------------------------------------------------------------------


 

(b) Paragraph (a) above does not apply to:

 

(i)            any Security arising by operation of law in the ordinary course
of business to secure obligations not more than thirty (30) days overdue;

 

(ii)           any Security entered into pursuant to any Finance Document;

 

(iii)          any Security created or outstanding with the prior written
consent of the Majority Lenders;

 

(iv)          any Security for taxes, assessments, or other governmental charges
or levies not yet due or that are not required to be paid under Clause 26.8
(Taxes); and

 

(v)           any Security that arises from judgments that do not constitute an
Event of Default under Clause 28.15 (Judgments).

 

26.4        Disposals

 

The Sponsor shall procure that the Borrower complies with its obligations under
Clause 25.4 (Disposals).

 

26.5        Maintenance of Corporate Existence

 

(a)           The Sponsor shall maintain its corporate existence under the laws
of its Original Jurisdiction.

 

(b)           The Sponsor shall qualify and remain qualified as a foreign entity
in each jurisdiction in which qualification is necessary in view of its business
and operations or the ownership of its properties, except where the failure to
qualify and remain qualified could not reasonably be expected to have a Sponsor
Material Adverse Effect.

 

26.6        Environmental

 

The Sponsor shall procure that the Borrower complies with its obligations under
Clause 25.9 (Environmental).

 

26.7        Insurances

 

(a)           The Sponsor shall procure that the Borrower shall comply with its
obligations under Clause 25.10 (Insurances).

 

(b)           If the Borrower fails to pay any costs or premia relating to any
Insurances the Administrative Agent may, at its sole discretion, pay any costs
or premia due and the Sponsor shall procure that the Borrower shall, promptly
pay to the Administrative Agent the cost or premia of such Insurance.

 

26.8        Taxes

 

The Sponsor shall, and if the Sponsor elects to form a Consolidated Group a
member of which is the Borrower shall cause each of its Subsidiaries to:

 

(a)           pay and discharge all U.S. federal income and all other material
Taxes, assessments and governmental charges prior to the date on which the same
shall become overdue unless and to the extent that:

 

133

--------------------------------------------------------------------------------


 

(i)            such payment shall be contested by any of them in good faith by
appropriate proceedings; and

 

(ii)           adequate reserves are being maintained with respect to any such
Taxes, assessments or charges so contested (and the costs required to contest
them) in accordance with generally accepted principles;

 

(b)           file all U.S. federal income and all other material Tax returns
required to be filed by it and if the Sponsor is the parent of a Consolidated
Group, each member of the Consolidated Group within the period required by law;

 

(c)           on or promptly after the formation of a Consolidated Group that
includes the Borrower, require each current and future Subsidiary of the Sponsor
that is or will become a member of the Consolidated Group to enter into a Tax
Sharing Agreement; and

 

(d)           not take or fail to take any action that would subject the
Borrower to (a) any material U.S. income Taxes other than as set forth in the
Computer Model or (b) any material obligations under any agreements or
arrangements with respect to any income Taxes.

 

26.9        Further Assurances

 

The Sponsor shall cure promptly any defects in the execution and delivery of
this Agreement.  The Sponsor at its expense will promptly execute and deliver to
the Administrative Agent upon reasonable request all such other documents,
agreements and instruments required to comply with or accomplish the covenants
and agreements of the Sponsor in this Agreement.

 

26.10      Technical Services Agreement and Sponsor Side Letter

 

(a)           The Sponsor shall perform its obligations under the Technical
Services Agreement in all material respects.

 

(b)           The Sponsor shall perform its obligations under the Sponsor Side
Letter.

 

26.11      Sanctions; Anti-Corruption

 

(a)           Neither the Sponsor nor any other member of the Group shall,
directly or indirectly, use, nor shall any of them permit any of their
respective directors, officers or employees to use, nor shall any of them
permit, to their knowledge, any of their Affiliates or agents currently engaged
by them and conducting activities on their behalf to use, the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary of the Sponsor, joint venture partner or other person or entity:

 

(i)            in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any applicable Anti-Corruption Laws;

 

(ii)           for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country; or

 

(iii)          in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

134

--------------------------------------------------------------------------------


 

(b)           Neither the Sponsor nor any other member of the Group shall,
directly or indirectly use, nor shall any of them permit any of their respective
directors, officers or employees to use, nor shall any of them permit, to their
knowledge, any of their Affiliates or agents currently engaged by them and
conducting activities on their behalf to use, the proceeds of the Loans for any
payment to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA.

 

(c)           The Sponsor will maintain in effect policies and procedures
designed to promote compliance by the Sponsor and its directors, officers,
employees and agents currently engaged by it and carrying out activities on its
behalf with the FCPA and any other applicable Anti-Corruption Laws.

 

26.12     Compliance with ERISA

 

Except where such event or circumstance could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect, the Sponsor shall not, nor shall
the Sponsor permit any of its ERISA Affiliates to, directly or indirectly:

 

(a)           terminate, or permit any of its ERISA Affiliates to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability of the Borrower or any ERISA Affiliate of the Sponsor to
the PBGC;

 

(b)           fail to make, or permit any of its ERISA Affiliates to fail to
make, full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or legal requirements, the Sponsor or any ERISA
Affiliate of the Sponsor is required to pay as contributions thereto;

 

(c)           fail to satisfy the Plan Funding Rules with respect to any Plan;

 

(d)           incur, or permit any of its ERISA Affiliates to incur, a liability
to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; or

 

(e)           permit to exist any occurrence of any Reportable Event or any
other event or condition, which presents a material (in the opinion of the
Majority Lenders) risk of a termination by the PBGC of any Plan.

 

27.          SPONSOR GUARANTEES

 

27.1        Sponsor Cost Overrun Guarantee

 

(a)           In the event that at any time prior to the Completion Date, there
is a Phase 1 Cost Overrun, the Sponsor shall promptly fund, or procure the
funding of, each such Phase 1 Cost Overrun up to an aggregate maximum of the
Guaranteed Overrun Amount.

 

(b)           Each amount paid by the Sponsor pursuant to this Clause 27.1 shall
be subscribed by way of equity in the Borrower or (at the Sponsor’s election) by
way of a loan by the Sponsor to the Borrower which loan shall be subordinated to
the Financial Indebtedness incurred under the Finance Documents in accordance
with Clause 10 (Subordination of Claims).

 

135

--------------------------------------------------------------------------------


 

27.2        Excess Cost Overruns and Phase 2 Development Costs

 

(a)           To the extent that the amount of the Phase 1 Cost Overruns exceed
the Phase 1 Cost Overruns Threshold (such amounts being “Excess Cost Overruns”),
the Sponsor may (at its discretion but without any obligation to do so) pay the
amount of such Excess Cost Overruns by the due date for payment of each such
Excess Cost Overrun.

 

(b)           The Sponsor shall pay all Phase 2 Development Costs by the due
date for payment of each such Phase 2 Development Cost.

 

(c)           Each amount paid by the Sponsor pursuant to this Clause 27.2 shall
be subscribed by way of equity in the Borrower or (at the Sponsor’s election) by
way of a loan by the Sponsor to the Borrower which loan shall be subordinated to
the Financial Indebtedness incurred under the Finance Documents in accordance
with Clause 10 (Subordination of Claims).

 

28.          EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 28 is an Event of
Default (except for Clause 28.22 (Acceleration)).

 

28.1        Non-payment

 

The Borrower or (to the extent the Pledgor or the Sponsor is required to make
any such payment hereunder) the Pledgor or the Sponsor:

 

(a)           shall fail to pay when due any principal hereunder, under the
Notes, if any, or any other Finance Document; or

 

(b)           shall fail to pay any interest, fees, reimbursements,
indemnifications, or other amounts due and payable by it hereunder, under the
Notes, if any, or under any other Finance Document, and such failure shall
continue for a period of three (3) Business Days after the due date therefor.

 

28.2        Other obligations

 

The Borrower, the Sponsor or the Pledgor (to the extent applicable to any such
person) shall fail to:

 

(a)           perform or observe any covenant contained in Clause
24.8(e) (Information: Miscellaneous), Clause 25.3 (Negative Pledge), Clause 25.4
(Disposals), Clause 25.5 (Acquisitions), Clause 25.6(a) and (b) (Merger and
Maintenance of Limited Liability Company Existence), Clause 25.7 (Change of
Business and Joint Ventures), Clause 25.10(a) (i), (ii) or (v) (Insurances),
Clause 25.13 (Financial Indebtedness), Clause 25.16 (Distributions), Clause
25.19 (Arm’s length basis), Clause 25.20 (Capital), Clause 26.3 (Negative
Pledge), Clause 26.5(a) (Maintenance of Corporate Existence), or, as to the
Pledgor only, Section 4.02, Section 4.05(c), or Section 4.05(d) of the Pledge
Agreement; or

 

(b)           fail to perform or observe any other term or covenant set forth in
this Agreement or in any other Finance Document which is not covered by
clause (a) above or any other provision of this Clause 28 (Events of Default) if
such failure continues for thirty (30) days after the earlier of (i) the date on
which the Borrower, the Sponsor or the Pledgor, as applicable, becomes aware of
such default or (ii) notice thereof is given to the Borrower, the Sponsor or the
Pledgor, as applicable, by the Administrative Agent.

 

136

--------------------------------------------------------------------------------


 

28.3        Misrepresentation

 

(a)           Any representation or warranty made or deemed to be made by the
Borrower, the Sponsor or the Pledgor in the Finance Documents or any other
certificate, Utilisation Request or Compliance Certificate delivered by or on
behalf of the Borrower, the Sponsor or the Pledgor under or in connection with
any Finance Document is or proves to have been incorrect or misleading in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) when made or deemed to be made (or if any
representation or warranty is expressly stated to have been made as of a
specified date, inaccurate in all material respects as of such specific date,
except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).

 

(b)           No Event of Default under paragraph (a) will occur if the
circumstances giving rise to the misrepresentation are capable of remedy and are
remedied within thirty (30) days of the earlier of (i) the Administrative Agent
giving notice to the Borrower or the Sponsor (as applicable) and (ii) the
Borrower or the Sponsor (as applicable) becoming aware of the failure to comply.

 

28.4        Cross default

 

(a)           At any time on or prior to the Completion Date:

 

(i)            any Financial Indebtedness of the Borrower or the Sponsor is not
paid when due nor within any originally applicable grace period.

 

(ii)           any Financial Indebtedness of the Borrower or the Sponsor is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described); or

 

(iii)          any creditor of the Borrower or the Sponsor becomes entitled to
declare any Financial Indebtedness of the Borrower or the Sponsor due and
payable prior to its specified maturity as a result of an event of default
(however described).

 

(b)           At any time after the Completion Date:

 

(i)            any Financial Indebtedness of the Borrower is not paid when due
nor within any originally applicable grace period.

 

(ii)           any Financial Indebtedness of the Borrower is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described); or

 

(iii)          any creditor of the Borrower becomes entitled to declare any
Financial Indebtedness of the Borrower due and payable prior to its specified
maturity as a result of an event of default (however described).

 

(c)           No Event of Default will occur under this Clause 28.4 (i) if the
aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (a) and (b) above is less than $2,000,000
in respect of the Borrower and $100,000,000 in respect of the Sponsor (or its
equivalent in any other currency or currencies) or (ii) with respect to secured
Financial Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such

 

137

--------------------------------------------------------------------------------


 

indebtedness and such indebtedness that becomes due is paid upon such sale or
transfer.

 

28.5                        Insolvency

 

The Borrower, the Sponsor or the Pledgor shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against such person seeking to
adjudicate it as bankrupt or insolvent (including, for the avoidance of doubt,
any voluntary case, proceeding or action concerning itself under Title 11 of the
United States Code entitled “Bankruptcy”), or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its assets or property and, in the case of any such
proceeding instituted against such person either such proceeding shall remain
undismissed for a period of sixty (60) days or any of the actions sought in such
proceeding shall occur; or such person shall take any corporate action to
authorize any of the actions set forth above in this Clause 28.5.

 

28.6                        Change of Control

 

A Change of Control shall have occurred or the Pledgor ceases to directly own
100% of the Capital Stock of the Borrower.

 

28.7                        Unlawfulness and invalidity

 

(a)                                 It is or becomes unlawful for the Borrower,
the Sponsor or the Pledgor (i) to perform any of its payment obligations or any
of its other material obligations under the Finance Documents or (ii) to perform
any of its non-material obligations under the Finance Documents and such failure
to perform such non-material obligation is not corrected or otherwise cured
within thirty (30) days after the earlier of (x) the date on which the Borrower,
the Sponsor or the Pledgor, as applicable, becomes aware of the unlawful nature
of such obligation or (y) notice thereof is given to the Borrower, the Sponsor
or the Pledgor, as applicable, by the Administrative Agent.

 

(b)                                 It is or becomes unlawful for the Borrower
to perform any of its material obligations under any Project Document to which
it is a party (and, if such Project Document is a Replaceable Project Document,
such Replaceable Project Agreement has not been replaced in accordance with
Clause 25.12(b) (Field preservation; Alterations to Project Documents)).

 

(c)                                  Other than in the case of Replaceable
Project Documents that are replaced in accordance with Clause 25.12(b) (Field
preservation; Alterations to Project Documents), any obligation or obligations
of the Borrower, the Sponsor or the Pledgor under any Finance Documents or
Project Documents are not or cease to be legal, valid, binding or enforceable,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights generally and by general principles of equity, and the same individually
or cumulatively materially and adversely affects the interests of the Lenders
under the Finance Documents.

 

(d)                                 Any Finance Document ceases to be in full
force and effect or any Transaction Security ceases to be legal, valid, binding,
enforceable or effective or is alleged by a party to it (other than a Secured
Party) to be ineffective.

 

138

--------------------------------------------------------------------------------


 

28.8                        Cessation of business

 

The Borrower ceases to carry on (or threatens to cease to carry on) all or a
material part of its business.

 

28.9                        Transaction Security Documents

 

The Security Agent shall fail to have an Acceptable Security Interest in any
portion of the Transaction Security (in each case, other than Charged Property
that is released in accordance with this Agreement or any other Finance Document
or any Charged Property that is disposed of in accordance with paragraphs (i) to
(vi), (viii) and (ix) of Clause 25.4(b) (Disposals)).

 

28.10                 Tax Sharing Agreement

 

The Sponsor, on behalf of itself or any member of the Consolidated Group that
includes the Borrower, shall fail to make an aggregate amount of payments equal
to $2,000,000 or more that are owing to the Borrower under the terms of the Tax
Sharing Agreement.

 

28.11                 Borrowing Base Asset

 

(a)                                 The authority or ability of the Borrower to
conduct its business with respect to the Borrowing Base Asset is limited or
wholly or substantially curtailed by any seizure, expropriation or
nationalisation by or on behalf of any Governmental Authority or a Governmental
Authority announces its intention to do any of the foregoing.

 

(b)                                 All or part of the Borrowing Base Asset or
all or part of the shares of the Borrower or any Field Hydrocarbons or revenues
from the sale of Field Hydrocarbons derived or to be derived from the Borrowing
Base Asset is or are seized, expropriated, nationalised or compulsorily acquired
by any Governmental Authority or any Governmental Authority announces its
intention to do any of the foregoing.

 

(c)                                  Any decision is taken by the Borrower, its
co-venturers in the Borrowing Base Asset or the Operator, without the prior
written consent of the Administrative Agent, to abandon or decommission all or
part of the Borrowing Base Asset; provided that any such decision to abandon or
decommission shall not give rise to an Event of Default under this Clause 28.11
if:

 

(i)            the abandonment or decommissioning has already been taken into
account in the then current Banking Case; or

 

(ii)           the Borrower can demonstrate to the satisfaction of the
Administrative Agent and Lead Technical Bank (acting in consultation with the
Technical Bank) that, if the abandonment or decommissioning were taken into
account in the then current Banking Case, no Borrowing Base Deficiency or
Default pursuant to Clause 28.16 (Cover ratios) would arise.

 

(d)                                 Any Infrastructure is destroyed or damaged
or all or part of the Borrowing Base Asset is damaged where the same:

 

(i)            has or could reasonably be expected to have a material adverse
effect on the ability of the Borrower to perform its obligations under the
Finance Documents; or

 

(ii)           could reasonably be expected to trigger an Event of Default
pursuant to Clause 28.17 (Cessation of Production).

 

139

--------------------------------------------------------------------------------


 

28.12                 Repudiation, breach and rescission of agreements

 

(a)                                 The Borrower, Pledgor or the Sponsor (or any
other Affiliate of the Borrower) rescinds or purports to rescind or repudiates
or purports to repudiate a Finance Document or any of the Transaction Security
or evidences an intention to rescind or repudiate a Finance Document or any
Transaction Security.

 

(b)                                 Any Project Document (other than a
Replaceable Project Document where the same is replaced in accordance with
Clause 25.12(b) (Field Preservation) or any Authorisation (including any
Development Consent) relating to the Borrowing Base Asset or the Sponsor Side
Letter is revoked, relinquished, rescinded, repudiated, terminated, varied or
otherwise ceases to be legal, valid, binding and enforceable or any Development
Consent that is currently required is not obtained and the same has or is
reasonably likely in the reasonable opinion of the Majority Lenders to have a
Material Adverse Effect.

 

(c)                                  The Borrower breaches a term of a Project
Document and such breach has or, in the reasonable opinion of the Majority
Lenders, is likely to have a Material Adverse Effect.

 

28.13                 Maintenance of Borrowing Base Asset

 

(a)                                 The Borrower does not pay when due any fee
under any Lease or cash call under any Project Document which has been made
validly and to which there is no reasonable defence and such non-payment
continues for more than five (5) Business Days.

 

(b)                                 The Borrower does not use its voting rights
in order to maintain its interest in the Borrowing Base Asset.

 

28.14                 Default under Project Documents

 

(a)                                 Any notice of termination (however called)
is issued under or a default occurs by any party to any Project Document (other
than a Replaceable Project Document) and the same, in the reasonable opinion of
the Majority Lenders, has or is reasonably likely to have a Material Adverse
Effect.

 

(b)                                 Any notice of termination (however called)
is issued under or a default occurs by any party to any Replaceable Project
Document and such Replaceable Project Document has not been replaced pursuant to
Clause 25.12(b) (Field Preservation).

 

28.15                 Judgments

 

There is entered against the Borrower or, prior to the Completion Date, the
Sponsor (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding, in the case of
the Borrower, an aggregate principal amount of $2,000,000 and, in the case of
the Sponsor, an aggregate principal amount of $100,000,000 (in either case, to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A-” by A.M. Best Company or at least “A-” by S&P, has
been notified of the potential claim and does not dispute coverage), or (ii) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

 

140

--------------------------------------------------------------------------------


 

28.16                 Cover ratios

 

(a)                                 The then current Banking Case demonstrates
that the DSCR for the current Calculation Period and/or the immediately
subsequent Calculation Period is 1.2:1 or less,

 

unless:

 

(i)            in the opinion of the Lead Technical Bank (acting reasonably and
in consultation with the Technical Bank) there is no projected Default pursuant
to Clause 28.17 (Cessation of Production); and

 

(ii)           within ten (10) Business Days of the adoption of such Banking
Case, the Borrower or the Sponsor pays an amount equal to the amount of
shortfall in Projected Net Revenues for each relevant period(s) into the
Proceeds Account,

 

provided that the remedy referred to in this paragraph (a) may:

 

(iii)          not be exercised in respect of consecutive Banking Cases; and

 

(iv)          only be exercised up to a maximum of three times before the Final
Maturity Date.

 

(b)                                 The then current Banking Case demonstrates
that the:

 

(i)            PLCR for any Calculation Period is 1.5:1 or less;

 

(ii)           LLCR for any Calculation Period is 1.3:1 or less; or

 

(iii)          DSCR for any Calculation Period is 1.2:1 or less (except as
referred to in paragraph (a) above),

 

unless, in each case, within ten (10) Business Days of the adoption of such
Banking Case, the Borrower pre-pays such amount of Loans as is required to
ensure that the ratios would have been met had such prepayment occurred prior to
the adoption of such Banking Case.

 

(c)                                  At any time, the amount of outstanding
Loans is greater than 70 per cent. of the Asset Costs or the amount of equity
invested by the Sponsor in the Borrower is less than 30 per cent. of the Asset
Costs (unless due to an administrative or technical error on the part of a
member of the Group and where the same is remedied within five (5) Business
Days).

 

28.17                 Cessation of Production or Suspension of business

 

At any time on and from the Completion Date, the production of Hydrocarbons from
all or part of the Borrowing Base Asset ceases or the Borrower suspends all or a
material part of its business for a period in excess of sixty (60) consecutive
days other than:

 

(a)                                 because of planned maintenance;

 

(b)                                 where the impact of the same has been taken
into account in the then current Banking Cases; or

 

141

--------------------------------------------------------------------------------


 

(c)                                  where the subsequent financial impact will
not, in the reasonable opinion of the Majority Lenders, have a Material Adverse
Effect.

 

28.18                 Field Completion

 

The Completion Date has not occurred on or before the Completion Long-Stop Date.

 

28.19                 Accounts

 

(a)                                 At any time before the Completion Date, the
amount standing to the Cost-Overrun Equity Account is zero and any amount of
Gross Expenditure is not paid when due and payable or within five (5) Business
Days of the due date for its payment.

 

(b)                                 The Borrower shall have terminated or closed
any of the Project Accounts as provided in Clause 21 (Project Accounts) without
the prior written consent of the Administrative Agent or otherwise as permitted
under Clause 21.

 

28.20                 Title Defect

 

Pursuant to Clause 25.22 (Title), the Administrative Agent has requested the
Borrower to cure any title defects or exceptions which are not Security
permitted under this Agreement, and:

 

(a)                                 the Administrative Agent (acting reasonably)
considers the title defect or exception to be material; and

 

(b)                                 either:

 

(i)            the Borrower fails to cure such title defect or exception to the
satisfaction of the Administrative Agent within the time period referred to in
Clause 25.22 (Title); or

 

(ii)           the relevant title defect or exception is, in the reasonable
opinion of the Administrative Agent, not capable of being cured.

 

28.21                 ERISA

 

(a)                                 A Termination Event occurs which, when taken
together with all other Termination Events that have occurred, results in
liability of any of the Borrower or, prior to the Completion Date, the Sponsor,
in an aggregate amount in excess of, in the case of the Borrower, $2,000,000,
and, in the case of the Sponsor, $100,000,000.

 

(b)                                 The Borrower or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount in excess of,
in the case of the Borrower, $2,000,000, or, prior to the Completion Date, in
the case of the Sponsor, $100,000,000.

 

28.22                 Acceleration

 

(a)                                 On and at any time after the occurrence of
an Event of Default (other than an Event of Default under Clause 28.5
(Insolvency)) which is continuing:

 

(i)            the Administrative Agent (x) may, or shall at the request of the
Majority Lenders, by notice to the Borrower, declare the Commitments of each
Lender

 

142

--------------------------------------------------------------------------------


 

hereunder to be terminated, whereupon the same shall forthwith terminate, and
(y) may, or shall at the request of the Majority Lenders, by notice to the
Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Finance Documents to be forthwith due and payable, whereupon all
such amounts shall become and be forthwith due and payable in full, without
notice of intent to demand, demand, presentment for payment, notice of
non-payment, protest, notice of protest, grace, notice of dishonour, notice of
intent to accelerate, notice of acceleration, and all other notices, all of
which are hereby expressly waived by the Borrower; and

 

(ii)           the Administrative Agent may, or shall at the request of the
Majority Lenders, give a notice to the Borrower and the Account Bank prohibiting
any further withdrawals from any Project Account and/or proceed to enforce its
rights and remedies under the Transaction Security Documents and any other
Finance Document for the rateable benefit of Secured Parties by appropriate
proceedings.

 

(b)                                 On and at any time after the occurrence of
an Event of Default which is continuing under Clause 28.5 (Insolvency) hereof:

 

(i)            (x) the Commitments of each Lender shall terminate, and (y) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Finance Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of non-payment, protest,
notice of protest, grace, notice of dishonour, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower; and

 

(ii)           the Administrative Agent may, or shall at the request of the
Majority Lenders, proceed to enforce its rights and remedies under the
Transaction Security Documents and any other Finance Document for the rateable
benefit of Secured Parties by appropriate proceedings.

 

143

--------------------------------------------------------------------------------


 

SECTION 7

 

CHANGES TO PARTIES

 

29.                               CHANGES TO THE LENDERS

 

29.1                        Successors and Assigns Generally

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor the Sponsor may assign or otherwise
transfer any of its rights or obligations under any Finance Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Clause 29.2
(Lender Assignment) (ii) by way of participation in accordance with the
provisions of Clause 29.6 (Participations), or (iii) in connection with the
replacement of a Lender pursuant to Clause 44.6 (Replacement of Lender)  (and
any other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, participants to the extent provided in
Clause 29.6 (Participations) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

29.2                        Lender Assignment

 

Any Lender may assign to one or more banks or other entities all or any portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, its Pro Rata Share of
outstanding Loans, and any Note held by it); provided that:

 

(a)                                 each such assignment shall be of a constant,
and not a varying, percentage of such Lender’s rights and obligations assigned
under this Agreement and shall be an equal percentage with respect to both its
obligations owing in respect of the Commitments and the related Loans;

 

(b)                                 the amount of the Commitment and Loans being
assigned by such Lender pursuant to each such assignment (determined as of the
date of the Assignment and Assumption Agreement with respect to such assignment)
shall be, if to an entity other than a Lender, not less than $5,000,000 (or, if
less, the amount of its remaining Commitments and Loans in connection with an
assignment of all such remaining Commitments and Loans) and, with respect to
amounts equal to $5,000,000 or greater, shall be an integral multiple of
$1,000,000 in excess thereof;

 

(c)                                  each such assignment shall be to an
Eligible Assignee;

 

(d)                                 the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption Agreement, together with
any Notes subject to such assignment; and

 

(e)                                  each Eligible Assignee (other than the
Eligible Assignee of the Administrative Agent) shall pay to the Administrative
Agent a $3,500 administrative fee.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption Agreement, which
effective date shall be at least three (3) Business Days after the execution
thereof:

 

144

--------------------------------------------------------------------------------


 

(a)                                 the assignee thereunder shall be a party
hereto for all purposes and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Assumption Agreement,
have the rights and obligations of a Lender hereunder; and

 

(b)                                 such Lender thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption Agreement, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all or the remaining portion of such Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto).  Unless an Event of Default has occurred, any Lender intending to
assign all or any portion of its rights and obligations under this Agreement to
another lending institution shall provide the Borrower with prior notice of such
Lender’s intent to assign, and such notice shall include the name of the lending
institution to which such Lender is contemplating making such assignment.

 

29.3                        Terms of Assignment

 

By executing and delivering an Assignment and Assumption Agreement, the Lender
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:

 

(a)                                 other than as provided in such Assignment
and Assumption Agreement, such Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency of value of this
Agreement or any other instrument or document furnished pursuant hereto;

 

(b)                                 such Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the Sponsor or the performance or observance by the Borrower
or the Sponsor of any of their respective obligations under this Agreement or
any other instrument or document furnished pursuant hereto;

 

(c)                                  such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recently delivered
Financial Statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption Agreement;

 

(d)                                 such assignee will, independently and
without reliance upon the Administrative Agent, such Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement;

 

(e)                                  such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and

 

(f)                                   such assignee agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

145

--------------------------------------------------------------------------------


 

29.4                        The Register

 

The Administrative Agent shall maintain at its address referred to in Clause
40.1 (Notices Generally) a copy of each Assignment and Assumption Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans owing to (and stated interest thereon), each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

29.5                        Procedures

 

Upon its receipt of an Assignment and Assumption Agreement executed by a Lender
and an Eligible Assignee, together with any Notes subject to such assignment,
the Administrative Agent shall, if such Assignment and Assumption Agreement has
been completed and is in substantially the form of the attached Exhibit A:

 

(a)                                 accept such Assignment and Assumption
Agreement;

 

(b)                                 record the information contained therein in
the Register; and

 

(c)                                  give prompt notice thereof to the Borrower.

 

29.6                        Participations

 

(a)                                 Each Lender may, without notice to or the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Loans
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and (v) such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement and shall not require the participant’s consent to any matter
under this Agreement, except that the participation agreement may provide that
such Lender will not, without the consent of the participant, give its consent
to any changes in the principal amount of any Loan payable to such Lender,
reductions in fees or interest payable to such Lender, releasing all or
substantially all of any Transaction Security, postponement of any date fixed
for any payment of principal of, or interest on, any Loan payable to such Lender
or any fees or other amounts payable to such Lender hereunder, or extensions of
the Final Maturity Date.

 

(b)                                 Subject to paragraph (c) of this Clause
29.6, the Borrower agrees that each participant shall be entitled to the
benefits of, and subject to the requirements and limitations of, Clause 13
(Break Costs), Clause 16 (Increased Costs) and Clause 15 (Tax gross up and
indemnities) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Clause 29.2 (Lender Assignment) (it being
understood that

 

146

--------------------------------------------------------------------------------


 

the documentation required under Clause 15.6(a) (Tax gross up and indemnities)
shall be delivered to the participating Lender).  To the extent permitted by
law, each participant also shall be entitled to the benefits of Clause 39
(Set-Off) as though it were a Lender; provided such participant agrees to be
subject to Clause 29.7 (Sharing of Payments, Etc.) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Finance
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Finance Document) to any person except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(c)                                  Each participant agrees to be subject to
the provisions of Clause 18 (Mitigation by the Lenders) as if it were an
assignee under paragraph (a) of this Clause and shall not be entitled to receive
any greater payment under Clause 16 (Increased Costs) and Clause 15 (Tax gross
up and indemnities) (than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant. A
participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Clause 15 (Tax gross up and indemnities) unless such
participant agrees, for the benefit of the Borrower, to comply with Clause
15.6(a) (Tax gross up and indemnities) as though it were a Lender (it being
understood the documentation required under Clause 15.6(a) (Tax gross up and
indemnities) shall be delivered to the selling Lender and the selling Lender
shall be obligated to deliver such documentation to the Borrower and the
Administrative Agent).

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

29.7                        Sharing of Payments, Etc.

 

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of such Lender’s
Pro Rata Share of the Loans in excess of its Pro Rata Share of payments on
account of the Loans obtained by all the Lenders, such Lender shall notify the
Administrative Agent and forthwith purchase from the other Lenders such
participations in the Loans held by them as shall be necessary to cause such
purchasing Lender to share the excess payment rateably with each of them;
provided that (a) if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such Lender’s rateable share (according to the proportion
of (a) the amount of the participation sold by such Lender to the purchasing
Lender as a result of such excess payment to (b) the total amount of such excess
payment) of

 

147

--------------------------------------------------------------------------------


 

such recovery, together with an amount equal to such Lender’s rateable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to the purchasing Lender to (ii) the total amount of all such required
repayments to the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered and
(b) the provisions of this paragraph shall not be construed to apply to (i) any
payment made by the Borrower pursuant to an in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender) or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans (other than to the Borrower, the Sponsor or any Affiliate or Subsidiary of
the Borrower or Sponsor).  The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Clause 29.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

 

29.8                        Hedge Counterparties

 

To the extent any Affiliate of a Lender is a party to a Hedging Agreement with
Borrower, such Affiliate shall be deemed to have appointed the Security Agent
its nominee and agent, to act for and on behalf of such Affiliate in connection
with the Transaction Security Documents and shall be bound by Section 8,
Section 9, and Section 10 hereof.

 

30.                               [RESERVED.]

 

148

--------------------------------------------------------------------------------


 

SECTION 8

 

THE SECURED PARTIES

 

31.                               ROLE OF THE ADMINISTRATIVE AGENT, THE MANDATED
LEAD ARRANGERS, AND OTHERS

 

31.1                        Appointment of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank

 

(a)                                 Each Secured Party (other than the
Administrative Agent) appoints the Administrative Agent to act as its agent
under and in connection with the Finance Documents.

 

(b)                                 Each other Secured Party authorises each of
the Administrative Agent, the Lead Technical Bank, the Technical Bank and the
Modelling Bank to perform the duties, obligations and responsibilities and to
exercise the rights, powers, authorities and discretions specifically given to
it under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 

(c)                                  Each person that is a Hedge Counterparty,
by accepting the benefit of the Transaction Security, hereby agrees to the terms
of this Clause 31.

 

31.2                        Instructions

 

(a)                                 Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank shall:

 

(i)            unless a contrary indication appears in a Finance Document,
exercise or refrain from exercising any right, power, authority or discretion
vested in it in accordance with any instructions given to it by:

 

(A)                               all Lenders if the relevant Finance Document
stipulates the matter is an all Lender decision; and

 

(B)                               in all other cases, the Majority Lenders; and

 

(ii)           not be liable for any act (or omission) if it acts (or refrains
from acting) in accordance with paragraph (i) above.

 

(b)                                 Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank shall be entitled to
request instructions, or clarification of any instruction, from the Majority
Lenders (or, if the relevant Finance Document stipulates the matter is a
decision for any other Lender or group of Lenders, from that Lender or group of
Lenders) as to whether, and in what manner, it should exercise or refrain from
exercising any right, power, authority or discretion and it may refrain from
acting unless and until it receives any such instructions or clarification that
it has requested.

 

(c)                                  Save in the case of decisions stipulated to
be a matter for any other Lender or group of Lenders under the relevant Finance
Document and unless a contrary indication appears in a Finance Document, any
instructions given to the Administrative Agent, the Lead Technical Bank, the
Technical Bank or the Modelling Bank by the Majority Lenders shall override any
conflicting instructions given by any other Parties and will be binding on all
Secured Parties except for the Security Agent.

 

149

--------------------------------------------------------------------------------


 

(d)                                 Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank may refrain from
acting in accordance with any instructions of any Lender or group of Lenders
until it has received any indemnification and/or security that it may in its
discretion require (which may be greater in extent than that contained in the
Finance Documents and which may include payment in advance) for any cost, loss
or liability which it may incur in complying with those instructions.

 

(e)                                  In the absence of instructions, each of the
Administrative Agent, the Lead Technical Bank, the Technical Bank and the
Modelling Bank may act (or refrain from acting) as it considers in good faith to
be in the best interest of the Lenders.

 

(f)                                   None of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank are authorised to act
on behalf of a Lender (without first obtaining that Lender’s consent) in any
legal or arbitration proceedings relating to any Finance Document.  This
paragraph (f) shall not apply to any legal or arbitration proceeding relating to
the perfection, preservation or protection of rights under the Transaction
Security Documents or enforcement of the Transaction Security or Transaction
Security Documents.

 

31.3                        Duties of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank

 

(a)                                 The duties of the Administrative Agent, Lead
Technical Bank, the Technical Bank and Modelling Bank under the Finance
Documents are solely mechanical and administrative in nature.

 

(b)                                 Subject to paragraph (c) below, the
Administrative Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Administrative Agent for that Party by
any other Party.

 

(c)                                  Without prejudice to Clause 29.5
(Procedures), paragraph (b) above shall not apply to any Assignment and
Assumption Agreement.

 

(d)                                 Except where a Finance Document specifically
provides otherwise, the Administrative Agent is not obliged to review or check
the adequacy, accuracy or completeness of any document it forwards to another
Party.

 

(e)                                  If the Administrative Agent receives notice
from a Party referring to this Agreement, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the other
Secured Parties.

 

(f)                                   If the Administrative Agent is aware of
the non-payment of any principal, interest, commitment fee or other fee payable
to a Secured Party (other than the Administrative Agent, the Mandated Lead
Arrangers, the Technical Bank, the Lead Technical Bank, the Modelling Bank or
the Security Agent) under this Agreement, it shall promptly notify the other
Secured Parties.

 

(g)                                  Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank shall have only those
duties, obligations and responsibilities expressly specified in the Finance
Documents to which it is expressed to be a party (and no others shall be
implied).

 

(h)                                 Notwithstanding any other provision of this
Agreement, the Administrative Agent shall not be responsible for determining
whether or not a Lender is a Defaulting Lender.

 

150

--------------------------------------------------------------------------------


 

31.4                        Role of the Mandated Lead Arrangers and Structuring
Bank

 

Except as specifically provided in the Finance Documents, the Mandated Lead
Arrangers and Structuring Bank have no obligations of any kind to any other
Party under or in connection with any Finance Document.

 

31.5                        No fiduciary duties

 

(a)                                 Nothing in any Finance Document constitutes
the Administrative Agent, the Lead Technical Bank, the Technical Bank, the
Modelling Bank, the Structuring Bank or any Mandated Lead Arranger as a trustee
or fiduciary of any other person.

 

(b)                                 None of the Administrative Agent, the Lead
Technical Bank, the Technical Bank, the Modelling Bank, the Structuring Bank or
the Mandated Lead Arrangers shall be bound to account to any Lender for any sum
or the profit element of any sum received by it for its own account.

 

31.6                        Business with the Group

 

The Administrative Agent, the Mandated Lead Arrangers, the Structuring Bank, the
Lead Technical Bank, the Technical Bank and the Modelling Bank may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any member of the Group.

 

31.7                        Rights and discretions

 

(a)                                 The Administrative Agent, the Lead Technical
Bank, the Technical Bank and the Modelling Bank may:

 

(i)                                     rely on any representation,
communication, notice or document believed by it to be genuine, correct and
appropriately authorised;

 

(ii)                                  assume that:

 

(A)                               any instructions received by it from the
Majority Lenders, any Lenders or any group of Lenders are duly given in
accordance with the terms of the Finance Documents; and

 

(B)                               unless it has received notice of revocation,
that those instructions have not been revoked; and

 

(iii)                               rely on a certificate from any person:

 

(A)                               as to any matter of fact or circumstance which
might reasonably be expected to be within the knowledge of that person; or

 

(B)                               to the effect that such person approves of any
particular dealing, transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of
paragraph (A) above, may assume the truth and accuracy of that certificate.

 

(b)                                 Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank may assume (unless it
has received notice to the contrary in such capacity) that:

 

151

--------------------------------------------------------------------------------


 

(i)            no Default has occurred (unless it has actual knowledge of a
Default arising under Clause 28.1 (Non-payment));

 

(ii)           any right, power, authority or discretion vested in any Party or
any group of Lenders has not been exercised; and

 

(iii)          any notice or request made by the Borrower (other than a
Utilisation Request or Selection Notice) is made on behalf of and with the
consent and knowledge of the Sponsor or vice versa.

 

(c)                                  Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank may engage and pay for
the advice or services of any lawyers, accountants, tax advisers, surveyors or
other professional advisers or experts.

 

(d)                                 Without prejudice to the generality of
paragraph (c) above or paragraph (e) below, the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank may at any time engage
and pay for the services of any lawyers to act as independent counsel to it (and
so separate from any lawyers instructed by the Lenders) if such Party in its
reasonable opinion deems this to be desirable.

 

(e)                                  Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank may rely on the advice
or services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts (whether obtained by it or by any other Party)
and shall not be liable for any damages, costs or losses to any person, any
diminution in value or any liability whatsoever arising as a result of its so
relying.

 

(f)                                   Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank may act in relation to
the Finance Documents through its officers, employees and agents and shall not:

 

(i)            be liable for any error of judgment made by any such person; or

 

(ii)           be bound to supervise, or be in any way responsible for, any loss
incurred by reason of misconduct, omission or default on the part, of any such
person,

 

unless such error or such loss was directly caused by its gross negligence or
wilful misconduct.

 

(g)                                  Unless a Finance Document expressly
provides otherwise each of the Administrative Agent, the Lead Technical Bank,
the Technical Bank and the Modelling Bank may disclose to any other Party any
information it reasonably believes it has received in such capacity as agent
under this Agreement.

 

(h)                                 Without prejudice to the generality of
paragraph (g) above, the Administrative Agent:

 

(i)            may disclose; and

 

(ii)           on the written request of the Borrower or the Majority Lenders
shall, as soon as reasonably practicable, disclose,

 

the identity of a Defaulting Lender to the Borrower and to the other Secured
Parties.

 

(i)                                     Notwithstanding any other provision of
any Finance Document to the contrary, none of the Administrative Agent, the Lead
Technical Bank, the Technical Bank, the

 

152

--------------------------------------------------------------------------------


 

Modelling Bank or any Mandated Lead Arranger is obliged to do or omit to do
anything if it would, or might in its reasonable opinion, constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(j)                                    Notwithstanding any provision of any
Finance Document to the contrary, none of the Administrative Agent, the Lead
Technical Bank, the Technical Bank or the Modelling Bank are obliged to expend
or risk its own funds or otherwise incur any financial liability in the
performance of its duties, obligations or responsibilities or the exercise of
any right, power, authority or discretion if it has grounds for believing the
repayment of such funds or adequate indemnity against, or security for, such
risk or liability is not reasonably assured to it.

 

31.8                        Responsibility for documentation

 

None of the Administrative Agent, the Lead Technical Bank, the Technical Bank,
the Modelling Bank, the Structuring Bank or any Mandated Lead Arranger is
responsible or liable for:

 

(a)                                 the adequacy, accuracy or completeness of
any information (whether oral or written) supplied by it, the Borrower or the
Sponsor or any other person in or in connection with any Finance Document or any
Information Memorandum or the transactions contemplated in the Finance Documents
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Finance Document; or

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document or the Transaction Security
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Finance Document or the
Transaction Security; or

 

(c)                                  any determination as to whether any
information provided or to be provided to any Secured Party is non-public
information the use of which may be regulated or prohibited by applicable law or
regulation relating to insider dealing or otherwise.

 

31.9                        No duty to monitor

 

None of the Administrative Agent, the Lead Technical Bank, the Technical Bank or
the Modelling Bank shall be bound to enquire:

 

(a)                                 whether or not any Default has occurred;

 

(b)                                 as to the performance, default or any breach
by any Party of its obligations under any Finance Document; or

 

(c)                                  whether any other event specified in any
Finance Document has occurred.

 

31.10                 Exclusion of liability

 

(a)                                 Without limiting paragraph (b) below (and
without prejudice to any other provision of any Finance Document excluding or
limiting the liability of the Administrative Agent, the Lead Technical Bank, the
Technical Bank or the Modelling Bank), none of the Administrative Agent, the
Lead Technical Bank, the Technical Bank or the Modelling Bank will be liable
(including, without limitation, for negligence or any other category of
liability whatsoever) for:

 

153

--------------------------------------------------------------------------------


 

(i)            any damages, costs or losses to any person, any diminution in
value, or any liability whatsoever arising as a result of taking or not taking
any action under or in connection with any Finance Document or the Transaction
Security;

 

(ii)           exercising, or not exercising, any right, power, authority or
discretion given to it by, or in connection with, any Finance Document, the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with, any
Finance Document or the Transaction Security; or

 

(iii)          without prejudice to the generality of paragraphs (i) and
(ii) above, any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of:

 

(A)                               any act, event or circumstance not reasonably
within its control; or

 

(B)                               the general risks of investment in, or the
holding of assets in, any jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action; except, in each case, as a result of the Administrative
Agent’s, Lead Technical Bank’s, the Technical Bank’s or Modelling Bank’s gross
negligence or wilful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment.

 

(b)                                 The Administrative Agent will not be liable
for any delay (or any related consequences) in crediting an account with an
amount required under the Finance Documents to be paid by the Administrative
Agent if the Administrative Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Administrative Agent
for that purpose.

 

(c)                                  Nothing in this Agreement shall oblige the
Administrative Agent, the Lead Technical Bank, the Technical Bank or the
Modelling Bank, the Structuring Bank or any Mandated Lead Arranger to carry out:

 

(i)            any “know your customer” or other checks in relation to any
person; or

 

(ii)           any check on the extent to which any transaction contemplated by
this Agreement might be unlawful for any Lender,

 

on behalf of any Lender and each Lender confirms to the Administrative Agent,
the Structuring Bank, the Mandated Lead Arrangers, the Lead Technical Bank, the
Technical Bank and the Modelling Bank that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by any such Party.

 

154

--------------------------------------------------------------------------------


 

(d)                                 Without prejudice to any provision of any
Finance Document excluding or limiting of each of the Administrative Agent, the
Lead Technical Bank, the Technical Bank and the Modelling Bank liability, any
liability of the Administrative Agent, the Lead Technical Bank, the Technical
Bank or the Modelling Bank arising under or in connection with any Finance
Document or the Transaction Security shall be limited to the amount of actual
loss which has been determined by a court of competent jurisdiction by a final
and nonappealable judgment to have been suffered (as determined by reference to
the date of default by such Party or, if later, the date on which the loss
arises as a result of such default) but without reference to any special
conditions or circumstances known to such Party at any time which increase the
amount of that loss.  In no event shall the Administrative Agent, the Lead
Technical Bank, the Technical Bank or the Modelling Bank be liable for any loss
of profits, goodwill, reputation, business opportunity or anticipated saving, or
for special, punitive, indirect or consequential damages, whether or not such
Party has been advised of the possibility of such loss or damages.

 

31.11                 Lenders’ indemnity to the Administrative Agent, Lead
Technical Bank, the Technical Bank and Modelling Bank

 

THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LEAD
TECHNICAL BANK, EACH TECHNICAL BANK, EACH MODELLING BANK AND EACH OF THEIR
RESPECTIVE RELATED PARTIES, DELEGATES AND RECEIVERS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER AND WITHOUT LIMITING THE CONTINUING REIMBURSEMENT
OBLIGATIONS OF THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT, ANY LEAD TECHNICAL BANK, ANY TECHNICAL BANK, ANY MODELLING
BANK OR ANY OF THEIR RESPECTIVE RELATED PARTIES, DELEGATES AND RECEIVERS IN ANY
WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED
BY THE ADMINISTRATIVE AGENT, ANY LEAD TECHNICAL BANK, ANY TECHNICAL BANK, ANY
MODELLING BANK AND ANY OF THEIR RESPECTIVE RELATED PARTIES, DELEGATES AND
RECEIVERS UNDER THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT (INCLUDING THE
ADMINISTRATIVE AGENT’S, SUCH LEAD TECHNICAL BANK’S, SUCH TECHNICAL BANK’S, SUCH
MODELLING BANK’S AND EACH OF THEIR RESPECTIVE DELEGATES’ AND RECEIVERS’ OWN
NEGLIGENCE), AND INCLUDING ENVIRONMENTAL LIABILITIES; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY PERSON SEEKING INDEMNIFICATION, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF THE
PERSON SEEKING INDEMNIFICATION.  WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT, EACH LEAD TECHNICAL BANK,
EACH TECHNICAL BANK, EACH MODELLING BANK AND EACH OF THEIR RESPECTIVE RELATED
PARTIES, DELEGATES AND RECEIVERS PROMPTLY UPON DEMAND FOR ITS PRO RATA SHARE OF
ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE
ADMINISTRATIVE AGENT, EACH LEAD TECHNICAL BANK, EACH TECHNICAL BANK, EACH
MODELLING BANK AND EACH OF THEIR RESPECTIVE RELATED PARTIES, DELEGATES AND
RECEIVERS IN CONNECTION WITH THE PREPARATION,

 

155

--------------------------------------------------------------------------------


 

EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER FINANCE DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT, SUCH LEAD
TECHNICAL BANK, SUCH TECHNICAL BANK, SUCH MODELLING BANK OR ANY OF THEIR
RESPECTIVE RELATED PARTIES, DELEGATES AND RECEIVERS IS NOT REIMBURSED FOR SUCH
BY THE BORROWER.

 

31.12                 Resignation of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank

 

(a)                                 Each of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank may resign and appoint
one of its Affiliates acting through an office in the United States of America
as successor by giving notice to the Lenders and the Borrower.

 

(b)                                 Alternatively each of the Administrative
Agent, the Lead Technical Bank, the Technical Bank and the Modelling Bank may
resign by giving thirty (30) days’ notice to the Lenders and the Borrower, in
which case the Majority Lenders (after consultation with the Borrower) may
appoint a successor.

 

(c)                                  If the Majority Lenders have not appointed
a successor Administrative Agent, Lead Technical Bank, Technical Bank or
Modelling Bank (as the case may be) in accordance with paragraph (b) above
within twenty (20) days after notice of resignation was given, the retiring
Party (after consultation with, and so long as no Event of Default has occurred
and is continuing, subject to the consent of, the Borrower) may appoint a
successor (acting through an office in the United States of America); provided
that in no event shall any such successor Administrative Agent be a Defaulting
Lender.

 

(d)                                 The retiring Administrative Agent, the Lead
Technical Bank, the Technical Bank or the Modelling Bank shall make available to
the successor Administrative Agent, the Lead Technical Bank, the Technical Bank
or the Modelling Bank such documents and records and provide such assistance as
the successor may reasonably request for the purposes of performing its
functions under the Finance Documents. The Borrower shall, within ten
(10) Business Days of demand, reimburse the retiring Party for the amount of all
reasonable and documented costs and expenses (including legal fees) incurred by
it in making available such documents and records and providing such assistance.

 

(e)                                  The Administrative Agent’s, the Lead
Technical Bank’s, the Technical Bank’s or the Modelling Bank’s (as the case may
be) resignation notice shall only take effect upon the appointment of a
successor.

 

(f)                                   Upon the appointment of a successor, the
retiring Administrative Agent, Lead Technical Bank, Technical Bank or Modelling
Bank (as the case may be) shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under
paragraph (d) above) but shall remain entitled to the benefit of Clause 17.2
(Other indemnities) and this Clause 31 (and any fees for the account of the
retiring Administrative Agent, Lead Technical Bank, Technical Bank or Modelling
Bank as the case may be (in such capacity) shall cease to accrue from (and shall
be payable on) that date).  Any successor and each of the other Parties shall
have the same rights and obligations amongst themselves as they would have had
if such successor had been an original Party; provided notwithstanding anything
to the

 

156

--------------------------------------------------------------------------------


 

contrary in this Agreement (and for the avoidance of doubt), the fees payable by
the Borrower to the successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.

 

31.13                 Replacement of the Administrative Agent, the Lead
Technical Bank, the Technical Bank and the Modelling Bank

 

(a)                                 After consultation with, and so long as no
Event of Default has occurred and is continuing, subject to the consent of, the
Borrower, the Majority Lenders may, by giving thirty (30) days’ notice to the
Administrative Agent, the Lead Technical Bank, the Technical Bank or the
Modelling Bank (as the case may be) (or, at any time the Administrative Agent is
an Impaired Administrative Agent, by giving any shorter notice determined by the
Majority Lenders) replace such Party by appointing a successor (acting through
an office in the United States of America); provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender.

 

(b)                                 The retiring Administrative Agent, Lead
Technical Bank, Technical Bank or the Modelling Bank (as the case may be) shall
(at its own cost if it is an Impaired Administrative Agent and otherwise at the
expense of the Lenders) make available to the successor such documents and
records and provide such assistance as the successor may reasonably request for
the purposes of performing its functions as Administrative Agent, Lead Technical
Bank, Technical Bank or Modelling Bank (as the case may be) under the Finance
Documents.

 

(c)                                  The appointment of the successor
Administrative Agent, Lead Technical Bank, Technical Bank or the Modelling Bank
(as the case may be) shall take effect on the date specified in the notice from
the Majority Lenders to the retiring Administrative Agent, Lead Technical Bank,
Technical Bank or the Modelling Bank (as the case may be). As from this date,
the retiring Administrative Agent, Lead Technical Bank, Technical Bank or the
Modelling Bank (as the case may be) shall be discharged from any further
obligation in respect of the Finance Documents (other than its obligations under
paragraph (b) above) but shall remain entitled to the benefit of Clause 17.2
(Other indemnities) and this Clause 31 (and any agency, Lead Technical Bank,
Technical Bank or Modelling Bank fees for the account of the retiring Party
shall cease to accrue from (and shall be payable on) that date).

 

(d)                                 Any successor Administrative Agent, Lead
Technical Bank, Technical Bank or the Modelling Bank and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party; provided that
notwithstanding anything to the contrary in this Agreement (and for the
avoidance of doubt), the fees payable by the Borrower to the successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.

 

31.14                 Confidentiality

 

(a)                                 In acting as Administrative Agent, Lead
Technical Bank, Technical Bank or the Modelling Bank (as the case may be) for
the Secured Parties, such Party shall be regarded as acting through its relevant
division which shall be treated as a separate entity from any other of its
divisions or departments.

 

(b)                                 If information is received by another
division or department of the Administrative Agent, the Lead Technical Bank, the
Technical Bank or the Modelling Bank it may be treated as confidential to that
division or department and the Administrative Agent,

 

157

--------------------------------------------------------------------------------


 

Lead Technical Bank, Technical Bank or the Modelling Bank shall not be deemed to
have notice of it.

 

31.15                 Relationship with the Lenders

 

(a)                                 Each Administrative Secured Party may treat
the person shown in its records as Lender at the opening of business (in the
place of its principal office as notified to the Secured Parties from time to
time) as the Lender acting through its Facility Office:

 

(i)            entitled to or liable for any payment due under any Finance
Document on that day; and

 

(ii)           entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                                 Any Lender may by notice to an
Administrative Secured Party appoint a person to receive on its behalf all
notices, communications, information and documents to be made or despatched to
that Lender under the Finance Documents.  Such notice shall contain the address,
fax number and (where communication by electronic mail or other electronic means
is permitted under Clause 40.6 (Electronic communication)) electronic mail
address and/or any other information required to enable the transmission of
information by that means (and, in each case, the department or officer, if any,
for whose attention communication is to be made) and be treated as a
notification of a substitute address, fax number, electronic mail address (or
such other information), department and officer by that Lender for the purposes
of Clause 40.1 (Notices Generally) or Clause 40.6 (Electronic communication) and
the relevant Administrative Secured Party shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 

31.16                 Credit appraisal by the Lenders

 

Without affecting the responsibility of the Borrower or the Sponsor for
information supplied by it or on its behalf in connection with any Finance
Document, each Lender confirms to the Administrative Agent, the Structuring
Bank, the Mandated Lead Arrangers, the Lead Technical Bank, the Technical Bank
and the Modelling Bank that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

 

(a)                                 the financial condition, status and nature
of each member of the Group;

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document, the Transaction Security and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Transaction Security;

 

(c)                                  whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the Transaction
Security, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or

 

158

--------------------------------------------------------------------------------


 

executed in anticipation of, under or in connection with any Finance Document or
the Transaction Security;

 

(d)                                 the adequacy, accuracy or completeness of
the Information Memorandums and any other information provided by the
Administrative Agent, any Party or by any other person under or in connection
with any Finance Document, the transactions contemplated by any Finance Document
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Finance Document; and

 

(e)                                  the right or title of any person in or to,
or the value or sufficiency of any part of the Charged Property, the priority of
any of the Transaction Security or the existence of any Security affecting the
Charged Property.

 

31.17                 [Reserved].

 

31.18                 [Reserved].

 

31.19                 Reliance and engagement letters

 

Each Secured Party and Secured Party confirms that each Mandated Lead Arranger,
the Structuring Bank, the Administrative Agent, the Lead Technical Bank, the
Technical Bank and the Modelling Bank has authority to accept on its behalf (and
ratifies the acceptance on its behalf of any letters or reports already accepted
by any such Party) the terms of any reliance letter or engagement letters
relating to any reports or letters provided by third parties in connection with
the Finance Documents or the transactions contemplated in the Finance Documents
and to bind it in respect of those reports or letters and to sign such letters
on its behalf and further confirms that it accepts the terms and qualifications
set out in such letters.

 

32.                               THE SECURITY AGENT

 

32.1                        Security Agent as agent

 

(a)                                 Each other Secured Party appoints the
Security Agent to act as its agent in connection with the Finance Documents and
the Security Agent declares that it holds the Security Property for the benefit
of the Secured Parties on the terms contained in this Agreement.

 

(b)                                 Each of the Secured Parties authorises the
Security Agent to perform the duties, obligations and responsibilities and to
exercise the rights, powers, authorities and discretions specifically given to
the Security Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

 

(c)                                  Each person that is a Hedge Counterparty,
by accepting the benefit of the Transaction Security, hereby agrees to the terms
of this Clause 32.

 

32.2                        Instructions

 

(a)                                 The Security Agent shall, subject to
paragraphs (d) and (e) below, exercise or refrain from exercising any right,
power, authority or discretion vested in it as Security Agent in accordance with
any instructions given to it by the Majority Lenders and shall not be liable for
any act (or omission) if it acts (or refrains from acting) in accordance with
instructions given to it by the Majority Lenders.

 

159

--------------------------------------------------------------------------------


 

(b)                                 The Security Agent shall be entitled to
request instructions, or clarification of any instruction, from the Majority
Lenders as to whether, and in what manner, it should exercise or refrain from
exercising any right, power, authority or discretion and the Security Agent may
refrain from acting unless and until it receives any such instructions or
clarification that it has requested.

 

(c)                                  Unless a contrary intention appears in this
Agreement, any instructions given to the Security Agent by the Majority Lenders
shall override any conflicting instructions given by any other Parties and will
be binding on all Secured Parties.

 

(d)                                 Paragraph (a) above shall not apply:

 

(i)            where a contrary indication appears in this Agreement;

 

(ii)           where this Agreement requires the Security Agent to act in a
specified manner or to take a specified action; and

 

(iii)          in respect of any provision which protects the Security Agent’s
own position in its personal capacity as opposed to its role of Security Agent
for the Secured Parties including, without limitation, Clauses 32.5 (No duty to
account) to Clause 32.10 (Exclusion of liability), Clause 32.14
(Confidentiality) to Clause 32.21 (Custodians and nominees) and Clause 32.24
(Acceptance of title) to Clause 32.26 (Security Termination);

 

(iv)          in respect of the exercise at the Security Agent’s discretion of a
right, power or authority under Clause 33.1 (Order of Application).

 

(e)                                  If giving effect to instructions given by
the Majority Lenders (or such other instructing group if a contrary indication
appears in this Agreement) would (in the Security Agent’s opinion) have an
effect equivalent to an amendment or waiver of this Agreement which requires the
consent of a quorum or party other than the relevant instructing group, the
Security Agent shall not act in accordance with those instructions unless
consent to it so acting is obtained from each Party (other than the Security
Agent) whose consent would have been required in respect of that amendment or
waiver.

 

(f)                                   In exercising any discretion to exercise a
right, power or authority under the Finance Documents where either:

 

(i)                                     it has not received any instructions as
to the exercise of that discretion; or

 

(ii)                                  the exercise of that discretion is subject
to paragraph (d)(iv) above;

 

the Security Agent shall do so having regard to the interests of all the Secured
Parties.

 

(g)                                  The Security Agent may refrain from acting
in accordance with any instructions of the Majority Lenders until it has
received any indemnification and/or security that it may in its discretion
require (which may be greater in extent than that contained in the Finance
Documents and which may include payment in advance) for any cost, loss or
liability (together with any applicable VAT) which it may incur in complying
with those instructions.

 

(h)                                 Without prejudice to the provisions of and
the remainder of this Clause 32, in the absence of instructions, the Security
Agent may act (or refrain from acting) as it considers in its discretion to be
appropriate.

 

160

--------------------------------------------------------------------------------


 

32.3                        Duties of the Security Agent

 

(a)                                 The Security Agent’s duties under the
Finance Documents are solely mechanical and administrative in nature.

 

(b)                                 The Security Agent shall promptly:

 

(i)            forward to the Administrative Agent and to each Hedge
Counterparty a copy of any document received by the Security Agent from the
Borrower or the Sponsor under any Finance Document; and

 

(ii)           forward to a Party the original or a copy of any document which
is delivered to the Security Agent for that Party by any other Party.

 

(c)                                  Except where a Finance Document to which
the Security Agent is a party specifically provides otherwise, the Security
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

(d)                                 If the Security Agent receives notice from a
Party referring to any Finance Document, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the
Administrative Agent.

 

(e)                                  The Security Agent shall have only those
duties, obligations and responsibilities expressly specified in the Finance
Documents to which it is expressed to be a party (and no others shall be
implied).

 

32.4                        No fiduciary duties

 

Nothing in this Agreement constitutes the Security Agent as an agent, trustee or
fiduciary of any other person.

 

32.5                        No duty to account

 

The Security Agent shall not be bound to account to any other Secured Party for
any sum or the profit element of any sum received by it for its own account.

 

32.6                        Business with the Group

 

The Security Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Group.

 

32.7                        Rights and discretions

 

(a)                                 The Security Agent may:

 

(i)            rely on any representation, communication, notice or document
believed by it to be genuine, correct and appropriately authorised;

 

(ii)                                  assume that:

 

(A)          any instructions received by it from the Majority Lenders are duly
given in accordance with the terms of the Finance Documents;

 

(B)                               unless it has received notice of revocation,
that those instructions have not been revoked; and

 

161

--------------------------------------------------------------------------------


 

(C)                               if it receives any instructions to act in
relation to the Transaction Security, that all applicable conditions under the
Finance Documents for so acting have been satisfied; and

 

(iii)                               rely on a certificate from any person:

 

(A)          as to any matter of fact or circumstance which might reasonably be
expected to be within the knowledge of that person; or

 

(B)                               to the effect that such person approves of any
particular dealing, transaction, step, action or thing, as sufficient evidence
that that is the case and, in the case of paragraph (A) above, may assume the
truth and accuracy of that certificate.

 

(b)                                 The Security Agent shall be entitled to
carry out all dealings with the Lenders through the Administrative Agent and may
give the Administrative Agent any notice or other communication required to be
given by the Security Agent to the Lenders.

 

(c)                                  The Security Agent may assume (unless it
has received notice to the contrary in its capacity as Security Agent for the
Secured Parties) that:

 

(i)            no Default has occurred;

 

(ii)           any right, power, authority or discretion vested in any Party or
any group of Secured Parties has not been exercised; and

 

(iii)          any notice made by the Borrower is made on behalf of and with the
consent and knowledge of the Sponsor, and vice versa.

 

(d)                                 The Security Agent may rely on the advice or
services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts (whether obtained by the Security Agent or by
any other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.

 

(e)                                  The Security Agent, any Receiver and any
Delegate may act in relation to the Finance Documents and the Security Property
through its Related Parties and shall not:

 

(i)            be liable for any error of judgment made by any such person; or

 

(ii)           be bound to supervise, or be in any way responsible for any loss
incurred by reason of misconduct, omission or default on the part of any such
person,

 

unless such error or such loss was directly caused by the Security Agent’s,
Receiver’s or Delegate’s gross negligence or wilful misconduct.

 

(f)                                   Notwithstanding any other provision of any
Finance Document to the contrary, the Security Agent is not obliged to do or
omit to do anything if it would, or might in its reasonable opinion, constitute
a breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(g)                                  Notwithstanding any provision of any
Finance Document to the contrary, the Security Agent is not obliged to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties, obligations or responsibilities or the exercise of any right,
power, authority or discretion if it has grounds for believing the

 

162

--------------------------------------------------------------------------------


 

repayment of such funds or adequate indemnity against, or security for, such
risk or liability is not reasonably assured to it.

 

32.8                        Responsibility for documentation

 

None of the Security Agent, any Receiver nor any Delegate is responsible or
liable for:

 

(a)                                 the adequacy, accuracy or completeness of
any information (whether oral or written) supplied by the Security Agent, the
Borrower or the Sponsor or any other person in or in connection with any Finance
Document or the transactions contemplated in the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document, the Security Property or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Security Property; or

 

(c)                                  any determination as to whether any
information provided or to be provided to any Secured Party is non-public
information the use of which may be regulated or prohibited by applicable law or
regulation relating to insider dealing or otherwise.

 

32.9                        No duty to monitor

 

The Security Agent shall not be bound to enquire:

 

(a)                                 whether or not any Default has occurred;

 

(b)                                 as to the performance, default or any breach
by any Party of its obligations under any Finance Document; or

 

(c)                                  whether any other event specified in any
Finance Document has occurred.

 

32.10                 Exclusion of liability

 

(a)                                 Without limiting paragraph (b) below (and
without prejudice to any other provision of any Finance Document excluding or
limiting the liability of the Security Agent, any Receiver or Delegate), none of
the Security Agent, any Receiver nor any Delegate will be liable for:

 

(i)            any damages, costs or losses to any person, any diminution in
value, or any liability whatsoever arising as a result of taking or not taking
any action under or in connection with any Finance Document or the Security
Property unless directly caused by its gross negligence or wilful misconduct;

 

(ii)           exercising or not exercising any right, power, authority or
discretion given to it by, or in connection with, any Finance Document, the
Security Property or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with, any Finance
Document or the Security Property;

 

(iii)          any shortfall which arises on the enforcement or realisation of
the Security Property; or

 

163

--------------------------------------------------------------------------------


 

(iv)                              without prejudice to the generality of
paragraphs (a) through (iii) above, any damages, costs, losses, any diminution
in value or any liability whatsoever arising as a result of:

 

(A)                               any act, event or circumstance not reasonably
within its control; or

 

(B)                               the general risks of investment in, or the
holding of assets in, any jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action; except, in each
case, as a result of the Security Agent’s, Receiver’s or Delegate’s gross
negligence or wilful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment.

 

(b)                                 No Party (other than the Security Agent, any
Receiver or any Delegate (as applicable)) may take any proceedings against any
Related Party of the Security Agent, a Receiver or a Delegate in respect of any
claim it might have against the Security Agent, a Receiver or a Delegate or in
respect of any act or omission of any kind by any Related Party in relation to
any Finance Document or any Security Property and any Related Party of the
Security Agent, a Receiver or a Delegate may rely on this Clause subject to
Clause 1.4 (Third party rights).

 

(c)                                  Nothing in this Agreement shall oblige the
Security Agent to carry out:

 

(i)                                     any “know your customer” or other checks
in relation to any person; or

 

(ii)           any check on the extent to which any transaction contemplated by
this Agreement might be unlawful for any Secured Party,

 

on behalf of any Secured Party and each Secured Party confirms to the Security
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Security Agent.

 

(d)                                 Without prejudice to any provision of any
Finance Document excluding or limiting the liability of the Security Agent, any
Receiver or Delegate, any liability of the Security Agent, any Receiver or
Delegate arising under or in connection with any Finance Document or the
Security Property shall be limited to the amount of actual loss which has been
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have been suffered (as determined by reference to the date of
default of the Security Agent, Receiver or Delegate (as the case may be) or, if
later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the
Security Agent, Receiver or Delegate (as the case may be) at any time which
increase the amount of that loss. In no event shall the Security Agent, any
Receiver or Delegate be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Security

 

164

--------------------------------------------------------------------------------


 

Agent, Receiver or Delegate (as the case may be) has been advised of the
possibility of such loss or damages.

 

32.11                 Borrower’s Indemnity to the Security Agent

 

(a)                                 The Borrower shall promptly indemnify the
Security Agent and every Related Party, Receiver and Delegate against any cost,
loss or liability incurred by any of them as a result of:

 

(i)                                     any failure by it to comply with its
obligations under Clause 19 (Costs and expenses);

 

(ii)                                  acting or relying on any notice, request
or instruction which it reasonably believes to be genuine, correct and
appropriately authorised;

 

(iii)                               the taking, holding, protection or
enforcement of the Transaction Security entered into by it;

 

(iv)                              the exercise of any of the rights, powers,
discretions, authorities and remedies vested in the Security Agent, each
Receiver and each Delegate by the Finance Documents or by law;

 

(v)                                 instructing lawyers, accountants, tax
advisers, surveyors, a financial adviser or other professional advisers or
experts as permitted under this Agreement; or

 

(vi)                              acting as Security Agent, Receiver or Delegate
under the Finance Documents or which otherwise relates to any of the Security
Property (otherwise, in each case, than by reason of the relevant Security
Agent’s, Receiver’s or Delegate’s gross negligence or wilful misconduct);

 

provided that notwithstanding anything to the contrary herein, such indemnity
shall not, as to any person seeking indemnification, be available to the extent
that such cost, loss or liability is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or wilful misconduct of such person, (ii) a material breach in
bad faith under this Agreement or any other Finance Document by such Security
Agent, Related Party, Receiver or Delegate, as applicable, or (iii) disputes
between and among the Security Agent, any Related Party, any Receiver or any
Delegate and not arising out of any act or omission of the Borrower or any
Affiliate of the Borrower (other than any claim against the Security Agent in
its capacity as such or in fulfilling its role under the Finance Documents
(other than its role as Lender)).

 

(b)                                 The Borrower expressly acknowledges and
agrees that the continuation of its indemnity obligations under this
Clause 32.11 will not be prejudiced by any release of Security or disposal of
assets.

 

32.12                Secured Parties’ indemnity to the Security Agent

 

THE SECURED PARTIES SEVERALLY AGREE TO INDEMNIFY THE SECURITY AGENT AND EACH OF
ITS RESPECTIVE RELATED PARTIES, DELEGATES AND RECEIVERS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER AND WITHOUT LIMITING THE CONTINUING REIMBURSEMENT
OBLIGATIONS OF THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,

 

165

--------------------------------------------------------------------------------


 

PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE SECURITY AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE SECURITY AGENT UNDER THIS
AGREEMENT OR ANY OTHER FINANCE DOCUMENT (INCLUDING THE SECURITY AGENT’S AND EACH
OF ITS RESPECTIVE RELATED PARTIES’, DELEGATES’ AND RECEIVERS’ OWN NEGLIGENCE),
AND INCLUDING ENVIRONMENTAL LIABILITIES; PROVIDED THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY PERSON SEEKING INDEMNIFICATION, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH PERSON SEEKING
INDEMNIFICATION.  WITHOUT LIMITATION OF THE FOREGOING, EACH SECURED PARTY AGREES
TO REIMBURSE THE SECURITY AGENT PROMPTLY UPON DEMAND FOR ITS PRO RATA SHARE OF
ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE SECURITY
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT, TO THE
EXTENT THAT THE SECURITY AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

32.13                 Resignation of the Security Agent

 

(a)                                 The Security Agent may resign and appoint
one of its Affiliates acting through an office in the United States of America
as successor by giving notice to the Administrative Agent and the Borrower.

 

(b)                                 Alternatively the Security Agent may resign
by giving thirty (30) days’ notice to the Administrative Agent and the Borrower,
in which case the Majority Lenders may, in consultation with the Borrower,
appoint a successor Security Agent.

 

(c)                                  If the Majority Lenders has not appointed a
successor Security Agent in accordance with paragraph (b) above within twenty
(20) days after notice of resignation was given, the retiring Security Agent
(after consultation with the Administrative Agent and the Hedge Counterparties)
may appoint a successor Security Agent acting through an office in the United
States of America.

 

(d)                                 The retiring Security Agent shall, make
available to the successor Security Agent such documents and records and provide
such assistance as the successor Security Agent may reasonably request for the
purposes of performing its functions as Security Agent under the Finance
Documents. The Borrower shall, within ten (10) Business Days of demand,
reimburse the retiring Security Agent for the amount of all reasonable and
documented costs and expenses (including legal fees) incurred by it in making
available such documents and records and providing such assistance.

 

(e)                                  The Security Agent’s resignation notice
shall only take effect upon:

 

(i)                                     the appointment of a successor; and

 

(ii)                                  the transfer of all the Security Property
to that successor.

 

166

--------------------------------------------------------------------------------


 

(f)                                   Upon the appointment of a successor, the
retiring Security Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under
paragraph (d) above) but shall remain entitled to the benefit of this Clause 32
(and any Security Agent fees for the account of the retiring Security Agent
shall cease to accrue from (and shall be payable on) that date). Any successor
and each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if that successor had been an original Party;
provided notwithstanding anything to the contrary in this Agreement (and for the
avoidance of doubt), the fees payable by the Borrower to the successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.

 

32.14                 Confidentiality

 

If information is received by another division or department of the Security
Agent, it may be treated as confidential to that division or department and the
Security Agent shall not be deemed to have notice of it.

 

32.15                 Information from the Secured Parties

 

Each Secured Party shall supply the Security Agent with any information that the
Security Agent may reasonably specify as being necessary or desirable to enable
the Security Agent to perform its functions as Security Agent.

 

32.16                 Credit appraisal by the Secured Parties

 

Without affecting the responsibility of the Borrower or the Sponsor for
information supplied by it or on its behalf in connection with any Finance
Document, each Secured Party confirms to the Security Agent that it has been,
and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:

 

(a)                                 the financial condition, status and nature
of each member of the Group;

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document, the Security Property and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Security Property;

 

(c)                                  whether that Secured Party has recourse,
and the nature and extent of that recourse, against any Party or any of its
respective assets under or in connection with any Finance Document, the Security
Property, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Security Property;

 

(d)                                 the adequacy, accuracy or completeness of
any information provided by the Security Agent, any Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by any Finance Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document; and

 

(e)                                  the right or title of any person in or to,
or the value or sufficiency of any part of the Charged Property, the priority of
any of the Transaction Security or the existence of any Security affecting the
Charged Property.

 

167

--------------------------------------------------------------------------------


 

32.17                 [Reserved].

 

32.18                 Reliance and engagement letters

 

The Security Agent may obtain and rely on any certificate or report from the
Borrower’s or Sponsor’s auditor and may enter into any reliance letter or
engagement letter relating to that certificate or report on such terms as it may
consider appropriate (including, without limitation, restrictions on the
auditor’s liability and the extent to which that certificate or report may be
relied on or disclosed).

 

32.19                 No responsibility to perfect Transaction Security

 

The Security Agent shall not be liable for any failure to:

 

(a)                                 require the deposit with it of any deed or
document certifying, representing or constituting the title of the Borrower or
the Sponsor to any of the Charged Property;

 

(b)                                 obtain any licence, consent or other
authority for the execution, delivery, legality, validity, enforceability or
admissibility in evidence of any Finance Document or the Transaction Security;

 

(c)                                  register, file or record or otherwise
protect any of the Transaction Security (or the priority of any of the
Transaction Security) under any law or regulation or to give notice to any
person of the execution of any Finance Document or of the Transaction Security;

 

(d)                                 take, or to require the Borrower or the
Sponsor to take, any step to perfect its title to any of the Charged Property or
to render the Transaction Security effective or to secure the creation of any
ancillary Security under any law or regulation;

 

(e)                                  require any further assurance in relation
to any Transaction Security Document; or

 

(f)                                   take or not take any action with the
consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Security Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Clause 44 (Amendments and Waivers) and Clause 28.22 (Acceleration));

 

in each instance, in the absence of its own gross negligence or wilful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.

 

32.20                 Insurance by Security Agent

 

(a)                                 The Security Agent shall not be obliged:

 

(i)                                     to insure any of the Charged Property;

 

(ii)                                  to require any other person to maintain
any insurance; or

 

(iii)          to verify any obligation to arrange or maintain insurance
contained in any Finance Document, and the Security Agent shall not be liable
for any damages, costs or losses to any person as a result of the lack of, or
inadequacy of, any such insurance.

 

168

--------------------------------------------------------------------------------


 

(b)                                 Where the Security Agent is named on any
insurance policy as an insured party, it shall not be liable for any damages,
costs or losses to any person as a result of its failure to notify the insurers
of any material fact relating to the risk assumed by such insurers or any other
information of any kind, unless the Majority Lenders request it to do so in
writing and the Security Agent fails to do so within fourteen days after receipt
of that request.

 

32.21                 Custodians and nominees

 

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the Charged Property as the
Security Agent may reasonably determine, including for the purpose of depositing
with a custodian this Agreement or any document relating to the Charged Property
created under the Finance Documents and the Security Agent shall not be
responsible for any loss, liability, expense, demand, cost, claim or proceedings
incurred by reason of the misconduct, omission or default on the part of any
person appointed by it under this Agreement or be bound to supervise the
proceedings or acts of any person.

 

32.22                 Delegation by the Security Agent

 

(a)                                 Each of the Security Agent, any Receiver and
any Delegate may, at any time, delegate by power of attorney or otherwise to any
person for any period, all or any right, power, authority or discretion vested
in it in its capacity as such.

 

(b)                                 That delegation may be made upon any terms
and conditions (including the power to sub-delegate) and subject to any
restrictions that the Security Agent, that Receiver or that Delegate (as the
case may be) may, in its discretion, think fit in the interests of the Secured
Parties.

 

(c)                                  No Security Agent, Receiver or Delegate
shall be bound to supervise, or be in any way responsible for any damages, costs
or losses incurred by reason of any misconduct, omission or default on the part
of, any such delegate or sub-delegate.

 

32.23                 [Reserved]

 

32.24                 Acceptance of title

 

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that the Borrower or the Sponsor may
have to any of the Charged Property and shall not be liable for, or bound to
require the Borrower or the Sponsor to remedy, any defect in its right or title.

 

32.25                 Releases

 

(a)                                 Upon a disposal of any of the Charged
Property pursuant to the enforcement of the Transaction Security by a Receiver
or the Security Agent, the Security Agent is irrevocably authorised (at the cost
of the Borrower and without any consent, sanction, authority or further
confirmation from any other Secured Party) to release, without recourse or
warranty, that property from the Transaction Security, and to execute any
release of the Transaction Security or other claim over that asset and to issue
any certificates of non-crystallisation of floating charges that may be required
or desirable.

 

(b)                                 The Secured Parties party hereto irrevocably
authorize the Security Agent to release any Transaction Security granted to or
held by the Security Agent upon any Charged

 

169

--------------------------------------------------------------------------------


 

Property (i) sold or to be sold or disposed of as part of or in connection with
any disposition permitted under this Agreement or any other Finance Document;
(ii) constituting property in which the Borrower owned no interest at the time
the Transaction Security was granted or at any time thereafter;
(iii) constituting property leased to the Borrower under a lease which has
expired or has been terminated in a transaction permitted under this Agreement
or is about to expire and which has not been, and is not intended by the
Borrower to be, renewed or extended; or (iv) that is subject to the Cobalt LP
Mortgage upon the occurrence of the BOEMRE Approval Date.  Upon the request of
the Security Agent at any time, the Secured Parties will confirm in writing the
Security Agent’s authority to release particular types or items of Charged
Property pursuant to this Clause 32.25.

 

32.26                 Security Termination

 

The Secured Parties party hereto irrevocably authorize the Security Agent to
release any Transaction Security granted to or held by the Security Agent upon
any Charged Property upon Security Termination or, in respect of the Charged
Property subject to the Cobalt LP Mortgage, upon the occurrence of the BOEMRE
Approval Date.

 

32.27                 Non-cash distributions

 

If the Security Agent or any other Secured Party receives a distribution in a
form other than cash in respect of the Secured Obligations, the Secured
Obligations will not be reduced by that distribution until and except to the
extent that the realisation proceeds are actually applied towards the Secured
Obligations.

 

32.28                 Amounts received by the Borrower or the Sponsor

 

If either the Borrower or the Sponsor receives or recovers any amount which,
under the terms of any of the Finance Documents, should have been paid to the
Security Agent, the Borrower or the Sponsor (as applicable) will hold the amount
received or recovered, on trust for the Security Agent and promptly pay that
amount to the Security Agent for application in accordance with the terms of
this Agreement.

 

33.                               APPLICATION OF PROCEEDS

 

33.1                        Order of Application

 

All amounts from time to time received or recovered by the Security Agent
pursuant to the terms of any Finance Documents or in connection with the
realisation or enforcement of all or any part of the Transaction Security shall
be held by the Security Agent to apply them at any time as the Security Agent
(in its discretion) sees fit, to the extent permitted by applicable law, in the
following order of priority:

 

(a)                                 in discharging any sums owing to the
Security Agent (in its capacity as such), any Receiver or any Delegate;

 

(b)                                 in discharging any costs and expenses
incurred by any Secured Party in connection with any realisation or enforcement
of the Transaction Security taken in accordance with the terms of this
Agreement;

 

(c)                                  in payment or distribution to the
Administrative Agent, on its own behalf and on behalf of the other Secured
Parties, for application towards the discharge of all sums due and payable by
each of the Borrower and the Sponsor under any of the Finance

 

170

--------------------------------------------------------------------------------


 

Documents or Secured Hedging Agreements in accordance with Clause 38.6 (Partial
Payments);

 

(d)                                 if neither the Borrower nor the Sponsor is
under any further actual or contingent liability under any of the Finance
Documents or Secured Hedging Agreements, in payment or distribution to any
person to whom the Security Agent is obliged to pay or distribute in priority to
either the Borrower or the Sponsor; and

 

(e)                                  the balance, if any, in payment or
distribution to the Borrower or the Sponsor (as applicable).

 

33.2                        Investment of proceeds

 

Prior to the application of the proceeds of the Transaction Security in
accordance with Clause 33.1 (Order of Application) the Security Agent may, at
its discretion, hold all or party of those proceeds in one or more interest
bearing segregated trust accounts in New York in the name of the Security Agent
with any financial institution (including itself) and for so long as the
Security Agent thinks fit (the interest being credited to the relevant account)
pending the application from time to time of those monies at the Security
Agent’s discretion in accordance with the provisions of Clause 33.1 (Order of
Application).

 

33.3                        Permitted Deductions

 

The Security Agent shall be entitled (a) to set aside by way of reserve amounts
required to meet and (b) to make and pay, any deductions and withholdings (on
account of Taxes or otherwise) which it is or may be required by any law or
regulation to make from any distribution or payment made by it under this
Agreement, and to pay all Taxes which may be assessed against it in respect of
any of the Charged Property, or as a consequence of performing its duties or
exercising its rights, powers, authorities and discretions, or by virtue of its
capacity as Security Agent under any of the Finance Documents or otherwise
(other than in connection with its remuneration for performing its duties under
this Agreement).

 

33.4                        Good discharge

 

(a)                                 Any distribution or payment to be made in
respect of the Secured Obligations by the Security Agent may be made to the
Administrative Agent on behalf of the Secured Parties and any distribution or
payment made in that way shall be a good discharge, to the extent of that
payment or distribution, by the Security Agent.

 

(b)                                 The Security Agent is under no obligation to
make payment to the Administrative Agent in the same currency as that in which
any Unpaid Sum is denominated.

 

34.                               ENFORCEMENT OF TRANSACTION SECURITY

 

34.1                        Enforcement through Security Agent only

 

Other than the right to set-off provided for in Clause 39 (Set-Off) hereof, the
Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any right, power,
authority or discretion arising under the Transaction Security Documents except
through the Security Agent.

 

34.2                        Waiver of Rights

 

To the extent permitted under applicable law and subject to Clause 32.2
(Instructions), and Clause 33 (Application of Proceeds), each of the Secured
Parties and each of the Borrower

 

171

--------------------------------------------------------------------------------


 

and the Sponsor waives all rights it may otherwise have to require that the
Transaction Security be enforced in any particular order or manner or at any
particular time or that any amount received or recovered from any person, or by
virtue of the enforcement of any of the Transaction Security or of any other
security interest, which is capable of being applied in or towards discharge of
any of the Secured Obligations is so applied.

 

35.                               CONDUCT OF BUSINESS BY THE SECURED PARTIES

 

No provision of this Agreement will:

 

(a)                                 interfere with the right of any Secured
Party to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit;

 

(b)                                 oblige any Secured Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim, except as provided in Clause 15 (Tax gross up and
indemnities); or

 

(c)                                  oblige any Secured Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

36.                               HEDGING AND HEDGE COUNTERPARTIES

 

36.1                        Hedging

 

(a)                                 The Borrower shall ensure that it is at all
times in compliance with the requirements of Schedule 9 (Hedging Policy).

 

(b)                                 The Borrower shall not enter into any
Hedging Agreement unless such Hedging Agreement has been entered into in
compliance with this Agreement.

 

(c)                                  In connection with the preparation of each
new Banking Case, at the same time as it delivers to the Lead Technical Bank
details of the Technical Assumptions to be used for a Banking Case in accordance
with Clause 6.4(a) (Preparatory Steps) the Borrower shall provide to the Lead
Technical Bank and Modelling Bank details of all current Hedging Agreements.

 

(d)                                 The Borrower agrees that unless the Security
Agent otherwise consents, each Secured Hedging Agreement to which it is a party
shall be entered into under the terms of an ISDA Master Agreement.

 

(e)                                  Promptly upon request, the Borrower will
provide to the Administrative Agent and the Security Agent copies of all Secured
Hedging Agreements to which it is a party.

 

(f)                                   If any Secured Hedging Agreement or any
hedging transaction thereunder is terminated or closed out or any Secured
Hedging Agreement is modified in any material respect, the Borrower shall:

 

(i)                                     promptly notify the Security Agent of
the same; and

 

(ii)           if so requested by the Security Agent, promptly provide any
documents relating to such termination, closing out or modification (as the case
may be).

 

172

--------------------------------------------------------------------------------


 

36.2                       Security

 

(a)                                 Except for any Security constituted by any
Transaction Security Documents given under this Agreement, in each case, for the
benefit of the Hedge Counterparties, the Borrower shall not grant any margin
call arrangement, any collateral or credit support, any Security or any
guarantee or other assurance against financial loss for, or in respect of, any
Hedging Agreement.

 

(b)                                 By accepting the benefits of the Collateral,
each Hedge Counterparty agrees that, notwithstanding anything to the contrary in
any of its Hedging Agreements with the Borrower, the Borrower may grant Security
under the Finance Documents that burden and attach to such Hedging Agreement and
the rights of the Borrower thereunder.

 

36.3                        Voting rights of Hedge Counterparties

 

No Lender or any Affiliate of a Lender shall have any voting rights under any
Finance Document as a result of the existence of obligations owed to it under
Hedging Agreement.

 

36.4                        Information to Hedge Counterparties

 

If a person is a Hedge Counterparty but it, or its Affiliate, has ceased to be a
Lender, it may notify the Administrative Agent of the same and, if so notified,
the Administrative Agent shall continue to provide information to that person as
if it were a Lender until the Administrative Agent is notified by such person
that such person is not a Hedge Counterparty or does not wish to receive such
information.  Any such person shall notify the Administrative Agent promptly
upon ceasing to be a Hedge Counterparty.

 

37.                               SHARING AMONG THE SECURED PARTIES

 

37.1                        Payments to Secured Parties

 

(a)                                 If any Secured Party (other than a Hedge
Counterparty) (a “Recovering Secured Party”) receives or recovers any amount
from the Borrower or the Sponsor other than in accordance with Clause 38
(Payment Mechanics) (a “Recovered Amount”) and applies that amount to a payment
due under the Finance Documents then:

 

(i)            the Recovering Secured Party shall, within three (3) Business
Days, notify details of the receipt or recovery, to the Administrative Agent;

 

(ii)           the Administrative Agent shall determine whether the receipt or
recovery is in excess of the amount the Recovering Secured Party would have been
paid had the receipt or recovery been received or made by the Administrative
Agent and distributed in accordance with Clause 38 (Payment Mechanics), without
taking account of any Tax which would be imposed on the Administrative Agent in
relation to the receipt, recovery or distribution; and

 

(iii)          the Recovering Secured Party shall, within three (3) Business
Days of demand by the Administrative Agent, pay to the Administrative Agent an
amount (the “Sharing Payment”) equal to such receipt or recovery less any amount
which the Administrative Agent determines may be retained by the Recovering
Secured Party as its share of any payment to be made, in accordance with
Clause 38.6 (Partial Payments).

 

173

--------------------------------------------------------------------------------


 

37.2                       Redistribution of payments

 

The Administrative Agent shall treat the Sharing Payment as if it had been paid
by the Borrower or the Sponsor (as applicable) and distribute it between the
Secured Parties (other than the Recovering Secured Party or any Hedge
Counterparty) (the “Sharing Secured Parties”) in accordance with Clause 38.6
(Partial Payments) towards the obligations of the Borrower or the Sponsor (as
applicable) to the Sharing Secured Parties.

 

37.3                        Recovering Secured Party’s rights

 

On a distribution by the Administrative Agent under Clause 37.2 (Redistribution
of payments) of a payment received by a Recovering Secured Party from the
Borrower or the Sponsor, as between the Borrower or the Sponsor (as applicable)
and the Recovering Secured Party, an amount of the Recovered Amount equal to the
Sharing Payment will be treated as not having been paid by the Borrower or the
Sponsor (as applicable).

 

37.4                        Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Secured
Party becomes repayable and is repaid by that Recovering Secured Party, then:

 

(a)                                 each Sharing Secured Party shall, upon
request of the Administrative Agent, pay to the Administrative Agent for the
account of that Recovering Secured Party an amount equal to the appropriate part
of its share of the Sharing Payment (together with an amount as is necessary to
reimburse that Recovering Secured Party for its proportion of any interest on
the Sharing Payment which that Recovering Secured Party is required to pay) (the
“Redistributed Amount”); and

 

(b)                                 as between the Borrower or the Sponsor (as
applicable) and each relevant Sharing Secured Party, an amount equal to the
relevant Redistributed Amount will be treated as not having been paid by the
Borrower or the Sponsor (as applicable).

 

37.5                        Exceptions

 

(a)                                 This Clause 37 shall not apply to the extent
that the Recovering Secured Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the Borrower or the
Sponsor (as applicable).

 

(b)                                 A Recovering Secured Party is not obliged to
share with any other Secured Party any amount which the Recovering Secured Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

(i)            it notified the other Secured Party of the legal or arbitration
proceedings; and

 

(ii)           the other Secured Party had an opportunity to participate in
those legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

 

174

--------------------------------------------------------------------------------


 

SECTION 9

 

ADMINISTRATION

 

38.                               PAYMENT MECHANICS

 

38.1                        Payments to the Administrative Agent

 

(a)                                 On each date on which the Borrower, the
Sponsor or a Lender is required to make a payment under a Finance Document the
Borrower or the Sponsor (as applicable) or Lender shall make the same available
to the Administrative Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Administrative Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(b)                                 Payment shall be made to such account in the
principal financial centre of the country of that currency and with such bank as
the Administrative Agent, in each case, specifies.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, at all times, all payments by the Borrower, the Sponsor or a
Hedge Counterparty under or in respect of any Secured Hedging Agreement shall be
made directly between the Borrower or the Sponsor (as applicable) and the
relevant Hedge Counterparty (and not through the Administrative Agent pursuant
to Clause 38.1(a) (Payments to the Administrative Agent)) and, accordingly, at
all such times, all references in Clause 38.6 (Partial Payments) to Secured
Hedging Agreements, Hedging Costs and Hedging Termination Payments shall be
disregarded.

 

38.2                        Distributions by the Administrative Agent

 

Each payment received by the Administrative Agent under the Finance Documents
for another Party shall, subject to Clause 38.3 (Distributions to the Borrower
or the Sponsor) and Clause 38.4 (Clawback and pre-funding) be made available by
the Administrative Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Administrative Agent by not less than five Business Days’
notice with a bank specified by that Party in the principal financial centre of
the country of that currency.

 

38.3                        Distributions to the Borrower or the Sponsor

 

The Administrative Agent and the Administrative Agent may (with the consent of
the Borrower or the Sponsor (as applicable) or in accordance with Clause 39
(Set-Off)) apply any amount received by it for the Borrower or the Sponsor (as
applicable) in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from the Borrower or the Sponsor (as applicable)
under the Finance Documents or any Secured Hedging Agreement or in or towards
purchase of any amount of any currency to be so applied.

 

38.4                        Clawback and pre-funding

 

(a)                                 Where a sum is to be paid to the
Administrative Agent under the Finance Documents for another Party, the
Administrative Agent is not obliged to pay that sum to that other Party (or to
enter into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

175

--------------------------------------------------------------------------------


 

(b)                                 Unless paragraph (c) below applies, if the
Administrative Agent pays an amount to another Party and it proves to be the
case that the Administrative Agent had not actually received that amount, then
the Party to whom that amount (or the proceeds of any related exchange contract)
was paid by the Administrative Agent shall on demand refund the same to the
Administrative Agent together with interest on that amount from the date of
payment to the date of receipt by the Administrative Agent, calculated by the
Administrative Agent to reflect its cost of funds.

 

(c)                                  If the Administrative Agent is willing to
make available amounts for the account of the Borrower before receiving funds
from the Lenders then if and to the extent that the Administrative Agent does so
but it proves to be the case that it does not then receive funds from a Lender
in respect of a sum which it paid to the Borrower:

 

(i)            the Administrative Agent shall notify the Borrower of that
Lender’s identity and the Borrower shall on demand refund such amount to the
Administrative Agent; and

 

(ii)           the Lender by whom those funds should have been made available
or, if that Lender fails to do so, the Borrower shall on demand pay to the
Administrative Agent the amount (as certified by the Administrative Agent) which
will indemnify the Administrative Agent against any funding cost incurred by it
as a result of paying out that sum before receiving those funds from that
Lender.

 

38.5                        Impaired Administrative Agent

 

(a)                                 If, at any time, the Administrative Agent
becomes an Impaired Administrative Agent, the Borrower or the Sponsor or a
Lender which is required to make a payment under the Finance Documents to the
Administrative Agent in accordance with Clause 38.1 (Payments to the
Administrative Agent) may instead either:

 

(i)            pay that amount direct to the required recipient(s); or

 

(ii)           if in its absolute discretion it considers that it is not
reasonably practicable to pay that amount direct to the required recipient(s),
pay that amount or the relevant part of that amount to an interest-bearing
account held with an Acceptable Bank within the meaning of paragraph (a) of the
definition of “Acceptable Bank” and in relation to which no Insolvency Event has
occurred and is continuing, in the name of the Borrower or the Sponsor (as
applicable) or the Lender making the payment (the “Paying Party”) and designated
as a trust account for the benefit of the Party or Parties beneficially entitled
to that payment under the Finance Documents (the “Recipient Party” or “Recipient
Parties”).

 

In each case such payments must be made on the due date for payment under the
Finance Documents.

 

(b)                                 All interest accrued on the amount standing
to the credit of the trust account shall be for the benefit of the Recipient
Party or the Recipient Parties pro rata to their respective entitlements.

 

(c)                                  A Party which has made a payment in
accordance with this Clause 38.5 shall be discharged of the relevant payment
obligation under the Finance Documents and shall not take any credit risk with
respect to the amounts standing to the credit of the trust account.

 

176

--------------------------------------------------------------------------------


 

(d)                                 Promptly upon the appointment of a successor
Administrative Agent in accordance with Clause 31.13 (Replacement of the
Administrative Agent, the Lead Technical Bank, the Technical Bank and the
Modelling Bank), each Paying Party shall (other than to the extent that that
Party has given an instruction pursuant to paragraph (e) below) give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor
Administrative Agent for distribution to the relevant Recipient Party or
Recipient Parties in accordance with Clause 38.2 (Distributions by the
Administrative Agent).

 

(e)                                  A Paying Party shall, promptly upon request
by a Recipient Party and to the extent:

 

(i)                                     that it has not given an instruction
pursuant to paragraph (d) above; and

 

(ii)                                  that it has been provided with the
necessary information by that Recipient Party,

 

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.

 

38.6                        Partial Payments

 

(a)                                 If the Administrative Agent receives a
payment for application against amounts due in respect of any Finance Document
or Secured Hedging Agreement that is insufficient to discharge all the amounts
then due and payable by the Borrower or the Sponsor under the Finance Documents,
the Administrative Agent shall apply that payment towards the obligations of the
Borrower or the Sponsor (as applicable) under the Finance Documents and Secured
Hedging Agreements in the following order:

 

(i)            first, in or towards payment pro rata of any unpaid amount owing
to the Administrative Secured Parties under the Finance Documents;

 

(ii)           secondly, in or towards payment pro rata of any accrued interest,
fee or commission or Hedging Costs due but unpaid under the Finance Documents
and Secured Hedging Agreements;

 

(iii)          thirdly, in or towards payment pro rata of any principal due but
unpaid under the Finance Documents and any Hedging Termination Payments;

 

(iv)          fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents and Secured Hedging Agreements; and

 

(v)           fifth, to the extent of any excess proceeds, to the Borrower or as
a court of                              competent jurisdiction may otherwise
direct.

 

(b)           Paragraph (a) above will override any appropriation made by the
Borrower or the Sponsor.

 

38.7                        Set-off by the Borrower and Sponsor

 

All payments to be made by the Borrower or the Sponsor under the Finance
Documents shall be calculated and be made without (and free and clear of any
deduction for) set-off or counterclaim.

 

177

--------------------------------------------------------------------------------


 

38.8                        Business Days

 

(a)                                 Any payment under the Finance Documents
which is due to be made on a day that is not a Business Day shall be made on the
next Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

 

(b)                                 During any extension of the due date for
payment of any principal or Unpaid Sum under this Agreement interest is payable
on the principal or Unpaid Sum at the rate payable on the original due date.

 

38.9                        Currency of account

 

(a)                                 Subject to paragraphs (b) and (c) below,
dollars is the currency of account and payment for any sum due from the Borrower
or the Sponsor under any Finance Document.

 

(b)                                 Each payment in respect of costs, expenses
or Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(c)                                  Any amount expressed to be payable in a
currency other than dollars shall be paid in that other currency.

 

38.10                 [Reserved.]

 

38.11                 Disruption to Payment Systems etc.

 

If either the Administrative Agent determines (in its discretion) that a
Disruption Event has occurred or the Administrative Agent is notified by the
Borrower that a Disruption Event has occurred:

 

(a)                                 the Administrative Agent may, and shall if
requested to do so by the Borrower, consult with the Borrower with a view to
agreeing with the Borrower such changes to the operation or administration of
the Facility as the Administrative Agent may deem reasonably necessary in the
circumstances;

 

(b)                                 the Administrative Agent shall not be
obliged to consult with the Borrower in relation to any changes mentioned in
paragraph (a) if, in its opinion, it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;

 

(c)                                  the Administrative Agent may consult with
the Secured Parties in relation to any changes mentioned in paragraph (a) but
shall not be obliged to do so if, in its opinion, it is not practicable to do so
in the circumstances;

 

(d)                                 any such changes agreed upon by the
Administrative Agent and the Borrower shall (whether or not it is finally
determined that a Disruption Event has occurred) be binding upon the Parties as
an amendment to (or, as the case may be, waiver of) the terms of the Finance
Documents notwithstanding the provisions of Clause 44 (Amendments and Waivers);

 

(e)                                  the Administrative Agent shall not be
liable for any damages, costs or losses to any person, any diminution in value
or any liability whatsoever (including, without limitation for negligence or any
other category of liability whatsoever but not including any claim based on the
fraud of the Administrative Agent or its gross

 

178

--------------------------------------------------------------------------------


 

negligence or wilful misconduct) arising as a result of its taking, or failing
to take, any actions pursuant to or in connection with this Clause 38.11; and

 

(f)                                   the Administrative Agent shall notify the
Secured Parties of all changes agreed pursuant to paragraph (d) above.

 

39.                               SET-OFF

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender or any such Affiliate, to
or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Finance Document to such Lender or its respective Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Finance Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Clause 33
(Application of Proceeds) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender and their respective
Affiliates under this Clause are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have.  Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

40.                               NOTICES

 

40.1                        Notices Generally

 

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax transmission or e-mail transmission as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(a)                                 if to the Borrower or the Sponsor or any
Administrative Secured Party, to the address, fax number, e-mail address or
telephone number identified below; and

 

(b)                                 if to any other Lender, to the address, fax
number, e-mail address or telephone number specified in writing to the
Administrative Agent on or prior to the date on which it becomes a party.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent

 

179

--------------------------------------------------------------------------------


 

(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in Clause 40.6 (Electronic
communication.) below shall be effective as provided in such Clause.

 

40.2                        [Reserved.]

 

40.3                        [Reserved.]

 

40.4                        Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 40.1 (Notices Generally) or changing
its own address or fax number, the Administrative Agent shall notify the other
Parties.

 

40.5                        Communication when Administrative Agent is Impaired
Administrative Agent

 

If the Administrative Agent is an Impaired Administrative Agent the Parties may,
instead of communicating with each other through the Administrative Agent,
communicate with each other directly and (while the Administrative Agent is an
Impaired Administrative Agent) all the provisions of the Finance Documents which
require communications to be made or notices to be given to or by the
Administrative Agent shall be varied so that communications may be made and
notices given to or by the relevant Parties directly.  This provision shall not
operate after a replacement Administrative Agent has been appointed.

 

40.6                        Electronic communication.

 

(a)                                 Notices and other communications to the
Administrative Secured Parties and the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail, FPML messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Clause 5 (Utilisation, conversion and continuation) if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Clause 5 by electronic communication.  The
Administrative Secured Parties or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(b)                                 Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement) and (ii) notices and
other communications posted to an Internet or intranet website shall be deemed
received by the intended recipient upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail address or other written
acknowledgement) indicating that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

180

--------------------------------------------------------------------------------


 

40.7                        Use of websites

 

(a)                                 The Borrower may satisfy its obligation
under this Agreement to deliver any information in relation to those Lenders
(the “Website Lenders”) who accept this method of communication by posting this
information onto an electronic website designated by the Borrower and the
Administrative Agent (the “Designated Website”) if:

 

(i)            both the Borrower and the Administrative Agent are aware of the
address of and any relevant password specifications for the Designated Website;
and

 

(ii)           the information is in a format previously agreed between the
Borrower and the Administrative Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Administrative Agent shall notify the
Borrower accordingly and the Borrower shall at its own cost supply the
information to the Administrative Agent (in sufficient copies for each Paper
Form Lender) in paper form.

 

(b)                                 The Administrative Agent shall supply each
Website Lender with the address of and any relevant password specifications for
the Designated Website following designation of that website by the Borrower and
the Administrative Agent.

 

(c)                                  The Borrower shall promptly upon becoming
aware of its occurrence notify the Administrative Agent if:

 

(i)            the Designated Website cannot be accessed due to technical
failure;

 

(ii)           the password specifications for the Designated Website change;

 

(iii)          any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

(iv)          any existing information which has been provided under this
Agreement and posted onto the Designated Website is amended; or

 

(v)           the Borrower becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 

If the Borrower notifies the Administrative Agent under paragraph (c)(i) or
paragraph (c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied as otherwise
provided in Clause 40.1 (Notices Generally).

 

41.                               INTEREST CALCULATIONS

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.

 

42.                              SEVERABILITY

 

If any provision of this Agreement or the other Finance Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining

 

181

--------------------------------------------------------------------------------


 

provisions of this Agreement and the other Finance Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

43.                               REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any Finance
Document.  No election to affirm any Finance Document on the part of any Secured
Party shall be effective unless it is in writing.  No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy.  The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

44.                               AMENDMENTS AND WAIVERS

 

44.1                        Required consents

 

(a)                                 Subject to Clause 44.2 (All Lender matters)
and Clause 44.3 (Other exceptions), any term of the Finance Documents other than
the Fee Letters may be amended or waived only with the consent of the Majority
Lenders and the Borrower and any such amendment or waiver will be binding on all
Parties.

 

(b)                                 The Administrative Agent may effect, on
behalf of any Secured Party, any amendment or waiver permitted by this
Clause 44.

 

(c)                                  Without prejudice to the generality of
paragraphs (c), (d) and (e) of Clause 31.7 (Rights and discretions), the
Administrative Agent may engage, pay for and rely on the services of lawyers in
determining the consent level required for effecting any amendment, waiver or
consent under this Agreement.

 

(d)                                 The Sponsor agrees to any such amendment or
waiver permitted by this Clause 44 which is agreed to by the Borrower and vice
versa.

 

44.2                        All Lender matters

 

An amendment, waiver or (in the case of a Transaction Security Document) a
consent of, or in relation to, any term of any Finance Document that has the
effect of changing or which relates to:

 

(a)                                 the definition of “Majority Lenders” in
Clause 1.1 (Definitions) shall not be effective without the prior written
consent of each Lender;

 

(b)                                 an extension to the date of payment
(excluding mandatory prepayments) of any amount under the Finance Documents
shall not be effective without the prior written consent of each Lender entitled
to such payment;

 

(c)                                  a reduction in the Margin or a reduction in
the amount of any payment of principal, interest, fees or commission payable
shall not be effective without the prior written consent of each Lender entitled
to such amount; provided that only the consent of the Majority Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the default
rate specified in Clause 11.3 (Default interest);

 

182

--------------------------------------------------------------------------------


 

(d)                                 a change in currency of payment of any
amount under the Finance Documents shall not be effective without the prior
written consent of each Lender;

 

(e)                                  an increase in any Commitment or the Total
Commitments shall not be effective without the prior written consent of each
Lender affected thereby other than an increase in accordance with Clause 2.3
(Accordion) or an extension of the Availability Period;

 

(f)                                   a change to the Borrower or the Sponsor
shall not be effective without the prior written consent of each Lender;

 

(g)                                  this Clause 44 shall not be effective
without the prior written consent of each Lender;

 

(h)                                 any provision which expressly requires the
consent of all the Lenders shall not be effective without the prior written
consent of each Lender;

 

(i)                                     the release of all or part of any
Charged Property or the release of the Sponsor’s guarantee shall not be
effective without the written consent of each Lender unless expressly permitted
under this Agreement or any other Finance Document or relating to a sale or
disposal of an asset which is the subject of the Transaction Security where such
sale or disposal is expressly permitted under this Agreement or any other
Finance Document;

 

(j)                                    (other than as expressly permitted by the
provisions of any Finance Document) the manner in which the proceeds of
enforcement of the Transaction Security are distributed (except insofar as it
relates to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document) shall not be effective without the
prior written consent of each Lender; and

 

(k)                                 change the pro rata sharing of payments
required by this Agreement shall not be effective without the prior written
consent of each Lender directly affected thereby.

 

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Finance Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Finance Document that requires the consent of each
Lender and that has been approved by the Majority Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Clause 44.6 (Replacement
of Lender); provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Clause 44.6
(Replacement of Lender) (together with all other such assignments required by
the Borrower to be made pursuant to this paragraph).

 

44.3                        Other exceptions

 

An amendment or waiver which relates to the rights or obligations of an
Administrative Secured Party or a Hedge Counterparty (each in their capacity as
such) may not be effected without the consent of that Administrative Secured
Party or that Hedge Counterparty, as the case may be.

 

183

--------------------------------------------------------------------------------


 

44.4                        [Reserved.]

 

44.5                        Excluded Commitments

 

If:

 

(a)                                 any Lender fails to respond to a request for
a consent, waiver, amendment of or in relation to any term of any Finance
Document or any other vote of Lenders under the terms of this Agreement within
ten (10) Business Days of that request being made (unless the Borrower and the
Administrative Agent agree to a longer time period in relation to any request):

 

(i)            its Commitment(s) shall not be included for the purpose of
calculating the Total Commitments when ascertaining whether any relevant
percentage (including unanimity) of Total Commitments has been obtained to
approve that request; and

 

(ii)           its status as a Lender shall be disregarded for the purpose of
ascertaining whether the agreement of any specified group of Lenders has been
obtained to approve that request.

 

44.6                        Replacement of Lender

 

If any Lender requests compensation under Clause 16 (Increased Costs), or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Clause 15 (Tax gross up and indemnities) and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Clause 18 (Mitigation), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender then (x) the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent and (y) the
Administrative Agent may, in the case of a Defaulting Lender, upon notice to
such Lender and the Borrower, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Clause 29 (Changes to the Lenders)), all of its
interests, rights (other than its existing rights to payments pursuant to Clause
15 (Tax gross up and indemnities) or Clause 16 (Increased Costs)) and
obligations under this Agreement and the related Finance Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(a)                                 as to assignments required by the Borrower,
the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Clause 29 (Changes to the Lenders);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Finance Documents (including any amounts under Clause 13 (Break Costs)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Clause 16 (Increased Costs) or
payments required to be made pursuant to Clause 15 (Tax gross up and
indemnities), such assignment will result in a reduction in such compensation or
payments thereafter;

 

184

--------------------------------------------------------------------------------


 

(d)                                 such assignment does not conflict with
applicable legal requirements; and

 

(e)                                  in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

44.7                        Defaulting Lenders

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Majority Lenders”.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Clause 28.22 (Acceleration), or otherwise) or received
by the Administrative Agent from a Defaulting Lender pursuant to Clause 39
(Set-Off) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loan were made at a
time when the conditions set forth in Clause 4.2 (Further conditions precedent)
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a

 

185

--------------------------------------------------------------------------------


 

Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               With respect to any fee pursuant to Clause 14
(Fees) not required to be paid to any Defaulting Lender pursuant to clause
(A) above, the Borrower shall not be required to pay the remaining amount of any
such fee.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

45.                               Confidential information

 

Each of the Administrative Secured Parties and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable legal requirement or by any subpoena or similar legal process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Finance Document or any action or proceeding
relating to this Agreement or any other Finance Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Clause 45, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or the Sponsor, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Clause 45 or
(y) becomes available to any Administrative Secured Party or any Lender on a
nonconfidential basis from a source other than the Borrower or the Sponsor that
is not, to the knowledge of such Administrative Secured Party or Lender subject
to confidentiality obligations to you.

 

186

--------------------------------------------------------------------------------


 

For purposes of this Clause, “Information” means all information received from
the Borrower or the Sponsor relating to any such person or any of their
respective businesses, other than any such information that is available to any
Administrative Secured Party or any Lender on a nonconfidential basis prior to
disclosure by any such person.  Any person required to maintain the
confidentiality of Information as provided in this Clause 45 shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.

 

46.                               COUNTERPARTS

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Except as
provided in Clause 4, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement or any other Finance Document,
or any certificate delivered thereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Finance Document or
certificate.

 

47.                               SURVIVAL OF REPRESENTATIONS, ETC.

 

All representations and warranties contained in this Agreement or made in
writing by or on behalf of the Sponsor and the Borrower in connection herewith
shall survive the execution and delivery of this Agreement and the Finance
Documents, the making of the Loans and any investigation made by or on behalf of
the Lenders or any other Secured Party, none of which investigations shall
diminish any Lender’s or other Secured Party’s right to rely on such
representations and warranties.  All obligations of the Sponsor and the Borrower
provided for in Clause 13 (Break Costs), Clause 15 (Tax gross up and
indemnities), Clause 16 (Increased Costs), Clause 17 (Other Indemnities) and
Clause 19 (Costs and expenses) and all of the obligations of the Secured Parties
in Clause 31.11 (Lenders’ indemnity to the Administrative Agent, Lead Technical
Bank, the Technical Bank and Modelling Bank), in Clause 32.11 (Borrower’s
Indemnity to the Security Agent) and in Clause 32.12 (Secured Parties’ indemnity
to the Security Agent) (collectively called “Surviving Obligations” in this
Clause 47) shall survive any termination of this Agreement and repayment in full
of the Secured Obligations.

 

187

--------------------------------------------------------------------------------


 

SECTION 10

 

GOVERNING LAW AND ENFORCEMENT

 

48.                               GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS

 

48.1                        THIS AGREEMENT, THE NOTES AND THE OTHER FINANCE
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCE DOCUMENT (EXCEPT, AS TO ANY OTHER FINANCE
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

48.2                        EACH OF THE BORROWER AND SPONSOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, THE SECURITY
AGENT, ANY OTHER SECURED PARTY OR ANY OF THEIR RESPECTIVE RELATED PARTIES,
DELEGATES OR RECEIVERS IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCE DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER FINANCE DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE SECURITY AGENT, ANY OTHER SECURED PARTY OR ANY OF
THEIR RESPECTIVE RELATED PARTIES, DELEGATES OR RECEIVERS MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCE
DOCUMENT AGAINST ANY BORROWER, THE SPONSOR OR ANY OF THEIR RESPECTIVE PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

48.3                        EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCE
DOCUMENT IN ANY COURT REFERRED TO IN THIS CLAUSE 48.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

188

--------------------------------------------------------------------------------


 

48.4                        EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO IT AT THE ADDRESS SPECIFIED IN CLAUSE 40.1 (NOTICES GENERALLY) (OR ITS
ASSIGNMENT AND ASSUMPTION AGREEMENT).  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
A PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

49.                               Waiver of jury trial

 

EACH PARTY HEREBY (A) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY);
(B) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(C) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
FINANCE DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS CLAUSE 49
(WAIVER OF JURY TRIAL).

 

50.                               USA Patriot Act Notice

 

EACH LENDER THAT IS SUBJECT TO THE PATRIOT ACT AND THE ADMINISTRATIVE AGENT (FOR
ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER AND THE
SPONSOR THAT PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER AND THE
SPONSOR, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND THE
SPONSOR AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE
AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER AND THE SPONSOR IN ACCORDANCE
WITH THE PATRIOT ACT.

 

51.                               NO CONSEQUENTIAL DAMAGES.

 

THE PARTIES AGREE NOT TO ASSERT ANY CLAIM AGAINST ANY OTHER PARTY TO THIS
AGREEMENT OR ANY OTHER FINANCE DOCUMENT, ANY AFFILIATES OF THE FOREGOING, OR ANY
OF THEIR RESPECTIVE RELATED PARTIES, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING OUT OF OR
OTHERWISE RELATING TO THE FINANCE DOCUMENTS.

 

52.                               Oral agreements

 

THIS WRITTEN AGREEMENT AND THE FINANCE DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

189

--------------------------------------------------------------------------------


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

190

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE ORIGINAL LENDERS

 

Specified
Period

 

Societe
Generale

 

Commonwealth
Bank of Australia

 

Credit Agricole
Corporate &
Investment
Bank

 

Natixis, New
York Branch

 

Total
Commitments
($)

 

From the date of this Agreement up to and including 30 June 2018

 

50,000,000

 

35,000,000

 

35,000,000

 

30,000,000

 

150,000,000

 

From (and including) 1 July 2018 up to (and including) 30 September 2018

 

44,444,444.4

 

31,111,111

 

31,111,111

 

26,666,666.6

 

133,333,333

 

From (and including) 1 October 2018 up to (and including) 31 December 2018

 

38,888,889

 

27,222,222.3

 

27,222,222.3

 

23,333,333.4

 

116,666,667

 

From (and including) 1 January 2019 up to (and including) 31 March 2019

 

33,333,333.34

 

23,333,333.33

 

23,333,333.33

 

20,000,000

 

100,000,000

 

From (and including) 1 April 2019 up to (and including) 30 June 2019

 

27,777,777.66

 

19,444,444.34

 

19,444,444.34

 

16,666,666.66

 

83,333,333

 

From (and including) 1 July 2019 up to (and including) 30 September 2019

 

22,222,222.4

 

15,555,555.6

 

15,555,555.6

 

13,333,333.4

 

66,666,667

 

 

191

--------------------------------------------------------------------------------


 

From (and including) 1 October 2019 up to (and including) 31 December 2019

 

16,666,666.66

 

11,666,666.67

 

11,666,666.67

 

10,000,000

 

50,000,000

 

From (and including) 1 January 2020 up to (and including) 31 March 2020

 

11,111,111

 

7,777,777.7

 

7,777,777.7

 

6,666,666.6

 

33,333,333

 

From (and including) 1 April 2020 up to (and including) the day prior to the
Final Maturity Date

 

5,555,555.67

 

3,888,889

 

3,888,889

 

3,333,333.33

 

16,666,667

 

On and from the Final Maturity Date

 

0

 

0

 

0

 

0

 

0

 

 

192

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

1.                                      Borrower and Sponsor

 

(a)                                 A copy of the constitutional documents of
each of the Borrower, the Sponsor and (if the Cobalt LP Mortgage is applicable)
Cobalt LP.

 

(b)                                 A copy of a resolution of the board or, if
applicable, a committee of the board of directors or managers (or other
applicable governing body) of each of the Borrower, the Sponsor, the Pledgor and
(if the Cobalt LP Mortgage is applicable) Cobalt LP:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute, deliver and perform the Finance Documents to which it
is a party;

 

(ii)                                  authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                               authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request and Selection Notice) to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party.

 

(c)                                  If applicable, a copy of a resolution of
the board of directors of the relevant company, establishing the committee
referred to in paragraph (b) above.

 

(d)                                 A specimen of the signature of each person
authorised by the resolutions referred to in paragraph (b) above in relation to
the Finance Documents and related documents.

 

(e)                                  A certificate of a Responsible Officer of
each of the Borrower, the Sponsor, the Pledgor and (if the Cobalt LP Mortgage is
applicable) Cobalt LP certifying that each of the items referred to in clauses
(a), (b), (c) and (d) above delivered by it under this Section 1 is correct,
complete and in full force and effect and has not been amended or superseded as
of a date no earlier than the date of this Agreement.

 

(f)                                   Certificates of good standing for the
Borrower in each jurisdiction in which the Borrower is organised or qualified to
do business, which certificate shall be dated a date not sooner than 30 days
prior to the date of this Agreement.

 

(g)                                  Certificates of good standing for the
Sponsor in the jurisdiction in which the Sponsor is organised, which certificate
shall be dated a date not sooner than 30 days prior to the date of this
Agreement.

 

(h)                                 Certificates of good standing for the
Pledgor in the jurisdiction in which the Pledgor is organised, which certificate
shall be dated a date not sooner than 30 days prior to the date of this
Agreement.

 

(i)                                     If the Cobalt LP Mortgage is applicable,
certificates of good standing for Cobalt LP in the jurisdiction in which Cobalt
LP is organised, which certificate shall be dated a date not sooner than 30 days
prior to the date of this Agreement.

 

193

--------------------------------------------------------------------------------


 

2.                                      Project Documents and related documents

 

(a)                                 A certificate of a Responsible Officer of
the Borrower certifying that each of the following Project Documents are true
and correct copies of all the Project Documents relating to the Borrowing Base
Asset, and there are no amendments to the Project Documents other than as
provided:

 

(i)                                     each Initial Lease;

 

(ii)                                  Assignment of Record Title Interest in
Federal OCS Oil and Gas Lease from Cobalt International Energy, L.P. (“Cobalt”)
to the Borrower, dated effective January 1, 2015, covering Lease No. OCS-G
24194, received by BOEMRE for approval on December 22, 2014;

 

(iii)                               Assignment of Record Title Interest in
Federal OCS Oil and Gas Lease from Cobalt to the Borrower, dated effective
January 1, 2015, covering Lease No. OCS-G 24197, received by the BOEMRE for
approval on December 22, 2014;

 

(iv)                              Assignment of Record Title Interest in Federal
OCS Oil and Gas Lease from Cobalt to the Borrower, dated effective January 1,
2015, covering Lease No. OCS-G 26346, received by the BOEMRE for approval on
December 22, 2014;

 

(v)                                 Assignment and Conveyance from Cobalt to the
Borrower, dated effective January 1, 2015, received by the BOEMRE for recording
under Category 7 on December 23, 2014;

 

(vi)                              Unit Agreement for Outer Continental Shelf
Exploration, Development and Production Operations on the Green Canyon Block 859
Unit between Anadarko Petroleum Corporation, Apache Deepwater LLC, the Borrower
(as successor in interest to Cobalt), Eni Petroleum US LLC, Exxon Mobil
Corporation (“Exxon”), Marine Energy, Inc. and Statoil (USA) E&P Inc., dated
May 31, 2011, as amended, supplemented and ratified;

 

(vii)                           Operating Agreement (Outer Continental Shelf —
Gulf Mexico) between Exxon Corporation and Conoco Inc., effective October 15,
1998, as amended, supplemented and ratified;

 

(viii)                        Participation Agreement (OCS Gulf of Mexico)
between Exxon and the Borrower (as successor in interest to Cobalt), effective
May 2, 2008;

 

(ix)                              Gas Dedication and Gathering Agreement between
Discovery Producer Services LLC (“Discovery”) and the Borrower (as successor in
interest to Cobalt), dated January 4, 2013;

 

(x)                                 Gas Processing and Fractionation Agreement
between Discovery and the Borrower (as successor in interest to Cobalt), dated
January 4, 2013;

 

(xi)                              Liquids Separation, Handling, Stabilization
and Redelivery Agreement between Discovery and the Borrower (as successor in
interest to Cobalt), dated January 4, 2013;

 

194

--------------------------------------------------------------------------------


 

(xii)                           Liquids Transportation Agreement between
Discovery Gas Transmission LLC (“DGT”) and the Borrower (as successor in
interest to Cobalt), dated January 4, 2013;

 

(xiii)                        Service Agreement Applicable to Firm
Transportation Services between DGT and the Borrower (as successor in interest
to Cobalt), dated January 4, 2013;

 

(xiv)                       Master Oil Purchase and Sale Agreement between the
Borrower (as successor in interest to Cobalt) and Poseidon Oil Pipeline Company,
LLC, dated May 28, 2013, including any memorandum of such agreement or
recordable agreement filed in county, parish or BOEMRE records and any
Transaction Confirmations entered into pursuant to such agreement;

 

(xv)                          Master Oil Purchase and Sale Agreement between the
Borrower (as successor in interest to Cobalt) and Cameron Highway Oil Pipeline
Company, dated May 28, 2013, including any memorandum of such agreement or
recordable agreement filed in county, parish or BOEMRE records and any
Transaction Confirmations entered into pursuant to such agreement;

 

(xvi)                       Oil Transportation Agreement between the Borrower
(as successor in interest to Cobalt) and Caesar Oil Pipeline Company, LLC, dated
May 28, 2013;

 

(xvii)                    Enbridge Inc. Guarantee in favor of the Borrower (as
successor in interest to Cobalt), dated May 28, 2013; and

 

(xviii)                 the Producers Side Agreement.

 

(b)                                 A certificate of a Responsible Officer of
the Sponsor certifying that the enclosed Sponsor Side Letter and Technical
Services Agreement are true and correct copies of those documents, and there are
no amendments to the Sponsor Side Letter or the Technical Services Agreement
other than as provided.

 

3.                                      Finance Documents

 

An original, duly executed by each of the parties thereto, of the following
documents:

 

(a)                                 this Agreement.

 

(b)                                 the Fee Letter.

 

(c)                                  a Note payable to each Lender requesting a
Note in the amount of its Commitment.

 

(d)                                 the Pledge Agreement, the Sponsor Pledge
Agreement, the Security Agreement, the Cobalt LP Mortgage (if applicable) and
the Account Control Agreement, if any.

 

(e)                                  appropriate UCC-1 financing statements
covering the Charged Properties for filing by the Security Agent with the
appropriate authorities.

 

(f)                                   to the extent required in connection with
the Pledge Agreement, membership interest certificates, and powers executed in
blank for each such certificate to the Security Agent.

 

195

--------------------------------------------------------------------------------


 

(g)                                  to the extent required in connection with
the Pledge Agreement or the Sponsor Pledge Agreement, intercompany notes, and
powers executed in blank for each such intercompany notes to the Security Agent.

 

(h)                                 copies, certified by a Responsible Officer
of the Borrower as being true, correct and complete, of the Acquisition
Documents and any other evidence as may be required by the Administrative Agent
(other than the approval of BOEMRE) that the transfer of the Field Interest from
the Sponsor to the Borrower was consummated prior to the date hereof in
accordance with the terms of such assignments.

 

(i)                                     any Mortgages and Transfer Letters
necessary or as requested by the Administrative Agent to create an Acceptable
Security Interest (subject only to Security permitted under this Agreement) in
the Field Interest and any related assets.

 

(j)                                    execute, deliver and take any other
actions necessary or required by the Administrative Agent or the Security Agent
to grant to the Security Agent an Acceptable Security Interest (subject only to
Security permitted under this Agreement) in the Field Interest, including any
necessary filings with, or approvals from, the BOEMRE.

 

4.                                      Insurance

 

A letter from Lockton, in its capacity as the insurance broker for the Borrower
and the Sponsor, addressed to the Administrative Agent and the Security Agent
listing the insurance policies of the Sponsor, the Borrower and any other
insurances relating to the Borrowing Base Asset and confirming:

 

(a)                                 the type of each insurance;

 

(b)                                 the amount of each type of insurance, and
noting the insurer(s);

 

(c)                                  that all premiums have been paid;

 

(d)                                 that the insurances at the date of this
Agreement are at a level which is acceptable and consistent with industry
practice, and are in full force and effect; along with

 

(e)                                  casualty insurance certificates naming the
Security Agent and Administrative Agent loss payee and liability insurance
certificates naming the Security Agent and Administrative Agent as additional
insured and evidencing insurance which meets the requirements of this Agreement
and the Transaction Security Documents, and which is otherwise satisfactory to
the Administrative Agent.

 

5.                                      Reports

 

A copy of each of:

 

(a)                                 the Initial Reserves Report prepared as at
December 31, 2014 and a letter of reliance addressed to the Administrative Agent
dated on or around the date of this Agreement in form and substance satisfactory
to the Lead Technical Bank (acting reasonably in consultation with the Technical
Bank), prepared by the Independent Engineering Consultant, stating that the
Independent Engineering Consultant is not aware of any additional information
that it believes is necessary to be disclosed in the Initial Reserves Report in
order to prevent the information set forth therein from being misleading as of
the

 

196

--------------------------------------------------------------------------------


 

date of the reserves information therein, and extending reliance to the
Administrative Agent for the benefit of the Secured Parties;

 

(b)                                 the Field Development Plan;

 

(c)                                  the Environmental Impact Assessment dated
January 2014 and prepared by CSA Ocean Sciences Inc.;

 

(d)                                 the tax memorandum prepared by the Borrower
for the benefit of the Secured Parties; and

 

(e)                                  the Initial Monthly Management Spreadsheet.

 

6.                                      Legal opinions

 

The following legal opinions, each addressed to the Administrative Agent, the
Security Agent and the Original Lenders and capable of being relied upon by any
persons who become Lenders pursuant to the primary syndication of the Facility:

 

(a)                                 a favourable opinion of Baker Botts L.L.P.,
the Borrower’s, the Sponsor’s, the Pledgor’s and (if the Cobalt LP Mortgage is
applicable) Cobalt LP’s counsel covering such matters as the Administrative
Agent may reasonably request; and

 

(b)                                 a favourable opinion of Liskow & Lewis, the
Borrower’s and the Sponsor’s local counsel covering such matters as the
Administrative Agent may reasonably request.

 

7.                                      The Initial Banking Case

 

(a)                                 A copy of the Initial Banking Case generated
by the Computer Model.

 

(b)                                 An audit report of the Computer Model from
BDO addressed to the Modelling Bank and the Administrative Agent.

 

8.                                      Accounts

 

Evidence that:

 

(a)                                 all of the Project Accounts required to be
maintained by the Borrower have been opened with the Account Bank;

 

(b)

 

(i)                                     the Sponsor has already paid the Minimum
Equity Contribution; or

 

(ii)                                  the Sponsor has paid some equity into the
Borrower that is less than the Minimum Equity Contribution, and the Sponsor has
paid in the remainder up to the required Minimum Equity Contribution into the
Proceeds Account; and

 

(c)                                  each of the Cost-Overrun Equity Account and
the Debt Service Reserve Account is fully funded as required pursuant to the
terms of this Agreement.

 

197

--------------------------------------------------------------------------------

 


 

9.                                      Other documents and evidence

 

(a)                                 A copy, certified by an authorised signatory
of the Sponsor to be a true copy, of the Original Financial Statements.

 

(b)                                 Confirmation from each Original Lender that
it has carried out its “know your customer” procedures to its satisfaction.

 

(c)                                  The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable legal requirements, or in accordance with any document, agreement,
instrument or arrangement to which the Borrower or the Sponsor is a party, and
in each case, in connection with the execution, delivery, performance, validity
and enforceability of this Agreement and the other Finance Documents. In
addition, the Borrower and the Sponsor shall each have all such consents,
licenses and approvals as required under Clauses 22.7 (Governmental
Authorization; Other Consents) and 23.6 (Governmental Authorization; Other
Consents), and such approvals shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent Governmental Authority which would restrain, prevent
or otherwise impose materially adverse conditions on this Agreement and the
actions contemplated hereby.

 

(d)                                 Confirmation from the Borrower that no
action, suit, investigation or other proceeding (including, without limitation,
the enactment or promulgation of a statute or rule) by or before any arbitrator
or any Governmental Authority shall be pending or, to the knowledge of the
Borrower, threatened and no preliminary or permanent injunction or order by a
state or federal court shall have been entered in connection with (A) the
Initial Borrowing Base Asset of the Borrower or (B) this Agreement or any
transaction contemplated hereby.

 

(e)                                  Receipt by the Administrative Agent of the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Borrower and the Pledgor in such jurisdictions as the
Administrative Agent may require and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent that the Security indicated by such financing
statements (or similar documents) are permitted by this Agreement or have been
released.

 

(f)                                   The Administrative Agent shall be
satisfied in its sole discretion with the title to the Initial Borrowing Base
Asset.

 

(g)                                  Confirmation from the Administrative Agent
that all reasonable and documented fees and expenses (including legal fees)
payable by the Borrower and the Sponsor under the Finance Documents as at the
first Utilisation Date (to the extent previously invoiced) have been paid or the
Borrower has authorised the Administrative Agent to deduct the same and apply
them in payment from the proceeds of the first Loan.

 

(h)                                 The Administrative Agent shall have received
all appropriate information needed to be in compliance with the Patriot Act,
including taxpayer identification and social security numbers of all
institutions or individuals holding ten percent (10%) or greater of the
outstanding equity interest of the Sponsor and the Borrower.

 

(i)                                     Evidence that the amount of the Phase 1
Development Costs remaining to be paid after the date of this Agreement is equal
to or less than the sum of the Total Commitments and any amounts deposited in
the Proceeds Account by the Sponsor pursuant to Clause 8(b) (Accounts) of this
Schedule 2.

 

198

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

REQUESTS

 

Part I

 

Utilisation Request Loans

 

From: Cobalt GOM #1 LLC

 

To: [Administrative Agent]

 

Dated:

 

Dear Sirs

 

Cobalt GOM #1 LLC — up to US$650,000,000 Borrowing Base Facility Agreement
dated 29 May 2015 (the “Facility Agreement”)

 

1.                                      We refer to the Facility Agreement. 
This is a Utilisation Request.  Terms defined in the Facility Agreement have the
same meaning in this Utilisation Request unless given a different meaning in
this Utilisation Request.

 

2.                                      We wish to borrow a Loan on the
following terms:

 

(a)                                 Proposed Utilisation Date: [·] (or, if that
is not a Business Day, the next Business Day)

 

(b)                                 Amount: US$ [·] or, if less, the Available
Facility

 

(c)                                  Type:  [LIBOR Loan][Reference Rate Loan]

 

(d)                                 [Interest Period: [·]](1)

 

3.                                      We confirm that each condition specified
in Clause 4.2 (Further conditions precedent) is satisfied on the date of this
Utilisation Request.

 

4.                                      The proceeds of this Loan should be
credited to [account].

 

5.                                      This Utilisation Request is irrevocable.

 

6.                                      [We intend to apply the Loan for the
following purpose(s):

 

[·](2)](3)

 

--------------------------------------------------------------------------------

(1) Borrower to include Interest Period only if the Loan requested is a LIBOR
Loan.

(2) Borrower to attach copy of Operator cash call where required pursuant to
clause 4.2(b) (Further Conditions Precedent).  Borrower need not include Part 6
if the Loan requested is a One-Day Reference Rate Loan.

(3) Borrower to include certifications specified in clause 4.2(b) (Further
Conditions Precedent).

 

199

--------------------------------------------------------------------------------


 

 

Yours faithfully

 

 

 

 

 

 

 

 

authorised signatory for

 

 

Cobalt GOM #1 LLC

 

NOTES:

 

200

--------------------------------------------------------------------------------


 

Part II

 

Selection Notice

 

From: Cobalt GOM #1 LLC

 

To: [Administrative Agent]

 

Dated:

 

Dear Sirs

 

Cobalt GOM #1 LLC — up to US$650,000,000 Borrowing Base Facility Agreement
dated 29 May 2015 (the “Facility Agreement”)

 

1.                                      We refer to the Facility Agreement. 
This is a Selection Notice.  Terms defined in the Facility Agreement have the
same meaning in this Selection Notice unless given a different meaning in this
Selection Notice.

 

2.                                      We refer to the following [LIBOR Loan[s]
with an Interest Period ending on [     ](4) (the “Existing LIBOR Loan[s]] [and]
[Reference Rate Loan[s] in the aggregate amount of [$                      ]
(the “Existing Reference Rate Loan[s]”)].

 

3.                                      We request [that the Existing LIBOR
Loan[s] be Converted to a Reference Rate Loan] [that the Existing Reference Rate
Loan[s] be Converted to a LIBOR Loan with an Interest Period of
[                ]] [the continuation of the Existing LIBOR Loan[s] for an
Interest Period of [              ]](5).

 

4.                                      [We request that [the Existing LIBOR
Loans Loan[s]] [the Existing Reference Rate Loan[s] subject to Conversion] be
divided into [    ] LIBOR Loans with the following amounts and Interest
Periods:](6)

 

5.                                      This Selection Notice is irrevocable.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

authorised signatory for

 

 

 

 

 

Cobalt GOM #1 LLC

 

 

--------------------------------------------------------------------------------

(4) Insert details of all Loans which have an Interest Period ending on the same
date.

(5) Use this option if sub division is not required

(6) Use this option if division of Loans is requested

 

201

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](7) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](8) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](9) hereunder are several and not joint.](10) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Facility Agreement identified below (as amended, supplemented,
restated or otherwise modified from time to time, the “Facility Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Facility Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Facility Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any person, whether known
or unknown, arising under or in connection with the Facility Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(7) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(8) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(9) Select as appropriate.

 

(10) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

202

--------------------------------------------------------------------------------


 

 

[for each Assignee, indicate Affiliate of [identify Lender]]

 

 

 

 

3.

Borrower:

Cobalt GOM #1 LLC, a Delaware limited liability company

 

 

 

4.

Administrative Agent:

SOCIETE GENERALE, as Administrative Agent under the Facility Agreement

 

 

 

5.

Facility Agreement:

Facility Agreement dated 29 May 2015 among the Borrower, the Lenders party
thereto from time to time, the Administrative Agent and the other agents party
thereto.

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s]

 

Assignee[s]

 

Amount of
Total
Commitments
/Aggregate
Loans for all
Lenders

 

Amount of
Commitment /
Loans
Assigned(11)

 

Percentage
Assigned of
Commitment /
Loans(12)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

7.

Trade Date:

          (13)

 

Effective Date:                                    , 20        [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](14)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

--------------------------------------------------------------------------------

(11) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(12) Set forth, to at least 9 decimals, as a percentage of the Commitment /
Loans of all Lenders thereunder.

 

(13) To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

(14) Add additional signature blocks as needed.

 

203

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

204

--------------------------------------------------------------------------------


 

[Consented to and] (15) Accepted:

 

 

 

SOCIETE GENERALE, as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:] (16)

 

 

 

COBALT GOM #1 LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(15) To be added only if the consent of the Administrative Agent is required by
the terms of the Facility Agreement.

 

(16) To be added only if the consent of the Borrower is required by the terms of
the Facility Agreement.

 

205

--------------------------------------------------------------------------------


 

Annex 1

to Assignment

and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Facility
Agreement or any other Finance Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Finance Documents or
any collateral thereunder, (iii) the financial condition of the Borrower, the
Sponsor or any other person obligated in respect of any Finance Document or
(iv) the performance or observance by the Borrower, the Sponsor or any other
person of any of [its][their respective] obligations under any Finance Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Facility Agreement, (ii) it
meets all the requirements to be an Assignee under Clause 29 (Changes to the
Lender) of the Facility Agreement (subject to such consents, if any, as may be
required under Clause 29 (Changes to the Lender) of the Facility Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Facility Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Facility Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent Financial Statements delivered
pursuant to the Facility Agreement and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is not incorporated under the laws of the United States of America
or a state thereof, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the
Facility Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Finance
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Finance Documents are required to be
performed by it as a Lender, and (c) hereby appoints the Administrative Agent to
act as its agent under and in connection with the Facility Agreement and the
other Finance Documents and appoints the Security Agent to act as its agent in
connection with the Facility Agreement and the other Finance Documents.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in

 

206

--------------------------------------------------------------------------------


 

payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

 

1.                                      GENERAL PROVISIONS.  THIS ASSIGNMENT AND
ASSUMPTION SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS ASSIGNMENT AND
ASSUMPTION MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, WHICH TOGETHER SHALL
CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE OF THIS ASSIGNMENT AND ASSUMPTION BY TELECOPY SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS ASSIGNMENT AND ASSUMPTION. 
THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

207

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

[RESERVED].

 

208

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

FORM OF COMPLIANCE CERTIFICATE

 

To: [·] as Administrative Agent

 

From: [Borrower]

 

Dated:

 

Dear Sirs

 

Cobalt GOM #1 LLC - up to US$650,000,000 Borrowing Base Facility Agreement
dated 29 May 2015 (the “Facility Agreement”)

 

1.                                      We refer to the Facility Agreement. 
This is a Compliance Certificate.  Terms defined in the Facility Agreement have
the same meaning when used in this Compliance Certificate unless given a
different meaning in this Compliance Certificate.

 

2.                                      We confirm that:

 

[attached hereto are true and correct copies of the Annual Financial Statements
for such Fiscal Year (without a “going concern” or like qualification and
without any qualification as to the scope of the audit) setting forth in
comparative form the audited figures as of the end of and for the previous
Fiscal Year, if any, all prepared in conformity with Accounting Principles
consistently applied and all as audited by a certified public accountants
reasonably acceptable to the Administrative Agent and including any management
letters delivered by such accountants to the Borrower in connection with such
audit]

 

[attached hereto are true and correct copies of the Quarterly Financial
Statements for the Borrower for the period commencing at the end of the previous
year and ending with the end of such Quarter Date, and setting forth in
comparative form the figures for the corresponding fiscal quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
if any, all in reasonable detail and certified (subject to the absence of
footnotes and to year-end audit adjustments) as having been prepared in
accordance with Accounting Principles and as fairly presenting, in all material
respects, the consolidated financial condition, results of operations, and cash
flows of the Borrower in accordance with Accounting Principles]

 

3.                                      [We confirm that no Default is
continuing.]*

 

Signed

 

 

 

 

 

 

 

 

Director

 

Director

 

of

 

of

 

[Borrower/Sponsor]

 

[Borrower/Sponsor]

 

--------------------------------------------------------------------------------

NOTES:

 

+ Insert with respect to delivery of financial statements other than Annual
Financial Statements.

 

*If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

209

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

TIMETABLE

 

Loans

 

Delivery of a duly completed Utilisation Request for a LIBOR Loan or a Reference
Rate Loan (other than a One-Day Reference Rate Loan) (Clause 5.1 (Delivery of a
Utilisation Request)) or a Selection Notice (Clause 12.1 (Selection of Interest
Periods and Terms))

 

U-5

 

11:00am

 

 

 

Delivery of a duly completed Utilisation Request for a One-Day Reference Rate
Loan (Clause 5.1 (Delivery of a Utilisation Request))

 

U-1

 

11:00am

 

 

 

Administrative Agent notifies the Lenders of the Loan in accordance with
Clause 5.4 (Lenders’ funding obligation)

 

U-5

 

noon

 

 

 

LIBOR is fixed

 

Quotation Day

11:00 a.m. London time

 

“U”                           =                                         date of
utilisation.

 

“U - X”        =                                         X Business Days prior
to date of utilisation

 

210

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

FORM OF INCREASE CONFIRMATION

 

To: [·] as Administrative Agent, [·] as Security Agent, and Cobalt GOM #1 LLC as
Borrower

 

From: [New Party/Willing Lender] (the “Increase Lender”)

 

Dated:

 

Cobalt GOM #1 LLC - up to US$650,000,000 Borrowing Base Facility Agreement
dated 29 May 2015 (the “Facility Agreement”)

 

1.                                      We refer to the Facility Agreement. 
This agreement (the “Agreement”) shall take effect as an Increase Confirmation
for the purpose of the Facility Agreement. Terms defined in the Facility
Agreement have the same meaning in this Agreement unless given a different
meaning in this Agreement.

 

2.                                      We refer to Clause 2.3 (Accordion) of
the Facility Agreement.

 

3.                                     The Increase Lender agrees to assume and
will assume all of the obligations corresponding to the Commitment specified in
the Schedule (the “Relevant Commitment”) [as if it was an Original Lender under
the Facility Agreement](17)./[The Increase Lender’s Commitment is [increased to]
[·] (the “Relevant Commitment”)].

 

4.                                      The proposed date on which the increase
in relation to the Increase Lender and the Relevant Commitment is to take effect
(the “Increase Date”) is [·].

 

5.                                      [On the Increase Date, the Increase
Lender becomes party to the relevant Finance Documents as a Lender.](18)

 

6.                                      The Facility Office and address, fax
number and attention details for notices to the Increase Lender for the purposes
of Clause 40.1 (Notices generally) are set out in the Schedule.

 

7.                                      The Increase Lender expressly
acknowledges the limitations on the Lenders’ obligations referred to in
paragraph (k) of Clause 2.3 (Accordion).

 

8.                                      This Agreement may be executed in any
number of counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.

 

9.                                      This Agreement [and any non-contractual
obligations arising out of or in connection with it] [is/are] governed by the
laws of the state of New York.

 

10.                               This Agreement has been entered into on the
date stated at the beginning of this Agreement.

 

Note:                  The execution of this Increase Confirmation may not be
sufficient for the Increase Lender to obtain the benefit of the Transaction
Security in all jurisdictions.  It is the responsibility of the Increase Lender
to ascertain whether any other documents or other formalities are required to
obtain the benefit of the Transaction Security in any jurisdiction and, if so,
to arrange for execution of those documents and completion of those formalities.

 

--------------------------------------------------------------------------------

(17) Words in brackets only relevant if Increase Lender was not an Original
Lender

(18) Words in brackets only relevant if Increase Lender not already a Lender

 

211

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

 

 

By:

 

 

This Agreement is accepted as an Increase Confirmation for the purposes of the
Facility Agreement by the Administrative Agent and the Increase Date is
confirmed as [·].

 

Administrative Agent

 

 

 

By:

 

 

 

Security Agent

 

 

 

By:

 

 

212

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

HEDGING POLICY

 

1.                                      The Borrower shall consult the Lenders
from time to time as regards its hedging policy in order to manage commodity
price risks and shall ensure that at all times all hedging undertaken by the
Borrower complies with such hedging policy.

 

2.                                      All hedging transactions shall be
undertaken on the basis of the ISDA Master Agreement.

 

3.                                      Hedging may only be undertaken by the
Borrower with a hedge counterparty where such hedge counterparty (or an
Affiliate of such hedge counterparty who issues a guarantee) has a long term
senior unsecured debt rating at the time of entry into the applicable Hedging
Agreement of A- or higher by S&P or A3 or higher by Moody’s or a comparable
rating from an internationally recognised credit rating agency.

 

4.                                      Hedging shall only be undertaken by the
Borrower for prudent treasury management of the above mentioned risk and any
interest rate risk, and such Hedging shall not be undertaken for speculative
purposes or for the purposes of raising financing.

 

5.                                      At any time up to and including the
Completion Date, the Borrower shall not enter into any Hedging Agreements in
order to manage commodity price other than floor or put options.

 

6.                                      Following the Completion Date, the
Borrower shall ensure that, by reference to the applicable production profiles
relating to PDP Reserves pursuant to the most recent Reserves Report with the
same risking as applied by the Lead Technical Bank (acting in consultation with
the Technical Bank), at any time:

 

a.                                      Non-hurricane months

 

i.                                          for the period from such date until
the day before the date 12 months after such date, no more than 90%;

 

ii.                                       for the period from the date 12 months
after that date until the day before the date 24 months after that date, no more
than 85%; and

 

iii.                                    for the period from the date 24 months
after that date until the day before the date 36 months from that date, no more
than 80%,

 

(on a look forward basis at any date during such period) shall be hedged, in
each case during the non-hurricane seven month period commencing on 1
December of each such relevant year and ending on 30 June of the following year;
and

 

b.                                      Hurricane months

 

i.                                          for each of the periods set out in
paragraphs (a)(i) — (iii) above, no more than 60%,

 

(on a look forward basis at any date during such period) shall be hedged, in
each case during the hurricane five month period commencing on 1 July of each
such relevant year and ending on 30 November of the same year.

 

213

--------------------------------------------------------------------------------


 

SIGNATURES

 

THE BORROWER

 

COBALT GOM #1 LLC

 

By:

/s/

John P. Wilkirson

 

Name:

John P. Wilkirson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Address:

Cobalt Center

 

Cobalt International Energy, Inc.

 

920 Memorial City Way, Suite 100

 

Houston, Texas 77024

 

 

Fax:

(713) 579-9184

 

--------------------------------------------------------------------------------


 

THE SPONSOR

 

COBALT INTERNATIONAL ENERGY, INC.

 

By:

/s/

John P. Wilkirson

 

Name:

John P. Wilkirson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Address:

Cobalt Center

 

Cobalt International Energy, Inc.

 

920 Memorial City Way, Suite 100

 

Houston, Texas 77024

 

 

Fax:

(713) 579-9184

 

--------------------------------------------------------------------------------


 

THE MANDATED LEAD ARRANGERS

 

SOCIETE GENERALE, LONDON BRANCH

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 41 Tower Hill, London EC3N 4SG

 

Fax: +44 (0) 207 676 7299

 

Attention:

 

--------------------------------------------------------------------------------


 

SG AMERICAS SECURITIES, LLC

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 111 Bagby Street, Suite 2020, Houston, Texas 77002

 

Fax: +1 (713) 650-0824

 

Attention:

 

--------------------------------------------------------------------------------


 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

 

By:

/s/ Dennis Petito

 

By:

/s/ Ting Lee

Name:

Dennis Petito

 

Name:

Ting Lee

Title:

Managing Director

 

Title:

Director

 

 

Address: 1100 Louisiana, Suite 4750, Houston, TX 77002

 

Fax: 713-890-8666

 

Attention: Mark Roche

 

--------------------------------------------------------------------------------


 

NATIXIS, NEW YORK BRANCH

 

By:

/s/ Stuart Murray

 

By:

/s/ Louis P. Laville III

Name:

Stuart Murray

 

Name:

Louis P. Laville, III

Title:

Managing Director

 

Title:

Managing Director

 

 

Address: 333 Clay Street, Suite 4340, Houston, TX 77002

 

Fax: 713-571-6167

 

Attention: Carlos Quinteros, on behalf of Natixis

 

--------------------------------------------------------------------------------


 

COMMONWEALTH BANK OF AUSTRALIA

 

 

By:

/s/ Jonathan E. Verlander

 

Name:

Jonathan E. Verlander

 

Title:

Authorized Person

 

 

Address: 811 Main Street, Suite 4675, Houston, Texas 77002

 

Fax: 713-634-6637

 

Attention: Jonathan E. Verlander

 

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT

 

SOCIETE GENERALE

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 111 Bagby Street, Suite 2020, Houston, Texas 77002

 

Fax: +1 (713) 650-0824

 

Attention:

 

--------------------------------------------------------------------------------


 

THE SECURITY AGENT

 

SOCIETE GENERALE

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 111 Bagby Street, Suite 2020, Houston, Texas 77002

 

Fax: +1 (713) 650-0824

 

Attention:

 

--------------------------------------------------------------------------------


 

THE LEAD TECHNICAL BANK

 

SG AMERICAS SECURITIES, LLC

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 111 Bagby Street, Suite 2020, Houston, Texas 77002

 

Fax: +1 (713) 650-0824

 

Attention:

 

--------------------------------------------------------------------------------


 

THE TECHNICAL BANK

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

 

By:

/s/ Dennis Petito

 

By:

/s/ Ting Lee

Name:

Dennis Petito

 

Name:

Ting Lee

Title:

Managing Director

 

Title:

Director

 

 

Address: 1100 Louisiana, Suite 4750, Houston, TX 77002

 

Fax: 713-890-8666

 

Attention: Mark Roche

 

--------------------------------------------------------------------------------


 

THE MODELLING BANK

 

SG AMERICAS SECURITIES, LLC

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 111 Bagby Street, Suite 2020, Houston, Texas 77002

 

Fax: +1 (713) 650-0824

 

Attention:

 

--------------------------------------------------------------------------------


 

THE ACCOUNT BANK

 

SOCIETE GENERALE

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 111 Bagby Street, Suite 2020, Houston, Texas 77002

 

Fax: +1 (713) 650-0824

 

Attention:

 

--------------------------------------------------------------------------------


 

THE STRUCTURING BANK

 

SOCIETE GENERALE

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 111 Bagby Street, Suite 2020, Houston, Texas 77002

 

Fax: +1 (713) 650-0824

 

Attention:

 

--------------------------------------------------------------------------------


 

THE ORIGINAL LENDERS

 

SOCIETE GENERALE

 

By:

/s/ Kevin Price

 

 

 

 

 

Kevin Price, Managing Director, Global Head of Reserve Based Finance

 

Address: 111 Bagby Street, Suite 2020, Houston, Texas 77002

 

Fax: +1 (713) 650-0824

 

Attention:

 

--------------------------------------------------------------------------------


 

COMMONWEALTH BANK OF AUSTRALIA

 

 

By:

/s/ Jonathan E. Verlander

 

Name:

Jonathan E. Verlander

 

Title:

Authorized Person

 

 

 

Address: 811 Main Street, Suite 4675, Houston, Texas 77002

 

Fax: 713-634-6637

 

Attention: Jonathan E. Verlander

 

--------------------------------------------------------------------------------


 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

 

By:

/s/ Dennis Petito

 

By:

/s/ Ting Lee

Name:

Dennis Petito

 

Name:

Ting Lee

Title:

Managing Director

 

Title:

Director

 

 

Address: 1100 Louisiana, Suite 4750, Houston, TX 77002

 

Fax: 713-890-8666

 

Attention: Mark Roche

 

--------------------------------------------------------------------------------


 

NATIXIS, NEW YORK BRANCH

 

By:

/s/ Stuart Murray

 

By:

/s/ Louis P. Laville III

Name:

Stuart Murray

 

Name:

Louis P. Laville, III

Title:

Managing Director

 

Title:

Managing Director

 

 

Address: 333 Clay Street, Suite 4340, Houston, TX 77002

 

Fax: 713-571-6167

 

Attention: Carlos Quinteros, on behalf of Natixis

 

--------------------------------------------------------------------------------